Exhibit 10.1

 

 

 

 

CREDIT AGREEMENT

 

dated as of December 15, 2008

 

among

 

TUESDAY MORNING, INC.,
as the Lead Borrower

 

For

 

The Borrowers Party Hereto

 

The BORROWERS Party Hereto

 

The GUARANTORS Party Hereto

 

BANK OF AMERICA, N.A.
as Administrative Agent, Collateral Agent, Swing Line Lender
and
L/C Issuer,

 

and

 

The Other Lenders Party Hereto

 

BANC OF AMERICA SECURITIES LLC
WELLS FARGO RETAIL FINANCE, LLC
as Joint Lead Arrangers and Joint Bookrunners

 

WELLS FARGO RETAIL FINANCE, LLC
as Syndication Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1

1

 

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

50

1.03

Accounting Terms

51

1.04

Rounding

52

1.05

Times of Day

52

1.06

Letter of Credit Amounts

52

1.07

Timing of Payment and Performance

52

 

 

 

ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS

52

 

 

2.01

Committed Loans; Reserves

52

2.02

Borrowings, Conversions and Continuations of Committed Loans

54

2.03

Letters of Credit

57

2.04

Swing Line Loans

67

2.05

Prepayments

70

2.06

Termination or Reduction of Commitments

72

2.07

Repayment of Loans

72

2.08

Interest

72

2.09

Fees

73

2.10

Computation of Interest and Fees

75

2.11

Evidence of Debt

75

2.12

Payments Generally; Administrative Agent’s Clawback

76

2.13

Sharing of Payments by Lenders

78

2.14

Settlement Amongst Lenders

78

2.15

Increase in Commitments

79

 

 

 

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD
BORROWER

81

 

 

3.01

Taxes

81

3.02

Illegality

84

3.03

Inability to Determine Rates

84

3.04

Increased Costs; Reserves on LIBO Rate Loans

84

3.05

Compensation for Losses

86

3.06

Mitigation Obligations; Replacement of Lenders

86

3.07

Survival

87

3.08

Designation of Lead Borrower as Borrowers’ Agent

87

 

 

 

ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

87

 

 

4.01

Conditions of Initial Credit Extension

87

4.02

Conditions to all Credit Extensions

91

 

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES

92

 

 

5.01

Existence, Qualification and Power

92

 

i

--------------------------------------------------------------------------------


 

5.02

Authorization; No Contravention

92

5.03

Governmental Authorization; Other Consents

93

5.04

Binding Effect

93

5.05

Financial Statements; No Material Adverse Effect

93

5.06

Litigation

94

5.07

No Default

94

5.08

Ownership of Property; Liens

94

5.09

Environmental Compliance

95

5.10

Insurance

95

5.11

Taxes

96

5.12

ERISA Compliance

96

5.13

Subsidiaries; Equity Interests

97

5.14

Margin Regulations; Investment Company Act

97

5.15

Disclosure

97

5.16

Compliance with Laws

98

5.17

Intellectual Property; Licenses, Etc.

98

5.18

Labor Matters

98

5.19

Security Documents

99

5.20

Solvency

99

5.21

Deposit Accounts; Credit Card Arrangements

99

5.22

Brokers

99

5.23

Customer and Trade Relations

99

5.24

Material Contracts

100

5.25

Casualty

100

 

 

 

ARTICLE VI. AFFIRMATIVE COVENANTS

100

 

 

6.01

Financial Statements

100

6.02

Certificates; Other Information

102

6.03

Notices

104

6.04

Payment of Obligations

105

6.05

Preservation of Existence, Etc.

105

6.06

Maintenance of Properties

106

6.07

Maintenance of Insurance

106

6.08

Compliance with Laws

107

6.09

Books and Records; Accountants

107

6.10

Inspection Rights

108

6.11

Use of Proceeds

108

6.12

Additional Loan Parties

109

6.13

Cash Management

109

6.14

Information Regarding the Collateral

111

6.15

Physical Inventories

111

6.16

Environmental Laws

111

6.17

Further Assurances

112

6.18

Compliance with Terms of Leaseholds

112

6.19

Material Contracts

113

6.20

Post-Closing Matters

113

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VII. NEGATIVE COVENANTS

114

 

 

7.01

Liens

115

7.02

Investments

115

7.03

Indebtedness; Disqualified Stock

115

7.04

Fundamental Changes

115

7.05

Dispositions

116

7.06

Restricted Payments

116

7.07

Prepayments of Indebtedness

116

7.08

Change in Nature of Business

116

7.09

Transactions with Affiliates

117

7.10

Burdensome Agreements

117

7.11

Use of Proceeds

117

7.12

Amendment of Material Documents

117

7.13

Corporate Name; Fiscal Year.

118

7.14

Blocked Accounts; Credit Card Processors

118

7.15

Consolidated Fixed Charge Coverage Ratio

118

7.16

Availability

118

 

 

 

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

118

 

 

8.01

Events of Default

118

8.02

Remedies Upon Event of Default

121

8.03

Application of Funds

122

 

 

 

ARTICLE IX. ADMINISTRATIVE AGENT

124

 

 

9.01

Appointment and Authority

124

9.02

Rights as a Lender

124

9.03

Exculpatory Provisions

125

9.04

Reliance by Agents

126

9.05

Delegation of Duties

126

9.06

Resignation of Agents

126

9.07

Non-Reliance on Administrative Agent and Other Lenders

127

9.08

No Other Duties, Etc.

128

9.09

Administrative Agent May File Proofs of Claim

128

9.10

Collateral and Guaranty Matters

128

9.11

Notice of Transfer

129

9.12

Reports and Financial Statements

129

9.13

Agency for Perfection

130

9.14

Indemnification of Agents

130

9.15

Relation among Lenders

131

9.16

Defaulting Lender

131

 

 

 

ARTICLE X. MISCELLANEOUS

132

 

 

10.01

Amendments, Etc.

132

10.02

Notices; Effectiveness; Electronic Communications

134

10.03

No Waiver; Cumulative Remedies

136

10.04

Expenses; Indemnity; Damage Waiver

136

 

iii

--------------------------------------------------------------------------------


 

10.05

Payments Set Aside

138

10.06

Successors and Assigns

138

10.07

Treatment of Certain Information; Confidentiality

142

10.08

Right of Setoff

143

10.09

Interest Rate Limitation

144

10.10

Counterparts; Integration; Effectiveness

144

10.11

Survival

144

10.12

Severability

144

10.13

Replacement of Lenders

145

10.14

Governing Law; Jurisdiction; Etc.

146

10.15

Waiver of Jury Trial

147

10.16

No Advisory or Fiduciary Responsibility

147

10.17

USA PATRIOT Act Notice

148

10.18

Foreign Asset Control Regulations

148

10.19

Time of the Essence

148

10.20

Press Releases

149

10.21

Additional Waivers

149

10.22

No Strict Construction

151

10.23

Attachments

151

 

 

 

SIGNATURES

S-1

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

1.01

 

Borrowers

 

 

1.02

 

Guarantors

 

 

1.03

 

Subsidiary Restructuring

 

 

2.01

 

Commitments and Applicable Percentages

 

 

5.01

 

Loan Parties; Organizational Information

 

 

5.06

 

Litigation

 

 

5.08(b)(1)

 

Owned Real Estate

 

 

5.08(b)(2)

 

Leased Real Estate

 

 

5.09

 

Environmental Matters

 

 

5.10

 

Insurance

 

 

5.13

 

Subsidiaries; Other Equity Investments

 

 

5.17

 

Intellectual Property Matters

 

 

5.18

 

Collective Bargaining Agreements

 

 

5.21(a)

 

DDAs

 

 

5.21(b)

 

Credit Card Arrangements

 

 

5.24

 

Material Contracts

 

 

6.02

 

Financial and Collateral Reporting

 

 

7.01

 

Existing Liens

 

 

7.02

 

Existing Investments

 

 

7.03

 

Existing Indebtedness

 

 

10.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

 

 

 

 

Form of

 

 

 

 

 

 

 

A-1

 

Committed Loan Notice

 

 

A-2

 

Conversion/Continuation Notice

 

 

B

 

Swing Line Loan Notice

 

 

C

 

Note

 

 

D

 

Compliance Certificate

 

 

E

 

Assignment and Assumption

 

 

F

 

Borrowing Base Certificate

 

 

G

 

Credit Card Notification

 

 

H

 

Joinder Agreement

 

 

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of December 15, 2008,
among

 

TUESDAY MORNING, INC., a Texas corporation, for itself and as agent (in such
capacity, the “Lead Borrower”) for the other Borrowers now or hereafter party
hereto;

 

the BORROWERS now or hereafter party hereto;

 

the GUARANTORS now or hereafter party hereto;

 

each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”); and

 

BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent, Swing Line
Lender and L/C Issuer.

 

The Borrowers have requested that the Lenders provide a revolving credit
facility, and the Lenders have indicated their willingness to lend and the L/C
Issuer has indicated its willingness to issue Letters of Credit, in each case on
the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 


ARTICLE I.


DEFINITIONS AND ACCOUNTING TERMS


 

1.01   Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:


 

“Accelerated Borrowing Base Delivery Event” means either (i) the occurrence and
continuance of any Event of Default, or (ii) the failure of the Borrowers to
maintain Availability for five (5) consecutive calendar days at least equal to
fifteen percent (15%) of the Borrowing Base.

 

“ACH” means automated clearing house transfers.

 

“Accommodation Payment” as defined in Section 10.21(d).

 

“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a
policy of insurance issued or to be issued, (d) for a secondary obligation
incurred or to be incurred, (e) for energy provided or to be provided, (f) for
the use or hire of a vessel under a charter or other contract, (g) arising out
of the use of a credit or charge card or information contained on or for use
with the card, or (h) as winnings in a lottery or other game of chance operated
or sponsored by a state, governmental unit of a state, or person licensed or

 

1

--------------------------------------------------------------------------------


 

authorized to operate the game by a state or governmental unit of a state. The
term “Account” includes health-care-insurance receivables.

 

“Acquisition” means, with respect to any Person, (a) an Investment in, or a
purchase of a Controlling interest in, the Equity Interests of any other Person
(whether by merger or consolidation of such Person with any other Person or
otherwise), (b) a purchase or other acquisition of all or substantially all of
the assets or properties of another Person or of any business unit of another
Person (whether by merger or consolidation of such Person with any other Person
or otherwise), or (c) any acquisition of any Store locations of any Person, in
each case in any transaction or group of transactions which are part of a common
plan.

 

“Additional Commitment Lender” has the meaning provided in Section 2.15(c).

 

“Adjusted LIBO Rate” means:

 

(a)           for any Interest Period with respect to any LIBO Loan, an interest
rate per annum (rounded upwards, if necessary, to the next 1/16 of one percent)
equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate; and

 

(b)           for any interest rate calculation with respect to any Prime Rate
Loan, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of one percent) equal to (i) the LIBO Rate for an Interest Period
commencing on the date of such calculation and ending on the date that is thirty
(30) days thereafter multiplied by (ii) the Statutory Reserve Rate.

 

The Adjusted LIBO Rate will be adjusted automatically as of the effective date
of any change in the Statutory Reserve Rate.

 

“Adjustment Date” means the first day of each Fiscal Quarter, provided that the
first Adjustment Date after the Closing Date shall be July 1, 2009.

 

“Administrative Agent” means Bank of America, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Lead
Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, (i) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified, (ii) any other Person
directly or indirectly holding 25% or more of any class of the Equity Interests
of that Person, and (iii) any other Person 25% or more of any class of whose
Equity Interests is held directly or indirectly by that Person.

 

“Agent Parties” has the meaning specified in Section 10.02(c).

 

2

--------------------------------------------------------------------------------


 

“Agent(s)” means, individually, the Administrative Agent or the Collateral Agent
and, collectively, means both of them.

 

“Aggregate Commitments” means the Commitments of all the Lenders. As of the
Closing Date the Aggregate Commitments shall be $150,000,000, as such amount may
be increased or otherwise modified pursuant to the terms of this Agreement.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Allocable Amount” has the meaning specified in Section 10.21(d).

 

“Applicable Margin” means:

 

(a)           From and after the Closing Date until the first Adjustment Date,
the percentages set forth in Level II of the pricing grid below, unless Average
Daily Availability does not support the requirements of Level II or lower, in
which event the Applicable Margin will be set at Level III. In no event shall
the Applicable Margin be set at Level I prior to the first Adjustment Date (even
if the Average Daily Availability requirements for Level I have been met); and

 

(b)           From and after the first Adjustment Date, the Applicable Margin
shall be determined from the following pricing grid based upon the Average Daily
Availability for the most recent Fiscal Quarter ended immediately preceding such
Adjustment Date; provided, however, that notwithstanding anything to the
contrary set forth herein, upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent may, and at the direction of the
Required Lenders shall, immediately increase the Applicable Margin to that set
forth in Level III (even if the Average Daily Availability requirements for a
different Level have been met); provided further that, if any Borrowing Base
Certificate delivered pursuant to Section 6.02(b) of this Agreement is at any
time restated or otherwise revised, or if the information set forth in any such
Borrowing Base Certificate otherwise proves to be false or incorrect such that
the Applicable Margin would have been higher than was otherwise in effect during
any period, without constituting a waiver of any Default or Event of Default
arising as a result thereof, interest due under this Agreement shall be
immediately recalculated at such higher rate for any applicable periods and
shall be due and payable on demand.

 

Level

 

Average Daily
Availability(1)

 

LIBO Applicable
Margin

 

Prime Rate
Applicable Margin

 

I

 

Greater than $150,000,000

 

2.50

%

2.50

%

II

 

Less than or equal to $150,000,000 but greater than $75,000,000

 

2.75

%

2.75

%

III

 

Less than or equal to $75,000,000

 

3.00

%

3.00

%

 

--------------------------------------------------------------------------------

(1) The Average Daily Availability requirements set forth herein may be modified
by the Administrative Agent in its reasonable discretion in the event that the
Aggregate Commitments are increased pursuant to the terms of Section 2.15 of
this Agreement or decreased pursuant to the terms of Section 2.06 of this
Agreement, in each case, in order to preserve the original intent of such
requirements.

 

3

--------------------------------------------------------------------------------


 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

“Appraisal Percentage” means ninety percent (90%).

 

“Appraised Value” means the appraised orderly liquidation value, net of costs
and expenses to be incurred in connection with any such liquidation, which value
is expressed as a percentage of Cost of the Borrowers’ Eligible Inventory as set
forth in the Borrowers’ inventory stock ledger, which value shall be determined
from time to time by the most recent appraisal undertaken by an independent
appraiser engaged by the Administrative Agent.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means, collectively, Banc of America Securities LLC and Wells Fargo
Retail Finance, LLC, in their capacities as joint lead arrangers and joint
bookrunners.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

4

--------------------------------------------------------------------------------


 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease,
agreement or instrument were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Parent and its Subsidiaries for the Fiscal Year ended June 30, 2008, and the
related Consolidated statements of income or operations, Shareholders’ Equity
and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.

 

“Auto-Extension Letter of Credit” has the meaning provided in
Section 2.03(b)(iii).

 

“Availability” means, as of any date of determination thereof by the
Administrative Agent, the result, if a positive number, of:

 

(a)                                  The Loan Cap as of such date;

 

Minus

 

(b)                                 The Total Outstandings on such date.

 

In calculating Availability at any time and for any purpose under this
Agreement, the Lead Borrower shall certify to the Administrative Agent that all
accounts payable and Taxes are being paid on a timely basis and consistent with
past practices (absent which the Administrative Agent may establish a Reserve
therefor).

 

“Availability Condition” means (a) at the time of determination with respect to
any Acquisition, Availability for the three months immediately preceding, and on
a pro forma basis for the six months immediately following, and after giving
effect to, such Acquisition was, and is projected to be, equal to or greater
than an amount equal to twenty percent (20%) of the Aggregate Commitments, and
(b) at the time of determination with respect to any other transaction or
payment, Availability for the three months immediately preceding, and on a pro
forma basis for the six months immediately following, and after giving effect
to, such transaction or payment was, and is projected to be, equal to or greater
than an amount equal to twenty five percent (25%) of the Aggregate Commitments.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to

 

5

--------------------------------------------------------------------------------


 

make Loans and of the obligation of the L/C Issuer to make L/C Credit Extensions
pursuant to Section 8.02.

 

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent from time to time determines in its
Permitted Discretion as being appropriate (a) to reflect the impediments to the
Agents’ ability to realize upon the Collateral, (b) to reflect claims and
liabilities that the Administrative Agent reasonably determines will need to be
satisfied in connection with the realization upon the Collateral, (c) to reflect
criteria, events, conditions, contingencies or risks which materially adversely
affect any component of the Borrowing Base or which could reasonably be expected
to result in a Material Adverse Effect, or (d) to reflect that a Default or an
Event of Default then exists. Without limiting the generality of the foregoing,
Availability Reserves may include (but are not limited to), in the
Administrative Agent’s discretion, reserves based on: (i) rent (unless a
Collateral Access Agreement has been received by the Administrative Agent);
(ii) customs duties and other costs to release Inventory which is being imported
into the United States; (iii) freight and other costs and expenses to release
Eligible In-Transit Inventory; (iv) outstanding Taxes and other governmental
charges, including, without limitation, ad valorem, real estate, personal
property, sales, and other Taxes which the Administrative Agent determines could
reasonably be expected to have priority over the interests of the Collateral
Agent in the Collateral; (v) salaries, wages and benefits due to employees of
any Borrower which the Administrative Agent determines could reasonably be
expected to have priority over the interests of the Collateral Agent in the
Collateral; (vi) Gift Certificate/Card and Merchandise Credit Liabilities;
(vii) customer deposits; (viii) warehousemen’s or bailee’s charges and other
Permitted Encumbrances which may have priority over the interests of the
Collateral Agent in the Collateral (unless a Collateral Access Agreement, if
applicable, has been received by the Administrative Agent); (ix) amounts due to
vendors on account of consigned goods; (x) Cash Management Reserves; and (xi)
Bank Product Reserves.

 

“Average Daily Availability” means, as of any date of determination, the average
daily Availability for the immediately preceding Fiscal Quarter.

 

“Banker’s Acceptance” means a time draft or bill of exchange relating to a
Commercial Letter of Credit which has been accepted by the L/C Issuer.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bank Products” means any services or facilities provided to any Loan Party by a
Lender or any of its Affiliates, including, without limitation, on account of
(a) Swap Contracts, (b) purchase cards, and/or (c) leasing, but excluding Cash
Management Services.

 

“Bank Product Reserves” means such reserves as the Administrative Agent from
time to time determines in its Permitted Discretion as being appropriate to
reflect the liabilities and obligations of the Loan Parties with respect to Bank
Products then provided or outstanding.

 

“BAS” means Banc of America Securities LLC and its successors.

 

6

--------------------------------------------------------------------------------


 

“Blocked Account” means any DDA of a Loan Party in which funds from one or more
DDAs are concentrated and with respect to which a Blocked Account Agreement has
been, or is required to be, executed in accordance with the terms hereof.

 

“Blocked Account Agreement” means, with respect to a Blocked Account established
by a Loan Party, an agreement, in form and substance reasonably satisfactory to
the Collateral Agent, establishing Control (as defined in the Security
Agreement) of such account by the Collateral Agent and whereby the Blocked
Account Bank maintaining such Blocked Account agrees, upon the occurrence and
during the continuance of a Cash Dominion Event, to comply only with the
instructions originated by the Collateral Agent without the further consent of
any Loan Party.

 

“Blocked Account Bank” means Bank of America, N.A. and each other bank with whom
a Blocked Account is maintained.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowers” means, collectively, the Lead Borrower, the Persons named on
Schedule 1.01 annexed hereto, and each other Person who shall from time to time
enter into a Joinder Agreement as a Borrower.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Borrowing Base” means, at any time of calculation, an amount equal to:

 

(a)                                  the face amount of Eligible Credit Card
Receivables multiplied by the Credit Card Advance Rate;

 

plus

 

(b)                                 the lesser of (i) the Cost of Eligible
Inventory, net of Inventory Reserves, multiplied by the Appraisal Percentage of
the Appraised Value of Eligible Inventory, or (ii) the Cost of Eligible
Inventory, net of Inventory Reserves, multiplied by the Inventory Advance Rate;

 

plus

 

(c)                                  with respect to any Eligible Letter of
Credit, the lesser of (i) the Cost of the Inventory supported by such Eligible
Letter of Credit, net of Inventory Reserves, multiplied by the Appraisal
Percentage of the Appraised Value of the Inventory supported by such Eligible
Letter of Credit, or (ii) the Stated Amount of such Eligible Letter of Credit,
multiplied by the Inventory Advance Rate;

 

plus

 

(d)                                 ninety-eight percent (98%) of all Eligible
Cash on Hand, provided that Eligible Cash on Hand included in the Borrowing Base
may not be withdrawn from the

 

7

--------------------------------------------------------------------------------


 

Blocked Account in which it is maintained, thereby reducing the Borrowing Base,
unless and until the Lead Borrower furnishes the Administrative Agent with (i) a
request for such proposed withdrawal and written instructions designating the
account to which the Lead Borrower would like the withdrawn funds to be
transferred and (ii) a Borrowing Base Certificate as of the date of such
proposed withdrawal reflecting that, after giving effect to such withdrawal, no
Overadvance will result;

 

minus

 

(e)                                  the then amount of all Availability
Reserves.

 

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit F hereto (with such changes therein as may be required by the
Administrative Agent to reflect the components of, and reserves against, the
Borrowing Base as provided for hereunder from time to time), executed and
certified as accurate and complete by a Responsible Officer of the Lead
Borrower, which shall include appropriate exhibits, schedules, supporting
documentation and additional reports in accordance with the terms of Schedule
6.02.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBO Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
market.

 

 “Capital Expenditures” means, with respect to any Person for any period,
(a) all expenditures made (whether made in the form of cash or other property)
or costs incurred for the acquisition or improvement of fixed or capital assets
of such Person (excluding normal replacements and maintenance which are properly
charged to current operations), in each case that are (or should be) set forth
as capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, and (b) Capital
Lease Obligations incurred by a Person during such period.

 

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

“Cash Collateral Account” means a non-interest bearing account established by
one or more of the Loan Parties with Bank of America, and in the name of, the
Collateral Agent under the sole and exclusive dominion and control of the
Collateral Agent, in the name of the Collateral Agent or as the Collateral Agent
shall otherwise direct, in which deposits are required to be made in accordance
with Section 2.03(g) or Section 8.02(c).

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

8

--------------------------------------------------------------------------------


 

“Cash Dominion Event” means either (a) the occurrence and continuance of any
Event of Default, or (b) the failure of the Borrowers to maintain Availability
for five (5) consecutive Business Days equal to or greater than seventeen and
one-half percent (17.5%) of the Loan Cap.  For purposes of this Agreement, the
occurrence of a Cash Dominion Event shall be deemed continuing, at the
Administrative Agent’s option, (i) so long as such Event of Default has not been
waived, and/or (ii) if such Cash Dominion Event arises as a result of the
Borrowers’ failure to maintain Availability as required hereunder, until either
(A) Availability is equal to or greater than seventeen and one-half percent
(17.5%) of the Loan Cap for sixty (60) consecutive calendar days or
(B) (1) Availability is equal to or greater than seventeen and one-half percent
(17.5%) of the Loan Cap for thirty (30) consecutive calendar days and (2) the
Borrowers have provided evidence reasonably satisfactory to the Administrative
Agent that Availability, on a pro forma basis for the twelve months following
the discontinuance of such Cash Dominion Event, is projected to be equal to or
greater than twenty percent (20%) of the Loan Cap, in which case such Cash
Dominion Event shall no longer be deemed to be continuing for purposes of this
Agreement; provided that a Cash Dominion Event shall be deemed continuing (even
if an Event of Default is no longer continuing and/or the conditions specified
in clause (ii) of this definition have been satisfied) at all times after a Cash
Dominion Event has occurred and been discontinued on two (2) occasions after the
Closing Date.

 

“Cash Management Reserves” means such reserves as the Administrative Agent from
time to time determines in its Permitted Discretion as being appropriate to
reflect the reasonably anticipated liabilities and obligations of the Loan
Parties with respect to Cash Management Services then provided or outstanding.

 

“Cash Management Services” means any one or more of the following types or
services or facilities provided to any Loan Party by a Lender or any of its
Affiliates: (a) ACH transactions, (b) cash management services, including,
without limitation, controlled disbursement services, treasury, depository,
overdraft, and electronic funds transfer services, (c) foreign exchange
facilities, and/or (d) credit or debit cards.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Change of Control” means an event or series of events by which:

 

(a)                                  any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee,

 

9

--------------------------------------------------------------------------------


 

agent or other fiduciary or administrator of any such plan) other than Madison
Dearborn Capital Partners II, L.P. and its Affiliates (or their respective
successors) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of the greater of (i) twenty five percent (25%) or more of the
Equity Interests of the Parent entitled to vote for members of the board of
directors or equivalent governing body of the Parent on a fully-diluted basis
(and taking into account all such Equity Interests that such “person” or “group”
has the right to acquire pursuant to any option right) or (ii) a percentage that
is greater than the percentage of the Equity Interests of the Parent entitled to
vote for members of the board of directors or equivalent governing body of the
Parent that is then beneficially owned by Madison Dearborn Capital Partners II,
L.P. and its Affiliates (or their respective successors); or

 

(b)                                 during any period of 12 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of the Parent cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors); or

 

(c)                                  the Parent fails at any time to own,
directly or indirectly, 100% of the Equity Interests of each other Loan Party
free and clear of all Liens (other than the Liens in favor of the Collateral
Agent), except where such failure is as a result of a transaction permitted by
the Loan Documents.

 

“Clean-down Period” means a period of thirty (30) consecutive days at any time
during the period from December 28th of each calendar year through January 31st
of the immediately following calendar year.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986.

 

10

--------------------------------------------------------------------------------


 

“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property that is or is intended under the terms
of the Security Documents to be subject to Liens in favor of the Collateral
Agent.

 

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Collateral Agent executed by (a) a bailee or other Person
in possession of Collateral included in the Borrowing Base, and (b) a landlord
of Real Estate leased by any Loan Party at which Collateral included in the
Borrowing Base is located, in each case, pursuant to which such Person
(i) acknowledges the Collateral Agent’s Lien on the Collateral, (ii) releases or
subordinates such Person’s Liens in the Collateral held by such Person or
located on such Real Estate, (iii) as to any landlord, provides the Collateral
Agent with access to the Collateral located in or on such Real Estate and a
reasonable time to sell and dispose of the Collateral from such Real Estate, and
(iv) makes such other agreements with the Collateral Agent as the Collateral
Agent may reasonably require.

 

“Collateral Agent” means Bank of America, acting in its capacity as collateral
agent for its own benefit and the benefit of the other Credit Parties, or any
successor collateral agent.

 

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Borrower in the ordinary course of
business of such Borrower.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Commitment Fee” has the meaning provided in Section 2.09(a).

 

“Commitment Increase” has the meaning provided in Section 2.15(a).

 

 “Committed Borrowing” means a borrowing consisting of a Committed Loan or
simultaneous Committed Loans of the same Type and, in the case of LIBO Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

 

“Committed Loan” has the meaning provided in Section 2.01.

 

“Committed Loan Notice” means a notice of a Committed Borrowing pursuant to
Section 2.02, which, if in writing, shall be substantially in the form of
Exhibit A-1.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Concentration Account” has the meaning provided in Section 6.13(c).

 

11

--------------------------------------------------------------------------------


 

“Consent” means (a) actual consent given by a Lender from whom such consent is
sought or (b) the passage of fifteen (15) Business Days from receipt of written
notice to a Lender from the Administrative Agent of a proposed course of action
to be followed by the Administrative Agent without such Lender’s giving the
Administrative Agent written notice of that Lender’s objection to such course of
action.

 

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

 

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Parent and its Subsidiaries on a Consolidated
basis for the most recently completed Measurement Period, plus (a) the following
to the extent deducted in calculating such Consolidated Net Income:
(i) Consolidated Interest Charges, (ii) the provision for federal, state, local
and foreign income Taxes, (iii) depreciation and amortization expense and
(iv) other non-recurring expenses reducing such Consolidated Net Income which do
not represent a cash item in such period or any future period (in each case of
or by the Parent and its Subsidiaries for such Measurement Period), minus
(b) the following to the extent included in calculating such Consolidated Net
Income: (i) federal, state, local and foreign income tax credits and (ii) all
non-cash items increasing Consolidated Net Income (in each case of or by the
Parent and its Subsidiaries for such Measurement Period), all as determined on a
Consolidated basis in accordance with GAAP.

 

“Consolidated EBITDAR” means, at any date of determination, the sum (without
duplication) of (a) Consolidated EBITDA for the most recently completed
Measurement Period plus (b) Consolidated Rental Expense for the such Measurement
Period to the extent deducted in determining Consolidated Net Income for such
period, all as determined on a Consolidated basis in accordance with GAAP.

 

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDAR for the most recently completed
Measurement Period minus (ii) Capital Expenditures made during such Measurement
Period minus (iii) the aggregate amount of Federal, state, local and foreign
income taxes paid in cash during such Measurement Period to (b) the sum of
(i) Debt Service Charges for such Measurement Period plus (ii) the aggregate
amount of all Restricted Payments made during such Measurement Period, plus
(iii) Consolidated Rental Expense for such Measurement Period, in each case, of
or by the Parent and its Subsidiaries, all as determined on a Consolidated basis
in accordance with GAAP.

 

 “Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under Swap Contracts, but excluding any non-cash or deferred interest financing
costs, (b) all interest paid or payable with respect to discontinued operations
and (c) the portion of rent expense with respect to such period

 

12

--------------------------------------------------------------------------------


 

under Capital Lease Obligations that is treated as interest in accordance with
GAAP, in each case of or by the Parent and its Subsidiaries for the most
recently completed Measurement Period, all as determined on a Consolidated basis
in accordance with GAAP.

 

“Consolidated Net Income” means, as of any date of determination, the net income
of the Parent and its Subsidiaries for the most recently completed Measurement
Period, all as determined on a Consolidated basis in accordance with GAAP,
provided, however, that there shall be excluded (a) extraordinary gains and
extraordinary losses for such Measurement Period, (b) the income (or loss) of
such Person during such Measurement Period in which any other Person has a joint
interest, except to the extent of the amount of cash dividends or other
distributions actually paid in cash to such Person during such period, (b) the
income (or loss) of such Person during such Measurement Period and accrued prior
to the date it becomes a Subsidiary of a Person or any of such Person’s
Subsidiaries or is merged into or consolidated with a Person or any of its
Subsidiaries or that Person’s assets are acquired by such Person or any of its
Subsidiaries, and (c) the income of any direct or indirect Subsidiary of a
Person to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its Organization Documents or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary, except that the Parent’s equity in any net loss
of any such Subsidiary for such Measurement Period shall be included in
determining Consolidated Net Income.

 

“Consolidated Rental Expense” means, as of any date of determination, all
obligations in respect of base, percentage and other rent paid or due during
such period under any rental agreements or leases of real or personal property
(other than Capital Lease Obligations), net of sublease income, in each case of
the Parent and its Subsidiaries on for the most recently completed Measurement
Period, determined on a Consolidated basis in accordance with GAAP.

 

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Conversion/Continuation Notice” means a notice of (a) a conversion of Loans
from one Type to the other, or (b) a continuation of LIBO Rate Loans, pursuant
to Section 2.02(b), which, if in writing, shall be substantially in the form of
Exhibit A-2.

 

“Cost” means the lower of cost or market value of Inventory, determined in
accordance with the accounting policies used in the preparation of the
Borrowers’ audited financial statements (pursuant to which the retail method of
accounting is utilized for substantially all merchandise Inventories), which
policies are in effect on the Closing Date.  “Cost” does not include inventory
capitalization costs or other non-purchase price charges (such as freight) used
in the Borrowers’ calculation of cost of goods sold.

 

13

--------------------------------------------------------------------------------


 

“Covenant Compliance Event” means either (a) that an Event of Default has
occurred and is continuing or (b) Availability at any time is less than or equal
to seventeen and one-half percent (17.5%) of the Loan Cap.  For purposes hereof,
the occurrence of a Covenant Compliance Event shall be deemed continuing at the
Administrative Agent’s option (i) so long as such Event of Default has not been
waived, and/or (ii) if such Covenant Compliance Event arises as a result of the
Borrowers’ failure to maintain Availability as required hereunder, until either
(A) Availability has exceeded seventeen and one-half percent (17.5%) of the Loan
Cap for sixty (60) consecutive calendar days or (B)(1) Availability has exceeded
seventeen and one-half percent (17.5%) of the Loan Cap for thirty (30)
consecutive calendar days and (2) the Borrowers have provided evidence
reasonably satisfactory to the Administrative Agent that Availability, on a pro
forma basis for the twelve months following the discontinuance of such Covenant
Compliance Event, is projected to be equal to or greater than twenty percent
(20%) of the Loan Cap, in which case a Covenant Compliance Event shall no longer
be deemed to be continuing for purposes of this Agreement; provided that a
Covenant Compliance Event shall be deemed continuing (even if an Event of
Default is no longer continuing and/or the conditions specified in clause
(ii) of this definition have been satisfied) at all times after a Covenant
Compliance Event has occurred and been discontinued on two (2) occasions after
the Closing Date.

 

 “Credit Card Advance Rate” means 85%.

 

“Credit Card Notifications” has the meaning provided in Section 6.13(a)(i).

 

“Credit Card Receivables” means each “Account” (as defined in the UCC) together
with all income, payments and proceeds thereof, owed by a major credit or debit
card issuer (including, but not limited to, Visa, Mastercard and American
Express and such other issuers approved by the Administrative Agent) to a Loan
Party resulting from charges by a customer of a Loan Party on credit or debit
cards issued by such issuer in connection with the sale of goods by a Loan
Party, or services performed by a Loan Party, in each case in the ordinary
course of its business.

 

“Credit Extensions” mean each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) each Agent, (iii) each L/C Issuer, (iv) each Arranger,
(v) each beneficiary of each indemnification obligation undertaken by any Loan
Party under any Loan Document, (vi) any other Person to whom Obligations under
this Agreement and other Loan Documents are owing, and (vii) the successors and
permitted assigns of each of the foregoing, and (b) collectively, all of the
foregoing.

 

“Credit Party Expenses” means, without limitation: (a) all reasonable
out-of-pocket expenses incurred by the Agents, the Arrangers and their
respective Affiliates, in connection with this Agreement and the other Loan
Documents, including, without limitation, (i) the reasonable fees, charges and
disbursements of (A) one primary counsel and one local counsel in each
applicable jurisdiction for the Agents and the Arrangers, (B) outside
consultants for the Agents, (C) appraisers, (D) commercial finance examinations,
and (E) all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of the Obligations,

 

14

--------------------------------------------------------------------------------


 

(ii) in connection with (A) the syndication of the credit facilities provided
for herein, (B) the preparation, negotiation, administration, management,
execution and delivery of this Agreement and the other Loan Documents or any
amendments, modifications or waivers of the provisions thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (C) the
enforcement or protection of their rights in connection with this Agreement or
the Loan Documents or efforts to preserve, protect, collect, or enforce the
Collateral or in connection with any proceeding under any Debtor Relief Laws, or
(D) any workout, restructuring or negotiations in respect of any Obligations;
and (b) with respect to the L/C Issuer, and its Affiliates, all reasonable
out-of-pocket expenses incurred in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder; and (c) all reasonable out-of-pocket expenses incurred by the Credit
Parties who are not the Agents, the Arrangers, the L/C Issuer or any Affiliate
of any of them, after the occurrence and during the continuance of an Event of
Default, provided that such Credit Parties shall be entitled to reimbursement
for no more than one counsel representing all such Credit Parties (absent a
conflict of interest in which case the Credit Parties may engage and be
reimbursed for additional counsel).

 

“Customs Broker Agreement” means an agreement, in form and substance reasonably
satisfactory to the Collateral Agent, among a Borrower, a customs broker or
other carrier, and the Collateral Agent, in which the customs broker or other
carrier acknowledges that it has control over and holds the documents evidencing
ownership of the subject Inventory for the benefit of the Collateral Agent and
agrees, upon notice from the Collateral Agent, to hold and dispose of the
subject Inventory solely as directed by the Collateral Agent.

 

“Dallas Property” means the land owned in fee by Tuesday Morning, Inc. and
Tuesday Morning Partners, Ltd., together with the buildings, structures, parking
areas, and other improvements thereon, located in Dallas, Texas, as more
particularly described in the Mortgage.

 

“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties.  All funds in each DDA shall be presumed to be
Collateral and proceeds of Collateral and the Agents and the Lenders shall have
no duty to inquire as to the source of the amounts on deposit in any DDA.

 

“Debt Service Charges” means for any Measurement Period, the sum of
(a) Consolidated Interest Charges paid or required to be paid for such
Measurement Period, plus (b) principal payments made or required to be made on
account of Indebtedness (excluding the Obligations and any Synthetic Lease
Obligations, but including, without limitation, any Capital Lease Obligations)
during such Measurement Period, in each case determined on a Consolidated basis
in accordance with GAAP.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

15

--------------------------------------------------------------------------------


 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means: (a) when used with respect to Obligations (other than
Letter of Credit Fees and Other Liabilities), an interest rate equal to (i) the
Prime Rate plus (ii) the Applicable Margin, if any, applicable to Prime Rate
Loans, plus (iii) two percent (2%) per annum; provided, however, that with
respect to a LIBO Rate Loan, the Default Rate shall be an interest rate equal to
the interest rate (including any Applicable Margin) otherwise applicable to such
LIBO Rate Loan plus two percent (2%) per annum; and (b) when used with respect
to Letter of Credit Fees, a rate equal to the Applicable Margin for Standby
Letters of Credit or Commercial Letters of Credit, as applicable, plus two
percent (2%) per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, unless the subject of a good faith dispute, or (c) has been deemed
insolvent by the Administrative Agent or become the subject of any proceeding
under any Debtor Relief Law.

 

“Deteriorating Lender” means any Defaulting Lender or any Lender as to which
(a) the L/C Issuer believes in good faith that such Lender has defaulted in
fulfilling its obligations under one or more other syndicated credit facilities,
or (b) a Person that Controls such Lender has been deemed insolvent by the
Administrative Agent or become the subject of any proceeding under any Debtor
Relief Law.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale,
transfer, license or other disposition of (whether in one transaction or in a
series of transactions) all or substantially all of its assets to or in favor of
any Person) of any property (including, without limitation, any Equity
Interests) by any Person (or the granting of any option or other right to do any
of the foregoing), including any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith; provided, however, that “Disposition” and “Dispose”
shall not be deemed to include the issuance by the Parent of any of its Equity
Interests to another Person.

 

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is 91 days after the
date on which the Loans mature; provided, however, that (i) only the portion of
such Equity Interests which so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock and
(ii) with respect to any Equity Interests issued to any employee or to any plan
for the benefit of employees of the Lead Borrower or its Subsidiaries or by any
such plan to such employees, such Capital Stock shall not constitute
Disqualified Stock solely because it may be required to be

 

16

--------------------------------------------------------------------------------


 

repurchased by the Lead Borrower or one of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, resignation, death or disability and if any class of Capital Stock
of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of an Equity Interest that is not
Disqualified Stock, such Equity Interests shall not be deemed to be Disqualified
Stock. Notwithstanding the preceding sentence, any Capital Stock that would
constitute Disqualified Stock solely because the holders thereof have the right
to require a Loan Party to repurchase such Capital Stock upon the occurrence of
a change of control or an asset sale shall not constitute Disqualified Stock. 
The amount of Disqualified Stock deemed to be outstanding at any time for
purposes of this Agreement will be the maximum amount that the Lead Borrower and
its Subsidiaries may become obligated to pay upon maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Stock or portion
thereof, plus accrued dividends.

 

“Dollars” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

 

“Early Termination Fee” has the meaning specified in Section 2.09(b).

 

“Eligible Assignee” means (a) a Credit Party or any of its Affiliates; (b) a
bank, insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $250,000,000; (c) an Approved Fund; (d) any Person to whom
a Credit Party assigns its rights and obligations under this Agreement as part
of an assignment and transfer of such Credit Party’s rights in and to a material
portion of such Credit Party’s portfolio of asset based credit facilities, and
(e) any other Person (other than a natural person) approved by (i) the
Administrative Agent, the L/C Issuer and the Swing Line Lender, and (ii) unless
an Event of Default has occurred and is continuing, the Lead Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include a Loan
Party or any of the Loan Parties’ Affiliates or Subsidiaries.

 

“Eligible Cash on Hand” means cash of a Borrower from time to time deposited in
a Blocked Account maintained with Bank of America (excluding any amounts on
deposit in the Cash Collateral Account, the Concentration Account, the Exempt
Accounts or in any other escrow, special purpose or restricted account, such as
an account specifically designated for payroll or sales taxes) and subject to a
Blocked Account Agreement in favor of the Collateral Agent (which Blocked
Account Agreement provides that the Collateral Agent has sole control of the
disposition of the amounts so deposited, whether or not a Cash Dominion Event
exists), which Blocked Account is subject to a first perfected security interest
in favor of the Collateral Agent.

 

“Eligible Credit Card Receivables” means, at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to a Borrower from a credit card
payment processor and/or credit card issuer, and in each case originated in the
ordinary

 

17

--------------------------------------------------------------------------------


 

course of business of such Borrower, (ii) unless owed by Visa, Mastercard,
American Express Company or Discover, is acceptable to the Administrative Agent
in its Permitted Discretion and (iii) in each case, is not ineligible for
inclusion in the calculation of the Borrowing Base pursuant to any of clauses
(a) through (k) below.  Without limiting the foregoing, to qualify as an
Eligible Credit Card Receivable, an Account shall indicate no Person other than
a Borrower as payee or remittance party.  In determining the amount to be so
included, the face amount of an Account shall be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that a Borrower may be obligated to rebate to a
customer, a credit card payment processor, or credit card issuer pursuant to the
terms of any agreement or understanding (written or oral)) and (ii) the
aggregate amount of all cash received in respect of such Account but not yet
applied by the Loan Parties to reduce the amount of such Credit Card
Receivable.  Any Credit Card Receivables meeting the foregoing criteria shall be
deemed Eligible Credit Card Receivables but only as long as such Credit Card
Receivable is not included within any of the following categories, in which case
such Credit Card Receivable shall not constitute an Eligible Credit Card
Receivable:

 

(a)           Credit Card Receivables which do not constitute an “Account” (as
defined in the UCC);

 

(b)           Credit Card Receivables that have been outstanding for more than
five (5) Business Days from the date of sale;

 

(c)           Credit Card Receivables with respect to which a Loan Party does
not have good, valid and marketable title, free and clear of any Lien (other
than Liens granted to the Collateral Agent);

 

(d)           Credit Card Receivables that are not subject to a first priority
security interest in favor of the Collateral Agent (it being the intent that
chargebacks in the ordinary course by such processors shall not be deemed
violative of this clause);

 

(e)           Credit Card Receivables which are disputed, are with recourse, or
with respect to which a claim, counterclaim, offset or chargeback has been
asserted (to the extent of such claim, counterclaim, offset or chargeback);

 

(f)            Credit Card Receivables as to which the processor has the right
under certain circumstances to require a Loan Party to repurchase the Accounts
from such credit card processor;

 

(g)           Credit Card Receivables due from an issuer or payment processor of
the applicable credit card which is the subject of any proceeding under any
Debtor Relief Law;

 

(h)           Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable issuer with respect thereto;

 

18

--------------------------------------------------------------------------------


 

(i)            Credit Card Receivables which do not conform to all
representations, warranties or other provisions in the Loan Documents relating
to Credit Card Receivables;

 

(j)            Credit Card Receivables which are evidenced by “chattel paper” or
an “instrument” of any kind unless such “chattel paper” or “instrument” is in
the possession of the Collateral Agent, and to the extent necessary or
appropriate, endorsed to the Collateral Agent; or

 

(k)           Credit Card Receivables which the Administrative Agent determines
in its Permitted Discretion to be uncertain of collection.

 

“Eligible In-Transit Inventory” means, as of any date of determination thereof,
Inventory:

 

(a)           for which full payment has been delivered to the seller of such
Inventory and evidence of such payment has been received by the Administrative
Agent;

 

(b)           which has been shipped from (i) a foreign location for receipt by
a Borrower within thirty (30) days of the date of shipment or (ii) a domestic
location for receipt by a Borrower within fifteen (15) days of the date of
shipment, but, in either case, which has not yet been delivered to such
Borrower;

 

(c)           for which (i) the purchase order is in the name of a Borrower and
title has passed to such Borrower or (ii) the document of title reflects a
Borrower as consignee or, if requested by the Collateral Agent after the
occurrence and during the continuance of a Default or an Event of Default, names
the Collateral Agent as consignee;

 

(d)           in the case of any Inventory described in clause (b)(i) above, as
to which the Collateral Agent has received a Customs Broker Agreement;

 

(e)           which is insured to the reasonable satisfaction of the Collateral
Agent; and

 

(f)            which does not qualify as Eligible Inventory solely because it
(i) is not located in the United States of America (excluding territories or
possessions of the United States) or (ii) is located at a location that is not
owned or leased by a Borrower, but which otherwise constitutes Eligible
Inventory.

 

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, (i) Eligible In-Transit Inventory, and (ii) all items of Inventory
of a Borrower that are finished goods, merchantable and readily saleable to the
public in the ordinary course deemed by the Administrative Agent in its
Permitted Discretion to be eligible for inclusion in the calculation of the
Borrowing Base, in each case that, except as otherwise agreed by the
Administrative Agent, complies with each of the representations and warranties
respecting Inventory made by the Borrowers in the Loan Documents, and that is
not excluded as ineligible by virtue of one or more of the criteria set forth
below.  Except as otherwise agreed by the Administrative Agent, the following
items of Inventory shall not be included in Eligible Inventory:

 

19

--------------------------------------------------------------------------------


 

(a)           Inventory that is not solely owned by a Borrower or a Borrower
does not have good and valid title thereto;

 

(b)           Inventory that is leased by, or is on consignment to, a Borrower,
or that is consigned by a Borrower to a Person which is not a Loan Party;

 

(c)           Inventory (other than Eligible In-Transit Inventory) that is not
located in the United States of America (excluding territories or possessions of
the United States);

 

(d)           Inventory (other than Eligible In-Transit Inventory) that (i) is
not located at a location that is owned or leased by a Borrower or (ii) is
located at a distribution center or warehouse leased by a Borrower with
Inventory having a value in excess of $1,000,000 at any such location, except in
the case of this clause (ii) to the extent that the Borrowers have furnished the
Administrative Agent with (A) any UCC financing statements or other documents
that the Administrative Agent may determine to be necessary to perfect its
security interest in such Inventory at such location, and (B) a Collateral
Access Agreement executed by the Person owning any such location on terms
reasonably acceptable to the Administrative Agent;

 

(e)           Inventory that is comprised of goods which (i) are damaged,
defective, “seconds,” or otherwise unmerchantable, (ii) are to be returned to
the vendor, (iii) are obsolete or slow moving, or custom items, work-in-process,
raw materials, or that constitute spare parts, promotional, marketing, packaging
and shipping materials or supplies used or consumed in a Borrower’s business,
(iv) are seasonal in nature and which have been packed away for sale in a
subsequent season, (v) are not in compliance with all standards imposed by any
Governmental Authority having regulatory authority over such Inventory, its use
or sale, or (vi) are bill and hold goods;

 

(f)            Inventory that is not subject to a perfected first priority
security interest in favor of the Collateral Agent (other than Permitted
Encumbrances (including, without limitation, landlords’ Liens permitted pursuant
to clause (j) of the definition of Permitted Encumbrances as to which either a
Collateral Access Agreement has been delivered or an Availability Reserve has
been imposed) having priority over the Lien of the Collateral Agent under
applicable Law);

 

(g)           Inventory that consists of samples, labels, bags, packaging, and
other similar non-merchandise categories;

 

(h)           Inventory that is not insured in compliance with the provisions of
Section 5.10 hereof;

 

(i)            Inventory that has been sold but not yet delivered or as to which
a Borrower has accepted a deposit;

 

(j)            Inventory that is subject to any licensing, patent, royalty,
trademark, trade name or copyright agreement with any third party from which any
Borrower or any of its Subsidiaries has received notice of a dispute in respect
of any such agreement unless the Administrative Agent is reasonably satisfied
that it may sell or otherwise Dispose of such

 

20

--------------------------------------------------------------------------------


 

Inventory without (i) infringing the rights of such third party, (ii) violating
any contract with such third party or (iii) incurring any liability with respect
to the payment of royalties other than royalties incurred in connection with the
sale of such Inventory pursuant to the current licensing agreement relating
thereto; or

 

(k)           Inventory acquired in a Permitted Acquisition, unless and until
the Collateral Agent has completed or received an appraisal of such Inventory
from appraisers satisfactory to the Collateral Agent, establishes an Inventory
advance rate and Inventory Reserves (if applicable) therefor, and otherwise
agrees that such Inventory shall be deemed Eligible Inventory, all of the
results of the foregoing to be reasonably satisfactory to the Agents.

 

“Eligible Letter of Credit” means, as of any date of determination thereof, a
Commercial Letter of Credit which supports the purchase of Inventory, (i) which
Inventory does not constitute Eligible In-Transit Inventory and for which no
documents of title have then been issued, (ii) which Inventory, when completed,
otherwise would constitute Eligible Inventory, (iii) which Commercial Letter of
Credit has an expiry within thirty (30) days of the date of initial issuance of
such Commercial Letter of Credit, and (iv) which Commercial Letter of Credit
provides that it may be drawn only after the Inventory is completed and after
documents of title have been issued for such Inventory reflecting a Borrower or
the Collateral Agent as consignee of such Inventory.

 

“Environmental Laws” means any and all applicable federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of the Borrower, any other Loan
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal or presence of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equipment” has the meaning set forth in the Security Agreement.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership

 

21

--------------------------------------------------------------------------------


 

or profit interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) the incurrence
by a Loan Party or any ERISA Affiliate of any liability in connection with a
withdrawal from, reorganization of (within the meaning of Section 421 of ERISA),
or insolvency (within the meaning of Section 4245 of ERISA) of, a Multiemployer
Plan, in each case which could reasonably be expected to result in a Material
Adverse Effect; (d) the filing of a notice of intent to terminate, the treatment
of a Plan amendment as a termination under Sections 4041 or 4041A of ERISA, or
the commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan with respect to which a Loan
Party or any ERISA Affiliate shall incur any liability which could reasonably be
expected to result in a Material Adverse Effect; or (f) the imposition upon a
Loan Party or any ERISA Affiliate of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
which could reasonably be expected to have a Material Adverse Effect.

 

“Event of Default” has the meaning provided in Section 8.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Loan Party hereunder, (a) taxes imposed on or measured
by its overall net income or overall gross income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which any Loan Party is located and (c) in the case of a
successor administrative agent that is organized under the laws of a
jurisdiction other than that in which any Borrower is resident for tax purposes
or a Foreign Lender (other than an assignee pursuant to a request by the Lead
Borrower under Section 10.13), any withholding tax that is imposed on amounts
payable to such successor administrative agent or Foreign Lender at the time
such successor administrative agent or Foreign Lender becomes a

 

22

--------------------------------------------------------------------------------


 

party hereto (or designates a new Lending Office) or is attributable to such
successor administrative agent’s or Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(d), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrowers with respect to such withholding tax
pursuant to Section 3.01(a).

 

“Executive Order” has the meaning provided in Section 10.18.

 

“Exempt Accounts” has the meaning provided in Section 6.13(e).

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
December 22, 2004 by and among the Lead Borrower, the Parent, TMI
Holdings, Inc., the lenders who are a party to the agreement, Wachovia Bank,
National Association, as administrative agent, Wells Fargo Bank, N.A. and
LaSalle Bank National Association, as co-syndication agents, U.S. Bank National
Association and Sovereign Bank, as co-documentation agents, Wachovia Capital
Markets, LLC as a co-lead arranger and sole book manager, and Wells Fargo Bank,
N.A. as a co-lead arranger, as amended and in effect as of the date hereof.

 

“Extraordinary Receipt” means any cash received by, or paid to or for the
account of, any Person not in the ordinary course of business, including tax
refunds, pension plan reversions, indemnity payments and any purchase price
adjustments, but excluding any cash received by, or paid to or for the account
of, any Person in connection with any of the events described in clauses
(a) through (d) of the definition of Prepayment Event.

 

“Facility Guaranty” means a Guaranty made by a Guarantor in favor of the
Administrative Agent, the Collateral Agent and the Lenders, in form reasonably
satisfactory to the Agents.

 

 “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the letter agreement, dated October 15, 2008, among the Lead
Borrower, the Administrative Agent and BAS, as amended and restated pursuant to
the terms of that certain letter agreement, dated as of the Closing Date, among
the Loan Parties, the Administrative Agent and BAS.

 

“Fiscal Month” means any fiscal month of any Fiscal Year of the Parent.

 

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year of the Parent.

 

23

--------------------------------------------------------------------------------


 

“Fiscal Year” means any period of twelve consecutive months ending on June 30th
of any calendar year.

 

“Foreign Asset Control Regulations” has the meaning provided in Section 10.18.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which any Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Fee” has the meaning provided in Section 2.03(j).

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Gift Certificate/Card and Merchandise Credit Liabilities” means, at any time,
the aggregate remaining value at such time of (a) outstanding gift certificates
and gift cards of the Borrowers entitling the holder thereof to use all or a
portion of the certificate or gift card to pay all or a portion of the purchase
price for any Inventory, and (b) outstanding merchandise credits of the
Borrowers.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the

 

24

--------------------------------------------------------------------------------


 

payment or performance of such Indebtedness or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other obligation,
or (iv) entered into for the purpose of assuring in any other manner the obligee
in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien).  The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guarantor” means the Parent, each direct or indirect Subsidiary of the Parent
(other than any Foreign Subsidiary) listed on Schedule 1.02 annexed hereto and
each other direct or indirect Subsidiary of the Parent that shall be required to
execute and deliver a Facility Guaranty or Facility Guaranty supplement pursuant
to Section 6.12.

 

 “Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Honor Date” has the meaning provided in Section 2.03(c)(i).

 

“Increase Effective Date” shall have the meaning provided in Section 2.15(d).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)           net obligations of such Person under any Swap Contract;

 

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business not past due for more than thirty (30) days or which are
being contested in good faith by appropriate proceedings);

 

25

--------------------------------------------------------------------------------


 

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)            all Attributable Indebtedness of such Person;

 

(g)           all Disqualified Stock and all other obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Equity Interest in such Person or any other Person, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and

 

(h)           all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of Indebtedness of any Person for purposes
of clause (e) shall be deemed to be equal to the lesser of (i) the aggregate
unpaid amount of such Indebtedness and (ii) the fair market value of the
property encumbered thereby, as determined by such Person in good faith.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; all other
intellectual property; and all common law and other rights throughout the world
in and to all of the foregoing.

 

26

--------------------------------------------------------------------------------


 

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement dated as of the Closing Date among the Loan Parties and the
Collateral Agent, granting a Lien in the Intellectual Property and certain other
assets of the Loan Parties.

 

“Interest Payment Date” means, (a) as to any Loan other than a Prime Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a LIBO Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Prime Rate Loan (including a Swing Line Loan), the last Business
Day of each month and the Maturity Date.

 

“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending on the date one, two, three or six months thereafter, as
selected by the Lead Borrower in its Committed Loan Notice; provided that:

 

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

 

(c)           no Interest Period shall extend beyond the Maturity Date; and

 

(d)           notwithstanding the provisions of clause (c), no Interest Period
shall have a duration of less than one (1) month, and if any Interest Period
applicable to a LIBO Borrowing would be for a shorter period, such Interest
Period shall not be available hereunder.

 

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or
(iv) consist of raw materials, work in process, or materials used or consumed in
a business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

 

“Inventory Advance Rate” means seventy five percent (75%).

 

27

--------------------------------------------------------------------------------


 

“Inventory Reserves” means, without duplication of any factors considered in the
Appraised Value of Inventory and without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as may be established from time to time by the Administrative
Agent in the Administrative Agent’s Permitted Discretion with respect to the
determination of the saleability, at retail, of the Eligible Inventory or which
reflect such other factors as may affect the market value of the Eligible
Inventory. Without limiting the generality of the foregoing, Inventory Reserves
may, in the Administrative Agent’s Permitted Discretion, include (but are not
limited to) reserves based on: (a) obsolescence; (b) seasonality; (c) Shrink;
(d) imbalance; (e) change in Inventory character; (f) change in Inventory
composition; (g)   change in Inventory mix; (h) mark-downs (both permanent and
point of sale); (i) retail mark-ons and mark-ups inconsistent with prior period
practice and performance, industry standards, current business plans or
advertising calendar and planned advertising events; and (j) out-of-date and/or
expired Inventory.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) any
Acquisition.  For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means, with respect to any Letter of Credit, the Letter
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and any Borrower (or any Subsidiary) or in favor the L/C
Issuer and relating to any such Letter of Credit.

 

“Joinder Agreement” means an agreement, in the form attached hereto as
Exhibit H, pursuant to which, among other things, a Person becomes a party to,
and bound by the terms of, this Agreement and/or the other Loan Documents in the
same capacity and to the same extent as either a Borrower or a Guarantor, as the
Administrative Agent (in consultation with the Lead Borrower) may determine.

 

 “Laws” means each international, foreign, federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, in each case whether or not having the
force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

28

--------------------------------------------------------------------------------


 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America, in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder (which
successor may only be a Lender selected by the Administrative Agent in its
discretion and reasonably acceptable to the Lead Borrower).  The L/C Issuer may,
in its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of the L/C Issuer, in which case the term “L/C Issuer” shall include
any such Affiliate with respect to Letters of Credit issued by such Affiliate.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings.  For
purposes of computing the amounts available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lead Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any real property for any period of time.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Administrative Agent.

 

“Letter of Credit” means each Standby Letter of Credit, each Commercial Letter
of Credit and each Banker’s Acceptance issued hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

29

--------------------------------------------------------------------------------


 

“Letter of Credit Sublimit” means an amount equal to $30,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments. 
A permanent reduction of the Aggregate Commitments shall not require a
corresponding pro rata reduction in the Letter of Credit Sublimit; provided,
however, that if the Aggregate Commitments are reduced to an amount less than
the Letter of Credit Sublimit, then the Letter of Credit Sublimit shall be
reduced to an amount equal to (or, at the Lead Borrower’s option, less than) the
Aggregate Commitments.

 

“LIBO Borrowing” means a Borrowing comprised of LIBO Loans.

 

“LIBO Rate” means for any Interest Period with respect to a LIBO Rate Loan, the
rate per annum equal to the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period.  If such rate is not available at such time for any reason,
then the “LIBO Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBO Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

 

“LIBO Rate Loan” means a Committed Loan that bears interest at a rate based on
the Adjusted LIBO Rate.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, Capital Lease Obligation, Synthetic Lease Obligation or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).

 

“Liquidation” means the exercise by the Administrative Agent or Collateral Agent
of those rights and remedies accorded to such Agents under the Loan Documents
and applicable Law as a creditor of the Loan Parties with respect to the
realization on the Collateral, including (after the occurrence and continuation
of an Event of Default) the conduct by the Loan Parties acting with the consent
of the Administrative Agent, of any public, private, “going-out-of-business”,
store closing  or other similar sale or any other disposition of the Collateral
for the purpose of liquidating the Collateral.  Derivations of the word
“Liquidation” (such as “Liquidate”) are used with like meaning in this
Agreement.

 

“Loan” means an extension of credit by a Lender to any Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

 

30

--------------------------------------------------------------------------------


 

“Loan Account” has the meaning provided in Section 2.11(a).

 

“Loan Cap” means, at any time of determination, the lesser of (a) the Aggregate
Commitments or (b) the Borrowing Base.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, all Borrowing Base Certificates, the Security Documents, each Facility
Guaranty, and any other instrument or agreement now or hereafter executed and
delivered in connection herewith.

 

“Loan Parties” means, collectively, the Borrowers and each Guarantor.  “Loan
Party” means any one of such Persons.

 

“Material Adverse Effect” means a material adverse change in, or a material
adverse effect upon, (a) the operations, business, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Parent and
its Subsidiaries taken as a whole, (b) the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party, (c) the ability of any Loan Party to perform its obligations under any
Loan Document to which it is a party or (d) the rights and remedies of the Agent
or the Lenders under any Loan Document.  In determining whether any individual
event would result in a Material Adverse Effect, notwithstanding that such event
in and of itself does not have such effect, a Material Adverse Effect shall be
deemed to have occurred if the cumulative effect of such event and all other
then existing events would result in a Material Adverse Effect.

 

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party, the termination or breach of which could reasonably be
expected to result in a Material Adverse Effect.

 

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $5,000,000.   For
purposes of determining the amount of Material Indebtedness at any time, the
amount of the obligations in respect of any Swap Contract at such time shall be
calculated at the Swap Termination Value thereof.

 

“Maturity Date” means December 15, 2013.

 

“Maximum Rate” has the meaning provided in Section 10.09.

 

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Parent or, if fewer than four consecutive
fiscal quarters of the Parent have been completed since the Closing Date, the
fiscal quarters of the Parent that have been completed since the Closing Date.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means the Revolving Credit Deed of Trust, Assignment of Leases,
Security Agreement and Fixture Filing on the Dallas Property dated as of the
Closing Date made by Tuesday Morning, Inc. and Tuesday Morning Partners, Ltd. in
favor of the Collateral Agent.

 

“Mortgage Policy” has the meaning given that term in Section 4.01(a)(xvi).

 

31

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Proceeds” means:

 

(a)           with respect to any Prepayment Event described in clauses (a),
(b) or (e) of the definition thereof, the excess, if any, of (i) the sum of cash
and cash equivalents received in connection with such Prepayment Event
(including any cash or cash equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) the principal amount of any
Indebtedness that is secured by the applicable asset by a Lien permitted
hereunder which is senior to the Collateral Agent’s Lien on such asset and that
is required to be repaid (or to establish an escrow for the future repayment
thereof) in connection with such Prepayment Event (other than Indebtedness under
the Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by such Loan Party or such Subsidiary in connection with such
Prepayment Event (including, without limitation, appraisals, and brokerage,
legal, title and recording or transfer tax expenses and commissions or taxes due
as a result of such Prepayment Event) paid by any Loan Party to third parties
(other than Subsidiaries)); and

 

(b)           with respect to any Prepayment Event described in clauses (c) or
(d) of the definition thereof, the excess of (i) the sum of the cash and cash
equivalents received in connection with such Prepayment Event over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by such Loan Party or such Subsidiary in
connection therewith.

 

“Non-Consenting Lender” has the meaning provided in Section 10.01.

 

“Non-Extension Notice Date” has the meaning provided in Section 2.03(b)(iii).

 

 “Note” means a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.

 

 “NPL” means the National Priorities List under CERCLA.

 

“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral therefor), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Subsidiary thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, and (b) any Other Liabilities.

 

32

--------------------------------------------------------------------------------


 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests.

 

“Other Liabilities” means any obligation on account of (a) any Cash Management
Services furnished to any of the Loan Parties or any of their Subsidiaries
and/or (b) any transaction which arises out of any Bank Product entered into
with any Loan Party, as each may be amended from time to time.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.  For the avoidance of doubt, the term “Other Taxes” does
not include Excluded Taxes.

 

“Outstanding Amount” means: (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrowers of
Unreimbursed Amounts.

 

“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Availability is less than zero.

 

“Parent” means Tuesday Morning Corporation, a Delaware corporation.

 

“Participant” has the meaning provided in Section 10.06(c).

 

“Patriot Act” has the meaning provided in Section 4.01(k).

 

“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, that (a) no Default or Event of Default then
exists or would arise as a result of entering into such transaction or the
making such payment, and (b) either (i) the Availability Condition has been
satisfied and the Consolidated Fixed Charge Coverage Ratio, as calculated on a
trailing twelve months basis and as projected on a pro-forma basis for the
twelve months following such transaction or payment, will be equal to or greater
than 1.10:1.00, or (ii) the Loan Parties shall have provided the Administrative
Agent with a solvency opinion

 

33

--------------------------------------------------------------------------------


 

(including an analysis of future Availability demonstrating that the
Availability Condition will be satisfied) from an unaffiliated third party
valuation firm reasonably satisfactory to the Administrative Agent.  Prior to
undertaking any transaction or payment which is subject to the Payment
Conditions, the Loan Parties shall deliver to the Administrative Agent either
(a) evidence of satisfaction of the conditions contained in clause(b)(i) above
on a basis (including, without limitation, giving due consideration to results
for prior periods) reasonably satisfactory to the Administrative Agent or (b) or
the solvency opinion referred to in clause (b)(ii).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“PCAOB” means the Public Company Accounting Oversight Board.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by a Loan Party or
any ERISA Affiliate or to which a Loan Party or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Acquisition” means an Acquisition in which all of the following
conditions are satisfied:

 

(a)           No Default or Event of Default then exists or would arise from the
consummation of such Acquisition;

 

(b)           Such Acquisition shall have been approved by the Board of
Directors (or other authorized officers) of the Person which is the subject of
such Acquisition and such Person shall not have announced that it will oppose
such Acquisition or shall not have commenced any action which alleges that such
Acquisition shall violate applicable Law;

 

(c)           The Lead Borrower shall have furnished the Administrative Agent
with fifteen (15) days’ prior written notice (or such shorter period of time as
to which the Administrative Agent may agree in writing) of such intended
Acquisition and shall have furnished the Administrative Agent with a current
draft of the documents, agreements and instruments contemplated to be executed
in connection therewith (and final copies thereof as and when executed), a
summary (if available) of any due diligence undertaken by the Loan Parties in
connection with such Acquisition, appropriate financial statements of the Person
which is the subject of such Acquisition, pro forma projected financial
statements for the twelve (12) month period following such Acquisition after
giving effect to such Acquisition (including balance sheets, cash flows and
income statements by month for the acquired Person, individually, and on a
Consolidated basis with all Loan Parties), and such other information as the
Administrative Agent may reasonably require;

 

(d)           If the proceeds of any Credit Extension are being used to directly
or indirectly finance all or any portion of such Acquisition, either (i) the
legal structure of such Acquisition shall be reasonably acceptable to the
Administrative Agent in its discretion, or (ii) the Loan Parties shall have
provided the Administrative Agent with a

 

34

--------------------------------------------------------------------------------


 

solvency opinion from an unaffiliated third party valuation firm reasonably
satisfactory to the Administrative Agent;

 

(f)            After giving effect to such Acquisition, if such Acquisition is
an Acquisition of the Equity Interests, a Loan Party shall acquire and own,
directly or indirectly, a majority of the Equity Interests in the Person being
acquired and shall Control a majority of any voting interests or shall otherwise
Control the governance of the Person being acquired;

 

(g)           Prior to the inclusion of the assets acquired in such Acquisition
in the Borrowing Base, the Administrative Agent shall have received (i) the
results of appraisals of the assets (or the assets of the Person) to be acquired
in such Acquisition and of a commercial finance examination of the Person which
is (or whose assets are) being acquired, and (ii) such other due diligence as
the Administrative Agent may reasonably require, all of the results of the
foregoing to be reasonably satisfactory to the Administrative Agent;

 

(h)           Any assets acquired shall be utilized in, and if such Acquisition
involves a merger, consolidation or stock acquisition, the Person which is the
subject of such Acquisition shall be engaged in, a business otherwise permitted
to be engaged in by a Loan Party under this Agreement;

 

(i)            If (i) the Person which is the subject of such Acquisition will
be maintained as a Subsidiary of a Loan Party and will own assets of the type
included in the Borrowing Base or (ii) the assets acquired in such Acquisition
are of the type included in the Borrowing Base and will be transferred to a
Subsidiary which is not then a Loan Party, such Subsidiary shall have been
joined as a “Borrower” hereunder (unless the Administrative Agent and the Lead
Borrower otherwise determine that such Subsidiary shall be joined as a
“Guarantor” hereunder), and, except as otherwise expressly provided herein, the
Collateral Agent shall have received a first priority security interest in such
Subsidiary’s Equity Interests, Inventory, Accounts and other property of the
same nature as constitutes collateral under the Security Documents (subject only
to Permitted Encumbrances); and

 

(j)            The Loan Parties shall have satisfied the Availability Condition.

 

“Permitted Discretion” means the Administrative Agent’s commercially reasonable
business judgment, exercised in good faith in accordance with customary business
practices for comparable asset-based lending transactions in the retail
industry.

 

“Permitted Disposition” means any of the following:

 

(a)           Dispositions of Inventory in the ordinary course of business;

 

(b)           bulk sales or other Dispositions of the Inventory of a Loan Party
not in the ordinary course of business in connection with Store closings, at
arm’s length, provided that such Store closures and related Inventory
Dispositions shall not exceed (i) in any Fiscal Year of the Parent and its
Subsidiaries, five percent (5%) of the number of the

 

35

--------------------------------------------------------------------------------


 

Loan Parties’ Stores as of the beginning of such Fiscal Year (net of new Store
openings) and (ii) in the aggregate from and after the Closing Date, ten percent
(10%) of the number of the Loan Parties’ Stores in existence as of the Closing
Date (net of new Store openings), provided further that all sales of Inventory
in connection with Store closings that exceed the foregoing limits shall be in
accordance with liquidation agreements and with professional liquidators
reasonably acceptable to the Agents, provided further that all Net Proceeds
received in connection therewith are applied to the Obligations if then required
in accordance with Section 2.05 hereof;

 

(c)           non-exclusive licenses of Intellectual Property of a Loan Party or
any of its Subsidiaries in the ordinary course of business;

 

(d)           licenses for the conduct of licensed departments within the Loan
Parties’ Stores in the ordinary course of business; provided that, if requested
by the Agents, the Agents shall have entered into an intercreditor agreement
with the Person operating such licensed department on terms and conditions
reasonably satisfactory to the Agents;

 

(e)           Dispositions of property in the ordinary course of business that
is substantially worn, damaged, obsolete or, in the judgment of a Loan Party, no
longer useful or necessary in its business or that of any Subsidiary;

 

(f)            sales, transfers and Dispositions (i) among the Loan Parties or
(ii) by any Subsidiary to a Loan Party;

 

(g)           sales, transfers and Dispositions of or by any Subsidiary which is
not a Loan Party to another Subsidiary that is not a Loan Party;

 

(h)           as long as no Default or Event of Default then exists or would
arise therefrom, sales of Real Estate of any Loan Party (or sales of any Person
or Persons created to hold such Real Estate or the Equity Interests in such
Person or Persons), including sale-leaseback transactions involving any such
Real Estate pursuant to Leases on market terms, as long as, (i) such sale is
made for fair market value, (ii) all Net Proceeds received in connection with
any such sale are applied to the Obligations if then required in accordance with
Section 2.05 hereof, and (iii) in the case of any sale-leaseback transaction
permitted hereunder, the Agents shall have received from each purchaser or
transferee a Collateral Access Agreement on terms and conditions reasonably
satisfactory to the Agents;

 

(i)            to the extent constituting a Disposition, Dispositions permitted
pursuant to Section 7.04;

 

(j)            Dispositions of cash, cash equivalents and Permitted Investments
described in clauses (a) through (e) of the definition thereof, in each case on
ordinary business terms;

 

(k)           Dispositions consisting of the compromise, settlement or
collection of accounts receivable in the ordinary course of business, consistent
with past practices; and

 

36

--------------------------------------------------------------------------------


 

(l)            other Dispositions by a Loan Party or any of its Subsidiaries not
otherwise expressly permitted pursuant to Section 7.05, provided that (i) no
Default or Event of Default then exists or would arise therefrom, (ii) the
aggregate fair market value of all assets Disposed of in reliance upon this
clause (l) shall not exceed $5,000,000, (iii) any Loan Party or Subsidiary
Disposing of assets in reliance upon this clause (l) shall have received cash
consideration in an amount equal to at least seventy five percent (75%) of the
total purchase price for such assets, and (iv) all Net Proceeds received in
connection with any such Disposition are applied to the Obligations if then
required in accordance with Section 2.05 hereof.

 

“Permitted Encumbrances” means:

 

(a)           Liens imposed by law for Taxes that are not overdue or are being
contested in compliance with Section 6.04;

 

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by applicable Law, arising in the ordinary course
of business and securing obligations that are not overdue by more than
forty-five (45) days or are being contested in compliance with Section 6.04;

 

(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations, other than any Lien imposed by ERISA;

 

(d)           deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness for borrowed money), statutory obligations,
surety, customs and appeal bonds, performance bonds and other obligations of a
like nature incurred in the ordinary course of business;

 

(e)           Liens in respect of judgments that would not constitute an Event
of Default hereunder;

 

(f)            easements, covenants, conditions, restrictions, building code
laws, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially interfere with the
ordinary conduct of business of a Loan Party and such other minor title defects
or survey matters that are or would be disclosed by current surveys that, in
each case, do not materially interfere with the current use of the real
property;

 

(g)           Liens existing on the date hereof and listed on Schedule 7.01 and
any modifications, replacements, renewals or extensions thereof, provided that
(i) the property or assets covered thereby is not changed (other than with
respect to after-acquired property that is affixed thereto or incorporated
therein and the proceeds thereof), (ii) if such Liens secure Indebtedness, the
amount secured or benefited thereby is not increased except to the extent
permitted by clauses (a) or (m) of the definition of Permitted Indebtedness, and
(iii) any renewal or extension of the obligations secured or benefited thereby
is permitted by clause (a) of the definition of Permitted Indebtedness;

 

37

--------------------------------------------------------------------------------


 

(h)           Liens on assets (other than assets of the type included in the
Borrowing Base) acquired by any Loan Party which are permitted under clauses
(c) and (f) of the definition of Permitted Indebtedness so long as (i) such
Liens and the Indebtedness secured thereby are incurred prior to or within one
hundred twenty (120) days after such acquisition, (ii) the Indebtedness secured
thereby does not exceed the cost of acquisition of such assets and (iii) such
Liens shall not extend to any other property or assets of the Loan Parties;

 

(i)            Liens in favor the Collateral Agent;

 

(j)            landlords’ and lessors’ Liens in respect of rent not overdue for
more than thirty (30) days and the existence of which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect;

 

(k)           possessory Liens in favor of brokers and dealers arising in
connection with the acquisition or disposition of Investments owned as of the
date hereof and Permitted Investments, provided that such liens (a) attach only
to such Investments and (b) secure only obligations incurred in the ordinary
course and arising in connection with the acquisition or disposition of such
Investments and not any obligation in connection with margin financing;

 

(l)            Liens arising solely by virtue of any statutory or common law
provisions relating to banker’s liens, liens in favor of securities
intermediaries, rights of setoff or similar rights and remedies as to deposit
accounts or securities accounts or other funds maintained with depository
institutions or securities intermediaries;

 

(m)          Liens arising from precautionary UCC filings regarding “true”
operating leases or, to the extent permitted under the Loan Documents, the
consignment of goods to a Loan Party;

 

(n)           Liens on property in existence at the time such property is
acquired pursuant to a Permitted Acquisition or on such property of a Subsidiary
of a Loan Party in existence at the time such Subsidiary is acquired pursuant to
a Permitted Acquisition; provided that such Liens are not incurred in connection
with, or in anticipation of, such Permitted Acquisition and do not attach to any
other assets of any Loan Party or any Subsidiary; and

 

(o)           Liens in favor of customs and revenues authorities imposed by
applicable Law arising in the ordinary course of business in connection with the
importation of goods and securing obligations (i) that are not overdue by more
than thirty (30) days, (ii)(A) that are being contested in good faith by
appropriate proceedings, (B) the applicable Loan Party or Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation during the
pendency of such contest or (iii) the existence of which could not reasonably be
expected to result in a Material Adverse Effect;

 

38

--------------------------------------------------------------------------------


 

(p)           encumbrances referred to in Schedule B of the Mortgage Policy
insuring the Mortgage;

 

(q)           any interest or title of a licensor, sublicensor, lessor or
sublessor under licenses, sublicenses, leases or subleases entered into by the
Loan Parties in the ordinary course of business and not interfering in any
material respect with the business of the Loan Parties;

 

(r)            Liens (i) on cash advances in favor of the seller of any property
to be acquired in an Investment permitted pursuant to clauses (m) and (s) of the
definition of Permitted Investments to be applied against the purchase price for
such Investment, (ii) consisting of an agreement to Dispose of any property in a
Permitted Disposition, in each case, solely to the extent such Investment or
Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

 

(s)           any subordination of the interest of any Loan Party or any
Subsidiary, as lessee under any Lease, to the Lien of any mortgage or deed of
trust encumbering the interest or title of the lessor under such Lease; and

 

(t)            other Liens on assets other than those of the type included in
the Borrowing Base securing Indebtedness in an aggregate principal amount not to
exceed $1,500,000 outstanding at any time.

 

“Permitted Indebtedness” means each of the following:

 

(a)           Indebtedness outstanding on the date hereof and listed on Schedule
7.03 and any Permitted Refinancing Indebtedness in respect thereof;

 

(b)           Indebtedness of (i) any Loan Party to any other Loan Party,
(ii) any Subsidiary of the Parent that is not a Loan Party owed to (A) any other
Subsidiary of the Parent that is not a Loan Party or (B) the Parent or any other
Loan Party in respect of an Investment permitted pursuant to clauses (g) and
(s) of the definition of Permitted Investments, and (iii) as long as no Default
or Event of Default has occurred and is continuing at the time of the incurrence
of such Indebtedness or would arise therefrom, any Loan Party to any Subsidiary
of the Parent that is not a Loan Party, provided that all such Indebtedness of
any Loan Party pursuant to this clause (iii) shall be expressly subordinated to
the Obligations on terms reasonably acceptable to the Administrative Agent;

 

(c)           without duplication of Indebtedness described in clause (f) of
this definition, purchase money Indebtedness of any Loan Party to finance the
acquisition, repair or improvement of any fixed or capital assets, including
Capital Lease Obligations and Synthetic Lease Obligations, and any Indebtedness
assumed in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof, and any Permitted
Refinancing Indebtedness in respect thereof; provided, however, that the
aggregate principal amount of Indebtedness permitted by this clause (c) shall
not exceed $10,000,000 at any time outstanding; provided further that, if
requested by the Collateral Agent, the Loan Parties shall use commercially
reasonable

 

39

--------------------------------------------------------------------------------


 

efforts to cause the holders of such Indebtedness to enter into an agreement on
terms reasonably satisfactory to the Collateral Agent permitting the Collateral
Agent to utilize such fixed or capital assets in connection with the Collateral
Agent’s exercise of remedies under the Loan Documents;

 

(d)           obligations (contingent or otherwise) of any Loan Party or any
Subsidiary thereof existing or arising under any Swap Contract, provided that
such obligations are (or were) entered into by such Person in the ordinary
course of business and not for purposes of speculation or taking a “market
view;” provided further that the aggregate Swap Termination Value thereof shall
not exceed $10,000,000 at any time outstanding;

 

(e)           contingent liabilities under surety bonds or similar instruments
incurred in the ordinary course of business in connection with the construction
or improvement of Real Estate;

 

(f)            Indebtedness incurred for the construction, acquisition, repair
or improvement of, or to finance or to refinance, any Real Estate owned or
leased by any Loan Party (including therein any Indebtedness incurred in
connection with sale-leaseback transactions permitted hereunder), provided that
the Loan Parties shall use commercially reasonable efforts to cause the holders
of such Indebtedness to enter into a Collateral Access Agreement;

 

 (g)          Indebtedness with respect to the deferred purchase price for any
Permitted Acquisition, provided that such Indebtedness is subordinated to the
Obligations on terms reasonably acceptable to the Administrative Agent;

 

(h)           Indebtedness of any Person that becomes a Subsidiary of a Loan
Party in a Permitted Acquisition, which Indebtedness is existing at the time
such Person becomes a Subsidiary of a Loan Party (other than Indebtedness
incurred solely in contemplation of such Person’s becoming a Subsidiary of a
Loan Party);

 

(i)            the Obligations;

 

(j)            Indebtedness of the Lead Borrower or its Subsidiaries
constituting obligations in respect of purchase price or other similar
adjustments in connection with Permitted Dispositions;

 

(k)           Indebtedness in respect of netting services, overdraft protections
and similar arrangements, in each case in connection with deposit accounts;

 

(l)            Guarantees (i) by any Loan Party and its Subsidiaries of any
Indebtedness of any other Loan Party permitted hereunder, and (ii) as long as no
Default or Event of Default has occurred and is continuing or would arise
therefrom, by any Loan Party and its Subsidiaries of any Indebtedness otherwise
permitted hereunder of any Subsidiary that is not a Loan Party to the extent
such Guarantees are permitted pursuant to Section 7.02; and

 

40

--------------------------------------------------------------------------------


 

(m)          so long as no Default or Event of Default has occurred and is
continuing at the time of the incurrence of such Indebtedness or would arise
therefrom, other Indebtedness in an aggregate principal amount not to exceed
$1,500,000 outstanding at any time.

 

“Permitted Investments” means each of the following:

 

(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof, provided that the full faith and credit of the
United States of America is pledged in support thereof;

 

(b)           commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof;

 

(c)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (b) of this definition and (iii) has combined capital and
surplus of at least $500,000,000, in each case with maturities of not more than
180 days from the date of acquisition thereof;

 

(d)           fully collateralized repurchase agreements with a term of not more
than thirty (30) days for securities described in clause (a) above (without
regard to the limitation on maturity contained in such clause) and entered into
with a financial institution satisfying the criteria described in clause
(c) above or with any primary dealer and having a market value at the time that
such repurchase agreement is entered into of not less than 100% of the
repurchase obligation of such counterparty entity with whom such repurchase
agreement has been entered into;

 

(e)           Investments, classified in accordance with GAAP as current assets
of the Loan Parties, in any money market fund, mutual fund, or other investment
companies that are registered under the Investment Company Act of 1940, as
amended, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and which invest solely in one or
more of the types of securities described in clauses (a) through (d) above;

 

(f)            Investments existing on the Closing Date, and set forth on
Schedule 7.02, and any modification, replacement, renewal or extension thereof,
but not any increase in the amount thereof except as otherwise permitted under
this definition;

 

(g)           (i) Investments by any Loan Party and its Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by the Parent and

 

41

--------------------------------------------------------------------------------


 

its Subsidiaries (including Subsidiaries that are not Loan Parties) in Loan
Parties (other than the Parent), and (iii) additional Investments by
Subsidiaries of the Loan Parties that are not Loan Parties in other Subsidiaries
that are not Loan Parties;

 

(h)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

 

(i)            Guarantees constituting Permitted Indebtedness;

 

(j)            Investments by any Loan Party in Swap Contracts permitted
hereunder;

 

(k)           Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business and
upon the foreclosure or other transfer of title with respect to any secured
Investment;

 

(l)            advances to officers, directors and employees of the Loan Parties
and Subsidiaries in the ordinary course of business in an amount not to exceed
$500,000 to any individual at any time or in an aggregate amount not to exceed
$1,000,000 at any time outstanding;

 

(m)          Investments constituting Permitted Acquisitions;

 

(n)           capital contributions made by any Loan Party to another Loan
Party;

 

(o)           to the extent constituting an Investment, Investments arising out
of transactions permitted pursuant to Sections 7.01, 7.05 and 7.06;

 

(p)           Investments in the form of promissory notes or other non-cash
consideration received by any Loan Party from purchasers of any assets in
connection with Permitted Dispositions;

 

(q)           Investments in the ordinary course of business consisting of
endorsements for collection or deposit;

 

(r)            to the extent constituting an Investment, the Subsidiary
Restructuring;

 

(s)           as long as no Default or Event of Default has occurred and is
continuing at the time of the making of such Investment or would arise
therefrom, and as long as Availability immediately preceding, and on a pro forma
basis for the six months immediately following, and after giving effect to, such
Investment was, and is projected to be, equal to or greater than $50,000,000,
other Investments in an aggregate amount not to exceed $5,000,000 at any time
outstanding;

 

42

--------------------------------------------------------------------------------


 

provided, however, that notwithstanding the foregoing, after the occurrence and
during the continuance of a Cash Dominion Event, no such Investments specified
in clauses (a) through (e) shall be permitted unless (i) the Investment is a
temporary Investment pending expiration of an Interest Period for a LIBO Rate
Loan, the proceeds of which Investment will be applied to the Obligations after
the expiration of such Interest Period, and (ii) such Investments are pledged to
the Collateral Agent as additional collateral for the Obligations pursuant to
such agreements as may be reasonably required by the Collateral Agent.

 

“Permitted Overadvance” means an Overadvance made by the Administrative Agent,
in its discretion, which:

 

(a)           Is made to maintain, protect or preserve the Collateral and/or the
Credit Parties’ rights under the Loan Documents or which is otherwise for the
benefit of the Credit Parties; or

 

(b)           Is made to enhance the likelihood of, or to maximize the amount
of, repayment of any Obligation; or

 

(c)           Is made to pay any other amount chargeable to any Loan Party
hereunder; and

 

(d)           Together with all other Permitted Overadvances then outstanding,
shall not (i) exceed ten percent (10%) of the Borrowing Base at any time or
(ii) unless a Liquidation is occurring, remain outstanding for more than
forty-five (45) consecutive Business Days, unless in each case, the Required
Lenders otherwise agree;

 

provided, however, that the foregoing shall not (i) modify or abrogate any of
the provisions of Section 2.03 regarding the Lender’s obligations with respect
to Letters of Credit, or (ii) result in any claim or liability against the
Administrative Agent (regardless of the amount of any Overadvance) for
“inadvertent Overadvances” (i.e. where an Overadvance results from changed
circumstances beyond the control of the Administrative Agent (such as a
reduction in the collateral value)), and such “inadvertent Overadvances” shall
not reduce the amount of Permitted Overadvances allowed hereunder; provided
further that in no event shall the Administrative Agent make an Overadvance if,
after giving effect thereto, the principal amount of the Credit Extensions would
exceed the Aggregate Commitments (as in effect prior to any termination of the
Commitments pursuant to Section 2.06 hereof).

 

“Permitted Refinancing Indebtedness” means, with respect to any Person, any
refinancing, refunding, renewal or extension of any Indebtedness of such Person
(or any successor of such Person); provided that (i) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder or as otherwise permitted pursuant to clause (m) of the
definition of Permitted Indebtedness, (ii) the result of such extension, renewal
or replacement shall not be an earlier maturity date or decreased weighted
average life of such Indebtedness, and (iii) the terms relating to principal
amount, amortization, maturity, collateral (if any) and

 

43

--------------------------------------------------------------------------------


 

subordination (if any), and other material terms taken as a whole, of any such
refinancing, refunding, renewing or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are not
materially less to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

 

 “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by a Loan Party or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledge Agreement” means, collectively, the Pledge Agreements dated as of the
Closing Date among the Loan Parties party thereto and the Collateral Agent, as
amended and in effect from time to time.

 

“Pre-Increase Lenders” has the meaning specified in Section 2.15(e).

 

“Prepayment Event” means:

 

(a)           Any sale, transfer or other Disposition (including pursuant to a
sale and leaseback transaction, but excluding any Disposition permitted pursuant
to clauses (a), (c), (d), (e), (f), (g), (j) and (k) of the definition of
Permitted Dispositions) of any property or asset of a Loan Party; provided that,
prior to the occurrence of a Cash Dominion Event, a Loan Party may reinvest the
proceeds from the sale, transfer or other Disposition of any property or assets
other than those of the type included in the Borrowing Base in replacement
property or assets useful in the business of the Loan Parties within 90 days of
the Disposition of the property or assets being replaced; provided further that
any individual Disposition or series of related Dispositions for which any Loan
Party or any of its Subsidiaries receives Net Proceeds in an amount not to
exceed $1,000,000 prior to the occurrence of a Cash Dominion Event shall not be
deemed a Prepayment Event;

 

(b)           Any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any property or
asset of a Loan Party, unless (i) the proceeds therefrom are required to be paid
to the holder of a Lien on such property or asset having priority over the Lien
of the Collateral Agent or (ii) prior to the occurrence of a Cash Dominion
Event, the proceeds therefrom are utilized for purposes of replacing or
repairing the assets in respect of which such proceeds, awards or payments were
received within 180 days of the occurrence of the damage to or loss of the
assets being repaired or replaced; provided that any individual casualty or
other insured damage to, or taking under power of eminent domain or by
condemnation or similar proceeding of, any property or asset of a Loan Party for
which any Loan Party receives

 

44

--------------------------------------------------------------------------------


 

Net Proceeds in an amount not to exceed $1,000,000 prior to the occurrence of a
Cash Dominion Event shall not be deemed a Prepayment Event;

 

(c)           The issuance by a Loan Party of any Equity Interests, other than
(i) any such issuance by the Parent of any of its Equity Interests consisting of
common stock and (ii) any such issuance of Equity Interests (A) to a Loan Party,
(B) as consideration for a Permitted Acquisition or (C) as a compensatory
issuance to any employee, director, or consultant (including under any option
plan);

 

(d)           The incurrence by a Loan Party of any Indebtedness for borrowed
money other than Permitted Indebtedness; or

 

(e)           The receipt by any Loan Party of any Extraordinary Receipts;
provided that the receipt by any Loan Party of Net Proceeds of Extraordinary
Receipts from any individual event or series of related events in an amount not
to exceed $1,000,000 prior to the occurrence of a Cash Dominion Event shall not
be deemed a Prepayment Event.

 

“Prime Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus one-half of one percent (0.50%),
(b) except during any period of time during which a notice delivered to the Lead
Borrower in accordance with Section 3.03 shall remain in full force and effect,
the Adjusted LIBO Rate plus one percent (1.00%) or (c) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Prime Rate Loan” means a Loan that bears interest based on the Prime Rate.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Parent and its Subsidiaries as prescribed
by the Securities Laws.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

45

--------------------------------------------------------------------------------


 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Reports” has the meaning provided in Section 9.12(b).

 

“Request for Credit Extension” means (a) with respect to a Borrowing of
Committed Loans, a Committed Loan Notice, (b) with respect to a conversion or
continuation of Committed Loans, a Conversion/Continuation Notice, (c) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (d) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, (a) if there are two
or fewer Lenders, all Lenders, or (b) if there are three or more Lenders,
Lenders holding more than 50% of the Aggregate Commitments or, if the commitment
of each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, Lenders holding
in the aggregate more than 50% of the Total Outstandings (with the aggregate
amount of each Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Lender for purposes
of this definition); provided that the Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

 “Reserves” means all (if any) Inventory Reserves and Availability Reserves.

 

“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, controller, treasurer or assistant
treasurer of a Loan Party or any of the other individuals designated in writing
to the Administrative Agent by an existing Responsible Officer of a Loan Party
as an authorized signatory of any certificate or other document to be delivered
hereunder.  Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof).  Without
limiting the foregoing, “Restricted Payments” with respect to any Person shall
also include all payments made by such Person with any proceeds of a dissolution
or liquidation of such Person to the extent not otherwise expressly permitted
hereunder.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended and in effect
from time to time.

 

46

--------------------------------------------------------------------------------


 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

 

“Security Agreement” means the Security Agreement dated as of the Closing Date
among the Loan Parties and the Collateral Agent.

 

“Security Documents” means the Security Agreement, the Pledge Agreement, the
Intellectual Property Security Agreement, the Mortgage, the Blocked Account
Agreements, the Credit Card Notifications, and each other security agreement or
other instrument or document executed and delivered to the Collateral Agent
pursuant to this Agreement or any other Loan Document granting a Lien to secure
any of the Obligations.

 

“Settlement Date” has the meaning provided in Section 2.14(a).

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Parent and its Subsidiaries as of that date
determined in accordance with GAAP.

 

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

 

“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) at fair valuation, all of the properties and assets of
such Person are greater than the sum of the debts, including contingent
liabilities, of such Person, (b) the present fair saleable value of the
properties and assets of such Person is not less than the amount that would be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (d) such Person does not intend to, and does not
believe that it will, incur debts beyond such Person’s ability to pay as such
debts mature, and (e) such Person is not engaged in a business or a transaction,
and is not about to engage in a business or transaction, for which such Person’s
properties and assets would constitute unreasonably small capital.  The amount
of all guarantees at any time shall be computed as the amount that, in light of
all the facts and circumstances existing at the time, can reasonably be expected
to become an actual or matured liability.

 

 “Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business.

 

47

--------------------------------------------------------------------------------


 

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the FRB). Such reserve percentages
shall include those imposed pursuant to such Regulation D.  LIBO Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.

 

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations and which is
in form and on terms reasonably satisfactory to, and approved in writing by, the
Administrative Agent.

 

“Subordination Provisions” has the meaning specified in Section 8.01(p).

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body are at the time beneficially owned, or the management of
which is otherwise Controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.

 

“Subsidiary Restructuring” means the merger and/or conversion of certain
Subsidiaries of the Parent in existence on the Closing Date, as more fully
described on Schedule 1.03 annexed hereto.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International

 

48

--------------------------------------------------------------------------------


 

Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement, or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America, in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 or
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

“Syndication Agent” means Wells Fargo Retail Finance, LLC, in its capacity as
syndication agent.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Termination Date” means the earliest to occur of (i) the Maturity Date,
(ii) the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the

 

49

--------------------------------------------------------------------------------


 

Commitments are irrevocably terminated (or deemed terminated) in accordance with
Section 8.02, or (iii) the date of the occurrence of any Event of Default
pursuant to Section 8.01(f).

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Trading with the Enemy Act” has the meaning provided in Section 10.18.

 

“Type” means, with respect to a Committed Loan, its character as a Prime Rate
Loan or a LIBO Rate Loan.

 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.

 

“UFCA” has the meaning provided in Section 10.21(d).

 

“UFTA” has the meaning provided in Section 10.21(d).

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s aggregate
actuarial present value of the aggregate benefit liabilities under
Section 4001(a)(16) of ERISA, over the aggregate current value of that Pension
Plan’s assets, determined in accordance with the actuarial assumptions used for
purposes of Statement of Financial Accounting Standard No. 35 as of the most
recent valuation dates reflected in the Parent’s annual financial statements for
the applicable plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“U.S. Lender” has the meaning provided in Section 3.01(e).

 

“Unreimbursed Amount” has the meaning provided in Section 2.03(c)(i).

 

1.02         Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:


 


(A)           THE DEFINITIONS OF TERMS HEREIN SHALL APPLY EQUALLY TO THE
SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE CONTEXT MAY
REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE AND
NEUTER FORMS.  THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING” SHALL BE DEEMED
TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION.”  THE WORD “WILL” SHALL BE
CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD “SHALL.”  UNLESS THE
CONTEXT REQUIRES OTHERWISE, (I) ANY DEFINITION OF OR REFERENCE

 

50

--------------------------------------------------------------------------------


 


TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT (INCLUDING ANY ORGANIZATION
DOCUMENT) SHALL BE CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER
DOCUMENT AS FROM TIME TO TIME AMENDED, RESTATED, AMENDED AND RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY RESTRICTIONS ON SUCH
AMENDMENTS, RESTATEMENTS, AMENDMENTS AND RESTATEMENTS, SUPPLEMENTS OR
MODIFICATIONS SET FORTH HEREIN OR IN ANY OTHER LOAN DOCUMENT), (II) ANY
REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE SUCH PERSON’S
SUCCESSORS AND ASSIGNS, (III) THE WORDS “HEREIN,” “HEREOF” AND “HEREUNDER,” AND
WORDS OF SIMILAR IMPORT WHEN USED IN ANY LOAN DOCUMENT, SHALL BE CONSTRUED TO
REFER TO SUCH LOAN DOCUMENT IN ITS ENTIRETY AND NOT TO ANY PARTICULAR PROVISION
THEREOF, (IV) ALL REFERENCES IN A LOAN DOCUMENT TO ARTICLES, SECTIONS, EXHIBITS
AND SCHEDULES SHALL BE CONSTRUED TO REFER TO ARTICLES AND SECTIONS OF, AND
EXHIBITS AND SCHEDULES TO, THE LOAN DOCUMENT IN WHICH SUCH REFERENCES APPEAR,
(V) ANY REFERENCE TO ANY LAW SHALL INCLUDE ALL STATUTORY AND REGULATORY
PROVISIONS CONSOLIDATING, AMENDING, REPLACING, SUPPLEMENTING OR INTERPRETING
SUCH LAW AND ANY REFERENCE TO ANY LAW OR REGULATION SHALL, UNLESS OTHERWISE
SPECIFIED, REFER TO SUCH LAW OR REGULATION AS AMENDED, MODIFIED OR SUPPLEMENTED
FROM TIME TO TIME, AND (VI) THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED
TO HAVE THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL TANGIBLE AND
INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, SECURITIES, ACCOUNTS AND
CONTRACT RIGHTS.


 


(B)           IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A
LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING;” THE WORDS “TO”
AND “UNTIL” EACH MEAN “TO BUT EXCLUDING;” AND THE WORD “THROUGH” MEANS “TO AND
INCLUDING.”


 


(C)           ARTICLE AND SECTION HEADINGS USED HEREIN AND IN THE OTHER LOAN
DOCUMENTS ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS AGREEMENT
AND SHALL NOT AFFECT THE CONSTRUCTION OF, OR BE TAKEN INTO CONSIDERATION IN
INTERPRETING, THIS AGREEMENT.


 

1.03         Accounting Terms.


 


(A)           GENERALLY.  ALL ACCOUNTING TERMS NOT SPECIFICALLY OR COMPLETELY
DEFINED HEREIN SHALL BE CONSTRUED IN CONFORMITY WITH, AND ALL FINANCIAL DATA
(INCLUDING FINANCIAL RATIOS AND OTHER FINANCIAL CALCULATIONS) REQUIRED TO BE
SUBMITTED PURSUANT TO THIS AGREEMENT SHALL BE PREPARED IN CONFORMITY WITH, GAAP
APPLIED ON A CONSISTENT BASIS, AS IN EFFECT FROM TIME TO TIME, APPLIED IN A
MANNER CONSISTENT WITH THAT USED IN PREPARING THE AUDITED FINANCIAL STATEMENTS,
EXCEPT AS OTHERWISE SPECIFICALLY PRESCRIBED HEREIN.


 


(B)           CHANGES IN GAAP.  IF AT ANY TIME ANY CHANGE IN GAAP OR THE
APPLICATION THEREOF WOULD AFFECT THE COMPUTATION OF ANY FINANCIAL RATIO OR
REQUIREMENT SET FORTH IN ANY LOAN DOCUMENT, AND EITHER THE LEAD BORROWER OR THE
REQUIRED LENDERS SHALL SO REQUEST, THE ADMINISTRATIVE AGENT, THE LENDERS AND THE
LEAD BORROWER SHALL NEGOTIATE IN GOOD FAITH TO AMEND SUCH RATIO OR REQUIREMENT
TO PRESERVE THE ORIGINAL INTENT THEREOF IN LIGHT OF SUCH CHANGE IN GAAP OR THE
APPLICATION THEREOF (SUBJECT TO THE APPROVAL OF THE REQUIRED LENDERS); PROVIDED
THAT, UNTIL SO AMENDED, (I) SUCH RATIO OR REQUIREMENT SHALL CONTINUE TO BE
COMPUTED IN ACCORDANCE WITH GAAP PRIOR TO SUCH CHANGE THEREIN AND (II) THE LEAD
BORROWER SHALL PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS A
RECONCILIATION BETWEEN CALCULATIONS OF SUCH RATIO OR REQUIREMENT MADE BEFORE AND
AFTER GIVING EFFECT TO SUCH CHANGE IN GAAP.

 

51

--------------------------------------------------------------------------------


 

1.04         Rounding.  Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05         Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.06         Letter of Credit Amounts.  Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to be the Stated Amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
of any Issuer Documents related thereto, provides for one or more automatic
increases in the Stated Amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum Stated Amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum Stated Amount
is in effect at such time.

 

1.07         Timing of Payment and Performance.  Whenever the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment or performance shall be extended to the immediately succeeding
Business Day (except as set forth in the definition of Interest Period) and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

 


ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS


 

2.01         Committed Loans; Reserves.

 

(a)           Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a “Committed Loan”) to the
Borrowers from time to time, on any Business Day during the Availability Period
in an aggregate amount not to exceed at any time outstanding the lesser of
(x) the amount of such Lender’s Commitment, or (y) such Lender’s Applicable
Percentage of the Borrowing Base, subject in each case to the following
limitations:

 

(I)            AFTER GIVING EFFECT TO ANY COMMITTED BORROWING, THE TOTAL
OUTSTANDINGS SHALL NOT EXCEED THE LOAN CAP;

 

(II)           AFTER GIVING EFFECT TO ANY COMMITTED BORROWING, THE AGGREGATE
OUTSTANDING AMOUNT OF THE COMMITTED LOANS OF ANY LENDER, PLUS SUCH LENDER’S
APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS, PLUS
SUCH LENDER’S APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL SWING LINE
LOANS SHALL NOT EXCEED SUCH LENDER’S COMMITMENT; AND

 

(III)          THE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS SHALL NOT AT ANY
TIME EXCEED THE LETTER OF CREDIT SUBLIMIT.

 

52

--------------------------------------------------------------------------------


 

Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrowers may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01.  Committed Loans may
be Prime Rate Loans or LIBO Rate Loans, as further provided herein.

 

(b)           The following are the Inventory Reserves and Availability Reserves
as of the Closing Date:

 

(I)            SHRINK (AN INVENTORY RESERVE): AN AMOUNT EQUAL TO ONE-HALF OF ONE
PERCENT (0.50%) OF THE GROSS SALES OF THE BORROWERS FOR THE FISCAL YEAR TO DATE;

 

(II)           RENT (AN AVAILABILITY RESERVE): AN AMOUNT EQUAL TO TWO
(2) MONTHS’ RENT FOR ALL OF THE BORROWERS’ LEASED LOCATIONS IN THE STATES OF
PENNSYLVANIA, VIRGINIA AND WASHINGTON, OTHER THAN LEASED LOCATIONS WITH RESPECT
TO WHICH THE COLLATERAL AGENT HAS RECEIVED A COLLATERAL ACCESS AGREEMENT IN FORM
REASONABLY SATISFACTORY TO THE COLLATERAL AGENT;

 

(III)          GIFT CERTIFICATE/CARD AND MERCHANDISE CREDIT LIABILITIES (AN
AVAILABILITY RESERVE): AN AMOUNT EQUAL TO SEVENTY-FIVE PERCENT (75%) OF THE GIFT
CERTIFICATE/CARD AND MERCHANDISE CREDIT LIABILITIES AS REFLECTED IN THE
BORROWERS’ BOOKS AND RECORDS;

 

(IV)          CUSTOMER DEPOSITS (AN AVAILABILITY RESERVE): AN AMOUNT EQUAL TO
ONE HUNDRED PERCENT (100%) OF THE AMOUNT OF ALL OUTSTANDING CUSTOMER DEPOSITS AS
REFLECTED IN THE BORROWERS’ BOOKS AND RECORDS;

 

(V)           TAXES (AN AVAILABILITY RESERVE): AN AMOUNT EQUAL TO $2,000,000 IN
RESPECT OF ALL OUTSTANDING TAXES AND OTHER GOVERNMENTAL CHARGES DUE AND PAYABLE
BY THE BORROWERS ON ACCOUNT OF AD VALOREM, REAL ESTATE, PERSONAL PROPERTY AND
OTHER TAXES;

 

(VI)          LETTER OF CREDIT LANDING COSTS (AN AVAILABILITY RESERVE):  WITHOUT
DUPLICATION OF THE RESERVES ESTABLISHED PURSUANT TO CLAUSE (VII) BELOW, TO THE
EXTENT ELIGIBLE IN-TRANSIT INVENTORY OR INVENTORY SUPPORTED BY AN ELIGIBLE
LETTER OF CREDIT IS INCLUDED IN THE BORROWING BASE, LANDING COSTS AND ANY OTHER
COMMISSIONS, CUSTOMS, DUTY, FREIGHT, AND OTHER OUT-OF-POCKET COSTS AND EXPENSES
WHICH WILL BE EXPENDED BY THE BORROWERS RELATIVE TO SUCH INVENTORY;

 

(VII)         DOMESTIC FREIGHT COSTS (AN AVAILABILITY RESERVE):  TO THE EXTENT
ELIGIBLE IN-TRANSIT INVENTORY SHIPPED FROM A DOMESTIC LOCATION IS INCLUDED IN
THE BORROWING BASE, AN AMOUNT EQUAL TO THE FREIGHT AND OTHER OUT-OF-POCKET COSTS
AND EXPENSES WHICH WILL BE EXPENDED BY THE BORROWERS TO RELEASE SUCH INVENTORY;

 

(VIII)        SELF-FUNDED INSURANCE LIABILITIES (AN AVAILABILITY RESERVE): AN
AMOUNT EQUAL TO THE AVERAGE MONTHLY AMOUNT PAID TO COVER ALL CLAIMS AND OTHER
LIABILITIES WHICH ARE SELF-INSURED BY THE BORROWERS;

 

53

--------------------------------------------------------------------------------


 

(IX)           CUSTOMER REFUNDS (AN AVAILABILITY RESERVE): AN AMOUNT EQUAL TO
ONE HUNDRED PERCENT (100%) OF THE AMOUNT OF ALL OUTSTANDING CUSTOMER REFUND
CHECKS AS REFLECTED IN THE BORROWERS’ BOOKS AND RECORDS; AND

 

(X)            CONSIGNMENT PAYABLES (AN AVAILABILITY RESERVE): AN AMOUNT EQUAL
TO ONE HUNDRED PERCENT (100%) OF THE AMOUNT OF ALL OUTSTANDING ACCOUNTS PAYABLE
OWING TO ANY CONSIGNMENT VENDOR.

 

(c)           The Administrative Agent shall have the right, at any time and
from time to time after the Closing Date in its Permitted Discretion, to
establish new, or modify or eliminate any existing, eligibility criteria or
Reserves upon two (2) Business Days prior notice to the Lead Borrower (during
which period the Administrative Agent shall be available to discuss any such
proposed changes with the Borrowers at reasonable times and upon reasonable
advance notice); provided that no such prior notice shall be required (i) after
the occurrence and during the continuance of a Default or Event of Default or
(ii) for (A) changes to any Reserves resulting solely by virtue of mathematical
calculations of the amount of the Reserve in accordance with the methodology of
calculation previously disclosed and utilized, or (B) changes to any Reserves or
the establishment of additional Reserves if a Material Adverse Effect has
occurred or could reasonably be expected to occur were such Reserves not changed
or established prior to the expiration of such two (2) Business Day period.

 

2.02         Borrowings, Conversions and Continuations of Committed Loans.

 

(a)           Committed Loans (other than Swing Line Loans) shall be either
Prime Rate Loans or LIBO Rate Loans, as the Lead Borrower may request subject to
and in accordance with this Section 2.02.  All Swing Line Loans shall be only
Prime Rate Loans.  Subject to the other provisions of this Section 2.02,
Committed Borrowings of more than one Type may be incurred at the same time.

 

(b)           Each Committed Borrowing, each conversion of Committed Loans from
one Type to the other, and each continuation of LIBO Rate Loans shall be made
upon the Lead Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone.  Each such notice must be received by the
Administrative Agent not later than 12:00 noon (i) three (3) Business Days prior
to the requested date of any Borrowing of, conversion to, or continuation of,
LIBO Rate Loans or of any conversion of LIBO Rate Loans to Prime Rate Loans, and
(ii) on the requested date of any Borrowing of Prime Rate Loans.  Each
telephonic notice by the Lead Borrower pursuant to this Section 2.02(b) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice or Conversion/Continuation Notice, as the case may be,
appropriately completed and signed by a Responsible Officer of the Lead
Borrower.  Each Borrowing of, conversion to, or continuation of, LIBO Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof.  Except as provided in Sections 2.03(c) and 2.04(b), each
Borrowing of or conversion to Prime Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof.  Each Committed Loan
Notice (whether telephonic or written) shall specify (i) the requested date of
the Borrowing (which shall be a Business

 

54

--------------------------------------------------------------------------------


 

Day), (ii) the principal amount of Committed Loans to be borrowed, (iii) the
Type of Committed Loans to be borrowed, and (iv) if applicable, the duration of
the Interest Period with respect thereto.  Each Conversion/Continuation Notice
(whether telephonic or written) shall specify (i) whether the Borrowers are
requesting a conversion of Committed Loans from one Type to the other or a
continuation of LIBO Rate Loans, (ii) the requested date of the conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be converted or continued, (iv) the Type
of Committed Loans to which existing Committed Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto.  If
the Lead Borrower fails to specify a Type of Committed Loan in a Committed Loan
Notice or if the Lead Borrower fails to give a timely notice of a conversion or
continuation in a Conversion/Continuation Notice, then the applicable Committed
Loans shall be made as, or converted to, Prime Rate Loans.  Any such automatic
conversion to Prime Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable LIBO Rate Loans. 
If the Lead Borrower requests a Borrowing of LIBO Rate Loans in any such
Committed Loan Notice or a conversion to, or continuation of, LIBO Rate Loans in
a Conversion/Continuation Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month. 
Notwithstanding anything to the contrary herein, a Swing Line Loan may not be
converted to a LIBO Rate Loan.

 

(c)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation in a Conversion/Continuation Notice is provided by
the Lead Borrower, the Administrative Agent shall notify each Lender of the
details of any automatic conversion to Prime Rate Loans described in
Section 2.02(b).  In the case of a Committed Borrowing, each Lender shall make
the amount of its Committed Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
2:00 p.m. on the Business Day specified in the applicable Committed Loan
Notice.  Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received from
each Lender available to the Borrowers in like funds by no later than 4:00 p.m.
on the day of receipt by the Administrative Agent either by (i) crediting the
account of the Lead Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Lead Borrower; provided, however, that if, on the date the Committed Loan
Notice with respect to such Borrowing is given by the Lead Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and, second, shall be
made available to the Borrowers as provided above.

 

(d)           The Administrative Agent, without the request of the Lead
Borrower, may advance (i) any interest or fee payable pursuant to Sections
2.03(i) and 2.09, to which any Credit Party is entitled from the Loan Parties
pursuant hereto or any other Loan Document, as and when due and payable, and
(ii) may advance any other payments for

 

55

--------------------------------------------------------------------------------


 


WHICH THE LOAN PARTIES ARE RESPONSIBLE PURSUANT HERETO OR ANY OTHER LOAN
DOCUMENT TO THE EXTENT THE SAME HAVE NOT BEEN PAID BY THE LOAN PARTIES WITHIN
TEN (10) DAYS AFTER NOTICE THEREOF FROM THE ADMINISTRATIVE AGENT (PROVIDED THAT,
IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, NO SUCH PRIOR NOTICE
SHALL BE REQUIRED), AND, IN EACH CASE, MAY CHARGE THE SAME TO THE LOAN ACCOUNT
NOTWITHSTANDING THAT AN OVERADVANCE MAY RESULT THEREBY.  UNLESS PRIOR NOTICE IS
REQUIRED AND PROVIDED PURSUANT TO THE IMMEDIATELY PRECEDING SENTENCE, THE
ADMINISTRATIVE AGENT SHALL ADVISE THE LEAD BORROWER OF ANY SUCH ADVANCE OR
CHARGE PROMPTLY AFTER THE MAKING THEREOF.  SUCH ACTION ON THE PART OF THE
ADMINISTRATIVE AGENT SHALL NOT CONSTITUTE A WAIVER OF THE ADMINISTRATIVE AGENT’S
RIGHTS AND THE BORROWERS’ OBLIGATIONS UNDER SECTION 2.05.  ANY AMOUNT WHICH IS
ADDED TO THE PRINCIPAL BALANCE OF THE LOAN ACCOUNT AS PROVIDED IN THIS
SECTION 2.02(D) SHALL BEAR INTEREST AT THE INTEREST RATE THEN AND THEREAFTER
APPLICABLE TO PRIME RATE LOANS.


 


(E)                                  EXCEPT AS OTHERWISE PROVIDED HEREIN, A LIBO
RATE LOAN MAY BE CONTINUED OR CONVERTED ONLY ON THE LAST DAY OF AN INTEREST
PERIOD FOR SUCH LIBO RATE LOAN.  DURING THE EXISTENCE OF AN EVENT OF DEFAULT, NO
LOANS MAY BE REQUESTED AS, CONVERTED TO, OR CONTINUED AS, LIBO RATE LOANS
WITHOUT THE CONSENT OF THE REQUIRED LENDERS.


 


(F)                                    THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY THE LEAD BORROWER AND THE LENDERS OF THE INTEREST RATE APPLICABLE TO ANY
INTEREST PERIOD FOR LIBO RATE LOANS UPON DETERMINATION OF SUCH INTEREST RATE. 
AT ANY TIME THAT PRIME RATE LOANS ARE OUTSTANDING, THE ADMINISTRATIVE AGENT
SHALL NOTIFY THE LEAD BORROWER AND THE LENDERS OF ANY CHANGE IN BANK OF
AMERICA’S PRIME RATE USED IN DETERMINING THE PRIME RATE PROMPTLY FOLLOWING THE
PUBLIC ANNOUNCEMENT OF SUCH CHANGE.


 


(G)                                 AFTER GIVING EFFECT TO ALL COMMITTED
BORROWINGS, ALL CONVERSIONS OF COMMITTED LOANS FROM ONE TYPE TO THE OTHER, AND
ALL CONTINUATIONS OF COMMITTED LOANS AS THE SAME TYPE, THERE SHALL NOT BE MORE
THAN SEVEN (7) INTEREST PERIODS IN EFFECT WITH RESPECT TO COMMITTED LOANS.


 

(h)                                 The Administrative Agent, the Lenders, the
Swing Line Lender and the L/C Issuer shall have no obligation to make any Loan
or to provide any Letter of Credit if an Overadvance would result.  The
Administrative Agent may, in its discretion, make Permitted Overadvances without
the consent of the Lenders, the Swing Line Lender and the L/C Issuer and each
Lender shall be bound thereby.  Any Permitted Overadvance may constitute a Swing
Line Loan. A Permitted Overadvance is for the account of the Borrowers and shall
constitute a Loan and an Obligation and shall be repaid by the Borrowers in
accordance with the provisions of Section 2.05(c).  The making of any such
Permitted Overadvance on any one occasion shall not obligate the Administrative
Agent or any Lender to make or permit any Permitted Overadvance on any other
occasion or to permit such Permitted Overadvances to remain outstanding. The
making by the Administrative Agent of a Permitted Overadvance shall not modify
or abrogate any of the provisions of Section 2.03 regarding the Lenders’
obligations to purchase participations with respect to Letters of Credit or of
Section 2.04 regarding the Lenders’ obligations to purchase participations with
respect to Swing Line Loans.  The Administrative Agent shall have no liability
for, and no Loan Party or Credit Party shall have the right to, or shall, bring
any claim of any kind whatsoever against the Administrative Agent with

 

56

--------------------------------------------------------------------------------


 


RESPECT TO “INADVERTENT OVERADVANCES” (I.E. WHERE AN OVERADVANCE RESULTS FROM
CHANGED CIRCUMSTANCES BEYOND THE CONTROL OF THE ADMINISTRATIVE AGENT (SUCH AS A
REDUCTION IN THE COLLATERAL VALUE)) REGARDLESS OF THE AMOUNT OF ANY SUCH
OVERADVANCE(S).


 

2.03                           Letters of Credit.


 


(A)                                  THE LETTER OF CREDIT COMMITMENT.


 

(I)                                     SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, (A) THE L/C ISSUER AGREES, IN RELIANCE UPON THE AGREEMENTS OF THE
LENDERS SET FORTH IN THIS SECTION 2.03, (1) FROM TIME TO TIME ON ANY BUSINESS
DAY DURING THE PERIOD FROM THE CLOSING DATE UNTIL THE LETTER OF CREDIT
EXPIRATION DATE, TO ISSUE LETTERS OF CREDIT FOR THE ACCOUNT OF THE BORROWERS,
AND TO AMEND OR EXTEND LETTERS OF CREDIT PREVIOUSLY ISSUED BY IT, IN ACCORDANCE
WITH SECTION 2.03(B) BELOW, AND (2) TO HONOR DRAWINGS UNDER THE LETTERS OF
CREDIT, AND (B) THE LENDERS SEVERALLY AGREE TO PARTICIPATE IN LETTERS OF CREDIT
ISSUED FOR THE ACCOUNT OF THE BORROWERS AND ANY DRAWINGS THEREUNDER; PROVIDED
THAT, AFTER GIVING EFFECT TO ANY L/C CREDIT EXTENSION WITH RESPECT TO ANY LETTER
OF CREDIT, (X) THE TOTAL OUTSTANDINGS SHALL NOT EXCEED THE LOAN CAP, (Y) THE
AGGREGATE OUTSTANDING AMOUNT OF THE COMMITTED LOANS OF ANY LENDER, PLUS SUCH
LENDER’S APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS,
PLUS SUCH LENDER’S APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL SWING
LINE LOANS SHALL NOT EXCEED SUCH LENDER’S COMMITMENT, AND (Z) THE OUTSTANDING
AMOUNT OF THE L/C OBLIGATIONS SHALL NOT EXCEED THE LETTER OF CREDIT SUBLIMIT. 
EACH REQUEST BY THE LEAD BORROWER FOR THE ISSUANCE OR AMENDMENT OF A LETTER OF
CREDIT SHALL BE DEEMED TO BE A REPRESENTATION BY THE BORROWERS THAT THE L/C
CREDIT EXTENSION SO REQUESTED COMPLIES WITH THE CONDITIONS SET FORTH IN THE
PROVISO TO THE PRECEDING SENTENCE.  WITHIN THE FOREGOING LIMITS, AND SUBJECT TO
THE TERMS AND CONDITIONS HEREOF, THE BORROWERS’ ABILITY TO OBTAIN LETTERS OF
CREDIT SHALL BE FULLY REVOLVING, AND ACCORDINGLY THE BORROWERS MAY, DURING THE
FOREGOING PERIOD, OBTAIN LETTERS OF CREDIT TO REPLACE LETTERS OF CREDIT THAT
HAVE EXPIRED OR THAT HAVE BEEN DRAWN UPON AND REIMBURSED.

 

(II)                                  THE L/C ISSUER SHALL NOT ISSUE ANY LETTER
OF CREDIT, IF:

 

(A)                              subject to Section 2.03(b)(iii), the expiry
date of such requested Standby Letter of Credit would occur more than twelve
months after the date of issuance or last extension, unless the Required Lenders
have approved such expiry date; or

 

(B)                                subject to Section 2.03(b)(iii), the expiry
date of such requested Commercial Letter of Credit would occur more than 120
days after the date of issuance or last extension, unless the Required Lenders
have approved such expiry date; or

 

(C)                                the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless either
(x) such

 

57

--------------------------------------------------------------------------------


 

Letter of Credit is Cash Collateralized or otherwise secured by back-to-back
letters of credit from an issuing bank reasonably acceptable to the L/C Issuer
and the Administrative Agent and upon terms and conditions reasonably acceptable
to the L/C Issuer and the Administrative Agent on or prior to the Letter of
Credit Expiration Date or (y) all the Lenders have approved such expiry date.

 

(III)                               THE L/C ISSUER SHALL NOT ISSUE ANY LETTER OF
CREDIT WITHOUT THE PRIOR CONSENT OF THE ADMINISTRATIVE AGENT IF:

 

(A)                              any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it;

 

(B)                                the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;

 

(C)                                except as otherwise agreed by the
Administrative Agent and the L/C Issuer, such Letter of Credit is in an initial
Stated Amount less than $100,000;

 

(D)                               such Letter of Credit is to be denominated in
a currency other than Dollars; provided that if the L/C Issuer, in its
discretion, issues a Letter of Credit denominated in a currency other than
Dollars, all reimbursements by the Borrowers of the honoring of any drawing
under such Letter of Credit shall be paid in the currency in which such Letter
of Credit was denominated;

 

(E)                                 such Letter of Credit contains any
provisions for automatic reinstatement of the Stated Amount after any drawing
thereunder; or

 

(F)                                 a default of any Lender’s obligations to
fund under Section 2.03(c) exists or any Lender is at such time a Defaulting
Lender or Deteriorating Lender hereunder, unless the L/C Issuer has received
Cash Collateral or entered into other arrangements satisfactory to the L/C
Issuer with the Borrowers or such Lender to eliminate the L/C Issuer’s risk with
respect to such Lender.

 

58

--------------------------------------------------------------------------------


 

(IV)                              THE L/C ISSUER SHALL NOT AMEND ANY LETTER OF
CREDIT IF THE L/C ISSUER WOULD NOT BE PERMITTED AT SUCH TIME TO ISSUE SUCH
LETTER OF CREDIT IN ITS AMENDED FORM UNDER THE TERMS HEREOF OR IF THE
BENEFICIARY OF SUCH LETTER OF CREDIT DOES NOT ACCEPT THE PROPOSED AMENDMENT TO
SUCH LETTER OF CREDIT.

 

(V)                                 THE L/C ISSUER SHALL ACT ON BEHALF OF THE
LENDERS WITH RESPECT TO ANY LETTERS OF CREDIT ISSUED BY IT AND THE DOCUMENTS
ASSOCIATED THEREWITH, AND THE L/C ISSUER SHALL HAVE ALL OF THE BENEFITS AND
IMMUNITIES (A) PROVIDED TO THE ADMINISTRATIVE AGENT IN ARTICLE IX WITH RESPECT
TO ANY ACTS TAKEN OR OMISSIONS SUFFERED BY THE L/C ISSUER IN CONNECTION WITH
LETTERS OF CREDIT ISSUED BY IT OR PROPOSED TO BE ISSUED BY IT AND ISSUER
DOCUMENTS PERTAINING TO SUCH LETTERS OF CREDIT AS FULLY AS IF THE TERM
“ADMINISTRATIVE AGENT” AS USED IN ARTICLE IX INCLUDED THE L/C ISSUER WITH
RESPECT TO SUCH ACTS OR OMISSIONS, AND (B) AS ADDITIONALLY PROVIDED HEREIN WITH
RESPECT TO THE L/C ISSUER.

 


(B)                                 PROCEDURES FOR ISSUANCE AND AMENDMENT OF
LETTERS OF CREDIT; AUTO-EXTENSION LETTERS OF CREDIT.


 

(I)                                     EACH LETTER OF CREDIT SHALL BE ISSUED OR
AMENDED, AS THE CASE MAY BE, UPON THE REQUEST OF THE LEAD BORROWER DELIVERED TO
THE L/C ISSUER (WITH A COPY TO THE ADMINISTRATIVE AGENT) IN THE FORM OF A LETTER
OF CREDIT APPLICATION, APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE
OFFICER OF THE LEAD BORROWER.  SUCH LETTER OF CREDIT APPLICATION MUST BE
RECEIVED BY THE L/C ISSUER AND THE ADMINISTRATIVE AGENT NOT LATER THAN 1:00 P.M.
AT LEAST TWO BUSINESS DAYS (OR SUCH OTHER DATE AND TIME AS THE ADMINISTRATIVE
AGENT AND THE L/C ISSUER MAY AGREE IN A PARTICULAR INSTANCE IN THEIR SOLE
DISCRETION) PRIOR TO THE PROPOSED ISSUANCE DATE OR DATE OF AMENDMENT, AS THE
CASE MAY BE.  IN THE CASE OF A REQUEST FOR AN INITIAL ISSUANCE OF A LETTER OF
CREDIT, SUCH LETTER OF CREDIT APPLICATION SHALL SPECIFY IN FORM AND DETAIL
REASONABLY SATISFACTORY TO THE L/C ISSUER: (A) THE PROPOSED ISSUANCE DATE OF THE
REQUESTED LETTER OF CREDIT (WHICH SHALL BE A BUSINESS DAY); (B) THE AMOUNT
THEREOF; (C) THE EXPIRY DATE THEREOF; (D) THE NAME AND ADDRESS OF THE
BENEFICIARY THEREOF; (E) THE DOCUMENTS TO BE PRESENTED BY SUCH BENEFICIARY IN
CASE OF ANY DRAWING THEREUNDER; (F) THE FULL TEXT OF ANY CERTIFICATE TO BE
PRESENTED BY SUCH BENEFICIARY IN CASE OF ANY DRAWING THEREUNDER; (G) THE
IDENTITY OF THE BORROWER FOR THE ACCOUNT OF WHICH SUCH LETTER OF CREDIT IS
REQUESTED TO BE ISSUED; AND (H) SUCH OTHER MATTERS AS THE L/C ISSUER MAY
REASONABLY REQUIRE.  IN THE CASE OF A REQUEST FOR AN AMENDMENT OF ANY
OUTSTANDING LETTER OF CREDIT, SUCH LETTER OF CREDIT APPLICATION SHALL SPECIFY IN
FORM AND DETAIL REASONABLY SATISFACTORY TO THE L/C ISSUER: (A) THE LETTER OF
CREDIT TO BE AMENDED; (B) THE PROPOSED DATE OF AMENDMENT THEREOF (WHICH SHALL BE
A BUSINESS DAY); (C) THE NATURE OF THE PROPOSED AMENDMENT; AND (D) SUCH OTHER
MATTERS AS THE L/C ISSUER MAY REASONABLY REQUIRE.  ADDITIONALLY, THE LEAD
BORROWER SHALL FURNISH TO THE L/C ISSUER AND THE ADMINISTRATIVE AGENT SUCH OTHER
DOCUMENTS AND INFORMATION PERTAINING TO SUCH REQUESTED LETTER OF CREDIT ISSUANCE
OR AMENDMENT, INCLUDING ANY ISSUER DOCUMENTS, AS THE L/C ISSUER OR THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE.

 

59

--------------------------------------------------------------------------------


 

(II)                                  PROMPTLY AFTER RECEIPT OF ANY LETTER OF
CREDIT APPLICATION, THE L/C ISSUER WILL CONFIRM WITH THE ADMINISTRATIVE AGENT
(BY TELEPHONE OR IN WRITING) THAT THE ADMINISTRATIVE AGENT HAS RECEIVED A COPY
OF SUCH LETTER OF CREDIT APPLICATION FROM THE LEAD BORROWER AND, IF NOT, THE L/C
ISSUER WILL PROVIDE THE ADMINISTRATIVE AGENT WITH A COPY THEREOF.  UNLESS THE
L/C ISSUER HAS RECEIVED WRITTEN NOTICE FROM ANY LENDER, THE ADMINISTRATIVE AGENT
OR ANY LOAN PARTY, AT LEAST ONE BUSINESS DAY PRIOR TO THE REQUESTED DATE OF
ISSUANCE OR AMENDMENT OF THE APPLICABLE LETTER OF CREDIT, THAT ONE OR MORE
APPLICABLE CONDITIONS CONTAINED IN ARTICLE IV SHALL NOT THEN BE SATISFIED, THEN,
SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE L/C ISSUER SHALL, ON THE
REQUESTED DATE, ISSUE A LETTER OF CREDIT FOR THE ACCOUNT OF THE APPLICABLE
BORROWER OR ENTER INTO THE APPLICABLE AMENDMENT, AS THE CASE MAY BE, IN EACH
CASE IN ACCORDANCE WITH THE L/C ISSUER’S USUAL AND CUSTOMARY BUSINESS
PRACTICES.  IMMEDIATELY UPON THE ISSUANCE OR AMENDMENT OF EACH LETTER OF CREDIT,
EACH LENDER SHALL BE DEEMED TO (WITHOUT ANY FURTHER ACTION), AND HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES TO, PURCHASE FROM THE L/C ISSUER, WITHOUT
RECOURSE OR WARRANTY, A RISK PARTICIPATION IN SUCH LETTER OF CREDIT IN AN AMOUNT
EQUAL TO THE PRODUCT OF SUCH LENDER’S APPLICABLE PERCENTAGE TIMES THE AMOUNT OF
SUCH LETTER OF CREDIT.  UPON ANY CHANGE IN THE COMMITMENTS UNDER THIS AGREEMENT,
IT IS HEREBY AGREED THAT WITH RESPECT TO ALL L/C OBLIGATIONS, THERE SHALL BE AN
AUTOMATIC ADJUSTMENT TO THE PARTICIPATIONS HEREBY CREATED TO REFLECT THE NEW
APPLICABLE PERCENTAGES OF THE ASSIGNING AND ASSIGNEE LENDERS.

 

(III)                               IF THE LEAD BORROWER SO REQUESTS IN ANY
APPLICABLE LETTER OF CREDIT APPLICATION, THE L/C ISSUER MAY, IN ITS SOLE AND
ABSOLUTE DISCRETION, AGREE TO ISSUE A STANDBY LETTER OF CREDIT THAT HAS
AUTOMATIC EXTENSION PROVISIONS (EACH, AN “AUTO-EXTENSION LETTER OF CREDIT”);
PROVIDED THAT ANY SUCH AUTO-EXTENSION LETTER OF CREDIT MUST PERMIT THE L/C
ISSUER TO PREVENT ANY SUCH EXTENSION AT LEAST ONCE IN EACH TWELVE-MONTH PERIOD
(COMMENCING WITH THE DATE OF ISSUANCE OF SUCH STANDBY LETTER OF CREDIT) BY
GIVING PRIOR NOTICE TO THE BENEFICIARY THEREOF NOT LATER THAN A DAY (THE
“NON-EXTENSION NOTICE DATE”) IN EACH SUCH TWELVE-MONTH PERIOD TO BE AGREED UPON
AT THE TIME SUCH STANDBY LETTER OF CREDIT IS ISSUED.  UNLESS OTHERWISE DIRECTED
BY THE L/C ISSUER, THE LEAD BORROWER SHALL NOT BE REQUIRED TO MAKE A SPECIFIC
REQUEST TO THE L/C ISSUER FOR ANY SUCH EXTENSION.  ONCE AN AUTO-EXTENSION LETTER
OF CREDIT HAS BEEN ISSUED, THE LENDERS SHALL BE DEEMED TO HAVE AUTHORIZED (BUT
MAY NOT REQUIRE) THE L/C ISSUER TO PERMIT THE EXTENSION OF SUCH STANDBY LETTER
OF CREDIT AT ANY TIME TO AN EXPIRY DATE NOT LATER THAN THE LETTER OF CREDIT
EXPIRATION DATE; PROVIDED, HOWEVER, THAT THE L/C ISSUER SHALL NOT PERMIT ANY
SUCH EXTENSION IF (A) THE L/C ISSUER HAS DETERMINED THAT IT WOULD NOT BE
PERMITTED, OR WOULD HAVE NO OBLIGATION, AT SUCH TIME TO ISSUE SUCH STANDBY
LETTER OF CREDIT IN ITS REVISED FORM (AS EXTENDED) UNDER THE TERMS HEREOF (BY
REASON OF THE PROVISIONS OF CLAUSES (II) OR (III) OF SECTION 2.03(A) OR
OTHERWISE), OR (B) IT HAS RECEIVED NOTICE (WHICH MAY BE BY TELEPHONE OR IN
WRITING) ON OR BEFORE THE DAY THAT IS FIVE BUSINESS DAYS BEFORE THE
NON-EXTENSION NOTICE DATE (1) FROM THE ADMINISTRATIVE AGENT THAT THE REQUIRED
LENDERS HAVE ELECTED NOT TO PERMIT SUCH EXTENSION OR (2) FROM THE ADMINISTRATIVE
AGENT, ANY LENDER OR THE LEAD BORROWER THAT ONE OR MORE OF THE APPLICABLE
CONDITIONS SPECIFIED IN SECTION 4.02 IS NOT THEN

 

60

--------------------------------------------------------------------------------


 

SATISFIED, AND IN EACH SUCH CASE DIRECTING THE L/C ISSUER NOT TO PERMIT SUCH
EXTENSION.

 

(IV)                              PROMPTLY AFTER ITS DELIVERY OF ANY LETTER OF
CREDIT OR ANY AMENDMENT TO A LETTER OF CREDIT TO AN ADVISING BANK WITH RESPECT
THERETO OR TO THE BENEFICIARY THEREOF, THE L/C ISSUER WILL ALSO DELIVER TO THE
LEAD BORROWER AND THE ADMINISTRATIVE AGENT A TRUE AND COMPLETE COPY OF SUCH
LETTER OF CREDIT OR AMENDMENT.

 


(C)                                  DRAWINGS AND REIMBURSEMENTS; FUNDING OF
PARTICIPATIONS.


 

(I)                                     UPON RECEIPT FROM THE BENEFICIARY OF ANY
LETTER OF CREDIT OF ANY NOTICE OF A DRAWING UNDER SUCH LETTER OF CREDIT, THE L/C
ISSUER SHALL NOTIFY THE LEAD BORROWER AND THE ADMINISTRATIVE AGENT THEREOF;
PROVIDED, HOWEVER, THAT ANY FAILURE TO GIVE OR DELAY IN GIVING SUCH NOTICE SHALL
NOT RELIEVE THE BORROWERS OF THEIR OBLIGATION TO REIMBURSE THE L/C ISSUER AND
THE LENDERS WITH RESPECT TO ANY SUCH PAYMENT.  IF THE L/C ISSUER NOTIFIES THE
LEAD BORROWER OF ANY SUCH NOTICE OF A DRAWING NOT LATER THAN 12:00 NOON ON THE
DATE OF ANY PAYMENT BY THE L/C ISSUER UNDER A LETTER OF CREDIT (EACH SUCH DATE,
AN “HONOR DATE”), THE BORROWERS SHALL REIMBURSE THE L/C ISSUER THROUGH THE
ADMINISTRATIVE AGENT ON THE SAME DAY IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH
DRAWING.  IF THE L/C ISSUER NOTIFIES THE LEAD BORROWER OF ANY SUCH NOTICE OF A
DRAWING LATER THAN 12:00 NOON ON ANY HONOR DATE, THE BORROWERS SHALL REIMBURSE
THE L/C ISSUER THROUGH THE ADMINISTRATIVE AGENT BY 3:00 P.M. ON THE NEXT DAY IN
AN AMOUNT EQUAL TO THE AMOUNT OF SUCH DRAWING AND SUCH EXTENSION OF TIME SHALL
BE REFLECTED IN COMPUTING FEES IN RESPECT OF ANY SUCH LETTER OF CREDIT.  IF THE
BORROWERS FAIL TO SO REIMBURSE THE L/C ISSUER BY SUCH TIME, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE HONOR DATE, THE AMOUNT OF THE
UNREIMBURSED DRAWING (THE “UNREIMBURSED AMOUNT”), AND THE AMOUNT OF SUCH
LENDER’S APPLICABLE PERCENTAGE THEREOF.  IN SUCH EVENT, THE BORROWERS SHALL BE
DEEMED TO HAVE REQUESTED A COMMITTED BORROWING OF PRIME RATE LOANS TO BE
DISBURSED ON THE HONOR DATE IN AN AMOUNT EQUAL TO THE UNREIMBURSED AMOUNT,
WITHOUT REGARD TO THE MINIMUM AND MULTIPLES SPECIFIED IN SECTION 2.02 FOR THE
PRINCIPAL AMOUNT OF PRIME RATE LOANS, BUT SUBJECT TO THE AMOUNT OF THE
UNUTILIZED PORTION OF THE AGGREGATE COMMITMENTS AND THE CONDITIONS SET FORTH IN
SECTION 4.02 (OTHER THAN THE DELIVERY OF A COMMITTED LOAN NOTICE).  ANY NOTICE
GIVEN BY THE L/C ISSUER OR THE ADMINISTRATIVE AGENT PURSUANT TO THIS
SECTION 2.03(C)(I) MAY BE GIVEN BY TELEPHONE IF IMMEDIATELY CONFIRMED IN
WRITING; PROVIDED THAT THE LACK OF SUCH AN IMMEDIATE CONFIRMATION SHALL NOT
AFFECT THE CONCLUSIVENESS OR BINDING EFFECT OF SUCH NOTICE.

 

(II)                                  EACH LENDER SHALL, UPON ANY NOTICE
PURSUANT TO SECTION 2.03(C)(I), MAKE FUNDS AVAILABLE TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF THE L/C ISSUER AT THE ADMINISTRATIVE AGENT’S OFFICE IN AN
AMOUNT EQUAL TO ITS APPLICABLE PERCENTAGE OF THE UNREIMBURSED AMOUNT NOT LATER
THAN 1:00 P.M. ON THE BUSINESS DAY SPECIFIED IN SUCH NOTICE BY THE
ADMINISTRATIVE AGENT, WHEREUPON, SUBJECT TO THE PROVISIONS OF
SECTION 2.03(C)(III), EACH LENDER THAT SO MAKES FUNDS AVAILABLE

 

61

--------------------------------------------------------------------------------


 

SHALL BE DEEMED TO HAVE MADE A PRIME RATE LOAN TO THE BORROWERS IN SUCH AMOUNT. 
THE ADMINISTRATIVE AGENT SHALL REMIT THE FUNDS SO RECEIVED TO THE L/C ISSUER.

 

(III)                               WITH RESPECT TO ANY UNREIMBURSED AMOUNT THAT
IS NOT FULLY REFINANCED BY A COMMITTED BORROWING OF PRIME RATE LOANS BECAUSE THE
CONDITIONS SET FORTH IN SECTION 4.02 CANNOT BE SATISFIED OR FOR ANY OTHER
REASON, THE BORROWERS SHALL BE DEEMED TO HAVE INCURRED FROM THE L/C ISSUER AN
L/C BORROWING IN THE AMOUNT OF THE UNREIMBURSED AMOUNT THAT IS NOT SO
REFINANCED, WHICH L/C BORROWING SHALL BE DUE AND PAYABLE ON DEMAND (TOGETHER
WITH INTEREST) AND SHALL BEAR INTEREST AT THE DEFAULT RATE.  IN SUCH EVENT, EACH
LENDER’S PAYMENT TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER
PURSUANT TO SECTION 2.03(C)(I) SHALL BE DEEMED PAYMENT IN RESPECT OF ITS
PARTICIPATION IN SUCH L/C BORROWING AND SHALL CONSTITUTE AN L/C ADVANCE FROM
SUCH LENDER IN SATISFACTION OF ITS PARTICIPATION OBLIGATION UNDER THIS
SECTION 2.03.

 

(IV)                              UNTIL EACH LENDER FUNDS ITS COMMITTED LOAN OR
L/C ADVANCE PURSUANT TO THIS SECTION 2.03(C) TO REIMBURSE THE L/C ISSUER FOR ANY
AMOUNT DRAWN UNDER ANY LETTER OF CREDIT, INTEREST IN RESPECT OF SUCH LENDER’S
APPLICABLE PERCENTAGE OF SUCH AMOUNT SHALL BE SOLELY FOR THE ACCOUNT OF THE L/C
ISSUER.

 

(V)                                 EACH LENDER’S OBLIGATION TO MAKE COMMITTED
LOANS OR L/C ADVANCES TO REIMBURSE THE L/C ISSUER FOR AMOUNTS DRAWN UNDER
LETTERS OF CREDIT, AS CONTEMPLATED BY THIS SECTION 2.03(C), SHALL BE ABSOLUTE
AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING
(A) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH
LENDER MAY HAVE AGAINST THE L/C ISSUER, ANY BORROWER OR ANY OTHER PERSON FOR ANY
REASON WHATSOEVER, (B) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT OR AN EVENT OF
DEFAULT, OR (C) ANY OTHER OCCURRENCE, EVENT OR CONDITION, WHETHER OR NOT SIMILAR
TO ANY OF THE FOREGOING; PROVIDED, HOWEVER, THAT EACH LENDER’S OBLIGATION TO
MAKE COMMITTED LOANS PURSUANT TO THIS SECTION 2.03(C) IS SUBJECT TO THE
CONDITIONS SET FORTH IN SECTION 4.02 (OTHER THAN DELIVERY BY THE LEAD BORROWER
OF A COMMITTED LOAN NOTICE).  NO SUCH MAKING OF AN L/C ADVANCE SHALL RELIEVE OR
OTHERWISE IMPAIR THE OBLIGATION OF THE BORROWERS TO REIMBURSE THE L/C ISSUER FOR
THE AMOUNT OF ANY PAYMENT MADE BY THE L/C ISSUER UNDER ANY LETTER OF CREDIT,
TOGETHER WITH INTEREST AS PROVIDED HEREIN.

 

(VI)                              IF ANY LENDER FAILS TO MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER ANY AMOUNT REQUIRED TO BE
PAID BY SUCH LENDER PURSUANT TO THE FOREGOING PROVISIONS OF THIS
SECTION 2.03(C) BY THE TIME SPECIFIED IN SECTION 2.03(C)(I), THE L/C ISSUER
SHALL BE ENTITLED TO RECOVER FROM SUCH LENDER (ACTING THROUGH THE ADMINISTRATIVE
AGENT), ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON FOR THE PERIOD FROM THE
DATE SUCH PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY
AVAILABLE TO THE L/C ISSUER AT A RATE PER ANNUM EQUAL TO THE GREATER OF THE
FEDERAL FUNDS RATE AND A RATE DETERMINED BY THE L/C ISSUER IN ACCORDANCE WITH
BANKING INDUSTRY RULES ON INTERBANK COMPENSATION PLUS ANY ADMINISTRATIVE,
PROCESSING OR SIMILAR FEES CUSTOMARILY CHARGED BY THE L/C ISSUER

 

62

--------------------------------------------------------------------------------


 

IN CONNECTION WITH THE FOREGOING.  IF SUCH LENDER PAYS SUCH AMOUNT (WITH
INTEREST AND FEES AS AFORESAID), THE AMOUNT SO PAID SHALL CONSTITUTE SUCH
LENDER’S COMMITTED LOAN INCLUDED IN THE RELEVANT COMMITTED BORROWING OR L/C
ADVANCE IN RESPECT OF THE RELEVANT L/C BORROWING, AS THE CASE MAY BE.  A
CERTIFICATE OF THE L/C ISSUER SUBMITTED TO ANY LENDER (THROUGH THE
ADMINISTRATIVE AGENT) WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS CLAUSE
(VI) SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

 


(D)                                 REPAYMENT OF PARTICIPATIONS.


 

(I)                                     AT ANY TIME AFTER THE L/C ISSUER HAS
MADE A PAYMENT UNDER ANY LETTER OF CREDIT AND HAS RECEIVED FROM ANY LENDER SUCH
LENDER’S L/C ADVANCE IN RESPECT OF SUCH PAYMENT IN ACCORDANCE WITH
SECTION 2.03(C), IF THE ADMINISTRATIVE AGENT RECEIVES FOR THE ACCOUNT OF THE L/C
ISSUER ANY PAYMENT IN RESPECT OF THE RELATED UNREIMBURSED AMOUNT OR INTEREST
THEREON (WHETHER DIRECTLY FROM THE BORROWERS OR OTHERWISE, INCLUDING PROCEEDS OF
CASH COLLATERAL APPLIED THERETO BY THE ADMINISTRATIVE AGENT), THE ADMINISTRATIVE
AGENT WILL DISTRIBUTE TO SUCH LENDER ITS APPLICABLE PERCENTAGE THEREOF
(APPROPRIATELY ADJUSTED, IN THE CASE OF INTEREST PAYMENTS, TO REFLECT THE PERIOD
OF TIME DURING WHICH SUCH LENDER’S L/C ADVANCE WAS OUTSTANDING) IN THE SAME
FUNDS AS THOSE RECEIVED BY THE ADMINISTRATIVE AGENT.

 

(II)                                  IF ANY PAYMENT RECEIVED BY THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER PURSUANT TO
SECTION 2.03(C)(I) IS REQUIRED TO BE RETURNED UNDER ANY OF THE CIRCUMSTANCES
DESCRIBED IN SECTION 10.05 (INCLUDING PURSUANT TO ANY SETTLEMENT ENTERED INTO BY
THE L/C ISSUER IN ITS DISCRETION), EACH LENDER SHALL PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE L/C ISSUER ITS APPLICABLE PERCENTAGE THEREOF ON
DEMAND OF THE ADMINISTRATIVE AGENT, PLUS INTEREST THEREON FROM THE DATE OF SUCH
DEMAND TO THE DATE SUCH AMOUNT IS RETURNED BY SUCH LENDER, AT A RATE PER ANNUM
EQUAL TO THE FEDERAL FUNDS RATE FROM TIME TO TIME IN EFFECT.  THE OBLIGATIONS OF
THE LENDERS UNDER THIS CLAUSE SHALL SURVIVE THE PAYMENT IN FULL OF THE
OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.

 


(E)                                  OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF
THE BORROWERS TO REIMBURSE THE L/C ISSUER FOR EACH DRAWING UNDER EACH LETTER OF
CREDIT AND TO REPAY EACH L/C BORROWING SHALL BE ABSOLUTE, UNCONDITIONAL AND
IRREVOCABLE, AND SHALL BE PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT UNDER ALL CIRCUMSTANCES, INCLUDING THE FOLLOWING:


 

(I)                                     ANY LACK OF VALIDITY OR ENFORCEABILITY
OF SUCH LETTER OF CREDIT, THIS AGREEMENT, OR ANY OTHER LOAN DOCUMENT;

 

(II)                                  THE EXISTENCE OF ANY CLAIM, COUNTERCLAIM,
SETOFF, DEFENSE OR OTHER RIGHT THAT THE BORROWERS OR ANY SUBSIDIARY MAY HAVE AT
ANY TIME AGAINST ANY BENEFICIARY OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT (OR
ANY PERSON FOR WHOM ANY SUCH BENEFICIARY OR ANY SUCH TRANSFEREE MAY BE ACTING),
THE L/C ISSUER OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT,
THE TRANSACTIONS

 

63

--------------------------------------------------------------------------------


 

CONTEMPLATED HEREBY OR BY SUCH LETTER OF CREDIT OR ANY AGREEMENT OR INSTRUMENT
RELATING THERETO, OR ANY UNRELATED TRANSACTION;

 

(III)                               ANY DRAFT, DEMAND, CERTIFICATE OR OTHER
DOCUMENT PRESENTED UNDER SUCH LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT,
INVALID OR INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT; OR ANY LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE
OF ANY DOCUMENT REQUIRED IN ORDER TO MAKE A DRAWING UNDER SUCH LETTER OF CREDIT;

 

(IV)                              ANY PAYMENT BY THE L/C ISSUER UNDER SUCH
LETTER OF CREDIT AGAINST PRESENTATION OF A DRAFT OR CERTIFICATE THAT DOES NOT
STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT; OR ANY PAYMENT MADE BY
THE L/C ISSUER UNDER SUCH LETTER OF CREDIT TO ANY PERSON PURPORTING TO BE A
TRUSTEE IN BANKRUPTCY, DEBTOR-IN-POSSESSION, ASSIGNEE FOR THE BENEFIT OF
CREDITORS, LIQUIDATOR, RECEIVER OR OTHER REPRESENTATIVE OF OR SUCCESSOR TO ANY
BENEFICIARY OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT, INCLUDING ANY ARISING IN
CONNECTION WITH ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW;

 

(V)                                 ANY OTHER CIRCUMSTANCE OR HAPPENING
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, INCLUDING ANY OTHER
CIRCUMSTANCE THAT MIGHT OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A
DISCHARGE OF, THE BORROWERS OR ANY OF THEIR SUBSIDIARIES; OR

 

(VI)                              THE FACT THAT ANY EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING.

 

The Lead Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Lead Borrower’s instructions or other irregularity, the
Lead Borrower will immediately notify the L/C Issuer.  The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 


(F)                                    ROLE OF L/C ISSUER.  EACH LENDER AND THE
BORROWERS AGREE THAT, IN PAYING ANY DRAWING UNDER A LETTER OF CREDIT, THE L/C
ISSUER SHALL NOT HAVE ANY RESPONSIBILITY TO OBTAIN ANY DOCUMENT (OTHER THAN ANY
SIGHT DRAFT, CERTIFICATES AND DOCUMENTS EXPRESSLY REQUIRED BY THE LETTER OF
CREDIT) OR TO ASCERTAIN OR INQUIRE AS TO THE VALIDITY OR ACCURACY OF ANY SUCH
DOCUMENT OR THE AUTHORITY OF THE PERSON EXECUTING OR DELIVERING ANY SUCH
DOCUMENT.  NONE OF THE L/C ISSUER, THE ADMINISTRATIVE AGENT, ANY OF THEIR
RESPECTIVE RELATED PARTIES NOR ANY CORRESPONDENT, PARTICIPANT OR PERMITTED
ASSIGNEE OF THE L/C ISSUER SHALL BE LIABLE TO ANY LENDER FOR (I) ANY ACTION
TAKEN OR OMITTED IN CONNECTION HEREWITH AT THE REQUEST OR WITH THE APPROVAL OF
THE LENDERS OR THE REQUIRED LENDERS, AS APPLICABLE; (II) ANY ACTION TAKEN OR
OMITTED IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT; (III) ANY
ERROR, OMISSION, INTERRUPTION, LOSS OR DELAY IN TRANSMISSION OR DELIVERY OF ANY
DRAFT, NOTICE OR OTHER COMMUNICATION UNDER OR RELATING TO ANY LETTER OF CREDIT
OR ANY ERROR IN INTERPRETATION OF TECHNICAL TERMS; OR (IV) THE DUE EXECUTION,
EFFECTIVENESS, VALIDITY OR ENFORCEABILITY OF ANY DOCUMENT OR INSTRUMENT RELATED
TO ANY LETTER OF CREDIT OR ISSUER DOCUMENT.  THE BORROWERS HEREBY ASSUME ALL
RISKS OF THE ACTS OR OMISSIONS OF ANY

 

64

--------------------------------------------------------------------------------


 


BENEFICIARY OR TRANSFEREE WITH RESPECT TO ITS USE OF ANY LETTER OF CREDIT;
PROVIDED, HOWEVER, THAT THIS ASSUMPTION IS NOT INTENDED TO, AND SHALL NOT,
PRECLUDE THE BORROWERS’ PURSUING SUCH RIGHTS AND REMEDIES AS IT MAY HAVE AGAINST
THE BENEFICIARY OR TRANSFEREE AT LAW OR UNDER ANY OTHER AGREEMENT.  NONE OF THE
L/C ISSUER, THE ADMINISTRATIVE AGENT, ANY OF THEIR RESPECTIVE RELATED PARTIES
NOR ANY CORRESPONDENT, PARTICIPANT OR PERMITTED ASSIGNEE OF THE L/C ISSUER SHALL
BE LIABLE OR RESPONSIBLE FOR ANY OF THE MATTERS DESCRIBED IN CLAUSES (I) THROUGH
(V) OF SECTION 2.03(E); PROVIDED, HOWEVER, THAT ANYTHING IN SUCH CLAUSES TO THE
CONTRARY NOTWITHSTANDING, THE BORROWERS MAY HAVE A CLAIM AGAINST THE L/C ISSUER,
AND THE L/C ISSUER MAY BE LIABLE TO THE BORROWERS, TO THE EXTENT, BUT ONLY TO
THE EXTENT, OF ANY DIRECT, AS OPPOSED TO CONSEQUENTIAL OR EXEMPLARY, DAMAGES
SUFFERED BY THE BORROWERS WHICH THE BORROWERS PROVE WERE CAUSED BY THE L/C
ISSUER’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OR THE L/C ISSUER’S WILLFUL
FAILURE TO PAY UNDER ANY LETTER OF CREDIT AFTER THE PRESENTATION TO IT BY THE
BENEFICIARY OF A SIGHT DRAFT AND CERTIFICATE(S) STRICTLY COMPLYING WITH THE
TERMS AND CONDITIONS OF A LETTER OF CREDIT.  IN FURTHERANCE, AND NOT IN
LIMITATION, OF THE FOREGOING, THE L/C ISSUER MAY ACCEPT DOCUMENTS THAT APPEAR ON
THEIR FACE TO BE IN ORDER, WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION,
REGARDLESS OF ANY NOTICE OR INFORMATION TO THE CONTRARY (OR THE L/C ISSUER MAY
REFUSE TO ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS IF SUCH DOCUMENTS ARE NOT
IN STRICT COMPLIANCE WITH THE TERMS OF SUCH LETTER OF CREDIT), AND THE L/C
ISSUER SHALL NOT BE RESPONSIBLE FOR THE VALIDITY OR SUFFICIENCY OF ANY
INSTRUMENT TRANSFERRING OR ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN A
LETTER OF CREDIT OR THE RIGHTS OR BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN
WHOLE OR IN PART, WHICH MAY PROVE TO BE INVALID OR INEFFECTIVE FOR ANY REASON.


 


(G)                                 CASH COLLATERAL.  UPON THE REQUEST OF THE
ADMINISTRATIVE AGENT, (I) IF THE L/C ISSUER HAS HONORED ANY FULL OR PARTIAL
DRAWING REQUEST UNDER ANY LETTER OF CREDIT AND SUCH DRAWING HAS RESULTED IN AN
L/C BORROWING BECAUSE THE CONDITIONS SET FORTH IN SECTION 4.02 CANNOT BE
SATISFIED OR FOR ANY OTHER REASON, THE BORROWERS SHALL IMMEDIATELY CASH
COLLATERALIZE THE THEN OUTSTANDING AMOUNT OF SUCH L/C BORROWING, OR (II) IF, AS
OF THE LETTER OF CREDIT EXPIRATION DATE, ANY L/C OBLIGATION FOR ANY REASON
REMAINS OUTSTANDING, THE BORROWERS SHALL IMMEDIATELY CASH COLLATERALIZE THE THEN
OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS.  SECTIONS 2.05 AND 8.02(C) SET FORTH
CERTAIN ADDITIONAL REQUIREMENTS TO DELIVER CASH COLLATERAL HEREUNDER.  FOR
PURPOSES OF THIS SECTION 2.03, SECTION 2.05 AND SECTION 8.02(C), “CASH
COLLATERALIZE” MEANS TO PLEDGE AND DEPOSIT WITH OR DELIVER TO THE ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF THE L/C ISSUER AND THE LENDERS, AS COLLATERAL FOR THE
L/C OBLIGATIONS, CASH OR DEPOSIT ACCOUNT BALANCES IN AN AMOUNT EQUAL TO ONE
HUNDRED THREE PERCENT (103%) OF THE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS,
PURSUANT TO DOCUMENTATION IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE L/C ISSUER (WHICH DOCUMENTS ARE HEREBY CONSENTED TO
BY THE LENDERS).  DERIVATIVES OF SUCH TERM HAVE CORRESPONDING MEANINGS.  THE
BORROWERS HEREBY GRANT TO THE COLLATERAL AGENT, FOR THE BENEFIT OF THE CREDIT
PARTIES, A SECURITY INTEREST IN ALL SUCH CASH, DEPOSIT ACCOUNTS AND ALL BALANCES
THEREIN AND ALL PROCEEDS OF THE FOREGOING.  CASH COLLATERAL SHALL BE MAINTAINED
IN THE CASH COLLATERAL ACCOUNT.  IF, AT ANY TIME, THE ADMINISTRATIVE AGENT
DETERMINES THAT ANY FUNDS HELD AS CASH COLLATERAL ARE SUBJECT TO ANY RIGHT OR
CLAIM OF ANY PERSON OTHER THAN THE ADMINISTRATIVE AGENT OR THAT THE TOTAL AMOUNT
OF SUCH FUNDS IS LESS THAN THE AGGREGATE OUTSTANDING AMOUNT OF ALL L/C
OBLIGATIONS, THE BORROWERS WILL, FORTHWITH UPON DEMAND BY THE ADMINISTRATIVE
AGENT, PAY TO THE ADMINISTRATIVE AGENT, AS ADDITIONAL FUNDS TO BE DEPOSITED AS
CASH COLLATERAL,

 

65

--------------------------------------------------------------------------------


 


AN AMOUNT EQUAL TO THE EXCESS OF (X) SUCH AGGREGATE OUTSTANDING AMOUNT OVER
(Y) THE TOTAL AMOUNT OF FUNDS, IF ANY, THEN HELD AS CASH COLLATERAL THAT THE
ADMINISTRATIVE AGENT DETERMINES TO BE FREE AND CLEAR OF ANY SUCH RIGHT AND
CLAIM.  UPON THE DRAWING OF ANY LETTER OF CREDIT FOR WHICH FUNDS ARE ON DEPOSIT
AS CASH COLLATERAL, SUCH FUNDS SHALL BE APPLIED, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAWS, TO REIMBURSE THE L/C ISSUER AND, TO THE EXTENT NOT SO APPLIED,
SHALL THEREAFTER BE APPLIED TO SATISFY OTHER OBLIGATIONS THEN DUE AND PAYABLE.


 


(H)                                 APPLICABILITY OF ISP AND UCP.  UNLESS
OTHERWISE EXPRESSLY AGREED BY THE L/C ISSUER AND THE LEAD BORROWER WHEN A LETTER
OF CREDIT IS ISSUED, (I) THE RULES OF THE ISP SHALL APPLY TO EACH STANDBY LETTER
OF CREDIT, AND (II) THE RULES OF THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS, AS MOST RECENTLY PUBLISHED BY THE INTERNATIONAL CHAMBER OF
COMMERCE AT THE TIME OF ISSUANCE SHALL APPLY TO EACH COMMERCIAL LETTER OF
CREDIT.


 


(I)                                     LETTER OF CREDIT FEES.  THE BORROWERS
SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER IN
ACCORDANCE WITH ITS APPLICABLE PERCENTAGE A LETTER OF CREDIT FEE (THE “LETTER OF
CREDIT FEE”) FOR EACH LETTER OF CREDIT EQUAL THE APPLICABLE MARGIN FOR LIBO RATE
LOANS MULTIPLIED BY THE DAILY STATED AMOUNT UNDER SUCH LETTER OF CREDIT (WHETHER
OR NOT SUCH MAXIMUM AMOUNT IS THEN IN EFFECT UNDER SUCH LETTER OF CREDIT).  FOR
PURPOSES OF COMPUTING THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER ANY LETTER OF
CREDIT, THE AMOUNT OF THE LETTER OF CREDIT SHALL BE DETERMINED IN ACCORDANCE
WITH SECTION 1.06.  LETTER OF CREDIT FEES SHALL BE (I) DUE AND PAYABLE ON THE
FIRST BUSINESS DAY AFTER THE END OF EACH CALENDAR QUARTER, COMMENCING WITH THE
FIRST SUCH DATE TO OCCUR AFTER THE ISSUANCE OF SUCH LETTER OF CREDIT, ON THE
LETTER OF CREDIT EXPIRATION DATE AND THEREAFTER ON DEMAND, AND (II) COMPUTED ON
A QUARTERLY BASIS IN ARREARS.  IF THERE IS ANY CHANGE IN THE APPLICABLE MARGIN
DURING ANY QUARTER, THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER OF EACH LETTER
OF CREDIT SHALL BE COMPUTED AND MULTIPLIED BY THE APPLICABLE MARGIN SEPARATELY
FOR EACH PERIOD DURING SUCH QUARTER THAT SUCH APPLICABLE MARGIN WAS IN EFFECT. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, WHILE ANY EVENT OF
DEFAULT EXISTS, THE ADMINISTRATIVE AGENT MAY, AND UPON THE REQUEST OF THE
REQUIRED LENDERS SHALL, NOTIFY THE LEAD BORROWER THAT ALL LETTER OF CREDIT FEES
SHALL ACCRUE AT THE DEFAULT RATE AND THEREAFTER SUCH LETTER OF CREDIT FEES SHALL
ACCRUE AT THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.


 


(J)                                     FRONTING FEE AND DOCUMENTARY AND
PROCESSING CHARGES PAYABLE TO L/C ISSUER.  THE BORROWERS SHALL PAY DIRECTLY TO
THE L/C ISSUER FOR ITS OWN ACCOUNT A FRONTING FEE (THE “FRONTING FEE”) WITH
RESPECT TO EACH LETTER OF CREDIT AT A RATE EQUAL TO 0.125% PER ANNUM, COMPUTED
ON THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT AND
PAYABLE ON A QUARTERLY BASIS IN ARREARS.  SUCH FRONTING FEES SHALL BE DUE AND
PAYABLE ON THE FIRST BUSINESS DAY AFTER THE END OF EACH CALENDAR QUARTER,
COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE ISSUANCE OF SUCH LETTER
OF CREDIT, ON THE LETTER OF CREDIT EXPIRATION DATE AND THEREAFTER ON DEMAND.  
FOR PURPOSES OF COMPUTING THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER ANY
LETTER OF CREDIT, THE AMOUNT OF THE LETTER OF CREDIT SHALL BE DETERMINED IN
ACCORDANCE WITH SECTION 1.06.  IN ADDITION, THE BORROWERS SHALL PAY DIRECTLY TO
THE L/C ISSUER, FOR ITS OWN ACCOUNT, THE CUSTOMARY ISSUANCE, PRESENTATION,
AMENDMENT AND OTHER PROCESSING FEES, AND OTHER STANDARD COSTS

 

66

--------------------------------------------------------------------------------


 


AND CHARGES, OF THE L/C ISSUER RELATING TO LETTERS OF CREDIT AS FROM TIME TO
TIME IN EFFECT.  SUCH CUSTOMARY FEES AND STANDARD COSTS AND CHARGES ARE DUE AND
PAYABLE ON DEMAND AND ARE NONREFUNDABLE.


 


(K)                                  CONFLICT WITH ISSUER DOCUMENTS.  IN THE
EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE TERMS HEREOF AND THE TERMS OF
ANY ISSUER DOCUMENT, THE TERMS HEREOF SHALL CONTROL.


 

2.04                           Swing Line Loans.


 


(A)                                  THE SWING LINE.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE SWING LINE LENDER MAY, IN ITS DISCRETION AND IN
RELIANCE UPON THE AGREEMENTS OF THE OTHER LENDERS SET FORTH IN THIS
SECTION 2.04, MAKE LOANS (EACH SUCH LOAN, A “SWING LINE LOAN”) TO THE BORROWERS
FROM TIME TO TIME ON ANY BUSINESS DAY DURING THE AVAILABILITY PERIOD IN AN
AGGREGATE AMOUNT NOT TO EXCEED AT ANY TIME OUTSTANDING THE AMOUNT OF THE SWING
LINE SUBLIMIT, NOTWITHSTANDING THE FACT THAT SUCH SWING LINE LOANS, WHEN
AGGREGATED WITH THE APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF COMMITTED
LOANS AND L/C OBLIGATIONS OF THE LENDER ACTING AS SWING LINE LENDER, MAY EXCEED
THE AMOUNT OF SUCH LENDER’S COMMITMENT; PROVIDED, HOWEVER, THAT AFTER GIVING
EFFECT TO ANY SWING LINE LOAN, (I) THE TOTAL OUTSTANDINGS SHALL NOT EXCEED THE
LOAN CAP, AND (II) THE AGGREGATE OUTSTANDING AMOUNT OF THE COMMITTED LOANS OF
ANY LENDER AT SUCH TIME, PLUS SUCH LENDER’S APPLICABLE PERCENTAGE OF THE
OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS AT SUCH TIME, PLUS SUCH LENDER’S
APPLICABLE PERCENTAGE OF THE OUTSTANDING AMOUNT OF ALL SWING LINE LOANS AT SUCH
TIME SHALL NOT EXCEED SUCH LENDER’S COMMITMENT, AND PROVIDED, FURTHER, THAT THE
BORROWERS SHALL NOT USE THE PROCEEDS OF ANY SWING LINE LOAN TO REFINANCE ANY
OUTSTANDING SWING LINE LOAN.  WITHIN THE FOREGOING LIMITS, AND SUBJECT TO THE
OTHER TERMS AND CONDITIONS HEREOF, THE BORROWERS MAY BORROW UNDER THIS
SECTION 2.04, PREPAY UNDER SECTION 2.05, AND REBORROW UNDER THIS SECTION 2.04. 
EACH SWING LINE LOAN SHALL BEAR INTEREST ONLY AT A RATE BASED ON THE PRIME
RATE.  IMMEDIATELY UPON THE MAKING OF A SWING LINE LOAN, EACH LENDER SHALL BE
DEEMED TO, AND HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES TO, PURCHASE FROM
THE SWING LINE LENDER A RISK PARTICIPATION IN SUCH SWING LINE LOAN IN AN AMOUNT
EQUAL TO THE PRODUCT OF SUCH LENDER’S APPLICABLE PERCENTAGE TIMES THE AMOUNT OF
SUCH SWING LINE LOAN.


 


(B)                                 BORROWING PROCEDURES.  EACH SWING LINE
BORROWING SHALL BE MADE UPON THE LEAD BORROWER’S IRREVOCABLE NOTICE TO THE SWING
LINE LENDER AND THE ADMINISTRATIVE AGENT, WHICH MAY BE GIVEN BY TELEPHONE. EACH
SUCH NOTICE MUST BE RECEIVED BY THE SWING LINE LENDER AND THE ADMINISTRATIVE
AGENT NOT LATER THAN 1:00 P.M. ON THE REQUESTED BORROWING DATE, AND SHALL
SPECIFY (I) THE AMOUNT TO BE BORROWED, WHICH SHALL BE A MINIMUM OF $500,000, AND
(II) THE REQUESTED BORROWING DATE, WHICH SHALL BE A BUSINESS DAY.  EACH SUCH
TELEPHONIC NOTICE MUST BE CONFIRMED PROMPTLY BY DELIVERY TO THE SWING LINE
LENDER AND THE ADMINISTRATIVE AGENT OF A WRITTEN SWING LINE LOAN NOTICE,
APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF THE LEAD
BORROWER.  PROMPTLY AFTER RECEIPT BY THE SWING LINE LENDER OF ANY TELEPHONIC
SWING LINE LOAN NOTICE, THE SWING LINE LENDER WILL CONFIRM WITH THE
ADMINISTRATIVE AGENT (BY

 

67

--------------------------------------------------------------------------------


 


TELEPHONE OR IN WRITING) THAT THE ADMINISTRATIVE AGENT HAS ALSO RECEIVED SUCH
SWING LINE LOAN NOTICE AND, IF NOT, THE SWING LINE LENDER WILL NOTIFY THE
ADMINISTRATIVE AGENT (BY TELEPHONE OR IN WRITING) OF THE CONTENTS THEREOF. 
UNLESS THE SWING LINE LENDER HAS RECEIVED NOTICE (BY TELEPHONE OR IN WRITING)
FROM THE ADMINISTRATIVE AGENT AT THE REQUEST OF THE REQUIRED LENDERS PRIOR TO
2:00 P.M. ON THE DATE OF THE PROPOSED SWING LINE BORROWING (A) DIRECTING THE
SWING LINE LENDER NOT TO MAKE SUCH SWING LINE LOAN AS A RESULT OF THE
LIMITATIONS SET FORTH IN THE PROVISO TO THE FIRST SENTENCE OF SECTION 2.04(A),
OR (B) THAT ONE OR MORE OF THE APPLICABLE CONDITIONS SPECIFIED IN ARTICLE IV IS
NOT THEN SATISFIED, THEN, SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE SWING
LINE LENDER MAY, IN ITS DISCRETION, NOT LATER THAN 3:00 P.M. ON THE BORROWING
DATE SPECIFIED IN SUCH SWING LINE LOAN NOTICE, MAKE THE AMOUNT OF ITS SWING LINE
LOAN AVAILABLE TO THE BORROWERS AT ITS OFFICE BY CREDITING THE ACCOUNT OF THE
LEAD BORROWER ON THE BOOKS OF THE SWING LINE LENDER IN IMMEDIATELY AVAILABLE
FUNDS.


 


(C)                                  REFINANCING OF SWING LINE LOANS.


 

(I)                                     THE SWING LINE LENDER, AT ANY TIME IN
ITS SOLE AND ABSOLUTE DISCRETION, MAY REQUEST, ON BEHALF OF THE BORROWERS (WHICH
HEREBY IRREVOCABLY AUTHORIZE THE SWING LINE LENDER TO SO REQUEST ON THEIR
BEHALF), THAT EACH LENDER MAKE A PRIME RATE LOAN IN AN AMOUNT EQUAL TO SUCH
LENDER’S APPLICABLE PERCENTAGE OF THE AMOUNT OF SWING LINE LOANS THEN
OUTSTANDING.  SUCH REQUEST SHALL BE MADE IN WRITING (WHICH WRITTEN REQUEST SHALL
BE DEEMED TO BE A COMMITTED LOAN NOTICE FOR PURPOSES HEREOF) AND IN ACCORDANCE
WITH THE REQUIREMENTS OF SECTION 2.02, WITHOUT REGARD TO THE MINIMUM AND
MULTIPLES SPECIFIED THEREIN FOR THE PRINCIPAL AMOUNT OF PRIME RATE LOANS, BUT
SUBJECT TO THE UNUTILIZED PORTION OF THE AGGREGATE COMMITMENTS AND THE
CONDITIONS SET FORTH IN SECTION 4.02.  THE SWING LINE LENDER SHALL FURNISH THE
LEAD BORROWER WITH A COPY OF THE APPLICABLE COMMITTED LOAN NOTICE PROMPTLY AFTER
DELIVERING SUCH NOTICE TO THE ADMINISTRATIVE AGENT.  EACH LENDER SHALL MAKE AN
AMOUNT EQUAL TO ITS APPLICABLE PERCENTAGE OF THE AMOUNT SPECIFIED IN SUCH
COMMITTED LOAN NOTICE AVAILABLE TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY
AVAILABLE FUNDS FOR THE ACCOUNT OF THE SWING LINE LENDER AT THE ADMINISTRATIVE
AGENT’S OFFICE NOT LATER THAN 1:00 P.M. ON THE DAY SPECIFIED IN SUCH COMMITTED
LOAN NOTICE, WHEREUPON, SUBJECT TO SECTION 2.04(C)(II), EACH LENDER THAT SO
MAKES FUNDS AVAILABLE SHALL BE DEEMED TO HAVE MADE A PRIME RATE LOAN TO THE
BORROWERS IN SUCH AMOUNT.  THE ADMINISTRATIVE AGENT SHALL REMIT THE FUNDS SO
RECEIVED TO THE SWING LINE LENDER.

 

(II)                                  IF FOR ANY REASON ANY SWING LINE LOAN
CANNOT BE REFINANCED BY SUCH A COMMITTED BORROWING IN ACCORDANCE WITH
SECTION 2.04(C)(I), THE REQUEST FOR PRIME RATE LOANS SUBMITTED BY THE SWING LINE
LENDER AS SET FORTH HEREIN SHALL BE DEEMED TO BE A REQUEST BY THE SWING LINE
LENDER THAT EACH OF THE LENDERS FUND ITS RISK PARTICIPATION IN THE RELEVANT
SWING LINE LOAN AND EACH LENDER’S PAYMENT TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE SWING LINE LENDER PURSUANT TO SECTION 2.04(C)(I) SHALL BE DEEMED
PAYMENT IN RESPECT OF SUCH PARTICIPATION.

 

(III)                               IF ANY LENDER FAILS TO MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE SWING LINE LENDER ANY AMOUNT
REQUIRED TO BE PAID BY SUCH LENDER PURSUANT TO THE FOREGOING PROVISIONS OF THIS
SECTION 2.04(C) BY THE TIME SPECIFIED IN SECTION 2.04(C)(I), THE SWING LINE
LENDER SHALL BE ENTITLED TO RECOVER

 

68

--------------------------------------------------------------------------------


 

FROM SUCH LENDER (ACTING THROUGH THE ADMINISTRATIVE AGENT), ON DEMAND, SUCH
AMOUNT WITH INTEREST THEREON FOR THE PERIOD FROM THE DATE SUCH PAYMENT IS
REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE TO THE SWING
LINE LENDER AT A RATE PER ANNUM EQUAL TO THE GREATER OF THE FEDERAL FUNDS RATE
AND A RATE DETERMINED BY THE SWING LINE LENDER IN ACCORDANCE WITH BANKING
INDUSTRY RULES ON INTERBANK COMPENSATION PLUS ANY ADMINISTRATIVE, PROCESSING OR
SIMILAR FEES CUSTOMARILY CHARGED BY THE SWING LINE LENDER IN CONNECTION WITH THE
FOREGOING.  IF SUCH LENDER PAYS SUCH AMOUNT (WITH INTEREST AND FEES AS
AFORESAID), THE AMOUNT SO PAID SHALL CONSTITUTE SUCH LENDER’S COMMITTED LOAN
INCLUDED IN THE RELEVANT COMMITTED BORROWING OR FUNDED PARTICIPATION IN THE
RELEVANT SWING LINE LOAN, AS THE CASE MAY BE.   A CERTIFICATE OF THE SWING LINE
LENDER SUBMITTED TO ANY LENDER (THROUGH THE ADMINISTRATIVE AGENT) WITH RESPECT
TO ANY AMOUNTS OWING UNDER THIS CLAUSE (III) SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR.

 

(IV)                              EACH LENDER’S OBLIGATION TO MAKE COMMITTED
LOANS OR TO PURCHASE AND FUND RISK PARTICIPATIONS IN SWING LINE LOANS PURSUANT
TO THIS SECTION 2.04(C) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE
AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (A) ANY SETOFF, COUNTERCLAIM,
RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH LENDER MAY HAVE AGAINST THE SWING
LINE LENDER, THE BORROWERS OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER,
(B) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT OR EVENT OF DEFAULT, OR (C) ANY
OTHER OCCURRENCE, EVENT OR CONDITION, WHETHER OR NOT SIMILAR TO ANY OF THE
FOREGOING; PROVIDED, HOWEVER, THAT EACH LENDER’S OBLIGATION TO MAKE COMMITTED
LOANS PURSUANT TO THIS SECTION 2.04(C) IS SUBJECT TO THE CONDITIONS SET FORTH IN
SECTION 4.02.  NO SUCH FUNDING OF RISK PARTICIPATIONS SHALL RELIEVE OR OTHERWISE
IMPAIR THE OBLIGATION OF THE BORROWERS TO REPAY SWING LINE LOANS, TOGETHER WITH
INTEREST AS PROVIDED HEREIN.

 


(D)                                 REPAYMENT OF PARTICIPATIONS.


 

(I)                                     AT ANY TIME AFTER ANY LENDER HAS
PURCHASED AND FUNDED A RISK PARTICIPATION IN A SWING LINE LOAN, IF THE SWING
LINE LENDER RECEIVES ANY PAYMENT ON ACCOUNT OF SUCH SWING LINE LOAN, THE SWING
LINE LENDER WILL DISTRIBUTE TO SUCH LENDER ITS APPLICABLE PERCENTAGE OF SUCH
PAYMENT (APPROPRIATELY ADJUSTED, IN THE CASE OF INTEREST PAYMENTS, TO REFLECT
THE PERIOD OF TIME DURING WHICH SUCH LENDER’S RISK PARTICIPATION WAS FUNDED) IN
THE SAME FUNDS AS THOSE RECEIVED BY THE SWING LINE LENDER.

 

(II)                                  IF ANY PAYMENT RECEIVED BY THE SWING LINE
LENDER IN RESPECT OF PRINCIPAL OR INTEREST ON ANY SWING LINE LOAN IS REQUIRED TO
BE RETURNED BY THE SWING LINE LENDER UNDER ANY OF THE CIRCUMSTANCES DESCRIBED IN
SECTION 10.05 (INCLUDING PURSUANT TO ANY SETTLEMENT ENTERED INTO BY THE SWING
LINE LENDER IN ITS DISCRETION), EACH LENDER SHALL PAY TO THE SWING LINE LENDER
ITS APPLICABLE PERCENTAGE THEREOF ON DEMAND OF THE ADMINISTRATIVE AGENT, PLUS
INTEREST THEREON FROM THE DATE OF SUCH DEMAND TO THE DATE SUCH AMOUNT IS
RETURNED, AT A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS RATE.  THE
ADMINISTRATIVE AGENT WILL MAKE SUCH DEMAND UPON THE REQUEST OF THE SWING LINE
LENDER.  THE OBLIGATIONS OF THE

 

69

--------------------------------------------------------------------------------


 

LENDERS UNDER THIS CLAUSE SHALL SURVIVE THE PAYMENT IN FULL OF THE OBLIGATIONS
AND THE TERMINATION OF THIS AGREEMENT.

 


(E)                                  INTEREST FOR ACCOUNT OF SWING LINE LENDER. 
THE SWING LINE LENDER SHALL BE RESPONSIBLE FOR INVOICING THE BORROWERS FOR
INTEREST ON THE SWING LINE LOANS.  UNTIL EACH LENDER FUNDS ITS PRIME RATE LOAN
OR RISK PARTICIPATION PURSUANT TO THIS SECTION 2.04 TO REFINANCE SUCH LENDER’S
APPLICABLE PERCENTAGE OF ANY SWING LINE LOAN, INTEREST IN RESPECT OF SUCH
APPLICABLE PERCENTAGE SHALL BE SOLELY FOR THE ACCOUNT OF THE SWING LINE LENDER.


 


(F)                                    PAYMENTS DIRECTLY TO SWING LINE LENDER. 
THE BORROWERS SHALL MAKE ALL PAYMENTS OF PRINCIPAL AND INTEREST IN RESPECT OF
THE SWING LINE LOANS DIRECTLY TO THE SWING LINE LENDER.


 

2.05                           Prepayments.


 


(A)                                  THE BORROWERS MAY, UPON IRREVOCABLE NOTICE
FROM THE LEAD BORROWER TO THE ADMINISTRATIVE AGENT, AT ANY TIME OR FROM TIME TO
TIME VOLUNTARILY PREPAY COMMITTED LOANS IN WHOLE OR IN PART, WITHOUT PREMIUM OR
PENALTY, PROVIDED THAT (I) SUCH NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE
AGENT NOT LATER THAN 1:00 P.M. (A) THREE BUSINESS DAYS PRIOR TO ANY DATE OF
PREPAYMENT OF LIBO RATE LOANS AND (B) ON THE DATE OF PREPAYMENT OF PRIME RATE
LOANS; (II) ANY PREPAYMENT OF LIBO RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF
$1,000,000 OR A WHOLE MULTIPLE OF $500,000 IN EXCESS THEREOF; AND (III) ANY
PREPAYMENT OF PRIME RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $500,000 OR A
WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF OR, IN EACH CASE, IF LESS, THE
ENTIRE PRINCIPAL AMOUNT THEREOF THEN OUTSTANDING.  EACH SUCH NOTICE SHALL
SPECIFY THE DATE AND AMOUNT OF SUCH PREPAYMENT AND THE TYPE(S) OF LOANS TO BE
PREPAID AND, IF LIBO RATE LOANS, THE INTEREST PERIOD(S) OF SUCH LOANS.  THE
ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY EACH LENDER OF ITS RECEIPT OF EACH
SUCH NOTICE, AND OF THE AMOUNT OF SUCH LENDER’S APPLICABLE PERCENTAGE OF SUCH
PREPAYMENT.  IF SUCH NOTICE IS GIVEN BY THE LEAD BORROWER, THE BORROWERS SHALL
MAKE SUCH PREPAYMENT AND THE PAYMENT AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE
DUE AND PAYABLE ON THE DATE SPECIFIED THEREIN.  ANY PREPAYMENT OF A LIBO RATE
LOAN SHALL BE ACCOMPANIED BY ALL ACCRUED INTEREST ON THE AMOUNT PREPAID,
TOGETHER WITH ANY ADDITIONAL AMOUNTS REQUIRED PURSUANT TO SECTION 3.05.  EACH
SUCH PREPAYMENT SHALL BE APPLIED TO THE COMMITTED LOANS OF THE LENDERS IN
ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE PERCENTAGES.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE BORROWERS MAY RESCIND ANY NOTICE
OF PREPAYMENT PROVIDED PURSUANT TO THIS SECTION 2.05(A) IF SUCH PREPAYMENT WOULD
HAVE RESULTED FROM A REFINANCING OF ALL OF THE LOANS HEREUNDER, WHICH
REFINANCING SHALL NOT HAVE BEEN CONSUMMATED OR SHALL OTHERWISE HAVE BEEN
DELAYED.

 


(B)                                 THE BORROWERS MAY, UPON IRREVOCABLE NOTICE
FROM THE LEAD BORROWER TO THE SWING LINE LENDER (WITH A COPY TO THE
ADMINISTRATIVE AGENT), AT ANY TIME OR FROM TIME TO TIME, VOLUNTARILY PREPAY
SWING LINE LOANS IN WHOLE OR IN PART WITHOUT PREMIUM OR PENALTY; PROVIDED THAT
(I) SUCH NOTICE MUST BE RECEIVED BY THE SWING LINE LENDER AND THE ADMINISTRATIVE
AGENT NOT LATER THAN 1:00 P.M. ON THE DATE OF THE PREPAYMENT, AND (II) ANY SUCH
PREPAYMENT SHALL BE IN A MINIMUM PRINCIPAL AMOUNT OF $100,000.  EACH SUCH NOTICE
SHALL SPECIFY THE DATE AND AMOUNT OF SUCH PREPAYMENT.  IF SUCH NOTICE IS GIVEN
BY

 

70

--------------------------------------------------------------------------------


 


THE LEAD BORROWER, THE BORROWERS SHALL MAKE SUCH PREPAYMENT AND THE PAYMENT
AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE SPECIFIED
THEREIN.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE
BORROWERS MAY RESCIND ANY NOTICE OF PREPAYMENT PROVIDED PURSUANT TO THIS
SECTION 2.05(B) IF SUCH PREPAYMENT WOULD HAVE RESULTED FROM A REFINANCING OF ALL
OF THE LOANS HEREUNDER, WHICH REFINANCING SHALL NOT HAVE BEEN CONSUMMATED OR
SHALL OTHERWISE HAVE BEEN DELAYED.

 


(C)                                  IF FOR ANY REASON THE TOTAL OUTSTANDINGS AT
ANY TIME EXCEED THE LOAN CAP, AS THEN IN EFFECT, THE BORROWERS SHALL IMMEDIATELY
PREPAY LOANS, SWING LINE LOANS AND L/C BORROWINGS AND/OR CASH COLLATERALIZE THE
L/C OBLIGATIONS (OTHER THAN L/C BORROWINGS) IN AN AGGREGATE AMOUNT EQUAL TO SUCH
EXCESS; PROVIDED, HOWEVER, THAT THE BORROWERS SHALL NOT BE REQUIRED TO CASH
COLLATERALIZE THE L/C OBLIGATIONS PURSUANT TO THIS SECTION 2.05(C) UNLESS, AFTER
THE PREPAYMENT IN FULL OF THE LOANS, THE TOTAL OUTSTANDINGS EXCEED THE LOAN CAP,
AS THEN IN EFFECT.


 


(D)                                 THE BORROWERS SHALL PAY TO THE
ADMINISTRATIVE AGENT, ON THE FIRST DAY OF EACH CLEAN-DOWN PERIOD, AN AMOUNT
EQUAL TO THE AMOUNT BY WHICH (A) THE AGGREGATE PRINCIPAL AMOUNT OF ALL COMMITTED
LOANS, L/C BORROWINGS AND SWING LINE LOANS OUTSTANDING ON SUCH DAY EXCEEDS
(B) $45,000,000 AND SHALL NOT THEREAFTER REQUEST COMMITTED LOANS AND/OR SWING
LINE LOANS HEREUNDER IF SUCH REQUEST WOULD CAUSE THE AGGREGATE PRINCIPAL AMOUNT
OF ALL COMMITTED LOANS, L/C BORROWINGS AND SWING LINE LOANS TO EXCEED
$45,000,000 AT ANY TIME DURING SUCH CLEAN-DOWN PERIOD.


 


(E)                                  AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF A CASH DOMINION EVENT, THE BORROWERS SHALL PREPAY THE LOANS IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 6.13 HEREOF.  IN ADDITION, ANY NET
PROCEEDS RECEIVED BY A LOAN PARTY UPON THE OCCURRENCE OF A PREPAYMENT EVENT,
IRRESPECTIVE OF WHETHER OR NOT A CASH DOMINION EVENT THEN EXISTS AND IS
CONTINUING, SHALL BE PAID OVER TO THE ADMINISTRATIVE AGENT ON RECEIPT BY THE
LOAN PARTIES AND SHALL BE UTILIZED TO PREPAY THE LOANS IN THE ORDER OF PRIORITY
SET FORTH IN SECTION 2.05(F).  THE APPLICATION OF SUCH NET PROCEEDS TO THE LOANS
SHALL NOT REDUCE THE COMMITMENTS.  IF ALL OBLIGATIONS THEN DUE ARE PAID, ANY
EXCESS NET PROCEEDS SHALL BE REMITTED TO THE OPERATING ACCOUNT OF THE BORROWERS
MAINTAINED WITH THE ADMINISTRATIVE AGENT OR SUCH OTHER ACCOUNT AS THE LEAD
BORROWER MAY DESIGNATE.


 


(F)                                    PREPAYMENTS MADE PURSUANT TO THIS
SECTION 2.05, FIRST, SHALL BE APPLIED RATABLY TO THE L/C BORROWINGS AND THE
SWING LINE LOANS, SECOND, SHALL BE APPLIED RATABLY TO THE OUTSTANDING COMMITTED
LOANS (WITHOUT ANY REDUCTION IN THE COMMITMENTS), THIRD, SHALL BE USED TO CASH
COLLATERALIZE THE REMAINING L/C OBLIGATIONS TO THE EXTENT REQUIRED PURSUANT TO
SECTION 2.03(G), AND, FOURTH, THE AMOUNT REMAINING, IF ANY, AFTER THE PREPAYMENT
IN FULL OF ALL L/C BORROWINGS, SWING LINE LOANS AND COMMITTED LOANS OUTSTANDING
AT SUCH TIME AND THE CASH COLLATERALIZATION OF THE REMAINING L/C OBLIGATIONS IN
FULL MAY BE RETAINED BY THE BORROWERS FOR USE IN THE ORDINARY COURSE OF ITS
BUSINESS.  UPON THE DRAWING OF ANY LETTER OF CREDIT THAT HAS BEEN CASH
COLLATERALIZED, THE FUNDS HELD AS CASH COLLATERAL SHALL BE APPLIED (WITHOUT ANY
FURTHER ACTION BY OR NOTICE TO OR FROM THE BORROWERS OR ANY OTHER LOAN PARTY) TO
REIMBURSE THE L/C ISSUER OR THE LENDERS, AS APPLICABLE.

 

71

--------------------------------------------------------------------------------


 

2.06                           Termination or Reduction of Commitments.


 


(A)                                  THE BORROWERS MAY, UPON IRREVOCABLE NOTICE
FROM THE LEAD BORROWER TO THE ADMINISTRATIVE AGENT, TERMINATE THE AGGREGATE
COMMITMENTS, THE LETTER OF CREDIT SUBLIMIT OR THE SWING LINE SUBLIMIT OR FROM
TIME TO TIME PERMANENTLY REDUCE THE AGGREGATE COMMITMENTS, THE LETTER OF CREDIT
SUBLIMIT OR THE SWING LINE SUBLIMIT; PROVIDED THAT (I) ANY SUCH NOTICE SHALL BE
RECEIVED BY THE ADMINISTRATIVE AGENT NOT LATER THAN 1:00 P.M. FIVE BUSINESS DAYS
PRIOR TO THE DATE OF TERMINATION OR REDUCTION, (II) ANY SUCH PARTIAL REDUCTION
SHALL BE IN AN AGGREGATE AMOUNT OF $5,000,000 OR ANY WHOLE MULTIPLE OF
$1,000,000 IN EXCESS THEREOF, AND (III) THE BORROWERS SHALL NOT TERMINATE OR
REDUCE (A) THE AGGREGATE COMMITMENTS IF, AFTER GIVING EFFECT THERETO AND TO ANY
CONCURRENT PREPAYMENTS HEREUNDER, THE TOTAL OUTSTANDINGS WOULD EXCEED THE
AGGREGATE COMMITMENTS, (B) THE LETTER OF CREDIT SUBLIMIT IF, AFTER GIVING EFFECT
THERETO, THE OUTSTANDING AMOUNT OF L/C OBLIGATIONS NOT FULLY CASH COLLATERALIZED
HEREUNDER WOULD EXCEED THE LETTER OF CREDIT SUBLIMIT, AND (C) THE SWING LINE
SUBLIMIT IF, AFTER GIVING EFFECT THERETO, AND TO ANY CONCURRENT PAYMENTS
HEREUNDER, THE OUTSTANDING AMOUNT OF SWING LINE LOANS HEREUNDER WOULD EXCEED THE
SWING LINE SUBLIMIT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN,
THE BORROWERS MAY RESCIND ANY NOTICE OF TERMINATION OR REDUCTION PROVIDED
PURSUANT TO THIS SECTION 2.06(A) IF SUCH TERMINATION OR REDUCTION WOULD HAVE
RESULTED FROM A REFINANCING OF ALL OF THE LOANS HEREUNDER, WHICH REFINANCING
SHALL NOT HAVE BEEN CONSUMMATED OR SHALL OTHERWISE HAVE BEEN DELAYED.


 


(B)                                 IF, AFTER GIVING EFFECT TO ANY REDUCTION OF
THE AGGREGATE COMMITMENTS, THE LETTER OF CREDIT SUBLIMIT OR THE SWING LINE
SUBLIMIT EXCEEDS THE AMOUNT OF THE AGGREGATE COMMITMENTS, SUCH LETTER OF CREDIT
SUBLIMIT OR SWING LINE SUBLIMIT SHALL BE AUTOMATICALLY REDUCED BY THE AMOUNT OF
SUCH EXCESS.


 


(C)                                  THE ADMINISTRATIVE AGENT WILL PROMPTLY
NOTIFY THE LENDERS OF ANY TERMINATION OR REDUCTION OF THE LETTER OF CREDIT
SUBLIMIT, SWING LINE SUBLIMIT OR THE AGGREGATE COMMITMENTS UNDER THIS
SECTION 2.06.  UPON ANY REDUCTION OF THE AGGREGATE COMMITMENTS, THE COMMITMENT
OF EACH LENDER SHALL BE REDUCED BY SUCH LENDER’S APPLICABLE PERCENTAGE OF SUCH
REDUCTION AMOUNT.  ALL FEES (INCLUDING, WITHOUT LIMITATION, COMMITMENT FEES,
EARLY TERMINATION FEES AND LETTER OF CREDIT FEES) AND INTEREST IN RESPECT OF THE
AGGREGATE COMMITMENTS ACCRUED UNTIL THE EFFECTIVE DATE OF ANY TERMINATION OF THE
AGGREGATE COMMITMENTS SHALL BE PAID ON THE EFFECTIVE DATE OF SUCH TERMINATION.


 

2.07                           Repayment of Loans.


 


(A)                                  THE BORROWERS SHALL REPAY TO THE LENDERS ON
THE TERMINATION DATE THE AGGREGATE PRINCIPAL AMOUNT OF COMMITTED LOANS
OUTSTANDING ON SUCH DATE.


 


(B)                                 TO THE EXTENT NOT PREVIOUSLY PAID, THE
BORROWERS SHALL REPAY THE OUTSTANDING BALANCE OF THE SWING LINE LOANS ON THE
TERMINATION DATE.


 

2.08                           Interest.


 


(A)                                  SUBJECT TO THE PROVISIONS OF
SECTION 2.08(B) BELOW, (I) EACH LIBO RATE LOAN SHALL BEAR INTEREST ON THE
OUTSTANDING PRINCIPAL AMOUNT THEREOF FOR EACH INTEREST

 

72

--------------------------------------------------------------------------------


 


PERIOD AT A RATE PER ANNUM EQUAL TO THE LIBO RATE FOR SUCH INTEREST PERIOD PLUS
THE APPLICABLE MARGIN; (II) EACH PRIME RATE LOAN SHALL BEAR INTEREST ON THE
OUTSTANDING PRINCIPAL AMOUNT THEREOF FROM THE APPLICABLE BORROWING DATE AT A
RATE PER ANNUM EQUAL TO THE PRIME RATE PLUS THE APPLICABLE MARGIN; AND
(III) EACH SWING LINE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL
AMOUNT THEREOF FROM THE APPLICABLE BORROWING DATE AT A RATE PER ANNUM EQUAL TO
THE PRIME RATE PLUS THE APPLICABLE MARGIN.


 


(B)                                 (I)                                     IF
ANY AMOUNT PAYABLE UNDER ANY LOAN DOCUMENT IS NOT PAID WHEN DUE (AFTER GIVING
EFFECT TO ANY APPLICABLE GRACE PERIODS), WHETHER AT STATED MATURITY, BY
ACCELERATION OR OTHERWISE, SUCH AMOUNT SHALL THEREAFTER BEAR INTEREST AT A
FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES EQUAL TO THE DEFAULT RATE TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.


 


(II)                                  IF ANY OTHER EVENT OF DEFAULT EXISTS, THEN
THE ADMINISTRATIVE AGENT MAY, AND UPON THE REQUEST OF THE REQUIRED LENDERS
SHALL, NOTIFY THE LEAD BORROWER THAT ALL OUTSTANDING OBLIGATIONS (OTHER THAN ANY
OTHER LIABILITIES) SHALL THEREAFTER BEAR INTEREST AT A FLUCTUATING INTEREST RATE
PER ANNUM AT ALL TIMES EQUAL TO THE DEFAULT RATE AND THEREAFTER SUCH OBLIGATIONS
SHALL BEAR INTEREST AT THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAWS.


 


(III)                               ACCRUED AND UNPAID INTEREST ON PAST DUE
AMOUNTS (INCLUDING INTEREST ON PAST DUE INTEREST) SHALL BE DUE AND PAYABLE UPON
DEMAND.


 


(C)                                  INTEREST ON EACH LOAN SHALL BE DUE AND
PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE APPLICABLE THERETO AND AT SUCH
OTHER TIMES AS MAY BE SPECIFIED HEREIN.  INTEREST HEREUNDER SHALL BE DUE AND
PAYABLE IN ACCORDANCE WITH THE TERMS HEREOF BEFORE AND AFTER JUDGMENT, AND
BEFORE AND AFTER THE COMMENCEMENT OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW.


 

2.09                           Fees.  In addition to certain fees described in
clauses (i) and (j) of Section 2.03:


 


(A)                                  COMMITMENT FEE.  THE BORROWERS SHALL PAY TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER IN ACCORDANCE WITH ITS
APPLICABLE PERCENTAGE, A COMMITMENT FEE (THE “COMMITMENT FEE”) BASED UPON THE
AVERAGE DAILY OUTSTANDING CREDIT EXTENSIONS (EXCLUDING SWING LINE LOANS) FOR THE
MOST RECENT FISCAL QUARTER ENDED IMMEDIATELY PRECEDING THE APPLICABLE PAYMENT
DATE EQUAL TO THE PERCENTAGES SET FORTH IN THE GRID BELOW TIMES THE ACTUAL DAILY
AMOUNT BY WHICH THE AGGREGATE COMMITMENTS EXCEED THE TOTAL OUTSTANDINGS.

 

Level

 

Average Daily 
Outstanding 
Credit Extensions

 

Commitment
Fee

 

I

 

Less than 33% of Aggregate Commitments

 

0.75

%

 

73

--------------------------------------------------------------------------------


 

II

 

Greater than or equal to 33% but less than 66% of Aggregate Commitments

 

0.50

%

 

 

 

 

 

 

III

 

Greater than or equal to 66% of Aggregate Commitments

 

0.375

%


 


THE COMMITMENT FEE SHALL ACCRUE AT ALL TIMES DURING THE AVAILABILITY PERIOD,
INCLUDING AT ANY TIME DURING WHICH ONE OR MORE OF THE CONDITIONS IN ARTICLE IV
IS NOT MET, AND SHALL BE DUE AND PAYABLE MONTHLY IN ARREARS ON THE LAST BUSINESS
DAY OF EACH CALENDAR MONTH, COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER
THE CLOSING DATE, AND ON THE LAST DAY OF THE AVAILABILITY PERIOD; PROVIDED THAT
ANY COMMITMENT FEE ACCRUED WITH RESPECT TO THE COMMITMENT OF A DEFAULTING LENDER
DURING THE PERIOD PRIOR TO THE TIME THAT SUCH LENDER BECAME A DEFAULTING LENDER
AND UNPAID AT SUCH TIME SHALL NOT BE PAYABLE BY THE BORROWERS SO LONG AS SUCH
LENDER SHALL REMAIN A DEFAULTING LENDER, EXCEPT TO THE EXTENT THAT SUCH
COMMITMENT FEE SHALL OTHERWISE HAVE BEEN DUE AND PAYABLE BY THE BORROWERS PRIOR
TO SUCH TIME; PROVIDED FURTHER THAT NO COMMITMENT FEE SHALL ACCRUE ON THE
COMMITMENT OF A DEFAULTING LENDER SO LONG AS SUCH LENDER SHALL BE A DEFAULTING
LENDER.


 


(B)                                 EARLY TERMINATION FEE.  IN THE EVENT THAT
THE TERMINATION DATE OCCURS, FOR ANY REASON, PRIOR TO THE MATURITY DATE, OR IN
THE EVENT THAT THE BORROWERS ELECT TO PERMANENTLY REDUCE THE AGGREGATE
COMMITMENTS PURSUANT TO SECTION 2.06 HEREOF, THE BORROWERS SHALL PAY TO THE
ADMINISTRATIVE AGENT, FOR THE RATABLE BENEFIT OF THE LENDERS, A FEE (THE “EARLY
TERMINATION FEE”) IN RESPECT OF AMOUNTS WHICH ARE OR BECOME PAYABLE BY REASON
THEREOF EQUAL TO THE FOLLOWING: (I) ONE AND ONE-HALF PERCENT (1.50%) OF THE
AGGREGATE COMMITMENTS THEN IN EFFECT IF THE TERMINATION DATE OR SUCH REDUCTION
OF THE AGGREGATE COMMITMENTS SHALL OCCUR AT ANY TIME ON OR BEFORE THE FIRST
ANNIVERSARY OF THE CLOSING DATE; (II) ONE PERCENT (1.00%) OF THE AGGREGATE
COMMITMENTS THEN IN EFFECT IF THE TERMINATION DATE OR SUCH REDUCTION OF THE
AGGREGATE COMMITMENTS SHALL OCCUR AT ANY TIME ON OR AFTER FIRST ANNIVERSARY OF
THE CLOSING DATE BUT PRIOR TO THE SECOND ANNIVERSARY OF THE CLOSING DATE; AND
(III) ONE-HALF OF ONE PERCENT (0.50%) OF THE AGGREGATE COMMITMENTS THEN IN
EFFECT IF THE TERMINATION DATE OR SUCH REDUCTION OF THE AGGREGATE COMMITMENTS
SHALL OCCUR AT ANY TIME ON OR AFTER SECOND ANNIVERSARY OF THE CLOSING DATE BUT
PRIOR TO THE THIRD ANNIVERSARY OF THE CLOSING DATE.  THERE WILL BE NO EARLY
TERMINATION FEE DUE AFTER THE THIRD ANNIVERSARY OF THE CLOSING DATE.  ALL
PARTIES TO THIS AGREEMENT AGREE AND ACKNOWLEDGE THAT THE LENDERS WILL HAVE
SUFFERED DAMAGES ON ACCOUNT OF THE EARLY TERMINATION OF THIS AGREEMENT OR THE
PERMANENT REDUCTION OF THE AGGREGATE COMMITMENTS AND THAT, IN VIEW OF THE
DIFFICULTY IN ASCERTAINING THE AMOUNT OF

 

74

--------------------------------------------------------------------------------


 


SUCH DAMAGES, THE EARLY TERMINATION FEE CONSTITUTES REASONABLE COMPENSATION AND
LIQUIDATED DAMAGES TO COMPENSATE THE LENDERS ON ACCOUNT THEREOF.


 


(C)                                  OTHER FEES.  THE BORROWERS SHALL PAY TO THE
ADMINISTRATIVE AGENT AND BAS FOR THEIR OWN RESPECTIVE ACCOUNTS FEES IN THE
AMOUNTS AND AT THE TIMES SPECIFIED IN THE FEE LETTER.  SUCH FEES SHALL BE FULLY
EARNED WHEN PAID AND SHALL NOT BE REFUNDABLE FOR ANY REASON WHATSOEVER.


 

2.10                           Computation of Interest and Fees.  All
computations of interest for Prime Rate Loans shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.


 

2.11                           Evidence of Debt.


 


(A)                                  THE CREDIT EXTENSIONS MADE BY EACH LENDER
SHALL BE EVIDENCED BY ONE OR MORE ACCOUNTS OR RECORDS MAINTAINED BY THE
ADMINISTRATIVE AGENT (THE “LOAN ACCOUNT”) IN THE ORDINARY COURSE OF BUSINESS. 
IN ADDITION, EACH LENDER MAY RECORD IN SUCH LENDER’S INTERNAL RECORDS, AN
APPROPRIATE NOTATION EVIDENCING THE DATE AND AMOUNT OF EACH LOAN FROM SUCH
LENDER, EACH PAYMENT AND PREPAYMENT OF PRINCIPAL OF ANY SUCH LOAN, AND EACH
PAYMENT OF INTEREST, FEES AND OTHER AMOUNTS DUE IN CONNECTION WITH THE
OBLIGATIONS DUE TO SUCH LENDER.  THE ACCOUNTS OR RECORDS MAINTAINED BY THE
ADMINISTRATIVE AGENT AND EACH LENDER SHALL BE PRIMA FACIE EVIDENCE ABSENT
MANIFEST ERROR OF THE AMOUNT OF THE CREDIT EXTENSIONS MADE BY THE LENDERS TO THE
BORROWERS AND THE INTEREST AND PAYMENTS THEREON.  ANY FAILURE TO SO RECORD OR
ANY ERROR IN DOING SO SHALL NOT, HOWEVER, LIMIT OR OTHERWISE AFFECT THE
OBLIGATION OF THE BORROWERS HEREUNDER TO PAY ANY AMOUNT OWING WITH RESPECT TO
THE OBLIGATIONS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS AND RECORDS
MAINTAINED BY ANY LENDER AND THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE
AGENT IN RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE
AGENT SHALL CONTROL IN THE ABSENCE OF MANIFEST ERROR.  UPON THE REQUEST OF ANY
LENDER MADE THROUGH THE ADMINISTRATIVE AGENT, THE BORROWERS SHALL EXECUTE AND
DELIVER TO SUCH LENDER (THROUGH THE ADMINISTRATIVE AGENT) A NOTE, WHICH SHALL
EVIDENCE SUCH LENDER’S LOANS IN ADDITION TO SUCH ACCOUNTS OR RECORDS.  EACH
LENDER MAY ATTACH SCHEDULES TO ITS NOTE AND ENDORSE THEREON THE DATE, TYPE (IF
APPLICABLE), AMOUNT AND MATURITY OF ITS LOANS AND PAYMENTS WITH RESPECT
THERETO.  ANY FAILURE TO SO ATTACH OR ENDORSE, OR ANY ERROR IN DOING SO, SHALL
NOT, HOWEVER, LIMIT OR OTHERWISE AFFECT THE OBLIGATION OF THE BORROWERS
HEREUNDER TO PAY ANY AMOUNT OWING WITH RESPECT TO THE OBLIGATIONS.  UPON RECEIPT
OF AN AFFIDAVIT OF A LENDER AS TO THE LOSS, THEFT, DESTRUCTION OR MUTILATION OF
SUCH LENDER’S NOTE AND UPON CANCELLATION OF SUCH NOTE, THE BORROWERS WILL ISSUE,
IN LIEU THEREOF, A REPLACEMENT NOTE IN FAVOR OF SUCH LENDER, IN THE SAME
PRINCIPAL AMOUNT THEREOF AND OTHERWISE OF LIKE TENOR.

 

75

--------------------------------------------------------------------------------


 


(B)                                 IN ADDITION TO THE ACCOUNTS AND RECORDS
REFERRED TO IN SECTION 2.11(A), EACH LENDER AND THE ADMINISTRATIVE AGENT SHALL
MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE ACCOUNTS OR RECORDS EVIDENCING
THE PURCHASES AND SALES BY SUCH LENDER OF PARTICIPATIONS IN LETTERS OF CREDIT
AND SWING LINE LOANS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE ACCOUNTS AND
RECORDS MAINTAINED BY THE ADMINISTRATIVE AGENT AND THE ACCOUNTS AND RECORDS OF
ANY LENDER IN RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE
ADMINISTRATIVE AGENT SHALL CONTROL IN THE ABSENCE OF MANIFEST ERROR.


 

2.12                           Payments Generally; Administrative Agent’s
Clawback.


 


(A)                                  GENERAL.  ALL PAYMENTS TO BE MADE BY THE
BORROWERS SHALL BE MADE WITHOUT CONDITION OR DEDUCTION FOR ANY COUNTERCLAIM,
DEFENSE, RECOUPMENT OR SETOFF.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN,
ALL PAYMENTS BY THE BORROWERS HEREUNDER SHALL BE MADE TO THE ADMINISTRATIVE
AGENT, FOR THE ACCOUNT OF THE RESPECTIVE LENDERS TO WHICH SUCH PAYMENT IS OWED,
AT THE ADMINISTRATIVE AGENT’S OFFICE IN DOLLARS AND IN IMMEDIATELY AVAILABLE
FUNDS NOT LATER THAN 2:00 P.M. ON THE DATE SPECIFIED HEREIN.  THE ADMINISTRATIVE
AGENT WILL PROMPTLY DISTRIBUTE TO EACH LENDER ITS APPLICABLE PERCENTAGE (OR
OTHER APPLICABLE SHARE AS PROVIDED HEREIN) OF SUCH PAYMENT IN LIKE FUNDS AS
RECEIVED BY WIRE TRANSFER TO SUCH LENDER’S LENDING OFFICE IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 2.14.  ALL PAYMENTS RECEIVED BY THE ADMINISTRATIVE AGENT
AFTER 2:00 P.M. SHALL, AT THE OPTION OF THE ADMINISTRATIVE AGENT, BE DEEMED
RECEIVED ON THE NEXT SUCCEEDING BUSINESS DAY AND ANY APPLICABLE INTEREST OR FEE
SHALL CONTINUE TO ACCRUE.


 


(B)                                 (I)                                    
FUNDING BY LENDERS; PRESUMPTION BY ADMINISTRATIVE AGENT.  UNLESS THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR TO THE
PROPOSED DATE OF ANY BORROWING OF LIBO RATE LOANS (OR, IN THE CASE OF ANY
BORROWING OF PRIME RATE LOANS, PRIOR TO 12:00 NOON ON THE DATE OF SUCH
BORROWING) THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT
SUCH LENDER’S SHARE OF SUCH BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT
SUCH LENDER HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH
SECTION 2.02 (OR, IN THE CASE OF A BORROWING OF PRIME RATE LOANS, THAT SUCH
LENDER HAS MADE SUCH SHARE AVAILABLE IN ACCORDANCE WITH, AND AT THE TIME
REQUIRED BY, SECTION 2.02) AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE
AVAILABLE TO THE BORROWERS A CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER
HAS NOT IN FACT MADE ITS SHARE OF THE APPLICABLE COMMITTED BORROWING AVAILABLE
TO THE ADMINISTRATIVE AGENT, THEN THE APPLICABLE LENDER AND THE BORROWERS
SEVERALLY AGREE TO PAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH
CORRESPONDING AMOUNT IN IMMEDIATELY AVAILABLE FUNDS WITH INTEREST THEREON, FOR
EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE
BORROWERS TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT
(A) IN THE CASE OF A PAYMENT TO BE MADE BY SUCH LENDER, THE GREATER OF THE
FEDERAL FUNDS RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION, PLUS ANY
ADMINISTRATIVE PROCESSING OR SIMILAR FEES CUSTOMARILY CHARGED BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH THE FOREGOING, AND (B) IN THE CASE OF A
PAYMENT TO BE MADE BY THE BORROWERS, THE INTEREST RATE APPLICABLE TO PRIME RATE
LOANS.  IF THE BORROWERS AND SUCH LENDER SHALL PAY SUCH INTEREST TO THE
ADMINISTRATIVE AGENT FOR THE SAME OR AN OVERLAPPING PERIOD, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY REMIT TO THE BORROWERS THE AMOUNT OF SUCH INTEREST PAID BY
THE BORROWERS FOR SUCH PERIOD.  IF SUCH

 

76

--------------------------------------------------------------------------------


 


LENDER PAYS ITS SHARE OF THE APPLICABLE COMMITTED BORROWING TO THE
ADMINISTRATIVE AGENT, THEN THE AMOUNT SO PAID SHALL CONSTITUTE SUCH LENDER’S
COMMITTED LOAN INCLUDED IN SUCH COMMITTED BORROWING.  ANY PAYMENT BY THE
BORROWERS SHALL BE WITHOUT PREJUDICE TO ANY CLAIM THE BORROWERS MAY HAVE AGAINST
A LENDER THAT SHALL HAVE FAILED TO MAKE SUCH PAYMENT TO THE ADMINISTRATIVE
AGENT.


 


(II)                                  PAYMENTS BY BORROWERS; CLAWBACK BY
ADMINISTRATIVE AGENT.  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
NOTICE FROM THE LEAD BORROWER PRIOR TO THE TIME AT WHICH ANY PAYMENT IS DUE TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LENDERS OR THE L/C ISSUER
HEREUNDER THAT THE BORROWERS WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE
AGENT MAY ASSUME THAT THE BORROWERS HAVE MADE SUCH PAYMENT ON SUCH DATE IN
ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE
LENDERS OR THE L/C ISSUER, AS THE CASE MAY BE, THE AMOUNT DUE.  IN SUCH EVENT,
IF THE BORROWERS HAVE NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE LENDERS OR
THE L/C ISSUER, AS THE CASE MAY BE, SEVERALLY AGREES TO REPAY TO THE
ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH
LENDER OR THE L/C ISSUER, IN IMMEDIATELY AVAILABLE FUNDS WITH INTEREST THEREON,
FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT
EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE
FEDERAL FUNDS RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.


 


A NOTICE OF THE ADMINISTRATIVE AGENT TO ANY LENDER OR THE LEAD BORROWER WITH
RESPECT TO ANY AMOUNT OWING UNDER THIS SECTION 2.12(B) SHALL BE CONCLUSIVE,
ABSENT MANIFEST ERROR.

 


(C)                                  FAILURE TO SATISFY CONDITIONS PRECEDENT. 
IF ANY LENDER MAKES AVAILABLE TO THE ADMINISTRATIVE AGENT FUNDS FOR ANY LOAN TO
BE MADE BY SUCH LENDER AS PROVIDED IN THE FOREGOING PROVISIONS OF THIS
ARTICLE II, AND SUCH FUNDS ARE NOT MADE AVAILABLE TO THE BORROWERS BY THE
ADMINISTRATIVE AGENT BECAUSE THE CONDITIONS TO THE APPLICABLE CREDIT EXTENSION
SET FORTH IN ARTICLE IV ARE NOT SATISFIED OR WAIVED IN ACCORDANCE WITH THE TERMS
HEREOF, THE ADMINISTRATIVE AGENT SHALL RETURN SUCH FUNDS (IN LIKE FUNDS AS
RECEIVED FROM SUCH LENDER) TO SUCH LENDER, WITHOUT INTEREST.


 


(D)                                 OBLIGATIONS OF LENDERS SEVERAL.  THE
OBLIGATIONS OF THE LENDERS HEREUNDER TO MAKE COMMITTED LOANS, TO FUND
PARTICIPATIONS IN LETTERS OF CREDIT AND SWING LINE LOANS AND TO MAKE PAYMENTS
PURSUANT TO SECTION 10.04(C) ARE SEVERAL AND NOT JOINT.  THE FAILURE OF ANY
LENDER TO MAKE ANY COMMITTED LOAN, TO FUND ANY SUCH PARTICIPATION OR TO MAKE ANY
PAYMENT UNDER SECTION 10.04(C) ON ANY DATE REQUIRED HEREUNDER SHALL NOT RELIEVE
ANY OTHER LENDER OF ITS CORRESPONDING OBLIGATION TO DO SO ON SUCH DATE, AND NO
LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO SO MAKE ITS
COMMITTED LOAN, TO PURCHASE ITS PARTICIPATION OR TO MAKE ITS PAYMENT UNDER
SECTION 10.04(C).


 


(E)                                  FUNDING SOURCE.  NOTHING HEREIN SHALL BE
DEEMED TO OBLIGATE ANY LENDER TO OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR
PLACE OR MANNER OR TO CONSTITUTE A REPRESENTATION BY ANY LENDER THAT IT HAS
OBTAINED OR WILL OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR
MANNER.

 

77

--------------------------------------------------------------------------------


 

2.13                           Sharing of Payments by Lenders.  If any Credit
Party shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment in respect of any principal of, interest on, or other amounts
with respect to, any of the Obligations resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of such Obligations greater than
its pro rata share thereof as provided herein (including as in contravention of
the priorities of payment set forth in Section 8.03), then the Credit Party
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Obligations of the other Credit Parties, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Credit Parties ratably and in the priorities set forth in Section 8.03, provided
that:

 


(A)                                  IF ANY SUCH PARTICIPATIONS OR
SUBPARTICIPATIONS ARE PURCHASED AND ALL OR ANY PORTION OF THE PAYMENT GIVING
RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS OR SUBPARTICIPATIONS SHALL BE
RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY,
WITHOUT INTEREST; AND


 


(B)                                 THE PROVISIONS OF THIS SECTION 2.13 SHALL
NOT BE CONSTRUED TO APPLY TO (X) ANY PAYMENT MADE BY THE LOAN PARTIES PURSUANT
TO, AND IN ACCORDANCE WITH, THE EXPRESS TERMS OF THIS AGREEMENT OR (Y) ANY
PAYMENT OBTAINED BY A LENDER AS CONSIDERATION FOR THE ASSIGNMENT OF, OR SALE OF
A PARTICIPATION IN, ANY OF ITS COMMITTED LOANS OR SUBPARTICIPATIONS IN L/C
OBLIGATIONS OR SWING LINE LOANS TO ANY ELIGIBLE ASSIGNEE OR PARTICIPANT.


 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14                           Settlement Amongst Lenders.

 


(A)                                  THE AMOUNT OF EACH LENDER’S APPLICABLE
PERCENTAGE OF OUTSTANDING LOANS (INCLUDING OUTSTANDING SWING LINE LOANS) SHALL
BE COMPUTED WEEKLY (OR MORE FREQUENTLY IN THE ADMINISTRATIVE AGENT’S DISCRETION)
AND SHALL BE ADJUSTED UPWARD OR DOWNWARD BASED ON ALL LOANS (INCLUDING SWING
LINE LOANS) AND REPAYMENTS OF LOANS (INCLUDING SWINGLINE LOANS) RECEIVED BY THE
ADMINISTRATIVE AGENT AS OF 3:00 P.M. ON THE FIRST BUSINESS DAY (SUCH DATE, THE
“SETTLEMENT DATE”) FOLLOWING THE END OF THE PERIOD SPECIFIED BY THE
ADMINISTRATIVE AGENT.


 


(B)                                 THE ADMINISTRATIVE AGENT SHALL DELIVER TO
EACH OF THE LENDERS PROMPTLY AFTER A SETTLEMENT DATE A SUMMARY STATEMENT OF THE
AMOUNT OF OUTSTANDING COMMITTED LOANS FOR THE PERIOD AND THE AMOUNT OF
REPAYMENTS RECEIVED FOR THE PERIOD.  AS REFLECTED ON THE SUMMARY STATEMENT,
(I) THE ADMINISTRATIVE AGENT SHALL TRANSFER TO EACH LENDER ITS APPLICABLE
PERCENTAGE OF REPAYMENTS, AND (II) EACH LENDER SHALL TRANSFER TO THE
ADMINISTRATIVE AGENT (AS PROVIDED BELOW) OR THE ADMINISTRATIVE AGENT SHALL
TRANSFER TO EACH LENDER, SUCH AMOUNTS AS ARE NECESSARY TO INSURE THAT, AFTER
GIVING EFFECT TO ALL SUCH TRANSFERS, THE AMOUNT OF COMMITTED LOANS MADE BY EACH
LENDER SHALL BE EQUAL TO SUCH

 

78

--------------------------------------------------------------------------------


 


LENDER’S APPLICABLE PERCENTAGE OF ALL COMMITTED LOANS OUTSTANDING AS OF SUCH
SETTLEMENT DATE.  IF THE SUMMARY STATEMENT REQUIRES TRANSFERS TO BE MADE TO THE
ADMINISTRATIVE AGENT BY THE LENDERS AND IS RECEIVED PRIOR TO 1:00 P.M. ON A
BUSINESS DAY, SUCH TRANSFERS SHALL BE MADE IN IMMEDIATELY AVAILABLE FUNDS NO
LATER THAN 3:00 P.M. THAT DAY; AND, IF RECEIVED AFTER 1:00 P.M., THEN NO LATER
THAN 3:00 P.M. ON THE NEXT BUSINESS DAY. THE OBLIGATION OF EACH LENDER TO
TRANSFER SUCH FUNDS IS IRREVOCABLE, UNCONDITIONAL AND WITHOUT RECOURSE TO OR
WARRANTY BY THE ADMINISTRATIVE AGENT.  IF AND TO THE EXTENT ANY LENDER SHALL NOT
HAVE SO MADE ITS TRANSFER TO THE ADMINISTRATIVE AGENT, SUCH LENDER AGREES TO PAY
TO THE ADMINISTRATIVE AGENT, FORTHWITH ON DEMAND SUCH AMOUNT, TOGETHER WITH
INTEREST THEREON, FOR EACH DAY FROM SUCH DATE UNTIL THE DATE SUCH AMOUNT IS PAID
TO THE ADMINISTRATIVE AGENT, EQUAL TO THE GREATER OF THE FEDERAL FUNDS RATE AND
A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING
INDUSTRY RULES ON INTERBANK COMPENSATION PLUS ANY ADMINISTRATIVE, PROCESSING, OR
SIMILAR FEES CUSTOMARILY CHARGED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH
THE FOREGOING.

 

2.15                           Increase in Commitments.

 


(A)                                  REQUEST FOR INCREASE.  PROVIDED NO DEFAULT
OR EVENT OF DEFAULT THEN EXISTS OR WOULD ARISE THEREFROM, UPON NOTICE TO THE
ADMINISTRATIVE AGENT (WHICH SHALL PROMPTLY NOTIFY THE LENDERS), THE LEAD
BORROWER MAY, FROM TIME TO TIME, REQUEST AN INCREASE IN THE AGGREGATE
COMMITMENTS BY AN AMOUNT (FOR ALL SUCH REQUESTS) NOT EXCEEDING $100,000,000 IN
THE AGGREGATE (EACH SUCH INCREASE, A “COMMITMENT INCREASE”); PROVIDED THAT ANY
SUCH REQUEST FOR A COMMITMENT INCREASE SHALL BE IN A MINIMUM AMOUNT OF
$25,000,000.  AT THE TIME OF SENDING SUCH NOTICE, THE LEAD BORROWER (IN
CONSULTATION WITH THE ADMINISTRATIVE AGENT) SHALL SPECIFY THE TIME PERIOD WITHIN
WHICH EACH LENDER IS REQUESTED TO RESPOND (WHICH SHALL IN NO EVENT BE LESS THAN
TEN (10) BUSINESS DAYS FROM THE DATE OF DELIVERY OF SUCH NOTICE TO THE LENDERS).


 


(B)                                 LENDER ELECTIONS TO INCREASE.  EACH LENDER
SHALL NOTIFY THE ADMINISTRATIVE AGENT WITHIN SUCH TIME PERIOD WHETHER OR NOT IT
AGREES TO INCREASE ITS COMMITMENT AND, IF SO, WHETHER BY AN AMOUNT EQUAL TO,
GREATER THAN, OR LESS THAN ITS APPLICABLE PERCENTAGE OF SUCH REQUESTED
COMMITMENT INCREASE.  ANY LENDER NOT RESPONDING WITHIN SUCH TIME PERIOD SHALL BE
DEEMED TO HAVE DECLINED TO INCREASE ITS COMMITMENT.


 


(C)                                  NOTIFICATION BY ADMINISTRATIVE AGENT;
ADDITIONAL COMMITMENT LENDERS.  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE LEAD
BORROWER AND EACH LENDER OF THE LENDERS’ RESPONSES TO EACH REQUEST MADE
HEREUNDER.  TO ACHIEVE THE FULL AMOUNT OF A REQUESTED COMMITMENT INCREASE AND
SUBJECT TO THE APPROVAL OF THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE
SWING LINE LENDER (WHICH APPROVALS SHALL NOT BE UNREASONABLY WITHHELD), TO THE
EXTENT THAT THE EXISTING LENDERS DECLINE TO INCREASE THEIR COMMITMENTS, OR
DECLINE TO INCREASE THEIR COMMITMENTS TO THE AMOUNT REQUESTED BY THE LEAD
BORROWER, THE ADMINISTRATIVE AGENT AND BAS, IN CONSULTATION WITH THE LEAD
BORROWER, WILL USE THEIR COMMERCIALLY REASONABLE EFFORTS TO ARRANGE FOR OTHER
ELIGIBLE ASSIGNEES TO BECOME A LENDER HEREUNDER AND TO ISSUE COMMITMENTS IN AN
AMOUNT EQUAL TO THE AMOUNT OF THE INCREASE IN THE AGGREGATE COMMITMENTS
REQUESTED BY THE LEAD BORROWER AND NOT ACCEPTED BY THE EXISTING LENDERS (AND THE
LEAD BORROWER MAY ALSO INVITE ADDITIONAL ELIGIBLE ASSIGNEES TO BECOME LENDERS)
(EACH SUCH ELIGIBLE ASSIGNEE ISSUING A


 

79

--------------------------------------------------------------------------------


 


COMMITMENT AND BECOMING A LENDER, AN “ADDITIONAL COMMITMENT LENDER”); PROVIDED,
HOWEVER, THAT WITHOUT THE CONSENT OF THE ADMINISTRATIVE AGENT, AT NO TIME SHALL
THE COMMITMENT OF ANY ADDITIONAL COMMITMENT LENDER BE LESS THAN $10,000,000.

 


(D)                                 EFFECTIVE DATE AND ALLOCATIONS.  IF THE
AGGREGATE COMMITMENTS ARE INCREASED IN ACCORDANCE WITH THIS SECTION 2.15, THE
ADMINISTRATIVE AGENT AND THE LEAD BORROWER SHALL DETERMINE THE EFFECTIVE DATE
(THE “INCREASE EFFECTIVE DATE”) AND THE FINAL ALLOCATION OF SUCH COMMITMENT
INCREASE.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE LEAD BORROWER AND
THE LENDERS OF THE FINAL ALLOCATION OF SUCH COMMITMENT INCREASE AND THE INCREASE
EFFECTIVE DATE AND, ON THE INCREASE EFFECTIVE DATE, (I) THE AGGREGATE
COMMITMENTS UNDER, AND FOR ALL PURPOSES OF, THIS AGREEMENT SHALL BE INCREASED BY
THE AGGREGATE AMOUNT OF SUCH COMMITMENT INCREASE, AND (II) SCHEDULE 2.01 SHALL
BE DEEMED MODIFIED, WITHOUT FURTHER ACTION, TO REFLECT THE REVISED COMMITMENTS
AND APPLICABLE PERCENTAGES OF THE LENDERS.


 


(E)                                  CONDITIONS TO EFFECTIVENESS OF COMMITMENT
INCREASE.  AS A CONDITION PRECEDENT TO SUCH COMMITMENT INCREASE: (I) THE LEAD
BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT A CERTIFICATE OF EACH
LOAN PARTY DATED AS OF THE INCREASE EFFECTIVE DATE SIGNED BY A RESPONSIBLE
OFFICER OF SUCH LOAN PARTY (A) CERTIFYING AND ATTACHING THE RESOLUTIONS ADOPTED
BY SUCH LOAN PARTY APPROVING OR CONSENTING TO SUCH COMMITMENT INCREASE, AND
(B) IN THE CASE OF THE BORROWERS, CERTIFYING THAT, BEFORE AND AFTER GIVING
EFFECT TO SUCH COMMITMENT INCREASE, (1) THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN ARTICLE V AND THE OTHER LOAN DOCUMENTS ARE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF THE INCREASE EFFECTIVE DATE, EXCEPT TO THE EXTENT
THAT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN EARLIER DATE,
IN WHICH CASE THEY ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH
EARLIER DATE, AND EXCEPT THAT FOR PURPOSES OF THIS SECTION 2.15, THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN SUBSECTIONS (A) AND (B) OF
SECTION 5.05 SHALL BE DEEMED TO REFER TO THE MOST RECENT STATEMENTS FURNISHED
PURSUANT TO CLAUSES (A) AND (B), RESPECTIVELY, OF SECTION 6.01; (II) THE
BORROWERS, THE ADMINISTRATIVE AGENT, AND ANY ADDITIONAL COMMITMENT LENDER SHALL
HAVE EXECUTED AND DELIVERED A JOINDER TO THE LOAN DOCUMENTS IN SUCH FORM AS THE
ADMINISTRATIVE AGENT SHALL REASONABLY REQUIRE; (III) THE BORROWERS SHALL HAVE
PAID SUCH FEES AND OTHER COMPENSATION TO THE ADDITIONAL COMMITMENT LENDERS AS
THE LEAD BORROWER, THE ADMINISTRATIVE AGENT AND SUCH ADDITIONAL COMMITMENT
LENDERS SHALL AGREE; (IV) THE BORROWERS SHALL HAVE PAID SUCH ARRANGEMENT FEES TO
BAS AND THE ADMINISTRATIVE AGENT AS THE LEAD BORROWER AND THE ADMINISTRATIVE
AGENT MAY AGREE; (V) THE ADMINISTRATIVE AGENT SHALL HAVE ADJUSTED THE AVERAGE
DAILY AVAILABILITY REQUIREMENTS SET FORTH IN THE DEFINITION OF THE “APPLICABLE
MARGIN” AS IT DEEMS APPROPRIATE IN ITS REASONABLE DISCRETION IN ORDER TO
PRESERVE THE ORIGINAL INTENT OF SUCH REQUIREMENTS; (VI) THE BORROWERS AND THE
ADDITIONAL COMMITMENT LENDER SHALL HAVE DELIVERED SUCH OTHER INSTRUMENTS,
DOCUMENTS AND AGREEMENTS AS THE ADMINISTRATIVE AGENT MAY REASONABLY HAVE
REQUESTED; AND (VII) NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING.  ON EACH INCREASE EFFECTIVE DATE, EACH OF THE LENDERS HAVING A
COMMITMENT PRIOR TO SUCH INCREASE EFFECTIVE DATE (THE “PRE-INCREASE LENDERS”)
SHALL ASSIGN TO ANY ADDITIONAL COMMITMENT LENDER, AT THE PRINCIPAL AMOUNT
THEREOF, SUCH INTERESTS IN THE LOANS AND PARTICIPATION INTERESTS IN L/C
OBLIGATIONS AND SWING LINE LOANS OUTSTANDING ON SUCH INCREASE EFFECTIVE DATE AS
SHALL BE NECESSARY IN ORDER THAT, AFTER GIVING EFFECT TO ALL SUCH


 

80

--------------------------------------------------------------------------------


 


ASSIGNMENTS AND PURCHASES, SUCH LOANS AND PARTICIPATION INTERESTS IN L/C
OBLIGATIONS AND SWING LINE LOANS WILL BE HELD BY PRE-INCREASE LENDERS AND
ADDITIONAL COMMITMENT LENDERS RATABLY IN ACCORDANCE WITH THEIR COMMITMENTS AFTER
GIVING EFFECT TO SUCH COMMITMENT INCREASE.


 


(F)                                    CLOSING DATE REQUEST FOR INCREASE.  IT IS
HEREBY ACKNOWLEDGED AND AGREED THAT, AS OF THE CLOSING DATE, THE LEAD BORROWER
HAS REQUESTED A COMMITMENT INCREASE IN THE AMOUNT OF $50,000,000 (THE “CLOSING
DATE COMMITMENT INCREASE”) AND THAT THAT THE ADMINISTRATIVE AGENT AND BAS, IN
CONSULTATION WITH THE LEAD BORROWER, HAVE AGREED TO USE THEIR COMMERCIALLY
REASONABLE EFFORTS TO ARRANGE FOR ONE OR MORE ADDITIONAL COMMITMENT LENDERS TO
BECOME LENDERS HEREUNDER AND TO ISSUE COMMITMENTS IN AN AMOUNT EQUAL TO THE
CLOSING DATE COMMITMENT INCREASE.  IT IS HEREBY FURTHER ACKNOWLEDGED AND AGREED
THAT THE CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THE CLOSING DATE
COMMITMENT INCREASE SET FORTH IN CLAUSES (I), (IV), (V) AND (VI) OF
SECTION 2.15(E) ARE HEREBY WAIVED.


 


(G)                                 CONFLICTING PROVISIONS.  THIS SECTION 2.15
SHALL SUPERSEDE ANY PROVISIONS IN SECTIONS 2.13 OR 10.01 TO THE CONTRARY.


 


ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY;
APPOINTMENT OF LEAD BORROWER


 

3.01                           Taxes.

 


(A)                                  PAYMENTS FREE OF TAXES.  EXCEPT AS
EXPRESSLY PROVIDED IN THIS SECTION 3.01, ANY AND ALL PAYMENTS BY OR ON ACCOUNT
OF ANY OBLIGATION OF THE BORROWERS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT
SHALL BE MADE FREE AND CLEAR OF, AND WITHOUT REDUCTION OR WITHHOLDING FOR, ANY
INDEMNIFIED TAXES OR OTHER TAXES, PROVIDED THAT, IF THE BORROWERS SHALL BE
REQUIRED BY APPLICABLE LAW TO DEDUCT ANY INDEMNIFIED TAXES (INCLUDING ANY OTHER
TAXES) FROM SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS
NECESSARY SO THAT, AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS
APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION 3.01), THE
ADMINISTRATIVE AGENT, LENDER OR L/C ISSUER, AS THE CASE MAY BE, RECEIVES AN
AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE,
(II) THE BORROWERS SHALL MAKE SUCH DEDUCTIONS AND (III) THE BORROWERS SHALL
TIMELY PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN
ACCORDANCE WITH APPLICABLE LAW.


 


(B)                                 PAYMENT OF OTHER TAXES BY THE BORROWERS. 
WITHOUT LIMITING THE PROVISIONS OF SUBSECTION (A) ABOVE, THE BORROWERS SHALL
TIMELY PAY ANY OTHER TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE
WITH APPLICABLE LAW.


 


(C)                                  INDEMNIFICATION BY THE LOAN PARTIES.  THE
LOAN PARTIES SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH LENDER AND THE L/C
ISSUER, WITHIN TEN (10) DAYS AFTER DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY
INDEMNIFIED TAXES OR OTHER TAXES (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES
IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS
SECTION 3.01) PAID BY THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE

 

81

--------------------------------------------------------------------------------


 


L/C ISSUER, AS THE CASE MAY BE, AND ANY PENALTIES, INTEREST AND REASONABLE
EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH
INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED
BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH
PAYMENT OR LIABILITY DELIVERED TO THE LEAD BORROWER BY A LENDER OR THE L/C
ISSUER (WITH A COPY TO THE ADMINISTRATIVE AGENT), OR BY THE ADMINISTRATIVE AGENT
ON ITS OWN BEHALF OR ON BEHALF OF A LENDER OR THE L/C ISSUER, SHALL BE PRESUMED
CORRECT ABSENT MANIFEST ERROR.


 


(D)                                 EVIDENCE OF PAYMENTS.  AS SOON AS
PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR OTHER TAXES BY THE
BORROWERS TO A GOVERNMENTAL AUTHORITY, THE LEAD BORROWER SHALL DELIVER TO THE
ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED BY
SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF THE RETURN
REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT.


 


(E)                                  STATUS OF LENDERS.


 

(I)                                     EACH ADMINISTRATIVE AGENT, LENDER AND
L/C ISSUER THAT IS A “UNITED STATES PERSON” WITHIN THE MEANING OF SECTION
7701(A)(30) OF THE CODE (EACH, A “U.S. LENDER”) SHALL DELIVER TO THE
ADMINISTRATIVE AGENT AND THE LEAD BORROWER TWO DULY SIGNED, PROPERLY COMPLETED
COPIES OF IRS FORM W-9 ON OR PRIOR TO THE CLOSING DATE (OR ON OR PRIOR TO THE
DATE SUCH PERSON BECOMES A PARTY TO THIS AGREEMENT), CERTIFYING THAT SUCH U.S.
LENDER IS ENTITLED TO AN EXEMPTION FROM UNITED STATES BACKUP WITHHOLDING TAX, OR
ANY SUCCESSOR FORM.  IF SUCH U.S. LENDER FAILS TO DELIVER SUCH FORMS, THEN THE
ADMINISTRATIVE AGENT MAY WITHHOLD FROM ANY PAYMENT TO SUCH U.S. LENDER AN AMOUNT
EQUIVALENT TO THE APPLICABLE BACKUP WITHHOLDING TAX IMPOSED BY THE CODE.

 

(II)                                  ANY FOREIGN LENDER THAT IS ENTITLED TO AN
EXEMPTION FROM, OR REDUCTION OF, WITHHOLDING TAX UNDER THE LAW OF THE
JURISDICTION IN WHICH ANY BORROWER IS RESIDENT FOR TAX PURPOSES, OR ANY TREATY
TO WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO PAYMENTS HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT SHALL DELIVER TO THE LEAD BORROWER (WITH A COPY TO
THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE LEAD BORROWER OR THE ADMINISTRATIVE AGENT, SUCH
PROPERLY COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS
WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE OF
WITHHOLDING.  IN ADDITION, ANY LENDER, AT THE TIMES PRESCRIBED BY APPLICABLE LAW
OR IF REQUESTED BY THE LEAD BORROWER OR THE ADMINISTRATIVE AGENT, SHALL DELIVER
SUCH OTHER DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY
THE LEAD BORROWER OR THE ADMINISTRATIVE AGENT AS WILL ENABLE THE LEAD BORROWER
OR THE ADMINISTRATIVE AGENT TO DETERMINE WHETHER OR NOT SUCH LENDER IS SUBJECT
TO BACKUP WITHHOLDING OR INFORMATION REPORTING REQUIREMENTS.

 

Without limiting the generality of the foregoing, in the event that any Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Lead Borrower and the Administrative Agent (in such number of
copies as shall be

 

82

--------------------------------------------------------------------------------


 

requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Lead Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

 

(A)                              duly completed copies of Internal Revenue
Service Form W-8BEN or successor thereto claiming eligibility for benefits of an
income tax treaty to which the United States is a party;

 

(B)                                duly completed copies of Internal Revenue
Service Form W-8ECI or successor thereto;

 

(C)                                in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrowers within the meaning of section 871(h)(3)(B) of the
Code, or (C) a “controlled foreign corporation” within the meaning of section
957(a) of the Code and (y) duly completed copies of  Internal Revenue Service
Form W-8BEN or successor thereto; or

 

(D)                               any other form prescribed by applicable Law as
a basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable Law to permit the Lead Borrower to determine the
withholding or deduction required to be made.

 


(F)                                    TREATMENT OF CERTAIN REFUNDS.  IF THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER DETERMINES, IN ITS REASONABLE
DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY TAXES OR OTHER TAXES AS TO
WHICH IT HAS BEEN INDEMNIFIED BY THE BORROWERS OR WITH RESPECT TO WHICH THE
BORROWERS HAVE PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 3.01, IT SHALL
PAY TO THE BORROWERS AN AMOUNT EQUAL TO SUCH REFUND (BUT ONLY TO THE EXTENT OF
INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY THE BORROWERS UNDER THIS
SECTION 3.01 WITH RESPECT TO THE TAXES OR OTHER TAXES GIVING RISE TO SUCH
REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT, SUCH
LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, AND WITHOUT INTEREST (OTHER THAN
ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH
REFUND), PROVIDED THAT THE BORROWERS, UPON THE REQUEST OF THE ADMINISTRATIVE
AGENT, SUCH LENDER OR THE L/C ISSUER, AGREE TO REPAY THE AMOUNT PAID OVER TO THE
BORROWERS (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT
GOVERNMENTAL AUTHORITY) TO THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C
ISSUER IN THE EVENT THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER IS
REQUIRED TO REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.  THIS SUBSECTION
SHALL NOT BE CONSTRUED TO REQUIRE THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING
TO ITS TAXES THAT IT DEEMS CONFIDENTIAL) TO THE BORROWERS OR ANY OTHER PERSON.

 

83

--------------------------------------------------------------------------------


 

3.02                           Illegality.  If any Lender determines that any
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for any Lender or its applicable Lending Office to make,
maintain or fund LIBO Rate Loans, or to determine or charge interest rates based
upon the LIBO Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Lead Borrower through the Administrative Agent, any
obligation of such Lender to make or continue LIBO Rate Loans or to convert
Prime Rate Loans to LIBO Rate Loans shall be suspended until such Lender
notifies the Administrative Agent and the Lead Borrower that the circumstances
giving rise to such determination no longer exist.  Upon receipt of such notice,
the Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all LIBO Rate Loans of
such Lender to Prime Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBO Rate Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such LIBO Rate Loans.  Upon any such prepayment or conversion, the
Borrowers shall also pay accrued interest on the amount so prepaid or converted.

 

3.03                           Inability to Determine Rates.  If the Required
Lenders determine that, for any reason in connection with any request for a LIBO
Rate Loan or a conversion to or continuation thereof, that (a) Dollar deposits
are not being offered to banks in the London interbank market for the applicable
amount and Interest Period of such LIBO Rate Loan, (b) adequate and reasonable
means do not exist for determining the LIBO Rate for any requested Interest
Period with respect to a proposed LIBO Rate Loan, or (c) the LIBO Rate for any
requested Interest Period with respect to a proposed LIBO Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Lead Borrower and each Lender. 
Thereafter, the obligation of the Lenders to make or maintain LIBO Rate Loans
shall be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice.  Upon receipt of such notice, the Lead
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBO Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Prime Rate
Loans in the amount specified therein.

 

3.04                           Increased Costs; Reserves on LIBO Rate Loans.

 


(A)                                  INCREASED COSTS GENERALLY.  IF ANY CHANGE
IN LAW SHALL:


 

(I)                                     IMPOSE, MODIFY OR DEEM APPLICABLE ANY
RESERVE, SPECIAL DEPOSIT, COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR
REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT
EXTENDED OR PARTICIPATED IN BY, ANY LENDER (EXCEPT ANY RESERVE REQUIREMENT
REFLECTED IN THE LIBO RATE) OR THE L/C ISSUER;

 

(II)                                  SUBJECT ANY LENDER OR THE L/C ISSUER TO
ANY TAX OF ANY KIND WHATSOEVER WITH RESPECT TO THIS AGREEMENT, ANY LETTER OF
CREDIT, ANY PARTICIPATION IN A LETTER OF CREDIT OR ANY LIBO RATE LOAN MADE BY
IT, OR CHANGE THE BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER OR THE L/C ISSUER
IN RESPECT THEREOF (EXCEPT FOR INDEMNIFIED TAXES OR OTHER TAXES COVERED BY
SECTION 3.01 AND THE IMPOSITION

 

84

--------------------------------------------------------------------------------


 

OF, OR ANY CHANGE IN THE RATE OF, ANY EXCLUDED TAX PAYABLE BY SUCH LENDER OR THE
L/C ISSUER (IN EACH CASE, AS TO WHICH SECTION 3.01 SHALL GOVERN); OR

 

(III)                               IMPOSE ON ANY LENDER OR THE L/C ISSUER OR
THE LONDON INTERBANK MARKET ANY OTHER CONDITION, COST OR EXPENSE AFFECTING THIS
AGREEMENT OR LIBO RATE LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR
PARTICIPATION THEREIN;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon the written request of such Lender or the L/C Issuer in
accordance with clause (c) hereof, the Borrowers will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 


(B)                                 CAPITAL REQUIREMENTS.  IF ANY LENDER OR THE
L/C ISSUER DETERMINES THAT ANY CHANGE IN LAW AFFECTING SUCH LENDER OR THE L/C
ISSUER OR ANY LENDING OFFICE OF SUCH LENDER OR SUCH LENDER’S OR THE L/C ISSUER’S
HOLDING COMPANY, IF ANY, REGARDING CAPITAL REQUIREMENTS HAS HAD, OR COULD
REASONABLY BE EXPECTED TO HAVE, THE EFFECT OF REDUCING THE RATE OF RETURN ON
SUCH LENDER’S OR THE L/C ISSUER’S CAPITAL OR ON THE CAPITAL OF SUCH LENDER’S OR
THE L/C ISSUER’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF THIS AGREEMENT,
THE COMMITMENTS OF SUCH LENDER OR THE LOANS MADE BY, OR PARTICIPATIONS IN
LETTERS OF CREDIT HELD BY, SUCH LENDER, OR THE LETTERS OF CREDIT ISSUED BY THE
L/C ISSUER, TO A LEVEL BELOW THAT WHICH SUCH LENDER OR THE L/C ISSUER OR SUCH
LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY COULD HAVE ACHIEVED BUT FOR SUCH
CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S OR THE L/C ISSUER’S
POLICIES AND THE POLICIES OF SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY
WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME TO TIME UPON THE WRITTEN
REQUEST OF SUCH LENDER OR THE L/C ISSUER IN ACCORDANCE WITH CLAUSE (C) HEREOF,
THE BORROWERS WILL PAY TO SUCH LENDER OR THE L/C ISSUER OR SUCH LENDER’S OR THE
L/C ISSUER’S HOLDING COMPANY, AS THE CASE MAY BE, SUCH ADDITIONAL AMOUNT OR
AMOUNTS AS WILL COMPENSATE SUCH LENDER OR THE L/C ISSUER OR SUCH LENDER’S OR THE
L/C ISSUER’S HOLDING COMPANY, AS THE CASE MAY BE, FOR ANY SUCH REDUCTION
SUFFERED.


 


(C)                                  CERTIFICATES FOR REIMBURSEMENT.  A
CERTIFICATE OF A LENDER OR THE L/C ISSUER SETTING FORTH A CALCULATION IN
REASONABLE DETAIL OF THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER
OR THE L/C ISSUER OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN
CLAUSES (A) OR (B) OF THIS SECTION 3.04 AND DELIVERED TO THE LEAD BORROWER SHALL
BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE BORROWERS SHALL PAY SUCH LENDER OR THE
L/C ISSUER, AS THE CASE MAY BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE
WITHIN 10 DAYS AFTER RECEIPT THEREOF.


 


(D)                                 DELAY IN REQUESTS.  FAILURE OR DELAY ON THE
PART OF ANY LENDER OR THE L/C ISSUER TO DEMAND COMPENSATION PURSUANT TO THE
FOREGOING PROVISIONS OF THIS SECTION 3.04 SHALL NOT CONSTITUTE A WAIVER OF SUCH
LENDER’S OR THE L/C ISSUER’S RIGHT TO DEMAND SUCH

 

85

--------------------------------------------------------------------------------


 


COMPENSATION, PROVIDED THAT THE BORROWERS SHALL NOT BE REQUIRED TO COMPENSATE A
LENDER OR THE L/C ISSUER PURSUANT TO THE FOREGOING PROVISIONS OF THIS
SECTION 3.04 FOR ANY INCREASED COSTS INCURRED OR REDUCTIONS SUFFERED MORE THAN
ONE HUNDRED EIGHTY (180) DAYS PRIOR TO THE DATE THAT SUCH LENDER OR THE L/C
ISSUER, AS THE CASE MAY BE, NOTIFIES THE LEAD BORROWER OF THE CHANGE IN LAW
GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR THE
L/C ISSUER’S INTENTION TO CLAIM COMPENSATION THEREFOR (EXCEPT THAT, IF THE
CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE,
THEN THE 180-DAY PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE
PERIOD OF RETROACTIVE EFFECT THEREOF).


 

3.05                           Compensation for Losses.  Upon demand of any
Lender (with a copy to the Administrative Agent) from time to time, the
Borrowers shall promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:

 


(A)                                  ANY CONTINUATION, CONVERSION, PAYMENT OR
PREPAYMENT OF ANY LIBO RATE LOAN ON A DAY OTHER THAN THE LAST DAY OF THE
INTEREST PERIOD FOR SUCH LIBO RATE LOAN (WHETHER VOLUNTARY, MANDATORY,
AUTOMATIC, BY REASON OF ACCELERATION, OR OTHERWISE);


 


(B)                                 ANY FAILURE BY THE BORROWERS (FOR A REASON
OTHER THAN THE FAILURE OF SUCH LENDER TO MAKE A LOAN) TO PREPAY, BORROW,
CONTINUE OR CONVERT ANY LIBO RATE LOAN ON THE DATE OR IN THE AMOUNT NOTIFIED BY
THE LEAD BORROWER; OR


 


(C)                                  ANY ASSIGNMENT OF A LIBO RATE LOAN ON A DAY
OTHER THAN THE LAST DAY OF THE INTEREST PERIOD THEREFOR AS A RESULT OF A REQUEST
BY THE LEAD BORROWER PURSUANT TO SECTION 10.13;


 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.  The Borrowers shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBO
Rate Loan made by it at the LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBO Rate Loan was in fact so funded.

 

3.06                           Mitigation Obligations; Replacement of Lenders.

 


(A)                                  DESIGNATION OF A DIFFERENT LENDING OFFICE. 
IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 3.04, OR THE BORROWERS ARE
REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL
AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 3.01, OR IF ANY
LENDER GIVES A NOTICE PURSUANT TO SECTION 3.02, THEN SUCH LENDER SHALL USE
REASONABLE EFFORTS TO DESIGNATE A DIFFERENT LENDING OFFICE FOR FUNDING OR
BOOKING ITS LOANS HEREUNDER OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO
ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES, IF, IN THE REASONABLE JUDGMENT
OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE OR REDUCE
AMOUNTS PAYABLE PURSUANT TO SECTION 3.01 OR SECTION 3.04, AS THE CASE MAY BE, IN
THE FUTURE, OR ELIMINATE

 

86

--------------------------------------------------------------------------------


 


THE NEED FOR THE NOTICE PURSUANT TO SECTION 3.02, AS APPLICABLE, AND (II) IN
EACH CASE, WOULD NOT SUBJECT SUCH LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND
WOULD NOT OTHERWISE BE DISADVANTAGEOUS TO SUCH LENDER.  THE BORROWERS HEREBY
AGREE TO PAY ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES INCURRED BY ANY
LENDER IN CONNECTION WITH ANY SUCH DESIGNATION OR ASSIGNMENT.


 


(B)                                 REPLACEMENT OF LENDERS.  IF ANY LENDER
REQUESTS COMPENSATION UNDER SECTION 3.04, OR IF THE BORROWERS ARE REQUIRED TO
PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE
ACCOUNT OF ANY LENDER PURSUANT TO SECTION 3.01, THE BORROWERS MAY REPLACE SUCH
LENDER IN ACCORDANCE WITH SECTION 10.13.


 

3.07                           Survival.  All of the Borrowers’ obligations
under this Article III shall survive termination of the Aggregate Commitments
and repayment of all other Obligations hereunder.

 

3.08                           Designation of Lead Borrower as Borrowers’ Agent.

 


(A)                                  EACH BORROWER HEREBY IRREVOCABLY DESIGNATES
AND APPOINTS THE LEAD  BORROWER AS SUCH BORROWER’S AGENT TO OBTAIN CREDIT
EXTENSIONS, THE PROCEEDS OF WHICH SHALL BE AVAILABLE TO EACH BORROWER FOR SUCH
USES AS ARE PERMITTED UNDER THIS AGREEMENT.  AS THE DISCLOSED PRINCIPAL FOR ITS
AGENT, EACH BORROWER SHALL BE OBLIGATED TO EACH CREDIT PARTY ON ACCOUNT OF
CREDIT EXTENSIONS SO MADE AS IF MADE DIRECTLY BY THE APPLICABLE CREDIT PARTY TO
SUCH BORROWER, NOTWITHSTANDING THE MANNER BY WHICH SUCH CREDIT EXTENSIONS ARE
RECORDED ON THE BOOKS AND RECORDS OF THE LEAD BORROWER AND OF ANY OTHER
BORROWER.  IN ADDITION, EACH LOAN PARTY OTHER THAN THE BORROWERS HEREBY
IRREVOCABLY DESIGNATES AND APPOINTS THE LEAD  BORROWER AS SUCH LOAN PARTY’S
AGENT TO REPRESENT SUCH LOAN PARTY IN ALL RESPECTS UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.


 


(B)                                 EACH BORROWER RECOGNIZES THAT CREDIT
AVAILABLE TO IT HEREUNDER IS IN EXCESS OF AND ON BETTER TERMS THAN IT OTHERWISE
COULD OBTAIN ON AND FOR ITS OWN ACCOUNT AND THAT ONE OF THE REASONS THEREFOR IS
ITS JOINING IN THE CREDIT FACILITY CONTEMPLATED HEREIN WITH ALL OTHER
BORROWERS.  CONSEQUENTLY, EACH BORROWER HEREBY ASSUMES AND AGREES TO DISCHARGE
ALL OBLIGATIONS OF EACH OF THE OTHER BORROWERS.


 


(C)                                  THE LEAD BORROWER SHALL ACT AS A CONDUIT
FOR EACH BORROWER (INCLUDING ITSELF, AS A “BORROWER”) ON WHOSE BEHALF THE LEAD
BORROWER HAS REQUESTED A CREDIT EXTENSION.  NEITHER THE ADMINISTRATIVE AGENT NOR
ANY OTHER CREDIT PARTY SHALL HAVE ANY OBLIGATION TO SEE TO THE APPLICATION OF
SUCH PROCEEDS THEREFROM.


 


ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


 

4.01                           Conditions of Initial Credit Extension.  The
obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

 


(A)                                  THE ADMINISTRATIVE AGENT’S RECEIPT OF THE
FOLLOWING, EACH OF WHICH SHALL BE ORIGINALS OR TELECOPIES (FOLLOWED PROMPTLY BY
ORIGINALS) UNLESS OTHERWISE SPECIFIED, EACH PROPERLY EXECUTED BY A RESPONSIBLE
OFFICER OF THE SIGNING LOAN PARTY, EACH DATED


 

87

--------------------------------------------------------------------------------


 


THE CLOSING DATE (OR, IN THE CASE OF CERTIFICATES OF GOVERNMENTAL OFFICIALS, A
RECENT DATE BEFORE THE CLOSING DATE) AND EACH IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT:


 

(I)                                     EXECUTED COUNTERPARTS OF THIS AGREEMENT
SUFFICIENT IN NUMBER FOR DISTRIBUTION TO THE ADMINISTRATIVE AGENT, EACH LENDER
AND THE LEAD BORROWER;

 

(II)                                  A NOTE EXECUTED BY THE BORROWERS IN FAVOR
OF EACH LENDER REQUESTING A NOTE;

 

(III)                               SUCH CERTIFICATES OF RESOLUTIONS OR OTHER
ACTION, INCUMBENCY CERTIFICATES AND/OR OTHER CERTIFICATES OF EACH LOAN PARTY AS
THE ADMINISTRATIVE AGENT MAY REQUIRE EVIDENCING (A) THE AUTHORITY OF EACH LOAN
PARTY TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH SUCH
LOAN PARTY IS A PARTY OR IS TO BE A PARTY AND (B) THE IDENTITY, AUTHORITY AND
CAPACITY OF EACH RESPONSIBLE OFFICER THEREOF AUTHORIZED TO ACT AS A RESPONSIBLE
OFFICER IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH
SUCH LOAN PARTY IS A PARTY OR IS TO BE A PARTY;

 

(IV)                              COPIES OF EACH LOAN PARTY’S ORGANIZATION
DOCUMENTS AND SUCH OTHER DOCUMENTS AND CERTIFICATIONS AS THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUIRE TO EVIDENCE THAT EACH LOAN PARTY IS DULY ORGANIZED
OR FORMED, AND THAT EACH LOAN PARTY IS VALIDLY EXISTING, IN GOOD STANDING AND
QUALIFIED TO ENGAGE IN BUSINESS IN EACH JURISDICTION WHERE ITS OWNERSHIP, LEASE
OR OPERATION OF PROPERTIES OR THE CONDUCT OF ITS BUSINESS REQUIRES SUCH
QUALIFICATION, EXCEPT TO THE EXTENT THAT FAILURE TO DO SO COULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(V)                                 AN OPINION OF COUNSEL TO THE LOAN PARTIES,
ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH LENDER, IN EACH CASE AS TO SUCH
MATTERS CONCERNING THE LOAN PARTIES AND THE LOAN DOCUMENTS AS THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUEST (INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO
ENFORCEABILITY, DUE AUTHORIZATION AND PERFECTION OF THE LIENS IN FAVOR OF THE
COLLATERAL AGENT);

 

(VI)                              A CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER
OF THE LEAD BORROWER, REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE
ADMINISTRATIVE AGENT, CERTIFYING (A) THAT THE CONDITIONS SPECIFIED IN SECTIONS
4.02(A) AND 4.02(B) HAVE BEEN SATISFIED AND (B) THAT, AS OF THE CLOSING DATE
AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED HEREBY, THE LOAN PARTIES ON
A CONSOLIDATED BASIS ARE SOLVENT;

 

(VII)                           A BORROWING BASE CERTIFICATE DATED THE CLOSING
DATE, RELATING TO THE MONTH ENDED ON OCTOBER 31, 2008, AND EXECUTED BY A
RESPONSIBLE OFFICER OF THE LEAD BORROWER;

 

(VIII)                        EVIDENCE THAT ALL INSURANCE REQUIRED TO BE
MAINTAINED PURSUANT TO THE LOAN DOCUMENTS AND ALL ENDORSEMENTS IN FAVOR OF THE
AGENTS REQUIRED UNDER THE LOAN DOCUMENTS HAVE BEEN OBTAINED AND ARE IN EFFECT;

 

88

--------------------------------------------------------------------------------


 

(IX)                                A PAYOFF LETTER FROM THE AGENT FOR THE
LENDERS UNDER THE EXISTING CREDIT AGREEMENT REASONABLY SATISFACTORY IN FORM AND
SUBSTANCE TO THE ADMINISTRATIVE AGENT EVIDENCING THAT THE EXISTING CREDIT
AGREEMENT HAS BEEN OR CONCURRENTLY WITH THE CLOSING DATE IS BEING TERMINATED,
ALL OBLIGATIONS THEREUNDER ARE BEING PAID IN FULL, AND ALL LIENS SECURING
OBLIGATIONS UNDER THE EXISTING CREDIT AGREEMENT HAVE BEEN, OR CONCURRENTLY WITH
THE CLOSING DATE ARE BEING, RELEASED;

 

(X)                                   EXCEPT AS OTHERWISE PROVIDED IN
SECTION 6.20, THE SECURITY DOCUMENTS AND CERTIFICATES EVIDENCING ANY STOCK BEING
PLEDGED THEREUNDER, TOGETHER WITH UNDATED STOCK POWERS EXECUTED IN BLANK, EACH
DULY EXECUTED BY THE APPLICABLE LOAN PARTIES;

 

(XI)                                EXCEPT AS OTHERWISE PROVIDED IN
SECTION 6.20, ALL OTHER LOAN DOCUMENTS, EACH DULY EXECUTED BY THE APPLICABLE
LOAN PARTIES;

 

(XII)                             (A) AN APPRAISAL (BASED ON NET LIQUIDATION
VALUE) BY A THIRD PARTY APPRAISER ACCEPTABLE TO THE COLLATERAL AGENT OF ALL
INVENTORY OF THE BORROWERS, THE RESULTS OF WHICH ARE REASONABLY SATISFACTORY TO
THE COLLATERAL AGENT, (B) A WRITTEN REPORT REGARDING THE RESULTS OF A COMMERCIAL
FINANCE EXAMINATION OF THE LOAN PARTIES, WHICH SHALL BE REASONABLY SATISFACTORY
TO THE COLLATERAL AGENT, AND (C) OTHER DUE DILIGENCE MATERIALS (INCLUDING,
WITHOUT LIMITATION, WITH RESPECT TO THE LOAN PARTIES’ AND THEIR SUBSIDIARIES’
ORGANIZATIONAL STRUCTURE) REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT;

 

(XIII)                          RESULTS OF SEARCHES OR OTHER EVIDENCE REASONABLY
SATISFACTORY TO THE COLLATERAL AGENT (IN EACH CASE DATED AS OF A DATE REASONABLY
SATISFACTORY TO THE COLLATERAL AGENT) INDICATING THE ABSENCE OF LIENS ON THE
ASSETS OF THE LOAN PARTIES, EXCEPT FOR PERMITTED ENCUMBRANCES AND LIENS FOR
WHICH TERMINATION STATEMENTS AND RELEASES, SATISFACTIONS AND DISCHARGES OF ANY
MORTGAGES, AND RELEASES OR SUBORDINATION AGREEMENTS REASONABLY SATISFACTORY TO
THE COLLATERAL AGENT ARE BEING TENDERED CONCURRENTLY WITH SUCH EXTENSION OF
CREDIT OR OTHER ARRANGEMENTS SATISFACTORY TO THE COLLATERAL AGENT FOR THE
DELIVERY OF SUCH TERMINATION STATEMENTS AND RELEASES, SATISFACTIONS AND
DISCHARGES HAVE BEEN MADE;

 

(XIV)                         (A) ALL DOCUMENTS AND INSTRUMENTS, INCLUDING
UNIFORM COMMERCIAL CODE FINANCING STATEMENTS, REQUIRED BY LAW OR REASONABLY
REQUESTED BY THE COLLATERAL AGENT TO BE FILED, REGISTERED OR RECORDED TO CREATE
OR PERFECT THE FIRST PRIORITY LIENS (SUBJECT ONLY TO PERMITTED ENCUMBRANCES)
INTENDED TO BE CREATED UNDER THE LOAN DOCUMENTS AND ALL SUCH DOCUMENTS AND
INSTRUMENTS SHALL HAVE BEEN SO FILED, REGISTERED OR RECORDED TO THE SATISFACTION
OF THE COLLATERAL AGENT AND (B) THE CREDIT CARD NOTIFICATIONS AND BLOCKED
ACCOUNT AGREEMENTS REQUIRED PURSUANT TO SECTION 6.13 HEREOF;

 

(XV)                            EXCEPT AS OTHERWISE PROVIDED IN SECTION 6.20,
COLLATERAL ACCESS AGREEMENTS, AS REQUIRED BY THE COLLATERAL AGENT;

 

89

--------------------------------------------------------------------------------


 

(XVI)                         EXCEPT AS OTHERWISE PROVIDED IN SECTION 6.20,
EVIDENCE THAT ALL OTHER ACTIONS THAT THE COLLATERAL AGENT MAY DEEM NECESSARY OR
DESIRABLE IN ORDER TO CREATE A VALID FIRST AND SUBSISTING LIEN ON THE DALLAS
PROPERTY DESCRIBED IN THE MORTGAGE, SUBJECT ONLY TO PERMITTED ENCUMBRANCES, HAS
BEEN TAKEN; AND

 

(XVII)                      SUCH OTHER ASSURANCES, CERTIFICATES, DOCUMENTS,
CONSENTS OR OPINIONS AS THE AGENTS REASONABLY MAY REQUIRE.


 


(B)                                 AFTER GIVING EFFECT TO (I) THE FIRST FUNDING
UNDER THE LOANS, (II) ANY CHARGES TO THE LOAN ACCOUNT MADE IN CONNECTION WITH
THE ESTABLISHMENT OF THE CREDIT FACILITY CONTEMPLATED HEREBY AND (III) ALL
LETTERS OF CREDIT TO BE ISSUED AT, OR IMMEDIATELY SUBSEQUENT TO, SUCH
ESTABLISHMENT, AVAILABILITY SHALL BE NOT LESS THAN $100,000,000.


 


(C)                                  THE ADMINISTRATIVE AGENT SHALL BE
REASONABLY SATISFIED THAT ANY FINANCIAL STATEMENTS DELIVERED TO IT FAIRLY
PRESENT IN ALL MATERIAL RESPECTS THE BUSINESS AND FINANCIAL CONDITION OF THE
LOAN PARTIES.


 


(D)                                 THERE SHALL NOT BE ANY OTHER MATERIAL
INDEBTEDNESS OF THE LOAN PARTIES OUTSTANDING IMMEDIATELY AFTER THE CLOSING DATE
OTHER THAN THE OBLIGATIONS.


 


(E)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED AND BE REASONABLY SATISFIED WITH (I) THE AUDITED FINANCIAL STATEMENTS,
(II) A DETAILED FORECAST FOR THE PERIOD COMMENCING ON THE CLOSING DATE AND
ENDING ON DECEMBER 31, 2009, WHICH SHALL INCLUDE AN AVAILABILITY MODEL,
CONSOLIDATED INCOME STATEMENT, BALANCE SHEET, AND STATEMENT OF CASH FLOW, BY
FISCAL QUARTER, (III) A DETAILED FORECAST, WHICH SHALL INCLUDE AN AVAILABILITY
MODEL, CONSOLIDATED INCOME STATEMENT, BALANCE SHEET AND STATEMENT OF CASH FLOW,
ON AN ANNUAL BASIS THEREAFTER THROUGH AND INCLUDING THE YEAR IN WHICH THE
MATURITY DATE OCCURS, IN EACH CASE PREPARED IN CONFORMITY WITH GAAP AND
CONSISTENT WITH THE LOAN PARTIES’ THEN CURRENT PRACTICES, AND (IV) SUCH OTHER
INFORMATION (FINANCIAL OR OTHERWISE) REASONABLY REQUESTED BY THE ADMINISTRATIVE
AGENT.


 


(F)                                    ALL NECESSARY CONSENTS AND APPROVALS TO
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL HAVE BEEN OBTAINED AND SHALL BE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, OTHER THAN THOSE WHICH,
INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT HAVE, AND COULD NOT REASONABLY BE
EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT.


 


(G)                                 THERE SHALL NOT BE PENDING ANY LITIGATION OR
OTHER PROCEEDING, THE RESULT OF WHICH, EITHER INDIVIDUALLY OR IN THE AGGREGATE,
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(H)                                 THERE SHALL NOT HAVE OCCURRED ANY DEFAULT OF
ANY MATERIAL CONTRACT OF ANY LOAN PARTY WHICH COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


(I)                                     ALL FEES REQUIRED TO BE PAID TO THE
AGENTS OR BAS ON OR BEFORE THE CLOSING DATE SHALL HAVE BEEN PAID IN FULL, AND
ALL FEES REQUIRED TO BE PAID TO THE LENDERS ON OR BEFORE THE CLOSING DATE SHALL
HAVE BEEN PAID IN FULL.

 

90

--------------------------------------------------------------------------------


 


(J)                                     THE BORROWERS SHALL HAVE PAID ALL FEES,
CHARGES AND DISBURSEMENTS OF COUNSEL TO THE ADMINISTRATIVE AGENT TO THE EXTENT
INVOICED PRIOR TO OR ON THE CLOSING DATE, PLUS SUCH ADDITIONAL AMOUNTS OF SUCH
FEES, CHARGES AND DISBURSEMENTS AS SHALL CONSTITUTE ITS REASONABLE ESTIMATE OF
SUCH FEES, CHARGES AND DISBURSEMENTS INCURRED OR TO BE INCURRED BY IT THROUGH
THE CLOSING PROCEEDINGS (PROVIDED THAT SUCH ESTIMATE SHALL NOT THEREAFTER
PRECLUDE A FINAL SETTLING OF ACCOUNTS BETWEEN THE BORROWERS AND THE
ADMINISTRATIVE AGENT).


 


(K)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED ALL DOCUMENTATION AND OTHER INFORMATION REQUIRED BY REGULATORY
AUTHORITIES UNDER APPLICABLE “KNOW YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING
RULES AND REGULATIONS, INCLUDING, WITHOUT LIMITATION, THE USA PATRIOT ACT (TITLE
III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26, 2001)) (THE “PATRIOT ACT”).


 


(L)                                     NO MATERIAL CHANGES IN GOVERNMENTAL
REGULATIONS OR POLICIES AFFECTING ANY LOAN PARTY OR ANY AGENT OR LENDER SHALL
HAVE OCCURRED PRIOR TO THE CLOSING DATE.


 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

4.02                           Conditions to all Credit Extensions.  The
obligation of each Lender to honor any Request for Credit Extension (other than
a Conversion/Continuation Notice requesting only a conversion of Committed Loans
to the other Type, or a continuation of LIBO Rate Loans) and of each L/C Issuer
to issue each Letter of Credit is subject to the following conditions precedent:

 


(A)                                  THE REPRESENTATIONS AND WARRANTIES OF THE
BORROWERS AND EACH OTHER LOAN PARTY CONTAINED IN ARTICLE V OR ANY OTHER LOAN
DOCUMENT, OR WHICH ARE CONTAINED IN ANY DOCUMENT REQUIRED TO BE FURNISHED AT ANY
TIME UNDER OR IN CONNECTION HEREWITH OR THEREWITH, SHALL BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF SUCH CREDIT EXTENSION, EXCEPT TO
THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY REFER TO AN
EARLIER DATE, IN WHICH CASE THEY SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF SUCH EARLIER DATE, AND EXCEPT THAT FOR PURPOSES OF THIS
SECTION 4.02, THE REPRESENTATIONS AND WARRANTIES CONTAINED IN CLAUSES (A) AND
(B) OF SECTION 5.05 SHALL BE DEEMED TO REFER TO THE MOST RECENT STATEMENTS
FURNISHED PURSUANT TO CLAUSES (A) AND (B), RESPECTIVELY, OF SECTION 6.01.


 


(B)                                 NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST,
OR WOULD RESULT FROM SUCH PROPOSED CREDIT EXTENSION OR FROM THE APPLICATION OF
THE PROCEEDS THEREOF.


 


(C)                                  THE ADMINISTRATIVE AGENT AND, IF
APPLICABLE, THE L/C ISSUER OR THE SWING LINE LENDER SHALL HAVE RECEIVED A
REQUEST FOR CREDIT EXTENSION IN ACCORDANCE WITH THE REQUIREMENTS HEREOF.


 

91

--------------------------------------------------------------------------------


 


(D)                                 NO EVENT OR CIRCUMSTANCE WHICH COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT SHALL HAVE
OCCURRED.


 

Each Request for Credit Extension (other than a Conversion/Continuation Notice
requesting only a conversion of Committed Loans to the other Type or a
continuation of LIBO Rate Loans) submitted by the Lead Borrower shall be deemed
to be a representation and warranty by the Borrowers that the conditions
specified in Sections 4.02(a) and 4.02(b) have been satisfied on and as of the
date of the applicable Credit Extension.  The conditions set forth in this
Section 4.02 are for the sole benefit of the Credit Parties, but until the
Required Lenders otherwise direct the Administrative Agent to cease making
Committed Loans, the Lenders will fund their Applicable Percentage of all Loans
and L/C Advances and participate in all Swing Line Loans and Letters of Credit
whenever made or issued, which are requested by the Lead Borrower and which,
notwithstanding the failure of the Loan Parties to comply with the provisions of
this Article IV, agreed to by the Administrative Agent; provided, however, the
making of any such Loans or the issuance of any Letters of Credit shall not be
deemed a modification or waiver by any Credit Party of the provisions of this
Article IV on any future occasion or a waiver of any rights of the Credit
Parties as a result of any such failure to comply.

 


ARTICLE V.
REPRESENTATIONS AND WARRANTIES


 

To induce the Agents and the Lenders to enter into this Agreement and to make
Loans and to issue Letters of Credit hereunder, each Loan Party represents and
warrants to the Agents and the other Lenders that:

 

5.01                           Existence, Qualification and Power.  Each Loan
Party and each Subsidiary thereof (a) is a corporation, limited liability
company, partnership or limited partnership, duly organized or formed, validly
existing and, where applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, permits, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, where
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clauses (a) (other than with respect to any Loan Party), (b)(i) or (c), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.  Schedule 5.01 annexed hereto sets forth, as of the Closing
Date, each Loan Party’s name as it appears in official filings in its state of
incorporation or organization, its state of incorporation or organization,
organization type, organization number, if any, issued by its state of
incorporation or organization, and its federal employer identification number.

 

5.02                           Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is or is to be a party, has been duly authorized by all necessary
corporate or other organizational action, and does not and will not:
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach, termination, or contravention of, or
constitute a default under, or require any payment to be made under (i) any
Material Contract or any Material Indebtedness to which

 

92

--------------------------------------------------------------------------------


 

such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject, except, in each case referred to in this clause (b), to the
extent that any such conflict, breach, termination, contravention, default or
payment could not reasonably be expected to have a Material Adverse Effect;
(c) result in or require the creation of any Lien upon any asset of any Loan
Party (other than Liens in favor of the Collateral Agent under the Security
Documents); or (d) violate any applicable Law, except to the extent that any
such violation could not reasonably be expected to have a Material Adverse
Effect.

 

5.03                           Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, except for (a) the perfection or maintenance of the Liens created
under the Security Documents (including the first priority nature thereof),
(b) such as have been obtained or made and are in full force and effect or
(c) those the failure of which to obtain or make could not reasonably be
expected to have a Material Adverse Effect.

 

5.04                           Binding Effect.  This Agreement has been, and
each other Loan Document, when delivered, will have been, duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

5.05                           Financial Statements; No Material Adverse Effect.

 


(A)                                  THE AUDITED FINANCIAL STATEMENTS (I) WERE
PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD
COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN; AND (II) FAIRLY
PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION OF THE PARENT AND ITS
SUBSIDIARIES AS OF THE DATE THEREOF AND THEIR RESULTS OF OPERATIONS FOR THE
PERIOD COVERED THEREBY IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT
THE PERIOD COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN.


 


(B)                                 THE UNAUDITED CONSOLIDATED BALANCE SHEET OF
THE PARENT AND ITS SUBSIDIARIES DATED SEPTEMBER 30, 2008, AND THE RELATED
CONSOLIDATED STATEMENTS OF INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH
FLOWS FOR THE FISCAL QUARTER ENDED ON THAT DATE (I) WERE PREPARED IN ACCORDANCE
WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS
OTHERWISE EXPRESSLY NOTED THEREIN, AND (II) FAIRLY PRESENT IN ALL MATERIAL
RESPECTS THE FINANCIAL CONDITION OF THE PARENT AND ITS SUBSIDIARIES AS OF THE
DATE THEREOF AND THEIR RESULTS OF OPERATIONS FOR THE PERIOD COVERED THEREBY,
SUBJECT, IN THE CASE OF CLAUSES (I) AND (II), TO THE ABSENCE OF FOOTNOTES AND TO
NORMAL YEAR-END AUDIT ADJUSTMENTS.

 

93

--------------------------------------------------------------------------------



 


(C)                                  SINCE THE DATE OF THE AUDITED FINANCIAL
STATEMENTS, THERE HAS BEEN NO EVENT OR CIRCUMSTANCE, EITHER INDIVIDUALLY OR IN
THE AGGREGATE, THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


(D)                                 THE CONSOLIDATED FORECASTED BALANCE SHEET
AND STATEMENTS OF INCOME AND CASH FLOWS OF THE PARENT AND ITS SUBSIDIARIES
DELIVERED PURSUANT TO SECTIONS 4.01 OR 6.01 WERE PREPARED IN GOOD FAITH ON THE
BASIS OF THE ASSUMPTIONS STATED THEREIN, WHICH ASSUMPTIONS WERE BELIEVED TO BE
FAIR IN LIGHT OF THE CONDITIONS EXISTING AT THE TIME OF DELIVERY OF SUCH
FORECASTS (IT BEING UNDERSTOOD THAT ACTUAL RESULTS MAY VARY FROM SUCH FORECASTS
AND THAT SUCH VARIATIONS MAY BE SIGNIFICANT).


 

5.06                           Litigation.  There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Loan
Parties, threatened or contemplated, at law, in equity, in arbitration or before
any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of its properties or revenues that (a) affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) except as specifically disclosed in Schedule 5.06,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

5.07                           No Default.  No Loan Party or any Subsidiary is
in default under or with respect to, or party to, any (a) Material Contract or
(b) any Material Indebtedness which, in the case of this clause (b), could
reasonably be expected to have a Material Adverse Effect.  No Default or Event
of Default has occurred and is continuing or would result from the consummation
of the transactions contemplated by this Agreement or any other Loan Document.

 

5.08                           Ownership of Property; Liens.

 


(A)                                  EACH OF THE LOAN PARTIES AND EACH
SUBSIDIARY THEREOF HAS GOOD RECORD AND MARKETABLE TITLE IN FEE SIMPLE TO ALL
REAL ESTATE THAT IS SUBJECT TO A MORTGAGE, AND HAS VALID LEASEHOLD INTERESTS IN
ALL REAL PROPERTY NECESSARY IN THE ORDINARY CONDUCT OF ITS BUSINESS, IN EACH
CASE FREE AND CLEAR OF ALL LIENS, OTHER THAN PERMITTED ENCUMBRANCES, EXCEPT FOR
SUCH DEFECTS IN TITLE AND LEASEHOLD INTERESTS AS COULD NOT, INDIVIDUALLY OR IN
THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  EACH
OF THE LOAN PARTIES AND EACH SUBSIDIARY HAS GOOD AND INDEFEASIBLE TITLE TO,
VALID LEASEHOLD INTERESTS IN, OR VALID LICENSES TO USE, ALL PERSONAL PROPERTY
AND ASSETS MATERIAL TO THE ORDINARY CONDUCT OF ITS BUSINESS, FREE AND CLEAR OF
ALL LIENS, OTHER THAN PERMITTED ENCUMBRANCES.


 


(B)                                 SCHEDULE 5.08(B)(1) SETS FORTH THE ADDRESS
(INCLUDING STREET ADDRESS, COUNTY AND STATE) OF ALL REAL ESTATE THAT IS OWNED BY
THE LOAN PARTIES AS OF THE CLOSING DATE.  SCHEDULE 5.08(B)(2) SETS FORTH THE
ADDRESS (INCLUDING STREET ADDRESS, COUNTY AND STATE) OF ALL LEASES OF THE LOAN
PARTIES, TOGETHER WITH A LIST OF THE LESSOR AND ITS CONTACT INFORMATION WITH
RESPECT TO EACH SUCH LEASE, IN EACH CASE AS OF THE CLOSING DATE.  TO THE
KNOWLEDGE OF THE LOAN PARTIES, EACH OF SUCH LEASES IS IN FULL FORCE AND EFFECT
AS OF THE CLOSING DATE AND THE LOAN PARTIES ARE NOT IN DEFAULT OF THE TERMS
THEREOF EXCEPT, IN EACH CASE, AS COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

94

--------------------------------------------------------------------------------


 


(C)                                  THE PROPERTY OF EACH LOAN PARTY AND EACH OF
ITS SUBSIDIARIES IS SUBJECT TO NO LIENS, OTHER THAN LIENS SET FORTH ON SCHEDULE
7.01 AND OTHER PERMITTED ENCUMBRANCES.


 

5.09                           Environmental Compliance.

 


(A)                                  EXCEPT AS SPECIFICALLY DISCLOSED IN
SCHEDULE 5.09, NO LOAN PARTY OR ANY SUBSIDIARY THEREOF (I) HAS FAILED TO COMPLY
WITH ANY ENVIRONMENTAL LAW OR TO OBTAIN, MAINTAIN OR COMPLY WITH ANY PERMIT,
LICENSE OR OTHER APPROVAL REQUIRED UNDER ANY ENVIRONMENTAL LAW, (II) HAS BECOME
SUBJECT TO ANY ENVIRONMENTAL LIABILITY, (III) HAS RECEIVED NOTICE OF ANY CLAIM
WITH RESPECT TO ANY ENVIRONMENTAL LIABILITY OR (IV) KNOWS OF ANY BASIS FOR ANY
ENVIRONMENTAL LIABILITY, EXCEPT, IN EACH CASE, AS COULD NOT, INDIVIDUALLY OR IN
THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)                                 EXCEPT AS OTHERWISE SET FORTH IN SCHEDULE
5.09 OR AS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT,
(I) NONE OF THE PROPERTIES CURRENTLY OR FORMERLY OWNED OR OPERATED BY ANY LOAN
PARTY OR ANY SUBSIDIARY THEREOF, IS LISTED OR PROPOSED FOR LISTING ON THE NPL OR
ON THE CERCLIS OR ANY ANALOGOUS FOREIGN, STATE OR LOCAL LIST OR IS ADJACENT TO
ANY SUCH PROPERTY; (II) THERE ARE NO AND NEVER HAVE BEEN ANY UNDERGROUND OR
ABOVE-GROUND STORAGE TANKS OR ANY SURFACE IMPOUNDMENTS, SEPTIC TANKS, PITS,
SUMPS OR LAGOONS IN WHICH HAZARDOUS MATERIALS ARE BEING OR HAVE BEEN TREATED,
STORED OR DISPOSED ON ANY PROPERTY CURRENTLY OWNED OR OPERATED BY ANY LOAN PARTY
OR ANY SUBSIDIARY THEREOF OR, TO ITS KNOWLEDGE, ON ANY PROPERTY FORMERLY OWNED
OR OPERATED BY ANY LOAN PARTY OR SUBSIDIARY THEREOF; (III) THERE IS NO ASBESTOS
OR ASBESTOS-CONTAINING MATERIAL ON ANY PROPERTY CURRENTLY OWNED OR OPERATED BY
ANY LOAN PARTY OR SUBSIDIARY THEREOF; AND (IV) HAZARDOUS MATERIALS HAVE NOT BEEN
RELEASED, DISCHARGED OR DISPOSED OF ON ANY PROPERTY CURRENTLY OR FORMERLY OWNED
OR OPERATED BY ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF.


 


(C)                                  EXCEPT AS OTHERWISE SET FORTH ON SCHEDULE
5.09, (I) AS OF THE CLOSING DATE, NO LOAN PARTY OR ANY SUBSIDIARY THEREOF IS
UNDERTAKING, AND NO LOAN PARTY OR ANY SUBSIDIARY THEREOF HAS COMPLETED, EITHER
INDIVIDUALLY OR TOGETHER WITH OTHER POTENTIALLY RESPONSIBLE PARTIES, ANY
INVESTIGATION OR ASSESSMENT OR REMEDIAL OR RESPONSE ACTION RELATING TO ANY
ACTUAL OR THREATENED RELEASE, DISCHARGE OR DISPOSAL OF HAZARDOUS MATERIALS AT
ANY SITE, LOCATION OR OPERATION OWNED OR OPERATED BY A LOAN PARTY, EITHER
VOLUNTARILY OR PURSUANT TO THE ORDER OF ANY GOVERNMENTAL AUTHORITY OR THE
REQUIREMENTS OF ANY ENVIRONMENTAL LAW; AND (II) ALL HAZARDOUS MATERIALS
GENERATED, USED, TREATED, HANDLED OR STORED AT, OR TRANSPORTED TO OR FROM, ANY
PROPERTY CURRENTLY OR FORMERLY OWNED OR OPERATED BY ANY LOAN PARTY OR ANY
SUBSIDIARY THEREOF HAVE BEEN DISPOSED OF, AT ALL TIMES DURING WHICH SUCH
PROPERTY WAS OWNED BY ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF, IN A MANNER THAT
COULD NOT REASONABLY BE EXPECTED TO RESULT IN MATERIAL LIABILITY TO ANY LOAN
PARTY OR ANY SUBSIDIARY THEREOF.


 

5.10                           Insurance.  The properties of the Loan Parties
and their Subsidiaries are insured with financially sound and reputable
insurance companies (after giving effect any self-insurance reasonable and
customary for similarly situated Persons engaged in the same or similar business
as the Loan Parties), in such amounts, with such deductibles and covering such
risks (including, without limitation, workmen’s compensation, commercial general
liability, business interruption

 

95

--------------------------------------------------------------------------------


 

and property damage insurance) as are customarily carried by companies engaged
in similar businesses and owning similar properties in localities where the Loan
Parties or the applicable Subsidiary operates.  Schedule 5.10 sets forth a
description of all insurance maintained by or on behalf of the Loan Parties as
of the Closing Date.  As of the Closing Date, each insurance policy listed on
Schedule 5.10 is in full force and effect and all premiums in respect thereof
that are due and payable have been paid.

 

5.11                           Taxes.  The Loan Parties and their Subsidiaries
have filed all Federal, state and other material tax returns and reports
required to be filed, and have paid all Federal, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except (a) those
which (i) are being contested in good faith by appropriate proceedings being
diligently conducted, (ii) for which adequate reserves have been provided in
accordance with GAAP, and (iii) as to which Taxes no Lien has been filed and
which contest effectively suspends the collection of the contested obligation
and the enforcement of any Lien securing such obligation or (b) those which
could not reasonably be expected to result in a Material Adverse Effect.  There
is no proposed tax assessment against any Loan Party or any Subsidiary that
would, if made, have a Material Adverse Effect.  No Loan Party or any Subsidiary
thereof is a party to any tax sharing agreement.

 

5.12                           ERISA Compliance.

 

(A)                                  EXCEPT AS COULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT, EACH PLAN IS IN COMPLIANCE WITH THE
APPLICABLE PROVISIONS OF ERISA, THE CODE AND OTHER FEDERAL OR STATE LAWS.  EACH
PLAN THAT IS INTENDED TO QUALIFY UNDER SECTION 401(A) OF THE CODE EITHER (I) HAS
BEEN DETERMINED BY THE IRS TO BE QUALIFIED UNDER SECTION 401(A) OF THE CODE OR
(II) HAS AN APPLICABLE REMEDIAL AMENDMENT PERIOD THAT WILL NOT HAVE ENDED BEFORE
THE CLOSING DATE, AND, TO THE KNOWLEDGE OF THE LEAD BORROWER, NOTHING HAS
OCCURRED WHICH, IF KNOWN BY THE IRS, COULD REASONABLY BE EXPECTED TO PREVENT, OR
CAUSE THE LOSS OF, SUCH QUALIFICATION.  EXCEPT AS COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, THE LOAN PARTIES AND EACH ERISA
AFFILIATE HAVE MADE ALL REQUIRED CONTRIBUTIONS TO EACH PENSION PLAN SUBJECT TO
SECTION 412 OF THE CODE, AND NO APPLICATION FOR A FUNDING WAIVER OR AN EXTENSION
OF ANY AMORTIZATION PERIOD PURSUANT TO SECTION 412 OF THE CODE HAS BEEN MADE
WITH RESPECT TO ANY PENSION PLAN.  EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT, NO LIEN IMPOSED UNDER THE CODE OR ERISA EXISTS
OR IS LIKELY TO ARISE ON ACCOUNT OF ANY PLAN.

 

(B)                                 THERE ARE NO PENDING OR, TO THE BEST
KNOWLEDGE OF THE LEAD BORROWER, THREATENED CLAIMS, ACTIONS OR LAWSUITS, OR
ACTION BY ANY GOVERNMENTAL AUTHORITY, WITH RESPECT TO ANY PLAN THAT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THERE HAS BEEN NO
PROHIBITED TRANSACTION OR VIOLATION OF THE FIDUCIARY RESPONSIBILITY RULES WITH
RESPECT TO ANY PLAN THAT HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT
IN A MATERIAL ADVERSE EFFECT.

 

(C)                                  (I)                                    
EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, NO
ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO OCCUR; (II) NO PENSION
PLAN HAS ANY UNFUNDED PENSION LIABILITY; (III) NEITHER ANY LOAN PARTY NOR ANY
ERISA AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO INCUR, ANY LIABILITY
UNDER TITLE IV OF ERISA WITH RESPECT TO ANY PENSION PLAN (OTHER THAN PREMIUMS
DUE AND NOT DELINQUENT UNDER SECTION 4007 OF

 

96

--------------------------------------------------------------------------------


 

ERISA); (iv) neither any Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) neither any Loan Party nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.

 

5.13                           Subsidiaries; Equity Interests.  As of the
Closing Date, the Loan Parties have no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, which Schedule sets forth
the legal name, jurisdiction of incorporation or formation and authorized Equity
Interests of the Loan Parties and each such Subsidiary as of the Closing Date. 
All of the outstanding Equity Interests in the Loan Parties and such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned as of the Closing Date by a Loan Party (or a Subsidiary of a Loan Party)
in the amounts specified on Part (a) of Schedule 5.13 free and clear of all
Liens, except for those created under the Security Documents and Permitted
Encumbrances specified in clauses (a), (e), (i), (k) and (l) of the definition
thereof.  Except as set forth in Schedule 5.13, as of the Closing Date, there
are no outstanding rights to purchase any Equity Interests in the Loan Parties
(other than the Parent) or any Subsidiary.  As of the Closing Date, the Loan
Parties have no equity investments in any other corporation or entity other than
those specifically disclosed in Part (b) of Schedule 5.13.  The copies of the
Organization Documents of each Loan Party and each amendment thereto provided as
of the Closing Date pursuant to Section 4.01 are true and correct copies of each
such document, each of which is valid and in full force and effect as of the
Closing Date.

 

5.14                           Margin Regulations; Investment Company Act.

 


(A)                                  NO LOAN PARTY IS ENGAGED OR WILL BE
ENGAGED, PRINCIPALLY OR AS ONE OF ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF
PURCHASING OR CARRYING MARGIN STOCK (WITHIN THE MEANING OF REGULATION U ISSUED
BY THE FRB), OR EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING
MARGIN STOCK.  NONE OF THE PROCEEDS OF THE CREDIT EXTENSIONS SHALL BE USED
DIRECTLY OR INDIRECTLY FOR THE PURPOSE OF PURCHASING OR CARRYING ANY MARGIN
STOCK, FOR THE PURPOSE OF REDUCING OR RETIRING ANY INDEBTEDNESS THAT WAS
ORIGINALLY INCURRED TO PURCHASE OR CARRY ANY MARGIN STOCK OR FOR ANY OTHER
PURPOSE THAT MIGHT CAUSE ANY OF THE CREDIT EXTENSIONS TO BE CONSIDERED A
“PURPOSE CREDIT” WITHIN THE MEANING OF REGULATIONS T, U, OR X ISSUED BY THE FRB.


 


(B)                                 NONE OF THE LOAN PARTIES, ANY PERSON
CONTROLLING ANY LOAN PARTY, OR ANY SUBSIDIARY IS OR IS REQUIRED TO BE REGISTERED
AS AN “INVESTMENT COMPANY” UNDER THE INVESTMENT COMPANY ACT OF 1940.


 

5.15                           Disclosure.  The Lead Borrower has disclosed to
the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which any Loan Party or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect.  No report, financial statement, certificate or other
information furnished in writing by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so

 

97

--------------------------------------------------------------------------------


 

furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time (it being understood that
actual results may vary from such projected financial information and that such
variations may be significant).

 

5.16                           Compliance with Laws.  Each of the Loan Parties
and each Subsidiary is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

5.17                           Intellectual Property; Licenses, Etc.  The Loan
Parties and their Subsidiaries own, or possess the right to use, all of the
Intellectual Property, licenses, permits and other authorizations that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, except for such conflicts which,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.  To the knowledge of the Lead Borrower, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by any Loan
Party or any Subsidiary infringes upon any rights held by any other Person,
except for such infringement which, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.  Except as
specifically disclosed in Schedule 5.17, no claim or litigation regarding any of
the foregoing is pending or, to the knowledge of the Lead Borrower, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

5.18                           Labor Matters.  There are no strikes, lockouts,
slowdowns or other labor disputes against any Loan Party or any Subsidiary
thereof pending or, to the knowledge of any Loan Party, threatened. The hours
worked by, and payments made to, employees of the Loan Parties comply with the
Fair Labor Standards Act and any other applicable federal, state, local or
foreign Law dealing with such matters, except to the extent that any such
violation could not reasonably be expected to have a Material Adverse Effect. No
Loan Party or any of its Subsidiaries has incurred any liability or obligation
under the Worker Adjustment and Retraining Act or similar state Law.  All
payments due from any Loan Party and its Subsidiaries, or for which any claim
may be made against any Loan Party, on account of wages and employee health and
welfare insurance and other benefits, have been paid or properly accrued in
accordance with GAAP as a liability on the books of such Loan Party. Except as
set forth on Schedule 5.18, as of the Closing Date, no Loan Party or any
Subsidiary is a party to or bound by any collective bargaining agreement,
management agreement, employment agreement, bonus, restricted stock, stock
option, or stock appreciation plan or agreement or any similar plan, agreement
or arrangement. There are no representation proceedings pending or, to any Loan
Party’s knowledge, threatened to be filed with the National Labor Relations
Board, and no labor organization or group of employees of any Loan Party or any
Subsidiary has made a pending demand for recognition. There are no complaints,
unfair labor practice charges, grievances, arbitrations, unfair

 

98

--------------------------------------------------------------------------------


 

employment practices charges or any other claims or complaints against any Loan
Party or any Subsidiary pending or, to the knowledge of any Loan Party,
threatened to be filed with any Governmental Authority or arbitrator based on,
arising out of, in connection with, or otherwise relating to the employment or
termination of employment of any employee of any Loan Party or any of its
Subsidiaries. The consummation of the transactions contemplated by the Loan
Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party or any of its Subsidiaries is bound.

 

5.19                           Security Documents.  The Security Documents
create in favor of the Collateral Agent a legal, valid, continuing and
enforceable security interest in the Collateral, and the Security Documents
constitute, or will upon the filing of financing statements and/or the obtaining
of “control”, in each case with respect to the relevant Collateral as required
under applicable Law, the creation of a fully perfected first priority Lien on,
and security interest in, all right, title and interest of the Loan Parties
thereunder in such Collateral, in each case prior and superior in right to any
other Person, except for Permitted Encumbrances.

 

5.20                           Solvency.  After giving effect to the
transactions contemplated by this Agreement, and before and after giving effect
to each Credit Extension, the Loan Parties, on a Consolidated basis, are, and
will be, Solvent. No transfer of property has been or will be made by any Loan
Party and no obligation has been or will be incurred by any Loan Party in
connection with the transactions contemplated by this Agreement or the other
Loan Documents with the intent to hinder, delay, or defraud either present or
future creditors of any Loan Party.

 

5.21                           Deposit Accounts; Credit Card Arrangements.

 


(A)                                  ANNEXED HERETO AS SCHEDULE 5.21(A) IS A
LIST OF ALL DDAS MAINTAINED BY THE LOAN PARTIES AS OF THE CLOSING DATE, WHICH
SCHEDULE INCLUDES, WITH RESPECT TO EACH DDA: (I) THE NAME AND ADDRESS OF THE
DEPOSITORY; (II) THE ACCOUNT NUMBER(S) MAINTAINED WITH SUCH DEPOSITORY; (III) A
CONTACT PERSON AT SUCH DEPOSITORY, AND (IV) THE IDENTIFICATION OF EACH BLOCKED
ACCOUNT BANK.


 


(B)                                 ANNEXED HERETO AS SCHEDULE 5.21(B) IS A LIST
DESCRIBING ALL ARRANGEMENTS AS OF THE CLOSING DATE TO WHICH ANY LOAN PARTY IS A
PARTY WITH RESPECT TO THE PROCESSING AND/OR PAYMENT TO SUCH LOAN PARTY OF THE
PROCEEDS OF ANY CREDIT CARD CHARGES FOR SALES MADE BY SUCH LOAN PARTY.


 

5.22                           Brokers.  No broker or finder brought about the
obtaining, making or closing of the Loans or transactions contemplated by the
Loan Documents, and no Loan  Party or Affiliate thereof has any obligation to
any Person in respect of any finder’s or brokerage fees in connection therewith.

 

5.23                           Customer and Trade Relations.  There exists no
actual or, to the knowledge of any Loan Party, threatened, termination or
cancellation of, or any material adverse modification or change in the business
relationship of any Loan Party with any supplier that could reasonably be
expected to have a Material Adverse Effect.

 

99

--------------------------------------------------------------------------------


 

5.24         Material Contracts.  Schedule 5.24 sets forth all Material
Contracts to which any Loan Party is a party or is bound as of the Closing
Date.  The Loan Parties have delivered to the Administrative Agent true, correct
and complete copies of those Material Contracts which have been reasonably
requested by the Administrative Agent on or before the Closing Date.  As of the
Closing Date, the Loan Parties are not in breach or in default of or under any
Material Contract, and have not received any notice of the intention of any
other party thereto to terminate any Material Contract, in each case which could
reasonably be expected to have a Material Adverse Effect.


 

5.25         Casualty.  Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
drought, storm, hail, earthquake, embargo, act of God or of the public enemy or
other casualty (whether or not covered by insurance) that, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.


 


ARTICLE VI.
AFFIRMATIVE COVENANTS


 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than any Obligation in respect of the Other Liabilities)
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding (except to the extent fully Cash Collateralized or supported
by another letter of credit in a manner reasonably satisfactory to the L/C
Issuer and the Administrative Agent), the Loan Parties shall, and shall (except
in the case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause
each Subsidiary to:

 

6.01         Financial Statements.  Deliver to the Administrative Agent, in form
reasonably satisfactory to the Administrative Agent:


 


(A)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN NINETY (90) DAYS
AFTER THE END OF EACH FISCAL YEAR OF THE PARENT (COMMENCING WITH THE FISCAL YEAR
ENDING JUNE 30, 2009), A CONSOLIDATED (AND, IF REQUESTED BY THE ADMINISTRATIVE
AGENT, CONSOLIDATING) BALANCE SHEET OF THE PARENT AND ITS SUBSIDIARIES AS AT THE
END OF SUCH FISCAL YEAR, AND THE RELATED CONSOLIDATED (AND, IF REQUESTED BY THE
ADMINISTRATIVE AGENT, CONSOLIDATING) STATEMENTS OF INCOME OR OPERATIONS,
SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR SUCH FISCAL YEAR, SETTING FORTH IN EACH
CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL IN
REASONABLE DETAIL AND PREPARED IN ACCORDANCE WITH GAAP, SUCH CONSOLIDATED
STATEMENTS TO BE AUDITED AND ACCOMPANIED BY A REPORT AND OPINION OF A REGISTERED
PUBLIC ACCOUNTING FIRM OF NATIONALLY RECOGNIZED STANDING OR OTHERWISE REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT, WHICH REPORT AND OPINION SHALL BE
PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED AUDITING STANDARDS AND SHALL NOT
BE SUBJECT TO ANY “GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION OR ANY
QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH AUDIT, AND, TO THE EXTENT
THAT THE ADMINISTRATIVE AGENT HAS REQUESTED CONSOLIDATING STATEMENTS, SUCH
CONSOLIDATING STATEMENTS TO BE CERTIFIED BY A RESPONSIBLE OFFICER OF THE LEAD
BORROWER TO THE EFFECT THAT SUCH STATEMENTS ARE FAIRLY STATED IN ALL MATERIAL
RESPECTS WHEN CONSIDERED IN RELATION TO THE CONSOLIDATED FINANCIAL STATEMENTS OF
THE PARENT AND ITS SUBSIDIARIES;

 

100

--------------------------------------------------------------------------------


 


(B)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN FORTY-FIVE (45) DAYS
AFTER THE END OF EACH FISCAL QUARTER OF EACH FISCAL YEAR (OTHER THAN THE FOURTH
FISCAL QUARTER OF EACH FISCAL YEAR) OF THE PARENT (COMMENCING WITH THE FISCAL
QUARTER ENDING DECEMBER 31, 2008), A CONSOLIDATED (AND, IF REQUESTED BY THE
ADMINISTRATIVE AGENT, CONSOLIDATING) BALANCE SHEET OF THE PARENT AND ITS
SUBSIDIARIES AS AT THE END OF SUCH FISCAL QUARTER, AND THE RELATED CONSOLIDATED
(AND, IF REQUESTED BY THE ADMINISTRATIVE AGENT, CONSOLIDATING) STATEMENTS OF
INCOME OR OPERATIONS AND CASH FLOWS FOR SUCH FISCAL QUARTER AND FOR THE PORTION
OF THE PARENT’S FISCAL YEAR THEN ENDED, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE FIGURES FOR (I) SUCH PERIOD SET FORTH IN THE PROJECTIONS
DELIVERED PURSUANT TO SECTION 6.01(D) HEREOF, (II) THE CORRESPONDING FISCAL
QUARTER OF THE PREVIOUS FISCAL YEAR AND (III) THE CORRESPONDING PORTION OF THE
PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL, SUCH CONSOLIDATED STATEMENTS TO
BE CERTIFIED BY A RESPONSIBLE OFFICER OF THE LEAD BORROWER AS FAIRLY PRESENTING
IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION, RESULTS OF OPERATIONS AND CASH
FLOWS OF THE PARENT AND ITS SUBSIDIARIES AS OF THE END OF SUCH FISCAL QUARTER IN
ACCORDANCE WITH GAAP, SUBJECT ONLY TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE
ABSENCE OF FOOTNOTES, AND, TO THE EXTENT THAT THE ADMINISTRATIVE AGENT HAS
REQUESTED CONSOLIDATING STATEMENTS, SUCH CONSOLIDATING STATEMENTS TO BE
CERTIFIED BY A RESPONSIBLE OFFICER OF THE LEAD BORROWER TO THE EFFECT THAT SUCH
STATEMENTS ARE FAIRLY STATED IN ALL MATERIAL RESPECTS WHEN CONSIDERED IN
RELATION TO THE CONSOLIDATED FINANCIAL STATEMENTS OF THE PARENT AND ITS
SUBSIDIARIES;


 


(C)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN THIRTY (30) DAYS
AFTER THE END OF EACH FISCAL MONTH OF EACH FISCAL YEAR (OTHER THAN THE THIRD
FISCAL MONTH OF EACH FISCAL QUARTER) OF THE PARENT (COMMENCING WITH THE FISCAL
MONTH ENDING JANUARY 31, 2009), A CONSOLIDATED (AND, IF REQUESTED BY THE
ADMINISTRATIVE AGENT, CONSOLIDATING) BALANCE SHEET OF THE PARENT AND ITS
SUBSIDIARIES AS AT THE END OF SUCH FISCAL MONTH, AND THE RELATED CONSOLIDATED
(AND, IF REQUESTED BY THE ADMINISTRATIVE AGENT, CONSOLIDATING) STATEMENTS OF
INCOME OR OPERATIONS AND CASH FLOWS FOR SUCH FISCAL MONTH, AND FOR THE PORTION
OF THE PARENT’S FISCAL YEAR THEN ENDED, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE FIGURES FOR (A) SUCH PERIOD SET FORTH IN THE PROJECTIONS
DELIVERED PURSUANT TO SECTION 6.01(D) HEREOF, (B) THE CORRESPONDING FISCAL MONTH
OF THE PREVIOUS FISCAL YEAR AND (C) THE CORRESPONDING PORTION OF THE PREVIOUS
FISCAL YEAR, ALL IN REASONABLE DETAIL, SUCH CONSOLIDATED STATEMENTS TO BE
CERTIFIED BY A RESPONSIBLE OFFICER OF THE LEAD BORROWER AS FAIRLY PRESENTING IN
ALL MATERIAL RESPECTS THE FINANCIAL CONDITION, RESULTS OF OPERATIONS AND CASH
FLOWS OF THE PARENT AND ITS SUBSIDIARIES AS OF THE END OF SUCH FISCAL MONTH IN
ACCORDANCE WITH GAAP, SUBJECT ONLY TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE
ABSENCE OF FOOTNOTES, AND, TO THE EXTENT THAT THE ADMINISTRATIVE AGENT HAS
REQUESTED CONSOLIDATING STATEMENTS, SUCH CONSOLIDATING STATEMENTS TO BE
CERTIFIED BY A RESPONSIBLE OFFICER OF THE LEAD BORROWER TO THE EFFECT THAT SUCH
STATEMENTS ARE FAIRLY STATED IN ALL MATERIAL RESPECTS WHEN CONSIDERED IN
RELATION TO THE CONSOLIDATED FINANCIAL STATEMENTS OF THE PARENT AND ITS
SUBSIDIARIES; AND


 


(D)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN FORTY-FIVE (45) DAYS
AFTER THE BEGINNING OF EACH FISCAL YEAR OF THE PARENT, FORECASTS PREPARED BY
MANAGEMENT OF THE LEAD BORROWER, IN FORM REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, OF CONSOLIDATED BALANCE SHEETS AND STATEMENTS OF INCOME OR
OPERATIONS AND CASH FLOWS OF THE

 

101

--------------------------------------------------------------------------------


 


PARENT AND ITS SUBSIDIARIES ON A MONTHLY BASIS FOR THE IMMEDIATELY FOLLOWING
FISCAL YEAR (INCLUDING THE FISCAL YEAR IN WHICH THE MATURITY DATE OCCURS).


 

6.02         Certificates; Other Information.  Deliver to the Administrative
Agent, in form and detail reasonably satisfactory to the Administrative Agent:


 


(A)           (I) CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTIONS 6.01(A), 6.01(B) AND 6.01(C) (COMMENCING WITH THE
DELIVERY OF THE FINANCIAL STATEMENTS FOR THE FISCAL QUARTER ENDING DECEMBER 31,
2008), A DULY COMPLETED COMPLIANCE CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER
OF THE LEAD BORROWER (TO BE FURNISHED EVEN IF A COVENANT COMPLIANCE EVENT IS NOT
THEN IN EFFECT, PROVIDED, HOWEVER, THAT THE LEAD BORROWER SHALL NOT BE REQUIRED
TO DEMONSTRATE COMPLIANCE WITH THE CONSOLIDATED FIXED CHARGE COVERAGE RATIO
EXCEPT DURING THE EXISTENCE OF A COVENANT COMPLIANCE EVENT) AND (II) IN
CONNECTION WITH DELIVERY OF THE FINANCIAL STATEMENTS REFERRED TO IN SECTIONS
6.01(A) AND 6.01(B), A COPY OF MANAGEMENT’S DISCUSSION AND ANALYSIS WITH RESPECT
TO SUCH FINANCIAL STATEMENTS (IT BEING AGREED THAT THE FORM AND SUBSTANCE OF THE
MANAGEMENT DISCUSSION AND ANALYSIS CURRENTLY BEING PROVIDED BY THE PARENT IN ITS
FORM 10-Q AS OF THE CLOSING DATE SHALL BE ACCEPTABLE FOR PURPOSES OF SATISFYING
THE REQUIREMENTS OF THIS CLAUSE (II) IN CONNECTION WITH DELIVERY OF THE
FINANCIAL STATEMENTS REFERRED TO IN SECTION 6.01(B)).  IN THE EVENT OF ANY
CHANGE IN GAAP USED IN THE PREPARATION OF SUCH FINANCIAL STATEMENTS, THE LEAD
BORROWER SHALL ALSO PROVIDE A STATEMENT OF RECONCILIATION CONFORMING SUCH
FINANCIAL STATEMENTS TO GAAP IN ACCORDANCE WITH SECTION 1.03(B);


 


(B)           ON THE TENTH BUSINESS DAY OF EACH FISCAL MONTH, A BORROWING BASE
CERTIFICATE SHOWING THE BORROWING BASE AS OF THE CLOSE OF BUSINESS AS OF THE
LAST DAY OF THE IMMEDIATELY PRECEDING FISCAL MONTH; PROVIDED THAT, UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN ACCELERATED BORROWING BASE DELIVERY
EVENT, SUCH BORROWING BASE CERTIFICATE SHALL BE DELIVERED ON WEDNESDAY OF EACH
WEEK, AS OF THE CLOSE OF BUSINESS ON THE IMMEDIATELY PRECEDING SATURDAY;


 


(C)           PROMPTLY UPON RECEIPT, (I) COPIES OF ANY DETAILED ANNUAL AUDIT
REPORTS AND, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, FINAL MANAGEMENT
LETTERS OR FINAL RECOMMENDATIONS SUBMITTED TO THE BOARD OF DIRECTORS (OR THE
AUDIT COMMITTEE OF THE BOARD OF DIRECTORS) OF ANY LOAN PARTY BY ITS REGISTERED
PUBLIC ACCOUNTING FIRM IN CONNECTION WITH THE ACCOUNTS OR BOOKS OF THE LOAN
PARTIES OR ANY SUBSIDIARY, AND (II) IF PROVIDED BY ITS REGISTERED PUBLIC
ACCOUNTING FIRM AND REQUESTED BY THE ADMINISTRATIVE AGENT, A REPORT OF SUCH
REGISTERED PUBLIC ACCOUNTING FIRM ASSESSING THE LOAN PARTIES’ INTERNAL CONTROLS
OVER FINANCIAL REPORTING THAT CONTAINS NO STATEMENT THAT THERE IS A MATERIAL
WEAKNESS IN SUCH INTERNAL CONTROLS, EXCEPT FOR SUCH MATERIAL WEAKNESSES AS TO
WHICH THE REQUIRED LENDERS DO NOT OBJECT;


 


(D)           PROMPTLY AFTER THE SAME ARE AVAILABLE, COPIES OF EACH ANNUAL
REPORT AND PROXY STATEMENT AND COPIES OF ALL ANNUAL, REGULAR, PERIODIC AND
SPECIAL REPORTS AND REGISTRATION STATEMENTS WHICH ANY LOAN PARTY MAY FILE OR BE
REQUIRED TO FILE WITH THE SEC UNDER SECTIONS 13 OR 15(D) OF THE SECURITIES
EXCHANGE ACT OF 1934 OR WITH ANY NATIONAL

 

102

--------------------------------------------------------------------------------


 


SECURITIES EXCHANGE, AND IN ANY CASE NOT OTHERWISE REQUIRED TO BE DELIVERED TO
THE ADMINISTRATIVE AGENT PURSUANT HERETO;


 


(E)           THE FINANCIAL AND COLLATERAL REPORTS DESCRIBED ON SCHEDULE 6.02
HERETO, AT THE TIMES SET FORTH IN SUCH SCHEDULE;


 


(F)            CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTION 6.01(A), A REPORT SUMMARIZING THE INSURANCE COVERAGE
(SPECIFYING TYPE, AMOUNT AND CARRIER) IN EFFECT FOR EACH LOAN PARTY AND ITS
SUBSIDIARIES AND CONTAINING SUCH ADDITIONAL INFORMATION AS THE ADMINISTRATIVE
AGENT, OR ANY LENDER THROUGH THE ADMINISTRATIVE AGENT, MAY REASONABLY SPECIFY;


 


(G)           PROMPTLY, AND IN ANY EVENT WITHIN FIVE (5) BUSINESS DAYS AFTER
RECEIPT THEREOF BY ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF, COPIES OF EACH
NOTICE OR OTHER CORRESPONDENCE RECEIVED FROM ANY GOVERNMENTAL AUTHORITY
(INCLUDING, WITHOUT LIMITATION, THE SEC (OR COMPARABLE AGENCY IN ANY APPLICABLE
NON-U.S. JURISDICTION)) CONCERNING ANY PROCEEDING WITH, OR INVESTIGATION OR
POSSIBLE INVESTIGATION OR OTHER INQUIRY BY SUCH GOVERNMENTAL AUTHORITY REGARDING
FINANCIAL OR OTHER OPERATIONAL RESULTS OF ANY LOAN PARTY OR ANY SUBSIDIARY
THEREOF OR ANY OTHER MATTER WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT; AND


 


(H)           PROMPTLY, SUCH ADDITIONAL INFORMATION REGARDING THE BUSINESS
AFFAIRS, FINANCIAL CONDITION OR OPERATIONS OF ANY LOAN PARTY OR ANY SUBSIDIARY,
OR COMPLIANCE WITH THE TERMS OF THE LOAN DOCUMENTS, AS THE ADMINISTRATIVE AGENT
OR ANY LENDER MAY FROM TIME TO TIME REASONABLY REQUEST.


 

Documents required to be delivered pursuant to Sections 6.01(a), (b), or (c) or
Section 6.02(d) may be delivered electronically and, if so delivered, shall be
deemed to have been delivered on the date (i) on which the Lead Borrower posts
such documents, or provides a link thereto on the Lead Borrower’s website on the
Internet at the website address listed on Schedule 10.02; (ii) on which such
documents are posted on the Lead Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); or (iii) on which Parent files its Form 10-K or 10-Q, as
applicable, with the SEC (to the extent that any such documents are included
therein); provided that: (i) the Lead Borrower shall deliver paper copies of
such documents to the Administrative Agent on behalf of any Lender that requests
the Lead Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Lead Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Notwithstanding anything contained herein, in every
instance, the Lead Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(a) to the Administrative
Agent.  The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Loan Parties
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

103

--------------------------------------------------------------------------------


 

The Loan Parties hereby acknowledge that (a) the Administrative Agent and/or BAS
will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Loan Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Loan Parties or
their securities) (each, a “Public Lender”).  The Loan Parties hereby agree that
so long as any Loan Party is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities they will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Loan Parties shall be deemed to
have authorized the Administrative Agent, BAS, the L/C Issuer and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Loan Parties or their securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and (z) the
Administrative Agent and BAS shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Investor.”

 

6.03         Notices.  Promptly, and in any event within five (5) Business Days
(or such other time period indicated below) of a Responsible Officer or any
other executive officer of a Loan Party becoming aware thereof, notify the
Administrative Agent:


 


(A)           OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT;


 


(B)           OF ANY MATTER THAT HAS RESULTED OR COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT, INCLUDING AS A RESULT OF (I) BREACH OR
NON-PERFORMANCE OF, OR ANY DEFAULT UNDER, A MATERIAL CONTRACT OR WITH RESPECT TO
MATERIAL INDEBTEDNESS OF ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF; (II) ANY
DISPUTE, LITIGATION, INVESTIGATION, PROCEEDING OR SUSPENSION BETWEEN ANY LOAN
PARTY OR ANY SUBSIDIARY THEREOF AND ANY GOVERNMENTAL AUTHORITY; OR (III) THE
COMMENCEMENT OF, OR ANY MATERIAL DEVELOPMENT IN, ANY LITIGATION OR PROCEEDING
AFFECTING ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF, INCLUDING PURSUANT TO ANY
APPLICABLE ENVIRONMENTAL LAWS;


 


(C)           OF THE OCCURRENCE OF ANY ERISA EVENT THAT COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(D)           OF ANY MATERIAL CHANGE IN ACCOUNTING POLICIES OR FINANCIAL
REPORTING PRACTICES BY ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF AT THE TIME OF
DELIVERY OF ANY COMPLIANCE CERTIFICATE;

 

104

--------------------------------------------------------------------------------


 


(E)           OF ANY CHANGE IN THE LEAD BORROWER’S CHIEF EXECUTIVE OFFICER OR
CHIEF FINANCIAL OFFICER;


 


(F)            OF THE DISCHARGE BY ANY LOAN PARTY OF ITS PRESENT REGISTERED
PUBLIC ACCOUNTING FIRM OR ANY WITHDRAWAL OR RESIGNATION BY SUCH REGISTERED
PUBLIC ACCOUNTING FIRM;


 


(G)           OF THE FILING OF ANY LIEN FOR UNPAID TAXES (OTHER THAN ANY SUCH
LIEN WHICH CONSTITUTES A PERMITTED ENCUMBRANCE) AGAINST ANY LOAN PARTY IN EXCESS
OF $500,000;


 


(H)           OF ANY CASUALTY OR OTHER INSURED DAMAGE TO THE COLLATERAL OR THE
COMMENCEMENT OF ANY ACTION OR PROCEEDING FOR THE TAKING OF ANY INTEREST IN THE
COLLATERAL UNDER POWER OF EMINENT DOMAIN OR BY CONDEMNATION OR SIMILAR
PROCEEDING, OR IF ANY OF THE COLLATERAL IS DAMAGED OR DESTROYED, IN EACH CASE
WHICH COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; AND


 


(I)            OF THE FAILURE BY ANY LOAN PARTY TO PAY RENT AT ANY ONE OR MORE
OF SUCH LOAN PARTY’S LOCATIONS IF SUCH FAILURE CONTINUES FOR MORE THAN TEN
(10) DAYS FOLLOWING THE DAY ON WHICH SUCH RENT FIRST CAME DUE AND SUCH FAILURE,
INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.


 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Lead Borrower setting forth details of the
occurrence referred to therein and stating what action the Lead Borrower has
taken and proposes to take with respect thereto.  Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

6.04         Payment of Obligations.  Pay and discharge, as the same shall
become due and payable, all its obligations and liabilities, including (a) all
tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, (b) all lawful claims (including, without limitation,
claims of landlords, warehousemen, customs brokers, and carriers) which, if
unpaid, would by law become a Lien upon its property; and (c) all Indebtedness,
as and when due and payable, but subject to any subordination provisions
contained in any instrument or agreement evidencing such Indebtedness, except,
in each case, where (a) (i) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (ii) such Loan Party has set aside on its
books adequate reserves with respect thereto in accordance with GAAP, (iii) such
contest effectively suspends collection of the contested obligation and
enforcement of any Lien securing such obligation, and (iv) no Lien has been
filed with respect thereto (other than a Lien permitted pursuant to clause
(a) of the definition of Permitted Encumbrances) or (b) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect. Nothing contained herein shall be deemed to limit the
rights of the Administrative Agent with respect to establishing Reserves
pursuant to this Agreement.

 

6.05         Preservation of Existence, Etc.  (a) Preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization or formation except in a transaction
permitted by Sections 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in

 

105

--------------------------------------------------------------------------------


 

the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its Intellectual Property, except to the extent
such Intellectual Property is no longer used or useful in the conduct of the
business of the Loan Parties or the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

 

6.06         Maintenance of Properties.  (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear and
casualty and condemnation excepted; and (b) make all necessary repairs thereto
and renewals and replacements thereof except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.


 

6.07         Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies reasonably acceptable to the Administrative Agent,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business and operating in the same or similar locations or as is required by
applicable Law, of such types and in such amounts (after giving effect to any
self-insurance reasonable and customary for similarly situated Persons engaged
in the same or similar business as the Loan Parties) as are customarily carried
under similar circumstances by such other Persons.


 


(A)           FIRE AND EXTENDED COVERAGE POLICIES MAINTAINED WITH RESPECT TO ANY
COLLATERAL SHALL NAME THE COLLATERAL AGENT AS A LOSS PAYEE AND SHALL BE ENDORSED
OR OTHERWISE AMENDED (I) TO INCLUDE (A) A NON-CONTRIBUTING MORTGAGE CLAUSE
(REGARDING IMPROVEMENTS TO REAL PROPERTY) AND LENDERS’ LOSS PAYABLE CLAUSE
(REGARDING PERSONAL PROPERTY), IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE COLLATERAL AGENT, WHICH ENDORSEMENTS OR AMENDMENTS SHALL PROVIDE THAT THE
INSURER SHALL PAY ALL PROCEEDS OTHERWISE PAYABLE TO THE LOAN PARTIES UNDER THE
POLICIES JOINTLY TO THE COLLATERAL AGENT AND THE APPLICABLE LOAN PARTY (PROVIDED
THAT, UNLESS A PREPAYMENT EVENT HAS OCCURRED OR A CASH DOMINION EVENT HAS
OCCURRED AND IS CONTINUING, THE COLLATERAL AGENT SHALL PROMPTLY ENDORSE OVER THE
PROCEEDS TO THE LEAD BORROWER OR AS THE LEAD BORROWER MAY DIRECT), AND (B) SUCH
OTHER PROVISIONS AS THE COLLATERAL AGENT MAY REASONABLY REQUIRE FROM TIME TO
TIME TO PROTECT THE INTERESTS OF THE CREDIT PARTIES, AND (II) TO EXCLUDE ANY
CO-INSURANCE PROVISION. COMMERCIAL GENERAL LIABILITY POLICIES SHALL BE ENDORSED
TO NAME THE COLLATERAL AGENT AS AN ADDITIONAL INSURED.  EACH SUCH POLICY
REFERRED TO IN THIS SECTION 6.07(A) SHALL ALSO PROVIDE THAT IT SHALL NOT BE
CANCELED OR NOT RENEWED (I) BY REASON OF NONPAYMENT OF PREMIUM EXCEPT UPON NOT
LESS THAN TEN (10) DAYS PRIOR WRITTEN NOTICE THEREOF BY THE INSURER TO THE
COLLATERAL AGENT (GIVING THE COLLATERAL AGENT THE RIGHT TO CURE DEFAULTS IN THE
PAYMENT OF PREMIUMS) OR (II) FOR ANY OTHER REASON EXCEPT UPON NOT LESS THAN
THIRTY (30) DAYS PRIOR WRITTEN NOTICE THEREOF BY THE INSURER TO THE COLLATERAL
AGENT. THE LEAD BORROWER SHALL DELIVER TO THE COLLATERAL AGENT, PRIOR TO THE
CANCELLATION OR NON-RENEWAL OF ANY SUCH POLICY OF INSURANCE, A CERTIFICATE OF
INSURANCE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT
WHICH EVIDENCES THE RENEWAL OR REPLACEMENT OF ANY SUCH POLICY OF INSURANCE
REQUIRED PURSUANT TO THIS SECTION 6.07(A), TOGETHER WITH EVIDENCE REASONABLY
SATISFACTORY TO THE COLLATERAL AGENT OF PAYMENT OF THE PREMIUM THEREFOR.

 

106

--------------------------------------------------------------------------------


 


(B)           NONE OF THE CREDIT PARTIES, OR THEIR AGENTS OR EMPLOYEES SHALL BE
LIABLE FOR ANY LOSS OR DAMAGE INSURED BY THE INSURANCE POLICIES REQUIRED TO BE
MAINTAINED UNDER THIS SECTION 6.07.  EACH LOAN PARTY SHALL LOOK SOLELY TO ITS
INSURANCE COMPANIES OR ANY OTHER PARTIES OTHER THAN THE CREDIT PARTIES FOR THE
RECOVERY OF SUCH LOSS OR DAMAGE AND SUCH INSURANCE COMPANIES SHALL HAVE NO
RIGHTS OF SUBROGATION AGAINST ANY CREDIT PARTY OR ITS AGENTS OR EMPLOYEES.  IF,
HOWEVER, THE INSURANCE POLICIES DO NOT PROVIDE WAIVER OF SUBROGATION RIGHTS
AGAINST SUCH PARTIES, AS REQUIRED ABOVE, THEN THE LOAN PARTIES HEREBY AGREE, TO
THE EXTENT PERMITTED BY LAW, TO WAIVE THEIR RIGHT OF RECOVERY, IF ANY, AGAINST
THE CREDIT PARTIES AND THEIR AGENTS AND EMPLOYEES.  THE DESIGNATION OF ANY FORM,
TYPE OR AMOUNT OF INSURANCE COVERAGE BY THE ANY CREDIT PARTY UNDER THIS
SECTION 6.07 SHALL IN NO EVENT BE DEEMED A REPRESENTATION, WARRANTY OR ADVICE BY
SUCH CREDIT PARTY THAT SUCH INSURANCE IS ADEQUATE FOR THE PURPOSES OF THE
BUSINESS OF THE LOAN PARTIES OR THE PROTECTION OF THEIR PROPERTIES.


 


(C)           MAINTAIN FOR THEMSELVES AND THEIR SUBSIDIARIES, A DIRECTORS AND
OFFICERS INSURANCE POLICY, AND A “BLANKET CRIME” POLICY INCLUDING EMPLOYEE
DISHONESTY, FORGERY OR ALTERATION, THEFT, DISAPPEARANCE AND DESTRUCTION, ROBBERY
AND SAFE BURGLARY, PROPERTY, AND COMPUTER FRAUD COVERAGE WITH RESPONSIBLE
COMPANIES IN SUCH AMOUNTS AS ARE CUSTOMARILY CARRIED BY BUSINESS ENTITIES
ENGAGED IN SIMILAR BUSINESSES SIMILARLY SITUATED, AND WILL, UPON REQUEST BY THE
ADMINISTRATIVE AGENT, FURNISH THE ADMINISTRATIVE AGENT CERTIFICATES EVIDENCING
RENEWAL OF EACH SUCH POLICY.


 

6.08         Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) (i) such requirement of Law or order, writ, injunction or decree is
being contested in good faith by appropriate proceedings diligently conducted
and with respect to which adequate reserves have been set aside and maintained
by the Loan Parties in accordance with GAAP and (ii) such contest effectively
suspends enforcement of the contested Laws, or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.


 

6.09         Books and Records; Accountants.


 


(A)           MAINTAIN PROPER BOOKS OF RECORD AND ACCOUNT SUFFICIENT TO ALLOW
THE PREPARATION OF FINANCIAL STATEMENTS IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED.


 


(B)           AT ALL TIMES, RETAIN A REGISTERED PUBLIC ACCOUNTING FIRM WHICH IS
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND INSTRUCT SUCH REGISTERED
PUBLIC ACCOUNTING FIRM TO COOPERATE WITH, AND BE AVAILABLE TO, THE
ADMINISTRATIVE AGENT OR ITS REPRESENTATIVES TO DISCUSS THE LOAN PARTIES’
FINANCIAL PERFORMANCE, FINANCIAL CONDITION, OPERATING RESULTS, CONTROLS, AND
SUCH OTHER MATTERS, WITHIN THE SCOPE OF THE RETENTION OF SUCH REGISTERED PUBLIC
ACCOUNTING FIRM, AS MAY BE RAISED BY THE ADMINISTRATIVE AGENT; PROVIDED THAT THE
LEAD BORROWER SHALL HAVE THE OPPORTUNITY TO PARTICIPATE IN ANY DISCUSSIONS WITH
THE LOAN PARTIES’ ACCOUNTANTS.

 

107

--------------------------------------------------------------------------------


 

6.10         Inspection Rights.


 


(A)           PERMIT REPRESENTATIVES AND INDEPENDENT CONTRACTORS OF THE
ADMINISTRATIVE AGENT TO VISIT AND INSPECT ANY OF ITS PROPERTIES, TO EXAMINE ITS
CORPORATE, FINANCIAL AND OPERATING RECORDS, AND MAKE COPIES THEREOF OR ABSTRACTS
THEREFROM, AND TO DISCUSS ITS AFFAIRS, FINANCES AND ACCOUNTS WITH ITS DIRECTORS,
OFFICERS, AND REGISTERED PUBLIC ACCOUNTING FIRM (PROVIDED THAT THE LEAD BORROWER
SHALL HAVE THE OPPORTUNITY TO PARTICIPATE IN ANY SUCH DISCUSSIONS) AT THE
EXPENSE OF THE LOAN PARTIES AND AT SUCH REASONABLE TIMES DURING NORMAL BUSINESS
HOURS, BUT NO MORE THAN TWO (2) TIMES IN ANY CALENDAR YEAR, UPON REASONABLE
ADVANCE NOTICE TO THE LEAD BORROWER; PROVIDED, HOWEVER, THAT UPON THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, THE ADMINISTRATIVE AGENT (OR
ANY OF ITS REPRESENTATIVES OR INDEPENDENT CONTRACTORS) MAY DO ANY OF THE
FOREGOING AS OFTEN AS MAY BE REASONABLY DESIRED AT THE EXPENSE OF THE LOAN
PARTIES AT ANY TIME DURING NORMAL BUSINESS HOURS AND WITHOUT ADVANCE NOTICE.


 


(B)           UPON THE REQUEST OF THE ADMINISTRATIVE AGENT AFTER REASONABLE
PRIOR NOTICE, PERMIT THE ADMINISTRATIVE AGENT OR PROFESSIONALS (INCLUDING
INVESTMENT BANKERS, CONSULTANTS, ACCOUNTANTS, LAWYERS AND APPRAISERS) RETAINED
BY THE ADMINISTRATIVE AGENT TO CONDUCT APPRAISALS, COMMERCIAL FINANCE
EXAMINATIONS AND OTHER EVALUATIONS, INCLUDING, WITHOUT LIMITATION, OF (I) THE
LEAD BORROWER’S PRACTICES IN THE COMPUTATION OF THE BORROWING BASE AND (II) THE
ASSETS INCLUDED IN THE BORROWING BASE AND RELATED FINANCIAL INFORMATION SUCH AS,
BUT NOT LIMITED TO, SALES, GROSS MARGINS, PAYABLES, ACCRUALS AND RESERVES. 
SUBJECT TO THE FOLLOWING SENTENCES, THE LOAN PARTIES SHALL PAY THE FEES AND
EXPENSES OF THE ADMINISTRATIVE AGENT OR SUCH PROFESSIONALS WITH RESPECT TO SUCH
EVALUATIONS AND APPRAISALS.  THE LOAN PARTIES ACKNOWLEDGE THAT THE
ADMINISTRATIVE AGENT SHALL UNDERTAKE ONE (1) INVENTORY APPRAISAL AND ONE
(1) COMMERCIAL FINANCE EXAMINATION EACH FISCAL YEAR AT THE LOAN PARTIES’
EXPENSE; PROVIDED THAT, IF AVAILABILITY AT ANY TIME IS LESS THAN FIFTY PERCENT
(50%) OF THE LOAN CAP, THE LOAN PARTIES ACKNOWLEDGE THAT THE ADMINISTRATIVE
AGENT MAY, IN ITS REASONABLE DISCRETION, OR AT THE DIRECTION OF THE REQUIRED
LENDERS SHALL, UNDERTAKE UP TO TWO (2) INVENTORY APPRAISALS AND UP TO TWO
(2) COMMERCIAL FINANCE EXAMINATIONS EACH FISCAL YEAR AT THE LOAN PARTIES’
EXPENSE; PROVIDED FURTHER THAT, IF AVAILABILITY AT ANY TIME IS LESS THAN FIFTEEN
PERCENT (15%) OF THE LOAN CAP, THE LOAN PARTIES ACKNOWLEDGE THAT THE
ADMINISTRATIVE AGENT MAY, IN ITS REASONABLE DISCRETION, OR AT THE DIRECTION OF
THE REQUIRED LENDERS SHALL, UNDERTAKE UP TO THREE (3) INVENTORY APPRAISALS AND
UP TO THREE (3) COMMERCIAL FINANCE EXAMINATIONS EACH FISCAL YEAR AT THE LOAN
PARTIES’ EXPENSE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN,
THE ADMINISTRATIVE AGENT MAY CAUSE ADDITIONAL INVENTORY APPRAISALS AND
COMMERCIAL FINANCE EXAMINATIONS TO BE UNDERTAKEN (I) AS IT IN ITS REASONABLE
DISCRETION DEEMS NECESSARY OR APPROPRIATE, AT ITS OWN EXPENSE, OR (II) IF
REQUIRED BY APPLICABLE LAW OR IF A DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, AT THE EXPENSE OF THE LOAN PARTIES.


 

6.11         Use of Proceeds.  Use the proceeds of the Credit Extensions (a) to
refinance the Indebtedness of the Loan Parties and their Subsidiaries under the
Existing Credit Agreement, (b) to finance transaction fees and expenses related
hereto, (c) to finance the working capital needs of the Loan Parties and their
Subsidiaries, including the purchase of Inventory and Equipment, (d) to finance
Capital Expenditures of the Borrowers, and (e) for general corporate purposes of
the Loan Parties, in each case to the extent expressly not prohibited under
applicable Law and the Loan Documents.

 

108

--------------------------------------------------------------------------------


 

6.12         Additional Loan Parties.  Notify the Administrative Agent at the
time that any Person becomes a Subsidiary, and promptly thereafter (and, in any
event, within fifteen (15) days or such longer period of time as to which the
Administrative Agent may agree in writing), cause any such Person (a) which is
not a Foreign Subsidiary, to (i) become a Loan Party by executing and delivering
to the Administrative Agent a Joinder Agreement and/or a Facility Guaranty,
(ii) grant a Lien to the Collateral Agent on such Person’s assets to secure the
Obligations, and (iii) deliver to the Administrative Agent documents of the
types referred to in Sections 4.01(a)(iii) and 4.01(a)(iv) and, if reasonably
requested by the Administrative Agent, an opinion of counsel to such Person
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to in clause (a)), and (b) if
any Equity Interests or Indebtedness of such Person are owned by or on behalf of
any Loan Party, to pledge such Equity Interests and promissory notes evidencing
such Indebtedness (except that, if such Subsidiary is a Foreign Subsidiary, the
Equity Interests of such Subsidiary to be pledged shall be limited to 65% of the
outstanding Equity Interests of such Subsidiary and such time period may be
extended based on local law or practice).  In no event shall compliance with
this Section 6.12 waive or be deemed a waiver or Consent to any transaction
giving rise to the need to comply with this Section 6.12 if such transaction was
not otherwise expressly permitted by this Agreement or constitute or be deemed
to constitute, with respect to any Subsidiary, an approval of such Person as a
Borrower or permit the inclusion of any acquired assets in the computation of
the Borrowing Base.


 

6.13         Cash Management.


 


(A)           EXCEPT AS OTHERWISE PROVIDED PURSUANT TO SECTION 6.20, ON OR PRIOR
TO THE CLOSING DATE:


 

(I)            DELIVER TO THE ADMINISTRATIVE AGENT COPIES OF NOTIFICATIONS
(EACH, A “CREDIT CARD NOTIFICATION”) SUBSTANTIALLY IN THE FORM ATTACHED HERETO
AS EXHIBIT G WHICH HAVE BEEN EXECUTED ON BEHALF OF SUCH LOAN PARTY AND WHICH
SHALL PROMPTLY AFTER THE CLOSING DATE BE DELIVERED TO SUCH LOAN PARTY’S CREDIT
CARD CLEARINGHOUSES AND PROCESSORS LISTED ON SCHEDULE 5.21(B); AND

 

(II)           ENTER INTO A BLOCKED ACCOUNT AGREEMENT WITH EACH BLOCKED ACCOUNT
BANK.

 


(B)           THE BORROWERS SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CAUSE
THE ACH OR WIRE TRANSFER OF ALL PAYMENTS DUE FROM CREDIT CARD PROCESSORS
(WHETHER OR NOT THERE ARE THEN ANY OUTSTANDING OBLIGATIONS) TO BE MADE TO A
BLOCKED ACCOUNT WITH SUCH FREQUENCY AS IS CONSISTENT WITH THE BORROWERS’ CURRENT
BUSINESS PRACTICES AS IN EFFECT ON THE CLOSING DATE.


 


(C)           AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF A CASH DOMINION
EVENT, THE COLLATERAL AGENT MAY DIRECT THE BLOCKED ACCOUNT BANK TO ACH OR WIRE
TRANSFER NO LESS FREQUENTLY THAN EACH BUSINESS DAY (OR WITH SUCH OTHER FREQUENCY
AS MAY BE AGREED TO BY THE COLLATERAL AGENT IN ITS SOLE DISCRETION), WHETHER OR
NOT THERE ARE THEN ANY OUTSTANDING OBLIGATIONS, TO THE CONCENTRATION ACCOUNT
MAINTAINED BY THE COLLATERAL

 

109

--------------------------------------------------------------------------------


 


AGENT AT BANK OF AMERICA (THE “CONCENTRATION ACCOUNT”), ALL CASH RECEIPTS AND
COLLECTIONS, INCLUDING, WITHOUT LIMITATION, THE FOLLOWING:


 

(I)            ALL AVAILABLE CASH RECEIPTS FROM THE SALE OF INVENTORY AND OTHER
ASSETS;

 

(II)           ALL PROCEEDS OF COLLECTIONS OF ACCOUNTS;

 

(III)          ALL NET PROCEEDS, AND ALL OTHER CASH PAYMENTS RECEIVED BY A LOAN
PARTY FROM ANY PERSON OR FROM ANY SOURCE OR ON ACCOUNT OF ANY SALE OR OTHER
TRANSACTION OR EVENT, INCLUDING, WITHOUT LIMITATION, ANY PREPAYMENT EVENT;

 

(IV)          THE THEN CONTENTS OF EACH DDA (NET OF ANY MINIMUM BALANCE, NOT TO
EXCEED $10,000.00, AS MAY BE REQUIRED TO BE KEPT IN THE SUBJECT DDA BY THE
DEPOSITORY INSTITUTION AT WHICH SUCH DDA IS MAINTAINED);

 

(V)           THE THEN ENTIRE LEDGER BALANCE OF EACH BLOCKED ACCOUNT (NET OF ANY
MINIMUM BALANCE, NOT TO EXCEED $25,000.00, AS MAY BE REQUIRED TO BE KEPT IN THE
SUBJECT BLOCKED ACCOUNT BY THE APPLICABLE BLOCKED ACCOUNT BANK); AND

 

(VI)          THE PROCEEDS OF ALL CREDIT CARD CHARGES.

 


(D)           THE CONCENTRATION ACCOUNT SHALL AT ALL TIMES BE UNDER THE SOLE
DOMINION AND CONTROL OF THE COLLATERAL AGENT.  THE LOAN PARTIES HEREBY
ACKNOWLEDGE AND AGREE THAT (I) THE LOAN PARTIES HAVE NO RIGHT OF WITHDRAWAL FROM
THE CONCENTRATION ACCOUNT, (II) THE FUNDS ON DEPOSIT IN THE CONCENTRATION
ACCOUNT SHALL AT ALL TIMES BE COLLATERAL SECURITY FOR ALL OF THE OBLIGATIONS AND
(III) THE FUNDS ON DEPOSIT IN THE CONCENTRATION ACCOUNT SHALL BE APPLIED AS
PROVIDED IN SECTIONS 2.05(F) OR 8.03, AS APPLICABLE, OF THIS AGREEMENT; PROVIDED
THAT, UPON THE TERMINATION OR EXPIRATION OF A CASH DOMINION EVENT, THE
COLLATERAL AGENT SHALL DIRECT EACH BLOCKED ACCOUNT BANK TO CEASE TRANSFERRING
FUNDS TO THE CONCENTRATION ACCOUNT, AND ALL FUNDS ON DEPOSIT IN THE
CONCENTRATION ACCOUNT (IF ANY) SHALL BE REMITTED TO THE LOAN PARTIES FOR DEPOSIT
IN ONE OR MORE BLOCKED ACCOUNTS.  IN THE EVENT THAT, NOTWITHSTANDING THE
PROVISIONS OF THIS SECTION 6.13, ANY LOAN PARTY RECEIVES OR OTHERWISE HAS
DOMINION AND CONTROL OF ANY SUCH PROCEEDS OR COLLECTIONS, SUCH PROCEEDS AND
COLLECTIONS SHALL BE HELD IN TRUST BY SUCH LOAN PARTY FOR THE COLLATERAL AGENT,
SHALL NOT BE COMMINGLED WITH ANY OF SUCH LOAN PARTY’S OTHER FUNDS OR DEPOSITED
IN ANY ACCOUNT OF SUCH LOAN PARTY AND SHALL, NOT LATER THAN THE BUSINESS DAY
AFTER RECEIPT THEREOF, BE DEPOSITED INTO THE CONCENTRATION ACCOUNT OR DEALT WITH
IN SUCH OTHER FASHION AS SUCH LOAN PARTY MAY BE INSTRUCTED BY THE COLLATERAL
AGENT.


 


(E)           THE LOAN PARTIES MAY MAINTAIN ONE OR MORE ACCOUNTS (THE “EXEMPT
ACCOUNTS”) IN THE ORDINARY COURSE OF BUSINESS TO BE USED BY THE LOAN PARTIES FOR
THE SOLE PURPOSE OF FUNDING PAYROLL OBLIGATIONS AND TAX OBLIGATIONS AND FOR
HOLDING FUNDS OWNED BY PERSONS OTHER THAN LOAN PARTIES AND AMOUNTS ON DEPOSIT
CONSTITUTING TAX OBLIGATIONS. NOTWITHSTANDING ANYTHING IN ANY LOAN DOCUMENT TO
THE CONTRARY, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, NO
EXEMPT ACCOUNTS SHALL BE SUBJECT TO A BLOCKED ACCOUNT AGREEMENT OR SUBJECT TO
THE DOMINION AND CONTROL OF THE ADMINISTRATIVE AGENT.

 

110

--------------------------------------------------------------------------------


 


(F)          UPON THE REQUEST OF THE ADMINISTRATIVE AGENT DURING THE EXISTENCE
OF A CASH DOMINION EVENT, THE LOAN PARTIES SHALL CAUSE BANK STATEMENTS AND/OR
OTHER REPORTS TO BE DELIVERED TO THE ADMINISTRATIVE AGENT NOT LESS OFTEN THAN
MONTHLY, ACCURATELY SETTING FORTH ALL AMOUNTS DEPOSITED IN EACH BLOCKED ACCOUNT
TO ENSURE THE PROPER TRANSFER OF FUNDS AS SET FORTH ABOVE.


 

6.14         Information Regarding the Collateral.  Furnish to the
Administrative Agent at least fifteen (15) days prior written notice (or such
shorter period as may be agreed to by the Administrative Agent in its sole
discretion) of any change in: (i) any Loan Party’s name or in any trade name
used to identify it in the conduct of its business or in the ownership of its
properties; (ii) the location of any Loan Party’s chief executive office, its
principal place of business, any office in which it maintains books or records
relating to Collateral owned by it or any distribution center at which
Collateral owned by it is located (including the establishment of any such new
distribution center); (iii) any Loan Party’s type of organization or
jurisdiction of incorporation or formation; or (iv) any Loan Party’s Federal
Taxpayer Identification Number or organizational identification number assigned
to it by its state of organization.

 

6.15         Physical Inventories.


 


(A)          CAUSE TWO (2) PHYSICAL INVENTORIES TO BE UNDERTAKEN FOR EACH STORE
LOCATION AND ONE (1) PHYSICAL INVENTORY TO BE UNDERTAKEN FOR EACH DISTRIBUTION
CENTER, AT THE EXPENSE OF THE LOAN PARTIES, IN EACH TWELVE (12) MONTH PERIOD
CONDUCTED BY THE LEAD BORROWER (OR, UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF A DEFAULT, SUCH INVENTORY TAKERS AS ARE REASONABLY SATISFACTORY
TO THE COLLATERAL AGENT) AND FOLLOWING SUCH METHODOLOGY AS IS CONSISTENT WITH
THE METHODOLOGY USED IN THE IMMEDIATELY PRECEDING INVENTORY OR AS OTHERWISE MAY
BE SATISFACTORY TO THE COLLATERAL AGENT.  THE COLLATERAL AGENT, AT THE EXPENSE
OF THE LOAN PARTIES, MAY PARTICIPATE IN AND/OR OBSERVE EACH SCHEDULED PHYSICAL
COUNT OF INVENTORY WHICH IS UNDERTAKEN ON BEHALF OF ANY LOAN PARTY.   THE LEAD
BORROWER, WITHIN THIRTY (30) DAYS FOLLOWING THE COMPLETION OF SUCH INVENTORY,
SHALL PROVIDE THE COLLATERAL AGENT WITH A RECONCILIATION OF THE RESULTS OF SUCH
INVENTORY (AS WELL AS OF ANY OTHER PHYSICAL INVENTORY UNDERTAKEN BY A LOAN
PARTY) AND SHALL POST SUCH RESULTS TO THE LOAN PARTIES’ STOCK LEDGERS AND
GENERAL LEDGERS, AS APPLICABLE.


 


(B)         UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, THE COLLATERAL AGENT, IN ITS REASONABLE DISCRETION, MAY CAUSE
ADDITIONAL SUCH INVENTORIES TO BE TAKEN AS THE COLLATERAL AGENT DETERMINES
(EACH, AT THE EXPENSE OF THE LOAN PARTIES).


 

6.16         Environmental Laws.  Except as could not reasonably be expected to
have a Material Adverse Effect, (a) conduct its operations and keep and maintain
its Real Estate in material compliance with all Environmental Laws and
Environmental Permits; (b) obtain and renew all Environmental Permits necessary
for its operations and properties; and (c) implement any and all investigation,
remediation, removal and response actions that are appropriate or necessary to
maintain the value and marketability of the Real Estate or to otherwise comply
with Environmental Laws pertaining to the presence, generation, treatment,
storage, use, disposal, transportation or release of any Hazardous Materials on,
at, in, under, above, to, from or about any of its Real Estate; provided,
however, that neither a Loan Party nor any of its Subsidiaries

 

111

--------------------------------------------------------------------------------


 

shall be required to undertake any such cleanup, removal, remedial or other
action to the extent that its obligation to do so is being contested in good
faith and by proper proceedings and adequate reserves have been set aside and
are being maintained by the Loan Parties with respect to such circumstances in
accordance with GAAP.

 

6.17         Further Assurances.


 


(A)          EXECUTE ANY AND ALL FURTHER DOCUMENTS, FINANCING STATEMENTS,
AGREEMENTS AND INSTRUMENTS, AND TAKE ALL SUCH FURTHER ACTIONS (INCLUDING THE
FILING AND RECORDING OF FINANCING STATEMENTS AND OTHER DOCUMENTS), THAT MAY BE
REQUIRED UNDER ANY APPLICABLE LAW, OR WHICH ANY AGENT MAY REASONABLY REQUEST, TO
EFFECTUATE THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS OR TO GRANT,
PRESERVE, PROTECT OR PERFECT THE LIENS CREATED OR INTENDED TO BE CREATED BY THE
SECURITY DOCUMENTS OR THE VALIDITY OR PRIORITY OF ANY SUCH LIEN, ALL AT THE
EXPENSE OF THE LOAN PARTIES. THE LOAN PARTIES ALSO AGREE TO PROVIDE TO THE
AGENTS, FROM TIME TO TIME UPON REASONABLE REQUEST, EVIDENCE SATISFACTORY TO THE
AGENTS AS TO THE PERFECTION AND PRIORITY OF THE LIENS CREATED OR INTENDED TO BE
CREATED BY THE SECURITY DOCUMENTS.


 


(B)         IF ANY MATERIAL ASSETS ARE ACQUIRED BY ANY LOAN PARTY AFTER THE
CLOSING DATE (OTHER THAN ASSETS CONSTITUTING COLLATERAL UNDER THE SECURITY
AGREEMENT THAT BECOME SUBJECT TO THE LIEN OF THE SECURITY AGREEMENT UPON
ACQUISITION THEREOF), NOTIFY THE AGENTS THEREOF, AND THE LOAN PARTIES WILL CAUSE
SUCH ASSETS TO BE SUBJECTED TO A LIEN SECURING THE OBLIGATIONS AND WILL TAKE
SUCH ACTIONS AS SHALL BE NECESSARY OR SHALL BE REQUESTED BY ANY AGENT TO GRANT
AND PERFECT SUCH LIENS, INCLUDING ACTIONS DESCRIBED IN CLAUSE (A) OF THIS
SECTION 6.17, ALL AT THE EXPENSE OF THE LOAN PARTIES.  IN NO EVENT SHALL
COMPLIANCE WITH THIS SECTION 6.17(B) WAIVE OR BE DEEMED A WAIVER OR CONSENT TO
ANY TRANSACTION GIVING RISE TO THE NEED TO COMPLY WITH THIS SECTION 6.17(B) IF
SUCH TRANSACTION WAS NOT OTHERWISE EXPRESSLY PERMITTED BY THIS AGREEMENT OR
CONSTITUTE OR BE DEEMED TO CONSTITUTE CONSENT TO THE INCLUSION OF ANY ACQUIRED
ASSETS IN THE COMPUTATION OF THE BORROWING BASE.


 


(C)          UPON THE REQUEST OF THE COLLATERAL AGENT, CAUSE EACH OF ITS CUSTOMS
BROKERS TO DELIVER AN AGREEMENT (INCLUDING, WITHOUT LIMITATION, A CUSTOMS BROKER
AGREEMENT) TO THE COLLATERAL AGENT COVERING SUCH MATTERS AND IN SUCH FORM AS THE
COLLATERAL AGENT MAY REASONABLY REQUIRE.


 

6.18         Compliance with Terms of Leaseholds.  Except as otherwise expressly
permitted hereunder, make all payments and otherwise perform all obligations in
respect of all Leases to which any Loan Party or any of its Subsidiaries is a
party, use commercially reasonable efforts to keep such Leases in full force and
effect and not allow such Leases to lapse or be terminated (other than upon any
stated expiration date) or any rights to renew such leases to be forfeited or
cancelled except pursuant to an express termination right (other than in
connection with any default by a Loan Party) set forth in such Lease or in
connection with a default on the part of the landlord thereunder, notify the
Administrative Agent of any default by any party with respect to such Leases and
cooperate with the Administrative Agent in all respects to cure any such
default, and cause each of its Subsidiaries to do so, except, in any case, where
the failure to do so, either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

 

112

--------------------------------------------------------------------------------


 

6.19         Material Contracts.  Perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect, enforce each such Material
Contract in accordance with its terms, take all such action to such end as may
be from time to time requested by the Administrative Agent and, upon request of
the Administrative Agent, make to each other party to each such Material
Contract such demands and requests for information and reports or for action as
any Loan Party or any of its Subsidiaries is entitled to make under such
Material Contract, and cause each of its Subsidiaries to do so, except, in any
case, where the failure to do so, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

 

6.20         Post-Closing Matters.


 


(A)          WITHIN THIRTY (30) DAYS AFTER THE CLOSING DATE, THE BORROWERS SHALL
DELIVER TO THE COLLATERAL AGENT A FULLY PAID (OR, AS TO WHICH, EVIDENCE OF THE
PAYMENT OF THE APPLICABLE PREMIUM HAS BEEN PROVIDED TO THE COLLATERAL AGENT)
LOAN POLICY OF TITLE INSURANCE (FORM T-2) IN THE FORM PRESCRIBED BY THE TEXAS
COMMISSIONER OF INSURANCE AND IN EFFECT ON THE DATE HEREOF (THE “MORTGAGE
POLICY”) IN FORM AND SUBSTANCE, WITH ENDORSEMENTS AND IN AN AMOUNT REASONABLY
ACCEPTABLE TO THE COLLATERAL AGENT, ISSUED BY A TITLE INSURER REASONABLY
ACCEPTABLE TO THE COLLATERAL AGENT, INSURING THE MORTGAGE TO BE A VALID FIRST
AND SUBSISTING LIEN ON THE PROPERTY DESCRIBED THEREIN, FREE AND CLEAR OF ALL
DEFECTS (INCLUDING, BUT NOT LIMITED TO, MECHANICS’ AND MATERIALMEN’S LIENS) AND
ENCUMBRANCES, EXCEPTING ONLY PERMITTED ENCUMBRANCES AND OTHER LIENS PERMITTED
UNDER THE LOAN DOCUMENTS, AND PROVIDING FOR SUCH OTHER AFFIRMATIVE INSURANCE
(INCLUDING, WITHOUT LIMITATION, ENDORSEMENTS FOR FUTURE ADVANCES UNDER THE LOAN
DOCUMENTS) AND SUCH COINSURANCE AND DIRECT ACCESS REINSURANCE AS THE COLLATERAL
AGENT MAY REASONABLY DEEM NECESSARY OR DESIRABLE.


 


(B)         WITHIN THIRTY (30) DAYS AFTER THE CLOSING DATE (OR SUCH LONGER
PERIOD AS MAY BE AGREED TO BY THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION),
THE BORROWERS SHALL DELIVER TO THE COLLATERAL AGENT A BLOCKED ACCOUNT AGREEMENT
WITH WELLS FARGO BANK, N.A. WITH RESPECT TO ACCOUNT NUMBERS #4000035063,
#4000038307, #4121387708, #4000038299, #4000063719, #4000038281, #4945002210 AND
#4950040097.  IN THE EVENT THAT THE BORROWERS ARE UNABLE TO DELIVER THE
FOREGOING BLOCKED ACCOUNT AGREEMENT WITHIN THE TIMEFRAME SET FORTH HEREIN (AS
THE SAME MAY BE EXTENDED PURSUANT HERETO) OR MAKE OTHER ARRANGEMENTS ACCEPTABLE
TO THE COLLATERAL AGENT, THE COLLATERAL AGENT MAY, IN ITS SOLE DISCRETION,
REQUIRE THE BORROWERS TO MOVE THE APPLICABLE BLOCKED ACCOUNT TO BANK OF AMERICA,
N.A. OR ANOTHER DEPOSITORY INSTITUTION THAT IS WILLING TO EXECUTE AND DELIVER A
BLOCKED ACCOUNT AGREEMENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
COLLATERAL AGENT.


 


(C)          WITHIN THIRTY (30) DAYS AFTER THE CLOSING DATE (OR SUCH LONGER
PERIOD AS MAY BE AGREED TO BY THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION),
THE BORROWERS SHALL CLOSE ACCOUNT NUMBER #12719258 AND SHALL DELIVER TO THE
COLLATERAL AGENT A BLOCKED ACCOUNT AGREEMENT WITH WELLS FARGO BANK, N.A. WITH
RESPECT TO INVESTMENT ACCOUNT NUMBER #12830618.  IN THE EVENT THAT THE BORROWERS
ARE UNABLE TO DELIVER THE FOREGOING BLOCKED ACCOUNT AGREEMENT WITHIN THE
TIMEFRAME SET FORTH HEREIN (AS THE SAME MAY BE EXTENDED PURSUANT HERETO) OR MAKE
OTHER ARRANGEMENTS ACCEPTABLE TO THE COLLATERAL AGENT,

 

113

--------------------------------------------------------------------------------


 


THE COLLATERAL AGENT MAY, IN ITS SOLE DISCRETION, REQUIRE THE BORROWERS TO MOVE
THE APPLICABLE BLOCKED ACCOUNT TO BANK OF AMERICA, N.A. OR ANOTHER DEPOSITORY
INSTITUTION THAT IS WILLING TO EXECUTE AND DELIVER A BLOCKED ACCOUNT AGREEMENT
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT.


 


(D)         THE BORROWERS SHALL USE COMMERCIALLY REASONABLE EFFORTS TO DELIVER
TO THE COLLATERAL AGENT A CUSTOMS BROKER AGREEMENT WITH EACH CUSTOMS BROKER
ACTING ON BEHALF OF THE BORROWERS.  THE BORROWERS HEREBY ACKNOWLEDGE AND AGREE
THAT, UNTIL SUCH TIME AS THE BORROWERS DELIVER SUCH CUSTOMS BROKER AGREEMENT(S),
THE ADMINISTRATIVE AGENT IS UNDER NO OBLIGATION TO INCLUDE ANY IN-TRANSIT
INVENTORY SHIPPED FROM A FOREIGN LOCATION WHICH WOULD OTHERWISE CONSTITUTE
ELIGIBLE IN-TRANSIT INVENTORY OR INVENTORY SUPPORTED BY AN OTHERWISE ELIGIBLE
LETTER OF CREDIT IN THE BORROWING BASE.


 


(E)          THE BORROWERS SHALL USE COMMERCIALLY REASONABLE EFFORTS TO DELIVER
TO THE COLLATERAL AGENT A SUBORDINATION AGREEMENT, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE COLLATERAL AGENT, WITH THE LANDLORD FOR THE
LEASED PROPERTY OF THE LEAD BORROWER LOCATED AT 6808 HUEBNER STREET, SAN
ANTONIO, TEXAS 78238.  THE BORROWERS HEREBY ACKNOWLEDGE AND AGREE THAT, UNTIL
SUCH TIME AS THE BORROWERS DELIVER SUCH SUBORDINATION AGREEMENT, THE
ADMINISTRATIVE AGENT IS UNDER NO OBLIGATION TO INCLUDE ANY INVENTORY MAINTAINED
AT SUCH LOCATION WHICH WOULD OTHERWISE CONSTITUTE ELIGIBLE INVENTORY IN THE
BORROWING BASE.


 


(F)          WITHIN THIRTY (30) DAYS AFTER THE CLOSING DATE, THE BORROWERS SHALL
DELIVER TO THE COLLATERAL AGENT COLLATERAL ACCESS AGREEMENTS FOR EACH OF THE
FOLLOWING LEASED LOCATIONS: (I) 4252 SIMONTON ROAD, FARMERS BRANCH, TEXAS; AND
(II) ALPHA AND WELCH ROADS, FARMERS BRANCH, TEXAS.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED HEREIN, THE ADMINISTRATIVE AGENT HEREBY ACKNOWLEDGES AND
AGREES THAT ALL INVENTORY THAT IS MAINTAINED AT THE FOREGOING LEASED LOCATIONS
AND OTHERWISE MEETS THE ELIGIBILITY CRITERIA SET FORTH IN THIS AGREEMENT SHALL
BE DEEMED TO BE “ELIGIBLE INVENTORY” UNTIL THE EXPIRATION OF THE ABOVE TIME
PERIOD; PROVIDED, HOWEVER, THAT IN THE EVENT THAT THE BORROWERS ARE UNABLE TO
DELIVER A COLLATERAL ACCESS AGREEMENT FOR ONE OR MORE OF THE FOREGOING LEASED
LOCATIONS WITHIN THE ABOVE TIME PERIOD, ALL INVENTORY LOCATED AT ANY SUCH LEASED
LOCATION SHALL BE DEEMED TO BE EXCLUDED FROM “ELIGIBLE INVENTORY”,
NOTWITHSTANDING THAT SUCH INVENTORY MAY OTHERWISE MEET THE ELIGIBILITY CRITERIA
SET FORTH IN THIS AGREEMENT, FROM AND AFTER THE EXPIRATION OF THE ABOVE TIME
PERIOD UNTIL SUCH TIME AS THE BORROWERS ARE ABLE TO OBTAIN A COLLATERAL ACCESS
AGREEMENT FOR SUCH LEASED LOCATION.


 


ARTICLE VII.
NEGATIVE COVENANTS


 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than any Obligation in respect of the Other Liabilities)
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding (except to the extent fully Cash Collateralized or supported
by another letter of credit in a manner reasonably satisfactory to the L/C
Issuer and the Administrative Agent), no Loan Party shall, nor shall it permit
any Subsidiary to, directly or indirectly:

 

114

--------------------------------------------------------------------------------


 

7.01         Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired, or
sign or file or suffer to exist under the UCC or any similar Law or statute of
any jurisdiction a financing statement that names any Loan Party or any
Subsidiary thereof as debtor; sign any security agreement authorizing any Person
thereunder to file such financing statement; sell any of its property or assets
subject to an understanding or agreement (contingent or otherwise) to repurchase
such property or assets with recourse to it or any of its Subsidiaries; other
than, as to all of the above, Permitted Encumbrances; provided that, if any such
financing statement is filed without the knowledge or consent of a Loan Party,
such Loan Party shall have a reasonable period of time after obtaining knowledge
thereof to obtain its termination.


 

7.02         Investments.  Make any Investments, except Permitted Investments.

 

7.03         Indebtedness; Disqualified Stock.  Create, incur, assume,
guarantee, suffer to exist or otherwise become or remain liable with respect to,
any Indebtedness, except Permitted Indebtedness, or issue Disqualified Stock.

 

7.04         Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into another Person (or agree to do any of the foregoing), except that, so
long as no Default or Event of Default shall have occurred and be continuing
prior to, or immediately after giving effect to, any action described below or
would result therefrom:


 


(A)          ANY SUBSIDIARY OF THE PARENT MAY MERGE OR CONSOLIDATE WITH, OR
DISSOLVE OR LIQUIDATE INTO, (I) A LOAN PARTY, PROVIDED THAT (A) THE LOAN PARTY
SHALL BE THE CONTINUING OR SURVIVING PERSON OR (B) THE SURVIVING PERSON SHALL
EXPRESSLY ASSUME THE OBLIGATIONS OF SUCH LOAN PARTY UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS PURSUANT TO DOCUMENTATION AND ON TERMS REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT, OR (II) ANY ONE OR MORE OTHER
SUBSIDIARIES, PROVIDED THAT WHEN ANY WHOLLY-OWNED SUBSIDIARY IS MERGING WITH
ANOTHER SUBSIDIARY, THE WHOLLY-OWNED SUBSIDIARY SHALL BE THE CONTINUING OR
SURVIVING PERSON;


 


(B)         IN CONNECTION WITH A PERMITTED INVESTMENT, ANY SUBSIDIARY OF A LOAN
PARTY MAY MERGE WITH OR INTO OR CONSOLIDATE WITH ANY OTHER PERSON OR PERMIT ANY
OTHER PERSON TO MERGE WITH OR INTO OR CONSOLIDATE WITH IT; PROVIDED THAT (I) THE
PERSON SURVIVING SUCH MERGER OR CONSOLIDATION SHALL BE A WHOLLY-OWNED SUBSIDIARY
OF A LOAN PARTY AND (II) IN THE CASE OF ANY SUCH MERGER OR CONSOLIDATION TO
WHICH ANY LOAN PARTY IS A PARTY, (A) SUCH LOAN PARTY IS THE SURVIVING PERSON OR
(B) THE SURVIVING PERSON SHALL EXPRESSLY ASSUME THE OBLIGATIONS OF SUCH LOAN
PARTY UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS PURSUANT TO
DOCUMENTATION AND ON TERMS REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT;


 


(C)          (I) ANY SUBSIDIARY OF THE PARENT (OTHER THAN A LOAN PARTY) MAY
DISPOSE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS (UPON VOLUNTARY LIQUIDATION OR
OTHERWISE) TO A LOAN PARTY OR ANY ONE OR MORE OTHER SUBSIDIARIES AND (II) ANY
LOAN PARTY MAY DISPOSE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS (UPON VOLUNTARY
LIQUIDATION OR OTHERWISE) TO A LOAN PARTY;

 

115

--------------------------------------------------------------------------------


 


(D)         THE LOAN PARTIES AND THEIR SUBSIDIARIES MAY CONSUMMATE THE
SUBSIDIARY RESTRUCTURING; AND


 


(E)          ANY LOAN PARTY AND ANY SUBSIDIARY OF A LOAN PARTY MAY MERGE,
DISSOLVE, LIQUIDATE OR CONSOLIDATE WITH ANY OTHER PERSON IN CONNECTION WITH A
DISPOSITION PERMITTED PURSUANT TO CLAUSES (B), (F), (G), (H) OR (L) OF THE
DEFINITION OF PERMITTED DISPOSITIONS.


 

7.05         Dispositions.  Make any Disposition, except Permitted Dispositions.

 

7.06         Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue any Equity Interests or accept any capital contribution, except that:

 


(A)          EACH SUBSIDIARY OF A LOAN PARTY MAY MAKE RESTRICTED PAYMENTS TO ANY
LOAN PARTY;


 


(B)         THE LOAN PARTIES AND EACH SUBSIDIARY MAY DECLARE AND MAKE DIVIDEND
PAYMENTS OR OTHER DISTRIBUTIONS PAYABLE SOLELY IN THE COMMON STOCK OR OTHER
EQUITY INTERESTS (OTHER THAN DISQUALIFIED STOCK) OF SUCH PERSON;


 


(C)          IF THE PAYMENT CONDITIONS ARE SATISFIED, THE LOAN PARTIES AND EACH
SUBSIDIARY MAY PURCHASE, REDEEM OR OTHERWISE ACQUIRE EQUITY INTERESTS ISSUED BY
IT;


 


(D)         IF THE PAYMENT CONDITIONS ARE SATISFIED, THE PARENT MAY DECLARE OR
PAY CASH DIVIDENDS TO ITS SHAREHOLDERS;


 


(E)          THE LOAN PARTIES MAY ISSUE AND SELL EQUITY INTERESTS (OTHER THAN
DISQUALIFIED STOCK), PROVIDED THAT (I) NO SUBSIDIARY OF ANY LOAN PARTY SHALL
ISSUE ANY ADDITIONAL EQUITY INTERESTS EXCEPT TO A LOAN PARTY; AND


 


(F)          TO THE EXTENT CONSTITUTING RESTRICTED PAYMENTS, THE LOAN PARTIES
AND THEIR SUBSIDIARIES MAY ENTER INTO TRANSACTIONS PERMITTED PURSUANT TO
SECTION 7.04.


 

7.07         Prepayments of Indebtedness.  Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Indebtedness, or make any payment in violation of any subordination terms of any
Subordinated Indebtedness, except (a) as long as no Default or Event of Default
then exists or would arise therefrom, regularly scheduled or mandatory
repayments, repurchases, redemptions or defeasances of Permitted Indebtedness,
and (b) voluntary prepayments, repurchases, redemptions or defeasances of
Permitted Indebtedness (but excluding on account of any Subordinated
Indebtedness) as long as the Payment Conditions are satisfied, and
(c) refinancings and refundings of such Indebtedness to the extent permitted
hereunder.


 

7.08         Change in Nature of Business.


 


(A)          IN THE CASE OF THE PARENT, ENGAGE IN ANY BUSINESS OR ACTIVITY OTHER
THAN (I) THE DIRECT OR INDIRECT OWNERSHIP OF ALL OUTSTANDING EQUITY INTERESTS IN
THE OTHER LOAN PARTIES, (II) MAINTAINING ITS CORPORATE EXISTENCE,
(III) PARTICIPATING IN TAX, ACCOUNTING AND

 

116

--------------------------------------------------------------------------------


 


OTHER ADMINISTRATIVE ACTIVITIES AS THE PARENT OF THE CONSOLIDATED GROUP OF
COMPANIES, INCLUDING THE LOAN PARTIES, (IV) THE EXECUTION AND DELIVERY OF THE
LOAN DOCUMENTS TO WHICH IT IS A PARTY AND THE PERFORMANCE OF ITS OBLIGATIONS
THEREUNDER, AND (V) ACTIVITIES INCIDENTAL TO THE BUSINESSES OR ACTIVITIES
DESCRIBED IN CLAUSES (I) THROUGH (IV) OF THIS SECTION 7.08(A).


 


(B)         IN THE CASE OF EACH OF THE OTHER LOAN PARTIES, ENGAGE IN ANY LINE OF
BUSINESS SUBSTANTIALLY DIFFERENT FROM THE BUSINESS CONDUCTED BY SUCH LOAN
PARTIES AND THEIR SUBSIDIARIES ON THE DATE HEREOF OR ANY BUSINESS SUBSTANTIALLY
RELATED, ANCILLARY OR INCIDENTAL THERETO.


 

7.09         Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of any Loan Party, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to the Loan Parties or such Subsidiary as would be obtainable by the Loan
Parties or such Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate, provided that the foregoing restriction
shall not apply to a transaction between or among the Loan Parties and their
Subsidiaries not prohibited hereunder.


 

7.10         Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that: (a) limits the ability (i) of any Subsidiary to make Restricted Payments
or other distributions to any Loan Party or to otherwise transfer property to or
invest in a Loan Party, (ii) of any Subsidiary to Guarantee the Obligations,
(iii) of any Subsidiary to make or repay loans to a Loan Party, or (iv) of the
Loan Parties or any Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person in favor of the Collateral Agent; provided, however,
that this clause (iv) shall not prohibit any negative pledge incurred or
provided in favor of any holder of Indebtedness permitted under clauses (c) or
(f) of the definition of Permitted Indebtedness solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness; or (b) requires the grant of a Lien to secure an obligation of
such Person, which Lien is required to be pari passu or superior to the Lien of
the Collateral Agent; other than, in the case of each of clauses (a) and (b),
for any agreement (i) in effect as of the Closing Date, (ii) in effect at the
time any Subsidiary becomes a Subsidiary of a Loan Party so long as the
agreement was not entered into solely in contemplation of such Person becoming a
Subsidiary of a Loan Party, (iii) representing Permitted Indebtedness of a
Subsidiary which is not a Loan Party, and (iv) containing customary restrictions
on leases, subleases, licenses or joint venture agreements otherwise permitted
hereby so long as such restrictions relate to the assets subject thereto.


 

7.11         Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund Indebtedness originally incurred for such purpose.

 

7.12         Amendment of Material Documents.  Amend, modify or waive any of a
Loan Party’s rights under (a) its Organization Documents in a manner materially
adverse to the Credit Parties or (b) any Material Contract or Material
Indebtedness (other than on account of any

 

117

--------------------------------------------------------------------------------


 

refinancing thereof otherwise permitted hereunder), in each case to the extent
that such amendment, modification or waiver could reasonably be expected to have
a Material Adverse Effect.


 

7.13         Corporate Name; Fiscal Year.


 


(A)          CHANGE THE FISCAL YEAR OF ANY LOAN PARTY, OR THE ACCOUNTING
POLICIES OR REPORTING PRACTICES OF THE LOAN PARTIES, EXCEPT IN ACCORDANCE WITH
GAAP.


 


(B)         (I) CHANGE ITS NAME AS IT APPEARS IN OFFICIAL FILINGS IN THE STATE
OF ITS INCORPORATION OR OTHER ORGANIZATION (II) CHANGE ITS CHIEF EXECUTIVE
OFFICE, PRINCIPAL PLACE OF BUSINESS, DISTRIBUTION CENTERS AT WHICH COLLATERAL IS
HELD OR STORED, OR THE LOCATION OF ITS RECORDS CONCERNING THE COLLATERAL,
(III) CHANGE THE TYPE OF ENTITY THAT IT IS, (IV) CHANGE ITS ORGANIZATION
IDENTIFICATION NUMBER, IF ANY, ISSUED BY ITS STATE OF INCORPORATION OR OTHER
ORGANIZATION, OR (V) CHANGE ITS STATE OF INCORPORATION OR ORGANIZATION, IN EACH
CASE WITHOUT AT LEAST FIFTEEN (15) DAYS PRIOR WRITTEN NOTICE (OR SUCH SHORTER
PERIOD AS MAY BE AGREED TO BY THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION)
TO THE COLLATERAL AGENT, PROVIDED THAT ANY SUCH NEW LOCATION SHALL BE IN THE
CONTINENTAL UNITED STATES.  THE LOAN PARTIES AGREE NOT TO EFFECT OR PERMIT ANY
CHANGE REFERRED TO IN CLAUSE (V) OF THE PRECEDING SENTENCE UNLESS ALL FILINGS
HAVE BEEN MADE (OR WILL BE MADE CONCURRENTLY WITH SUCH CHANGE) UNDER THE UCC OR
OTHERWISE THAT ARE REQUIRED IN ORDER FOR THE COLLATERAL AGENT TO CONTINUE AT ALL
TIMES FOLLOWING SUCH CHANGE TO HAVE A VALID, LEGAL AND PERFECTED FIRST PRIORITY
SECURITY INTEREST IN ALL THE COLLATERAL FOR ITS OWN BENEFIT AND THE BENEFIT OF
THE OTHER CREDIT PARTIES.


 

7.14         Blocked Accounts; Credit Card Processors.  Not open new Blocked
Accounts or enter into new agreements with credit card processors unless the
Loan Parties shall have delivered to the Collateral Agent appropriate Blocked
Account Agreements or Credit Card Notifications, as applicable, consistent with
the provisions of Section 6.13 and otherwise satisfactory to the Collateral
Agent.

 

7.15         Consolidated Fixed Charge Coverage Ratio.  During the continuance
of a Covenant Compliance Event, permit the Consolidated Fixed Charge Coverage
Ratio, calculated as of the occurrence of such Covenant Compliance Event and as
of the last day of each month thereafter based upon the most recent Measurement
Period, to be less than 1.0 to 1.0.

 

7.16         Availability.  Permit Availability at any time to be less than an
amount equal to the lesser of (a) the product of (i) the amount generated by
adding clauses (a) through (d) of the Borrowing Base multiplied by (ii) seven
and one-half percent (7.50%) or (b) the product of (i) the Aggregate Commitments
then in effect multiplied by (ii) seven and one-half percent (7.50%).


 


ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES


 

8.01         Events of Default.  Any of the following shall constitute an Event
of Default:


 


(A)          NON-PAYMENT.  THE BORROWERS OR ANY OTHER LOAN PARTY FAILS TO PAY
WHEN AND AS REQUIRED TO BE PAID HEREIN, (I) ANY AMOUNT OF PRINCIPAL OF ANY LOAN
OR ANY L/C OBLIGATION, OR DEPOSIT ANY FUNDS AS CASH COLLATERAL IN RESPECT OF L/C
OBLIGATIONS, OR (II) 

 

118

--------------------------------------------------------------------------------


 


ANY INTEREST ON ANY LOAN OR ON ANY L/C OBLIGATION, OR ANY FEE DUE HEREUNDER, OR
(III) ANY OTHER AMOUNT PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT; OR


 


(B)         SPECIFIC COVENANTS.  ANY LOAN PARTY FAILS TO PERFORM OR OBSERVE ANY
TERM, COVENANT OR AGREEMENT CONTAINED IN ANY OF SECTIONS 6.01, 6.02(A), 6.02(B),
6.02(E), 6.03(A), 6.05 (BUT ONLY AS IT PERTAINS TO THE OBLIGATION OF EACH LOAN
PARTY TO MAINTAIN ITS LEGAL EXISTENCE), 6.07, 6.10, 6.11, 6.12, 6.13, 6.20 OR
ARTICLE VII; OR


 


(C)          OTHER DEFAULTS.  ANY LOAN PARTY FAILS TO PERFORM OR OBSERVE ANY
OTHER COVENANT OR AGREEMENT (NOT SPECIFIED IN SUBSECTION (A) OR (B) ABOVE)
CONTAINED IN ANY LOAN DOCUMENT ON ITS PART TO BE PERFORMED OR OBSERVED AND SUCH
FAILURE CONTINUES FOR THIRTY (30) DAYS; OR


 


(D)         REPRESENTATIONS AND WARRANTIES.  ANY REPRESENTATION, WARRANTY,
CERTIFICATION OR STATEMENT OF FACT MADE OR DEEMED MADE BY OR ON BEHALF OF ANY
BORROWER OR ANY OTHER LOAN PARTY HEREIN, IN ANY OTHER LOAN DOCUMENT, OR IN ANY
DOCUMENT DELIVERED IN CONNECTION HEREWITH OR THEREWITH (INCLUDING, WITHOUT
LIMITATION, ANY BORROWING BASE CERTIFICATE) SHALL BE INCORRECT OR MISLEADING IN
ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE; OR


 


(E)          CROSS-DEFAULT.  (I) ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF
(A) FAILS TO MAKE ANY PAYMENT WHEN DUE (WHETHER BY SCHEDULED MATURITY, REQUIRED
PREPAYMENT, ACCELERATION, DEMAND, OR OTHERWISE) IN RESPECT OF ANY MATERIAL
INDEBTEDNESS (OTHER THAN INDEBTEDNESS HEREUNDER AND INDEBTEDNESS UNDER ANY SWAP
CONTRACT PROVIDED TO ANY LOAN PARTY BY A LENDER OR ANY OF ITS AFFILIATES), OR
(B) FAILS TO OBSERVE OR PERFORM ANY OTHER AGREEMENT OR CONDITION RELATING TO ANY
SUCH MATERIAL INDEBTEDNESS OR CONTAINED IN ANY INSTRUMENT OR AGREEMENT
EVIDENCING, SECURING OR RELATING THERETO, OR ANY OTHER EVENT OCCURS, THE EFFECT
OF WHICH DEFAULT OR OTHER EVENT IS TO CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS
OF SUCH MATERIAL INDEBTEDNESS (OR A TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER OR
HOLDERS) TO CAUSE, WITH THE GIVING OF NOTICE IF REQUIRED, SUCH MATERIAL
INDEBTEDNESS TO BE DEMANDED OR TO BECOME DUE OR TO BE REPURCHASED, PREPAID,
DEFEASED OR REDEEMED (AUTOMATICALLY OR OTHERWISE), OR AN OFFER TO REPURCHASE,
PREPAY, DEFEASE OR REDEEM SUCH MATERIAL INDEBTEDNESS TO BE MADE, PRIOR TO ITS
STATED MATURITY; OR (II) THERE OCCURS UNDER ANY SWAP CONTRACT PROVIDED TO ANY
LOAN PARTY BY A LENDER OR ANY OF ITS AFFILIATES AN EARLY TERMINATION DATE (AS
DEFINED IN SUCH SWAP CONTRACT) RESULTING FROM (A) ANY EVENT OF DEFAULT UNDER
SUCH SWAP CONTRACT AS TO WHICH A LOAN PARTY OR ANY SUBSIDIARY THEREOF IS THE
DEFAULTING PARTY (AS DEFINED IN SUCH SWAP CONTRACT) OR (B) ANY TERMINATION EVENT
(AS SO DEFINED) UNDER SUCH SWAP CONTRACT AS TO WHICH A LOAN PARTY OR ANY
SUBSIDIARY THEREOF IS AN AFFECTED PARTY (AS SO DEFINED); OR


 


(F)          INSOLVENCY PROCEEDINGS, ETC.  ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES (OTHER THAN ANY FOREIGN SUBSIDIARY) INSTITUTES OR CONSENTS TO THE
INSTITUTION OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW, OR MAKES AN
ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR APPLIES FOR OR CONSENTS TO THE
APPOINTMENT OF ANY RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR, LIQUIDATOR,
REHABILITATOR OR SIMILAR OFFICER FOR IT OR FOR ALL OR ANY MATERIAL PART OF ITS
PROPERTY; OR A PROCEEDING SHALL BE COMMENCED OR A PETITION FILED, WITHOUT THE
APPLICATION OR CONSENT OF SUCH PERSON, SEEKING OR REQUESTING THE APPOINTMENT OF
ANY

 

119

--------------------------------------------------------------------------------


 


RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR, LIQUIDATOR, REHABILITATOR OR SIMILAR
OFFICER IS APPOINTED AND THE APPOINTMENT CONTINUES UNDISCHARGED, UNDISMISSED OR
UNSTAYED FOR SIXTY (60) CALENDAR DAYS OR AN ORDER OR DECREE APPROVING OR
ORDERING ANY OF THE FOREGOING SHALL BE ENTERED; OR ANY PROCEEDING UNDER ANY
DEBTOR RELIEF LAW RELATING TO ANY SUCH PERSON OR TO ALL OR ANY MATERIAL PART OF
ITS PROPERTY IS INSTITUTED WITHOUT THE CONSENT OF SUCH PERSON AND CONTINUES
UNDISMISSED OR UNSTAYED FOR SIXTY (60) CALENDAR DAYS, OR AN ORDER FOR RELIEF IS
ENTERED IN ANY SUCH PROCEEDING; OR


 


(G)         INABILITY TO PAY DEBTS; ATTACHMENT.  (I) ANY LOAN PARTY OR ANY
SUBSIDIARY (OTHER THAN ANY FOREIGN SUBSIDIARY) THEREOF BECOMES UNABLE OR ADMITS
IN WRITING ITS INABILITY OR FAILS GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE
IN THE ORDINARY COURSE OF BUSINESS, OR (II) ANY WRIT OR WARRANT OF ATTACHMENT OR
EXECUTION OR SIMILAR PROCESS IS ISSUED OR LEVIED AGAINST ALL OR ANY MATERIAL
PART OF THE PROPERTY OF ANY SUCH PERSON AND IS NOT RELEASED, VACATED OR FULLY
BONDED WITHIN FORTY-FIVE (45) DAYS AFTER ITS ISSUANCE OR LEVY; OR


 


(H)         JUDGMENTS.  THERE IS ENTERED AGAINST ANY LOAN PARTY OR ANY
SUBSIDIARY THEREOF (I) ONE OR MORE JUDGMENTS OR ORDERS FOR THE PAYMENT OF MONEY
IN AN AGGREGATE AMOUNT (AS TO ALL SUCH JUDGMENTS AND ORDERS) EXCEEDING
$5,000,000 (TO THE EXTENT NOT COVERED BY INDEPENDENT THIRD-PARTY INSURANCE AS TO
WHICH THE INSURER HAS BEEN NOTIFIED OF THE POTENTIAL CLAIM AND DOES NOT DISPUTE
COVERAGE), OR (II) ANY ONE OR MORE NON-MONETARY JUDGMENTS THAT HAVE, OR COULD
REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL
ADVERSE EFFECT AND, IN EITHER CASE, (A) ENFORCEMENT PROCEEDINGS ARE COMMENCED BY
ANY CREDITOR UPON SUCH JUDGMENT OR ORDER, OR (B) THERE IS A PERIOD OF FORTY-FIVE
(45) CONSECUTIVE DAYS DURING WHICH A STAY OF ENFORCEMENT OF SUCH JUDGMENT OR
ORDER, BY REASON OF A PENDING APPEAL OR OTHERWISE, IS NOT IN EFFECT; OR


 


(I)           ERISA.  (I) AN ERISA EVENT OCCURS WITH RESPECT TO A PENSION PLAN
OR MULTIEMPLOYER PLAN WHICH HAS RESULTED OR COULD REASONABLY BE EXPECTED TO
RESULT IN LIABILITY OF ANY LOAN PARTY UNDER TITLE IV OF ERISA TO THE PENSION
PLAN, MULTIEMPLOYER PLAN OR THE PBGC IN AN AGGREGATE AMOUNT IN EXCESS OF
$5,000,000 OR WHICH COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT, OR (II) A LOAN PARTY OR ANY ERISA AFFILIATE FAILS TO PAY WHEN DUE, AFTER
THE EXPIRATION OF ANY APPLICABLE GRACE PERIOD, ANY INSTALLMENT PAYMENT WITH
RESPECT TO ITS WITHDRAWAL LIABILITY UNDER SECTION 4201 OF ERISA UNDER A
MULTIEMPLOYER PLAN IN AN AGGREGATE AMOUNT IN EXCESS OF $5,000,000 OR WHICH COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; OR


 


(J)           INVALIDITY OF LOAN DOCUMENTS.  (I)  ANY PROVISION OF ANY LOAN
DOCUMENT, AT ANY TIME AFTER ITS EXECUTION AND DELIVERY AND FOR ANY REASON OTHER
THAN AS EXPRESSLY PERMITTED HEREUNDER OR THEREUNDER (INCLUDING AS A RESULT OF A
TRANSACTION PERMITTED UNDER SECTIONS 7.04 OR 7.05 OR SATISFACTION IN FULL OF ALL
THE OBLIGATIONS), CEASES TO BE IN FULL FORCE AND EFFECT; OR ANY LOAN PARTY OR
ANY SUBSIDIARY CONTESTS IN WRITING THE VALIDITY OR ENFORCEABILITY OF ANY
PROVISION OF ANY LOAN DOCUMENT; OR ANY LOAN PARTY DENIES THAT IT HAS ANY OR
FURTHER LIABILITY OR OBLIGATION UNDER ANY PROVISION OF ANY LOAN DOCUMENT, OR
PURPORTS TO REVOKE, TERMINATE OR RESCIND ANY PROVISION OF ANY LOAN DOCUMENT OR
SEEKS TO AVOID, LIMIT OR OTHERWISE ADVERSELY AFFECT ANY LIEN PURPORTED TO BE
CREATED UNDER ANY

 

120

--------------------------------------------------------------------------------


 


SECURITY DOCUMENT; OR (II) ANY LIEN PURPORTED TO BE CREATED UNDER ANY SECURITY
DOCUMENT SHALL CEASE TO BE, OR SHALL BE ASSERTED BY ANY LOAN PARTY OR ANY OTHER
PERSON NOT TO BE, A VALID AND PERFECTED LIEN ON ANY COLLATERAL (OTHER THAN AN
IMMATERIAL PORTION OF THE COLLATERAL NOT OF THE TYPE INCLUDED IN THE BORROWING
BASE, AS DETERMINED BY THE ADMINISTRATIVE AGENT IN ITS PERMITTED DISCRETION),
WITH THE PRIORITY REQUIRED BY THE APPLICABLE SECURITY DOCUMENT; OR


 


(K)          CHANGE OF CONTROL.  THERE OCCURS ANY CHANGE OF CONTROL; OR


 


(L)           CESSATION OF BUSINESS.  EXCEPT AS OTHERWISE EXPRESSLY PERMITTED
HEREUNDER, ANY LOAN PARTY SHALL SUSPEND THE OPERATION OF ITS BUSINESS IN THE
ORDINARY COURSE, LIQUIDATE ALL OR A MATERIAL PORTION OF ITS ASSETS OR STORE
LOCATIONS, OR EMPLOY AN AGENT OR OTHER THIRD PARTY TO CONDUCT A PROGRAM OF
CLOSINGS, LIQUIDATIONS OR “GOING-OUT-OF-BUSINESS” SALES OF ANY MATERIAL PORTION
OF ITS BUSINESS; OR


 


(M)         LOSS OF COLLATERAL.  THERE OCCURS ANY UNINSURED LOSS TO ANY OF THE
COLLATERAL WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;
OR


 


(N)         BREACH OF CONTRACTUAL OBLIGATION.  ANY LOAN PARTY OR ANY SUBSIDIARY
THEREOF FAILS TO MAKE ANY PAYMENT WHEN DUE (WHETHER BY SCHEDULED MATURITY,
REQUIRED PREPAYMENT, ACCELERATION, DEMAND, OR OTHERWISE) IN RESPECT OF ANY
MATERIAL CONTRACT OR FAILS TO OBSERVE OR PERFORM ANY OTHER AGREEMENT OR
CONDITION RELATING TO ANY SUCH MATERIAL CONTRACT OR CONTAINED IN ANY INSTRUMENT
OR AGREEMENT EVIDENCING, SECURING OR RELATING THERETO, OR ANY OTHER EVENT
OCCURS, THE EFFECT OF WHICH DEFAULT OR OTHER EVENT IS TO CAUSE, OR TO PERMIT,
THE COUNTERPARTY TO SUCH MATERIAL CONTRACT TO TERMINATE SUCH MATERIAL CONTRACT;
OR


 


(O)         INDICTMENT.  THE INDICTMENT OF ANY LOAN PARTY OR ANY SUBSIDIARY
THEREOF, UNDER ANY FEDERAL, STATE, MUNICIPAL, AND OTHER CRIMINAL STATUTE, RULE,
REGULATION, ORDER, OR OTHER REQUIREMENT HAVING THE FORCE OF LAW FOR A FELONY; OR


 


(P)         SUBORDINATION.  (I)  THE SUBORDINATION PROVISIONS OF THE DOCUMENTS
EVIDENCING OR GOVERNING ANY SUBORDINATED INDEBTEDNESS (THE “SUBORDINATION
PROVISIONS”) SHALL, IN WHOLE OR IN PART, TERMINATE, CEASE TO BE EFFECTIVE OR
CEASE TO BE LEGALLY VALID, BINDING AND ENFORCEABLE AGAINST ANY HOLDER OF THE
APPLICABLE SUBORDINATED INDEBTEDNESS; OR (II) ANY BORROWER OR ANY OTHER LOAN
PARTY SHALL, DIRECTLY OR INDIRECTLY, DISAVOW OR CONTEST IN WRITING (A) THE
EFFECTIVENESS, VALIDITY OR ENFORCEABILITY OF ANY OF THE SUBORDINATION
PROVISIONS, (B) THAT THE SUBORDINATION PROVISIONS EXIST FOR THE BENEFIT OF THE
CREDIT PARTIES, OR (C) THAT ALL PAYMENTS OF PRINCIPAL OF OR PREMIUM AND INTEREST
ON THE APPLICABLE SUBORDINATED INDEBTEDNESS, OR REALIZED FROM THE LIQUIDATION OF
ANY PROPERTY OF ANY LOAN PARTY, SHALL BE SUBJECT TO ANY OF THE SUBORDINATION
PROVISIONS.


 

8.02         Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent may, or, at the request of the Required
Lenders, shall, take any or all of the following actions:

 

121

--------------------------------------------------------------------------------



 


(A)          DECLARE THE COMMITMENTS OF EACH LENDER TO MAKE LOANS AND ANY
OBLIGATION OF THE L/C ISSUER TO MAKE L/C CREDIT EXTENSIONS TO BE TERMINATED,
WHEREUPON SUCH COMMITMENTS AND OBLIGATION SHALL BE TERMINATED;

 


(B)         DECLARE THE UNPAID PRINCIPAL AMOUNT OF ALL OUTSTANDING LOANS, ALL
INTEREST ACCRUED AND UNPAID THEREON, AND ALL OTHER AMOUNTS OWING OR PAYABLE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO BE IMMEDIATELY DUE AND PAYABLE,
WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER NOTICE OF ANY KIND, ALL OF WHICH
ARE HEREBY EXPRESSLY WAIVED BY THE LOAN PARTIES;

 


(C)          REQUIRE THAT THE LOAN PARTIES CASH COLLATERALIZE THE L/C
OBLIGATIONS; AND


 


(D)         WHETHER OR NOT THE MATURITY OF THE OBLIGATIONS SHALL HAVE BEEN
ACCELERATED PURSUANT HERETO, PROCEED TO PROTECT, ENFORCE AND EXERCISE ALL RIGHTS
AND REMEDIES OF THE CREDIT PARTIES UNDER THIS AGREEMENT, ANY OF THE OTHER LOAN
DOCUMENTS OR APPLICABLE LAW, INCLUDING, BUT NOT LIMITED TO, BY SUIT IN EQUITY,
ACTION AT LAW OR OTHER APPROPRIATE PROCEEDING, WHETHER FOR THE SPECIFIC
PERFORMANCE OF ANY COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS OR ANY INSTRUMENT PURSUANT TO WHICH THE OBLIGATIONS ARE
EVIDENCED, AND, IF SUCH AMOUNT SHALL HAVE BECOME DUE, BY DECLARATION OR
OTHERWISE, PROCEED TO ENFORCE THE PAYMENT THEREOF OR ANY OTHER LEGAL OR
EQUITABLE RIGHT OF THE CREDIT PARTIES;

 

provided, however, that upon the entry of an order for relief with respect to
any Loan Party or any Subsidiary thereof under the Bankruptcy Code of the United
States of America, the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Loan Parties to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

 

8.03         Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

 

First, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, Credit Party Expenses and other
amounts (including fees, charges and disbursements of counsel to the
Administrative Agent and the Collateral Agent payable pursuant to Section 10.04
and amounts payable under Article III) payable to the Administrative Agent and
the Collateral Agent, each in its capacity as such;

 

122

--------------------------------------------------------------------------------


 

Second, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities, Credit Party Expenses, and other amounts
(other than principal, interest and fees) payable to the Lenders and the L/C
Issuer (including fees, charges and disbursements of counsel to the respective
Lenders and the L/C Issuer payable pursuant to Section 10.04 and amounts payable
under Article III), ratably among them in proportion to the amounts described in
this clause Second payable to them;

 

Third, to the extent not previously reimbursed by the Lenders, to payment to the
Lenders of that portion of the Obligations constituting principal and accrued
and unpaid interest on any Permitted Overadvances, ratably among the Lenders in
proportion to the amounts described in this clause Third payable to them;

 

Fourth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;

 

Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, and fees
(including Letter of Credit Fees), ratably among the Lenders and the L/C Issuer
in proportion to the respective amounts described in this clause Fifth payable
to them;

 

Sixth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, to payment to the Swing Line Lender of that portion of the
Obligations constituting unpaid principal of the Swing Line Loans;

 

Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Seventh
held by them;

 

Eighth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

 

Ninth, to payment of all other Obligations (including, without limitation, the
cash collateralization of unliquidated indemnification obligations as provided
in Section 10.04, but excluding any Other Liabilities), ratably among the Credit
Parties in proportion to the respective amounts described in this clause Ninth
held by them;

 

Tenth, to payment of that portion of the Obligations arising from Cash
Management Services to the extent secured under the Security Documents, ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Tenth held by them;

 

Eleventh, to payment of all other Obligations arising from Bank Products to the
extent secured under the Security Documents, ratably among the Credit Parties in
proportion to the respective amounts described in this clause Eleventh held by
them; and

 

123

--------------------------------------------------------------------------------


 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Eighth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 


ARTICLE IX.
ADMINISTRATIVE AGENT


 

9.01         Appointment and Authority.

 


(A)          EACH OF THE LENDERS AND THE L/C ISSUER HEREBY IRREVOCABLY APPOINTS
BANK OF AMERICA TO ACT ON ITS BEHALF AS THE ADMINISTRATIVE AGENT HEREUNDER AND
UNDER THE OTHER LOAN DOCUMENTS AND AUTHORIZES THE ADMINISTRATIVE AGENT TO TAKE
SUCH ACTIONS ON ITS BEHALF AND TO EXERCISE SUCH POWERS AS ARE DELEGATED TO THE
ADMINISTRATIVE AGENT BY THE TERMS HEREOF OR THEREOF, TOGETHER WITH SUCH ACTIONS
AND POWERS AS ARE REASONABLY INCIDENTAL THERETO.  THE PROVISIONS OF THIS
ARTICLE IX ARE SOLELY FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT, THE LENDERS
AND THE L/C ISSUER, AND NO LOAN PARTY OR ANY SUBSIDIARY THEREOF SHALL HAVE
RIGHTS AS A THIRD PARTY BENEFICIARY OF ANY OF SUCH PROVISIONS.


 


(B)         EACH OF THE LENDERS (IN ITS CAPACITIES AS A LENDER), SWING LINE
LENDER AND THE L/C ISSUER HEREBY IRREVOCABLY APPOINTS BANK OF AMERICA AS
COLLATERAL AGENT AND AUTHORIZES THE COLLATERAL AGENT TO ACT AS THE AGENT OF SUCH
LENDER AND THE L/C ISSUER FOR PURPOSES OF ACQUIRING, HOLDING AND ENFORCING ANY
AND ALL LIENS ON COLLATERAL GRANTED BY ANY OF THE LOAN PARTIES TO SECURE ANY OF
THE OBLIGATIONS, TOGETHER WITH SUCH POWERS AND DISCRETION AS ARE REASONABLY
INCIDENTAL THERETO.  IN THIS CONNECTION, THE COLLATERAL AGENT, AS “COLLATERAL
AGENT” AND ANY CO-AGENTS, SUB-AGENTS AND ATTORNEYS-IN-FACT APPOINTED BY THE
COLLATERAL AGENT PURSUANT TO SECTION 9.05 FOR PURPOSES OF HOLDING OR ENFORCING
ANY LIEN ON THE COLLATERAL (OR ANY PORTION THEREOF) GRANTED UNDER THE COLLATERAL
DOCUMENTS, OR FOR EXERCISING ANY RIGHTS AND REMEDIES THEREUNDER AT THE DIRECTION
OF THE COLLATERAL AGENT), SHALL BE ENTITLED TO THE BENEFITS OF ALL PROVISIONS OF
THIS ARTICLE IX AND ARTICLE X (INCLUDING SECTION 10.04(C)), AS THOUGH SUCH
CO-AGENTS, SUB-AGENTS AND ATTORNEYS-IN-FACT WERE THE “COLLATERAL AGENT” UNDER
THE LOAN DOCUMENTS, AS IF SET FORTH IN FULL HEREIN WITH RESPECT THERETO.


 

9.02         Rights as a Lender.  The Persons serving as the Agents hereunder
shall have the same rights and powers in their capacity as a Lender as any other
Lender and may exercise the same as though they were not the Administrative
Agent or the Collateral Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent or the Collateral Agent hereunder
in its individual capacity.  Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Loan Parties
or any Subsidiary or other

 

124

--------------------------------------------------------------------------------


 

Affiliate thereof as if such Person were not the Administrative Agent or the
Collateral Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03         Exculpatory Provisions.  The Agents shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Agents:

 


(A)          SHALL NOT BE SUBJECT TO ANY FIDUCIARY OR OTHER IMPLIED DUTIES,
REGARDLESS OF WHETHER A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING;


 


(B)         SHALL NOT HAVE ANY DUTY TO TAKE ANY DISCRETIONARY ACTION OR EXERCISE
ANY DISCRETIONARY POWERS, EXCEPT DISCRETIONARY RIGHTS AND POWERS EXPRESSLY
CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS THAT THE ADMINISTRATIVE AGENT
OR THE COLLATERAL AGENT, AS APPLICABLE, IS REQUIRED TO EXERCISE AS DIRECTED IN
WRITING BY THE REQUIRED LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE
LENDERS AS SHALL BE EXPRESSLY PROVIDED FOR HEREIN OR IN THE OTHER LOAN
DOCUMENTS), PROVIDED THAT NO AGENT SHALL BE REQUIRED TO TAKE ANY ACTION THAT, IN
ITS RESPECTIVE OPINION OR THE OPINION OF ITS COUNSEL, MAY EXPOSE SUCH AGENT TO
LIABILITY OR THAT IS CONTRARY TO ANY LOAN DOCUMENT OR APPLICABLE LAW; AND


 


(C)           SHALL NOT, EXCEPT AS EXPRESSLY SET FORTH HEREIN AND IN THE OTHER
LOAN DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE LIABLE FOR THE
FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO THE LOAN PARTIES OR ANY OF ITS
AFFILIATES THAT IS COMMUNICATED TO OR OBTAINED BY THE PERSON SERVING AS THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY OF ITS AFFILIATES IN ANY
CAPACITY.


 

No Agent shall be liable for any action taken or not taken by it (i) with the
Consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct, as determined by a final and non-appealable judgment of a
court of competent jurisdiction.

 

The Agents shall not be deemed to have knowledge of any Default unless and until
notice describing such Default is given to such Agent by the Loan Parties, a
Lender or the L/C Issuer. In the event that the Agents obtain such actual
knowledge or receive such a notice, the Agents shall give prompt notice thereof
to each of the other Credit Parties.  Upon the occurrence of an Event of
Default, the Agents shall take such action with respect to such Default or Event
of Default as shall be reasonably directed by the Required Lenders.  Unless and
until the Agents shall have received such direction, the Agents may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to any such Default or Event of Default as they shall deem advisable in
the best interest of the Credit Parties.  In no event shall the Agents be
required to comply with any such directions to the extent that any Agent
believes that its compliance with such directions would be unlawful.

 

The Agents shall not be responsible for, or have any duty to ascertain or
inquire into, (i) any statement, warranty or representation made in or in
connection with this Agreement or any

 

125

--------------------------------------------------------------------------------


 

other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or the creation, perfection or priority of any Lien
purported to be created by the Security Documents, (v) the value or the
sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agents.

 

9.04         Reliance by Agents.  Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including, but not limited to, any electronic message, Internet or intranet
website posting or other distribution) believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person.  Each Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
written notice to the contrary from such Lender or the L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit.  Each Agent may
consult with legal counsel (who may be counsel for any Loan Party), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

9.05         Delegation of Duties.  Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by such Agent.  Each
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties.  The
exculpatory provisions of this Article IX shall apply to any such sub-agent and
to the Related Parties of the Agents and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as such Agent.

 

9.06         Resignation of Agents.  Either Agent may at any time give fifteen
(15) days prior written notice of its resignation to the Lenders, the L/C Issuer
and the Lead Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States, and shall, unless an Event of Default has
occurred and is continuing at the time of such appointment, be reasonably
acceptable to the Lead Borrower (whose consent shall not be unreasonably
withheld or delayed).  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may
on behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent or Collateral Agent, as applicable, meeting the qualifications set forth
above; provided that, if the Administrative Agent or the Collateral Agent shall
notify the Lead Borrower and the Lenders that no qualifying

 

126

--------------------------------------------------------------------------------


 

Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (a) the retiring Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Collateral held by the Collateral
Agent on behalf of the Lenders or the L/C Issuer under any of the Loan
Documents, the retiring Collateral Agent shall continue to hold such collateral
security until such time as a successor Collateral Agent is appointed) and
(b) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
and the L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section 9.06.  Upon
the acceptance of a successor’s appointment as Administrative Agent or
Collateral Agent, as applicable, hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this Section 9.06).  The
fees payable by the Borrowers to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Lead Borrower and such successor.  After the retiring Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article IX
and Section 10.04 shall continue in effect for the benefit of such retiring
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring Agent was
acting as Administrative Agent or Collateral Agent hereunder.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section 9.06 shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 

9.07         Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Agents or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Agents or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.  Except as provided
in Section 9.12, the Agents shall not have any duty or responsibility to provide
any Credit Party with any other credit or other information concerning the
affairs, financial condition or business of any Loan Party that may come into
the possession of the Agents.

 

127

--------------------------------------------------------------------------------


 

9.08         No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Arrangers or the Syndication Agent shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
Collateral Agent, a Lender or the L/C Issuer hereunder.

 

9.09         Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Loan Parties)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 


(A)           TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE PRINCIPAL
AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS, L/C OBLIGATIONS AND ALL
OTHER OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER DOCUMENTS AS
MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE LENDERS, THE
L/C ISSUER, THE ADMINISTRATIVE AGENT AND THE OTHER CREDIT PARTIES (INCLUDING ANY
CLAIM FOR THE REASONABLE COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF
THE LENDERS, THE L/C ISSUER, THE ADMINISTRATIVE AGENT, SUCH CREDIT PARTIES AND
THEIR RESPECTIVE AGENTS AND COUNSEL AND ALL OTHER AMOUNTS DUE THE LENDERS, THE
L/C ISSUER THE ADMINISTRATIVE AGENT AND SUCH CREDIT PARTIES UNDER SECTIONS
2.03(I) AND 2.03(J), AS APPLICABLE, 2.09 AND 10.04) ALLOWED IN SUCH JUDICIAL
PROCEEDING; AND


 


(B)           TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;


 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

9.10         Collateral and Guaranty Matters.  The Credit Parties irrevocably
authorize the Agents, at their option and in their discretion,

 


(A)           TO RELEASE ANY LIEN ON ANY PROPERTY GRANTED TO OR HELD BY THE
COLLATERAL AGENT UNDER ANY LOAN DOCUMENT (I) UPON TERMINATION OF THE AGGREGATE
COMMITMENTS AND PAYMENT IN FULL OF ALL OBLIGATIONS (OTHER THAN CONTINGENT
INDEMNIFICATION OBLIGATIONS FOR WHICH NO CLAIM HAS BEEN ASSERTED AND ANY OTHER
LIABILITIES WHICH ARE NOT BY THEIR

 

128

--------------------------------------------------------------------------------


 


TERMS THEN DUE AND PAYABLE, PROVIDED THAT THE AGENTS SHALL HAVE RECEIVED SUCH
INDEMNITIES AND COLLATERAL SECURITY AS THEY SHALL HAVE REQUIRED IN ACCORDANCE
WITH THE TERMS OF SECTION 10.11 TO PROTECT THE CREDIT PARTIES AGAINST ANY
OBLIGATIONS THAT MAY THEREAFTER ARISE WITH RESPECT TO SUCH OTHER LIABILITIES)
AND THE EXPIRATION OR TERMINATION OF ALL LETTERS OF CREDIT (EXCEPT TO THE EXTENT
FULLY CASH COLLATERALIZED OR SUPPORTED BY ANOTHER LETTER OF CREDIT IN A MANNER
REASONABLY SATISFACTORY TO THE L/C ISSUER AND THE ADMINISTRATIVE AGENT),
(II) THAT IS SOLD OR TO BE SOLD AS PART OF OR IN CONNECTION WITH ANY SALE
PERMITTED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, OR (III) IF APPROVED,
AUTHORIZED OR RATIFIED IN WRITING BY THE REQUIRED LENDERS IN ACCORDANCE WITH
SECTION 10.01;


 


(B)         TO SUBORDINATE ANY LIEN ON ANY PROPERTY GRANTED TO OR HELD BY THE
COLLATERAL AGENT UNDER ANY LOAN DOCUMENT TO THE HOLDER OF ANY LIEN ON SUCH
PROPERTY THAT IS PERMITTED BY CLAUSE (H) OF THE DEFINITION OF PERMITTED
ENCUMBRANCES; AND


 


(C)          TO RELEASE ANY GUARANTOR FROM ITS OBLIGATIONS UNDER ANY FACILITY
GUARANTY IF SUCH PERSON CEASES TO BE A SUBSIDIARY AS A RESULT OF A TRANSACTION
PERMITTED HEREUNDER.


 

Upon request by any Agent at any time, the Required Lenders will confirm in
writing such Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty pursuant to this Section 9.10.  In each
case as specified in this Section 9.10, the Agents will, at the Loan Parties’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the Facility Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.

 

9.11         Notice of Transfer.  The Agents may deem and treat a Lender party
to this Agreement as the owner of such Lender’s portion of the Obligations for
all purposes, unless and until, and except to the extent, an Assignment and
Acceptance shall have become effective as set forth in Section 10.06.

 

9.12         Reports and Financial Statements.  By signing this Agreement, each
Lender:

 


(A)          AGREES TO FURNISH THE ADMINISTRATIVE AGENT, AFTER THE OCCURRENCE
AND DURING THE CONTINUANCE OF A CASH DOMINION EVENT (AND THEREAFTER AT SUCH
FREQUENCY AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST), WITH A SUMMARY OF
ALL OTHER LIABILITIES DUE OR TO BECOME DUE TO SUCH LENDER. IN CONNECTION WITH
ANY DISTRIBUTIONS TO BE MADE HEREUNDER, THE ADMINISTRATIVE AGENT SHALL BE
ENTITLED TO ASSUME THAT NO AMOUNTS ARE DUE TO ANY LENDER ON ACCOUNT OF OTHER
LIABILITIES UNLESS THE ADMINISTRATIVE AGENT HAS RECEIVED WRITTEN NOTICE THEREOF
FROM SUCH LENDER;


 


(B)         IS DEEMED TO HAVE REQUESTED THAT THE ADMINISTRATIVE AGENT FURNISH
SUCH LENDER, PROMPTLY AFTER THEY BECOME AVAILABLE, COPIES OF ALL FINANCIAL
STATEMENTS REQUIRED TO BE DELIVERED BY THE LEAD BORROWER HEREUNDER AND ALL
COMMERCIAL FINANCE EXAMINATIONS AND APPRAISALS OF THE COLLATERAL RECEIVED BY THE
AGENTS (COLLECTIVELY, THE “REPORTS”);

 

129

--------------------------------------------------------------------------------


 


(C)          EXPRESSLY AGREES AND ACKNOWLEDGES THAT THE ADMINISTRATIVE AGENT
MAKES NO REPRESENTATION OR WARRANTY AS TO THE ACCURACY OF THE REPORTS, AND SHALL
NOT BE LIABLE FOR ANY INFORMATION CONTAINED IN ANY REPORT;


 


(D)         EXPRESSLY AGREES AND ACKNOWLEDGES THAT THE REPORTS ARE NOT
COMPREHENSIVE AUDITS OR EXAMINATIONS, THAT THE AGENTS OR ANY OTHER PARTY
PERFORMING ANY AUDIT OR EXAMINATION WILL INSPECT ONLY SPECIFIC INFORMATION
REGARDING THE LOAN PARTIES AND WILL RELY SIGNIFICANTLY UPON THE LOAN PARTIES’
BOOKS AND RECORDS, AS WELL AS ON REPRESENTATIONS OF THE LOAN PARTIES’ PERSONNEL;


 


(E)          AGREES TO KEEP ALL REPORTS CONFIDENTIAL IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 10.07 HEREOF; AND


 


(F)          WITHOUT LIMITING THE GENERALITY OF ANY OTHER INDEMNIFICATION
PROVISION CONTAINED IN THIS AGREEMENT, AGREES: (I) TO HOLD THE AGENTS AND ANY
SUCH OTHER LENDER PREPARING A REPORT HARMLESS FROM ANY ACTION THE INDEMNIFYING
LENDER MAY TAKE OR CONCLUSION THE INDEMNIFYING LENDER MAY REACH OR DRAW FROM ANY
REPORT IN CONNECTION WITH ANY CREDIT EXTENSIONS THAT THE INDEMNIFYING LENDER HAS
MADE OR MAY MAKE TO THE BORROWERS, OR THE INDEMNIFYING LENDER’S PARTICIPATION
IN, OR THE INDEMNIFYING LENDER’S PURCHASE OF, A LOAN OR LOANS; AND (II) TO PAY
AND PROTECT, AND INDEMNIFY, DEFEND, AND HOLD THE AGENTS AND ANY SUCH OTHER
LENDER PREPARING A REPORT HARMLESS FROM AND AGAINST, THE CLAIMS, ACTIONS,
PROCEEDINGS, DAMAGES, COSTS, EXPENSES, AND OTHER AMOUNTS (INCLUDING ATTORNEY
COSTS) INCURRED BY THE AGENTS AND ANY SUCH OTHER LENDER PREPARING A REPORT AS
THE DIRECT OR INDIRECT RESULT OF ANY THIRD PARTIES WHO MIGHT OBTAIN ALL OR PART
OF ANY REPORT THROUGH THE INDEMNIFYING LENDER.


 

9.13         Agency for Perfection.  Each Lender hereby appoints each other
Lender as agent for the purpose of perfecting Liens for the benefit of the
Agents and the Lenders, in assets which, in accordance with Article 9 of the UCC
or any other applicable Law of the United States can be perfected only by
possession.  Should any Lender (other than the Agents) obtain possession of any
such Collateral, such Lender shall notify the Agents thereof, and, promptly upon
the Collateral Agent’s request therefor shall deliver such Collateral to the
Collateral Agent or otherwise deal with such Collateral in accordance with the
Collateral Agent’s instructions.

 

9.14         Indemnification of Agents.  The Lenders shall indemnify the Agents
(to the extent not reimbursed by the Loan Parties and without limiting the
obligations of Loan Parties hereunder), ratably according to their Applicable
Percentages, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against any Agent in any way relating to or arising out of this
Agreement or any other Loan Document or any action taken or omitted to be taken
by any Agent in connection therewith; provided, that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s gross negligence or willful misconduct as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

 

130

--------------------------------------------------------------------------------


 

9.15         Relation among Lenders.  The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Agents) authorized to act
for, any other Lender.


 

9.16         Defaulting Lender.

 


(A)           IF FOR ANY REASON ANY LENDER SHALL FAIL OR REFUSE TO ABIDE BY ITS
OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING WITHOUT LIMITATION ITS OBLIGATION TO
MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT ITS APPLICABLE PERCENTAGE OF ANY
LOANS, EXPENSES OR SETOFF OR PURCHASE ITS APPLICABLE PERCENTAGE OF A
PARTICIPATION INTEREST IN THE SWINGLINE LOANS OR L/C BORROWINGS AND SUCH FAILURE
IS NOT CURED WITHIN TWO (2) DAYS OF RECEIPT FROM THE ADMINISTRATIVE AGENT OF
WRITTEN NOTICE THEREOF, THEN, IN ADDITION TO THE RIGHTS AND REMEDIES THAT MAY BE
AVAILABLE TO THE OTHER CREDIT PARTIES, THE LOAN PARTIES OR ANY OTHER PARTY AT
LAW OR IN EQUITY, AND NOT IN LIMITATION THEREOF, (I) SUCH DEFAULTING LENDER’S
RIGHT TO PARTICIPATE IN THE ADMINISTRATION OF, OR DECISION-MAKING RIGHTS RELATED
TO, THE OBLIGATIONS, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE
SUSPENDED DURING THE PENDENCY OF SUCH FAILURE OR REFUSAL, AND (II) A DEFAULTING
LENDER SHALL BE DEEMED TO HAVE ASSIGNED ANY AND ALL PAYMENTS DUE TO IT FROM THE
LOAN PARTIES, WHETHER ON ACCOUNT OF OUTSTANDING LOANS, INTEREST, FEES OR
OTHERWISE, TO THE REMAINING NON-DEFAULTING LENDERS FOR APPLICATION TO, AND
REDUCTION OF, THEIR PROPORTIONATE SHARES OF ALL OUTSTANDING OBLIGATIONS UNTIL,
AS A RESULT OF APPLICATION OF SUCH ASSIGNED PAYMENTS THE LENDERS’ RESPECTIVE
APPLICABLE PERCENTAGES OF ALL OUTSTANDING OBLIGATIONS SHALL HAVE RETURNED TO
THOSE IN EFFECT IMMEDIATELY PRIOR TO SUCH DELINQUENCY AND WITHOUT GIVING EFFECT
TO THE NONPAYMENT CAUSING SUCH DELINQUENCY.  THE DEFAULTING LENDER’S
DECISION-MAKING AND PARTICIPATION RIGHTS AND RIGHTS TO PAYMENTS AS SET FORTH IN
CLAUSES (I) AND (II) HEREINABOVE SHALL BE RESTORED ONLY UPON THE PAYMENT BY THE
DEFAULTING LENDER OF ITS APPLICABLE PERCENTAGE OF ANY OBLIGATIONS, ANY
PARTICIPATION OBLIGATION, OR EXPENSES AS TO WHICH IT IS DELINQUENT, TOGETHER
WITH INTEREST THEREON AT THE RATE SET FORTH IN SECTION 2.12 HEREOF FROM THE DATE
WHEN ORIGINALLY DUE UNTIL THE DATE UPON WHICH ANY SUCH AMOUNTS ARE ACTUALLY
PAID.


 


(B)           THE NON-DEFAULTING LENDERS SHALL ALSO HAVE THE RIGHT, BUT NOT THE
OBLIGATION, IN THEIR RESPECTIVE, SOLE AND ABSOLUTE DISCRETION, TO CAUSE THE
TERMINATION AND ASSIGNMENT, WITHOUT ANY FURTHER ACTION BY THE DEFAULTING LENDER
FOR NO CASH CONSIDERATION (PRO RATA, BASED ON THE RESPECTIVE COMMITMENTS OF
THOSE LENDERS ELECTING TO EXERCISE SUCH RIGHT), OF THE DEFAULTING LENDER’S
COMMITMENT TO FUND FUTURE LOANS.  UPON ANY SUCH PURCHASE OF THE APPLICABLE
PERCENTAGE OF ANY DEFAULTING LENDER, THE DEFAULTING LENDER’S SHARE IN FUTURE
CREDIT EXTENSIONS AND ITS RIGHTS UNDER THE LOAN DOCUMENTS WITH RESPECT THERETO
SHALL TERMINATE ON THE DATE OF PURCHASE, AND THE DEFAULTING LENDER SHALL
PROMPTLY EXECUTE ALL DOCUMENTS REASONABLY REQUESTED TO SURRENDER AND TRANSFER
SUCH INTEREST, INCLUDING, IF SO REQUESTED, AN ASSIGNMENT AND ACCEPTANCE.


 


(C)           EACH DEFAULTING LENDER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT
AND EACH NON-DEFAULTING LENDER FROM AND AGAINST ANY AND ALL LOSS, DAMAGE OR
EXPENSES, INCLUDING BUT NOT LIMITED TO REASONABLE ATTORNEYS’ FEES AND FUNDS
ADVANCED BY THE ADMINISTRATIVE AGENT OR BY ANY NON-DEFAULTING LENDER, ON ACCOUNT
OF A DEFAULTING


 

131

--------------------------------------------------------------------------------


 


LENDER’S FAILURE TO TIMELY FUND ITS APPLICABLE PERCENTAGE OF A LOAN OR TO
OTHERWISE PERFORM ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS.


 


ARTICLE X.
MISCELLANEOUS


 

10.01       Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no Consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Administrative Agent, with the Consent of the Required Lenders, and the Lead
Borrower or the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or Consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such amendment, waiver or consent shall:

 


(A)           EXTEND, OR INCREASE, THE COMMITMENT OF ANY LENDER (OR REINSTATE
ANY COMMITMENT TERMINATED PURSUANT TO SECTION 8.02) WITHOUT THE WRITTEN CONSENT
OF SUCH LENDER (IT BEING UNDERSTOOD THAT A WAIVER OF ANY CONDITION PRECEDENT SET
FORTH IN SECTION 4.02 OR THE WAIVER OF ANY EVENT OF DEFAULT OR MANDATORY
PREPAYMENT SHALL NOT CONSTITUTE AN EXTENSION OR INCREASE OF THE COMMITMENT OF
ANY LENDER);


 


(B)           POSTPONE ANY DATE FIXED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT FOR ANY PAYMENT OR MANDATORY PREPAYMENT OF PRINCIPAL, INTEREST, FEES OR
OTHER AMOUNTS DUE TO THE LENDERS (OR ANY OF THEM) HEREUNDER OR UNDER ANY OF THE
OTHER LOAN DOCUMENTS WITHOUT THE WRITTEN CONSENT OF EACH AFFECTED LENDER
ENTITLED TO SUCH PAYMENT;


 


(C)           REDUCE THE PRINCIPAL OF, OR THE RATE OF INTEREST SPECIFIED HEREIN
ON, ANY LOAN OR L/C BORROWING, OR (SUBJECT TO CLAUSE (V) OF THE SECOND PROVISO
TO THIS SECTION 10.01) ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT, WITHOUT THE WRITTEN CONSENT OF EACH AFFECTED LENDER
ENTITLED TO SUCH AMOUNT; PROVIDED, HOWEVER, THAT ONLY THE CONSENT OF THE
REQUIRED LENDERS SHALL BE NECESSARY TO AMEND THE DEFINITION OF “DEFAULT RATE” OR
TO WAIVE ANY OBLIGATION OF THE BORROWERS TO PAY INTEREST OR LETTER OF CREDIT
FEES AT THE DEFAULT RATE;


 


(D)           CHANGE THE DEFINITION OF THE TERM “CLEAN-DOWN PERIOD” OR AMEND,
WAIVE OR OTHERWISE MODIFY THE PROVISIONS OF SECTION 2.05(D) WITHOUT THE WRITTEN
CONSENT OF EACH LENDER;


 


(E)           CHANGE SECTION 2.13 OR SECTION 8.03 IN A MANNER THAT WOULD ALTER
THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY WITHOUT THE WRITTEN CONSENT OF
EACH LENDER;


 


(F)            CHANGE ANY PROVISION OF THIS SECTION 10.01 OR THE DEFINITION OF
“REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR
PERCENTAGE OF LENDERS REQUIRED TO AMEND, WAIVE OR OTHERWISE MODIFY ANY RIGHTS
HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER, WITHOUT THE
WRITTEN CONSENT OF EACH LENDER;


 

132

--------------------------------------------------------------------------------


 


(G)           EXCEPT AS EXPRESSLY PERMITTED HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT, RELEASE, OR LIMIT THE LIABILITY OF, ANY LOAN PARTY WITHOUT THE WRITTEN
CONSENT OF EACH LENDER;


 


(H)           EXCEPT FOR PERMITTED DISPOSITIONS, RELEASE ALL OR SUBSTANTIALLY
ALL OF THE COLLATERAL FROM THE LIENS OF THE SECURITY DOCUMENTS WITHOUT THE
WRITTEN CONSENT OF EACH LENDER;


 


(I)            EXCEPT AS PROVIDED IN SECTION 2.15, INCREASE THE AGGREGATE
COMMITMENTS WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


 


(J)            CHANGE THE DEFINITION OF THE TERM “BORROWING BASE” OR ANY
COMPONENT DEFINITION THEREOF IF, AS A RESULT THEREOF, THE AMOUNTS AVAILABLE TO
BE BORROWED BY THE BORROWERS WOULD BE INCREASED WITHOUT THE WRITTEN CONSENT OF
EACH LENDER, PROVIDED THAT THE FOREGOING SHALL NOT LIMIT THE DISCRETION OF THE
ADMINISTRATIVE AGENT TO CHANGE, ESTABLISH OR ELIMINATE ANY RESERVES;


 


(K)           CHANGE THE DEFINITION OF THE TERMS “COVENANT COMPLIANCE EVENT”,
“CONSOLIDATED FIXED CHARGE COVERAGE RATIO” OR ANY COMPONENT DEFINITION THEREOF
OR AMEND, WAIVE OR OTHERWISE MODIFY THE PROVISIONS OF SECTION 7.15 WITHOUT THE
WRITTEN CONSENT OF EACH LENDER;


 


(L)            AMEND, WAIVE OR OTHERWISE MODIFY THE PROVISIONS OF SECTION 7.16
WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


 


(M)          MODIFY THE DEFINITION OF PERMITTED OVERADVANCE SO AS TO INCREASE
THE AMOUNT THEREOF OR, EXCEPT AS PROVIDED IN SUCH DEFINITION, THE TIME PERIOD
FOR A PERMITTED OVERADVANCE WITHOUT THE WRITTEN CONSENT OF EACH LENDER; AND


 


(N)           EXCEPT AS EXPRESSLY PERMITTED HEREIN OR IN ANY OTHER LOAN
DOCUMENT, SUBORDINATE THE OBLIGATIONS HEREUNDER OR THE LIENS GRANTED HEREUNDER
OR UNDER THE OTHER LOAN DOCUMENTS, TO ANY OTHER INDEBTEDNESS OR LIEN, AS THE
CASE MAY BE WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


 

and, provided further, that (i) no amendment, waiver or Consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or Consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or Consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) no
amendment, waiver or Consent shall, unless in writing and signed by the
Collateral Agent in addition to the Lenders required above, affect the rights or
duties of the Collateral Agent under this Agreement or any other Loan Document;
and (v) the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto.  Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or Consent hereunder,

 

133

--------------------------------------------------------------------------------


 

except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

 

If any Lender does not Consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the Consent of each Lender and that has been approved by the Required
Lenders, the Lead Borrower may replace such Non-Consenting Lender in accordance
with Section 10.13; provided that such amendment, waiver, consent or release can
be effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Lead Borrower to be made
pursuant to this paragraph).

 

10.02       Notices; Effectiveness; Electronic Communications.

 


(A)           NOTICES GENERALLY.  EXCEPT IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND EXCEPT AS
PROVIDED IN CLAUSE (B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR
HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER
SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY TELECOPIER AS
FOLLOWS, AND ALL NOTICES AND OTHER COMMUNICATIONS EXPRESSLY PERMITTED HEREUNDER
TO BE GIVEN BY TELEPHONE SHALL BE MADE TO THE APPLICABLE TELEPHONE NUMBER, AS
FOLLOWS:


 

(I)            IF TO THE LOAN PARTIES, THE AGENTS, THE L/C ISSUER OR THE SWING
LINE LENDER, TO THE ADDRESS, TELECOPIER NUMBER, ELECTRONIC MAIL ADDRESS OR
TELEPHONE NUMBER SPECIFIED FOR SUCH PERSON ON SCHEDULE 10.02; AND

 

(II)           IF TO ANY OTHER LENDER, TO THE ADDRESS, TELECOPIER NUMBER,
ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given upon the earlier of
(i) actual receipt by the relevant party or (ii)(A) if delivered by hand or by
courier, when signed for by or on behalf of the relevant party hereto, (B) if
delivered by mail, four (4) Business Days after deposit in the mails, postage
prepaid and properly addressed or (C) if delivered by telecopier, when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient).  Notices delivered through electronic communications to the
extent provided in clause (b) below, shall be effective as provided in such
clause (b).

 


(B)           ELECTRONIC COMMUNICATIONS.  NOTICES AND OTHER COMMUNICATIONS TO
THE LENDERS AND THE L/C ISSUER HEREUNDER MAY BE DELIVERED OR FURNISHED BY
ELECTRONIC COMMUNICATION (INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES)
PURSUANT TO PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT, PROVIDED THAT THE
FOREGOING SHALL NOT APPLY TO NOTICES TO ANY LENDER OR THE L/C ISSUER PURSUANT TO
ARTICLE II IF SUCH LENDER OR THE L/C ISSUER, AS APPLICABLE, HAS NOTIFIED THE
ADMINISTRATIVE AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES UNDER ARTICLE II
BY ELECTRONIC COMMUNICATION.  THE ADMINISTRATIVE AGENT OR THE LEAD BORROWER MAY,
IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT
HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES

 

134

--------------------------------------------------------------------------------


 

approved by it, provided that approval of such procedures may be limited to
particular notices or communications.


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 


(C)           THE PLATFORM.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  IN NO EVENT SHALL THE AGENTS OR ANY OF THEIR RELATED PARTIES
(COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY
LENDER, THE L/C ISSUER OR ANY OTHER PERSON FOR LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR EXPENSES OF ANY KIND (WHETHER IN TORT, CONTRACT OR OTHERWISE)
ARISING OUT OF THE LOAN PARTIES’ OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
BORROWER MATERIALS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THAT SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY A FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH AGENT PARTY; PROVIDED, HOWEVER,
THAT IN NO EVENT SHALL ANY AGENT PARTY HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY
LENDER, THE L/C ISSUER OR ANY OTHER PERSON FOR INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES).


 


(D)           CHANGE OF ADDRESS, ETC.  EACH OF THE LOAN PARTIES, THE AGENTS, THE
L/C ISSUER AND THE SWING LINE LENDER MAY CHANGE ITS ADDRESS, TELECOPIER OR
TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE
OTHER PARTIES HERETO.  EACH OTHER LENDER MAY CHANGE ITS ADDRESS, TELECOPIER OR
TELEPHONE NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE
LEAD BORROWER, THE AGENTS, THE L/C ISSUER AND THE SWING LINE LENDER.  IN
ADDITION, EACH LENDER AGREES TO NOTIFY THE ADMINISTRATIVE AGENT FROM TIME TO
TIME TO ENSURE THAT THE ADMINISTRATIVE AGENT HAS ON RECORD (I) AN EFFECTIVE
ADDRESS, CONTACT NAME, TELEPHONE NUMBER, TELECOPIER NUMBER AND ELECTRONIC MAIL
ADDRESS TO WHICH NOTICES AND OTHER COMMUNICATIONS MAY BE SENT AND (II) ACCURATE
WIRE INSTRUCTIONS FOR SUCH LENDER.

 

135

--------------------------------------------------------------------------------


 


(E)           RELIANCE BY AGENTS, L/C ISSUER AND LENDERS.  THE AGENTS, THE L/C
ISSUER AND THE LENDERS SHALL BE ENTITLED TO RELY AND ACT UPON ANY NOTICES
(INCLUDING TELEPHONIC COMMITTED LOAN NOTICES AND SWING LINE LOAN NOTICES)
PURPORTEDLY GIVEN BY OR ON BEHALF OF THE LOAN PARTIES EVEN IF (I) SUCH NOTICES
WERE NOT MADE IN A MANNER SPECIFIED HEREIN, WERE INCOMPLETE OR WERE NOT PRECEDED
OR FOLLOWED BY ANY OTHER FORM OF NOTICE SPECIFIED HEREIN, OR (II) THE TERMS
THEREOF, AS UNDERSTOOD BY THE RECIPIENT, VARIED FROM ANY CONFIRMATION THEREOF. 
THE LOAN PARTIES SHALL INDEMNIFY THE AGENTS, THE L/C ISSUER, EACH LENDER AND THE
RELATED PARTIES OF EACH OF THEM FROM ALL LOSSES, COSTS, EXPENSES AND LIABILITIES
RESULTING FROM THE RELIANCE BY SUCH PERSON ON EACH NOTICE PURPORTEDLY GIVEN BY
OR ON BEHALF OF THE LOAN PARTIES.  ALL TELEPHONIC NOTICES TO AND OTHER
TELEPHONIC COMMUNICATIONS WITH THE AGENTS MAY BE RECORDED BY THE AGENTS, AND
EACH OF THE PARTIES HERETO HEREBY CONSENTS TO SUCH RECORDING.


 

10.03       No Waiver; Cumulative Remedies.  No failure by any Credit Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.  Without limiting the generality of the foregoing, the making
of a Loan or issuance of a Letter of Credit shall not be construed as a waiver
of any Default or Event of Default, regardless of whether any Credit Party may
have had notice or knowledge of such Default or Event of Default at the time.

 

10.04       Expenses; Indemnity; Damage Waiver.

 

(A)           COSTS AND EXPENSES.  THE BORROWERS SHALL PAY ALL CREDIT PARTY
EXPENSES.

 

(B)           INDEMNIFICATION BY THE LOAN PARTIES.  THE LOAN PARTIES SHALL
INDEMNIFY THE AGENTS (AND ANY SUB-AGENT THEREOF), EACH OTHER CREDIT PARTY, AND
EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING
CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS (ON AN AFTER
TAX BASIS) FROM, ANY AND ALL LOSSES, CLAIMS, CAUSES OF ACTION, DAMAGES,
LIABILITIES, SETTLEMENT PAYMENTS, COSTS AND RELATED EXPENSES (INCLUDING THE
REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE),
INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY
OR BY ANY BORROWER OR ANY OTHER LOAN PARTY ARISING OUT OF, IN CONNECTION WITH,
OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR
THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, OR, IN THE CASE OF THE AGENTS (AND ANY SUB-AGENTS THEREOF) AND THEIR
RELATED PARTIES ONLY, THE ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE
PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE L/C ISSUER TO HONOR A DEMAND
FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION
WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF
CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS
ON OR FROM ANY PROPERTY OWNED OR OPERATED BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO ANY

 

136

--------------------------------------------------------------------------------


 

LOAN PARTY OR ANY OF ITS SUBSIDIARIES, (IV) ANY CLAIMS OF, OR AMOUNTS PAID BY
ANY CREDIT PARTY TO, A BLOCKED ACCOUNT BANK OR OTHER PERSON WHICH HAS ENTERED
INTO A CONTROL AGREEMENT WITH ANY CREDIT PARTY HEREUNDER, OR (V) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER
BROUGHT BY A THIRD PARTY OR BY ANY BORROWER OR ANY OTHER LOAN PARTY OR ANY OF
THE LOAN PARTIES’ DIRECTORS, SHAREHOLDERS OR CREDITORS, AND REGARDLESS OF
WHETHER ANY INDEMNITEE IS A PARTY THERETO, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES (X) ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM
BROUGHT BY A BORROWER OR ANY OTHER LOAN PARTY AGAINST AN INDEMNITEE FOR BREACH
IN BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT, IF THE BORROWERS OR SUCH LOAN PARTY HAS OBTAINED A FINAL AND
NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF
COMPETENT JURISDICTION.

 

(C)           REIMBURSEMENT BY LENDERS.  WITHOUT LIMITING THEIR OBLIGATIONS
UNDER SECTION 9.14 HEREOF, TO THE EXTENT THAT THE LOAN PARTIES FOR ANY REASON
FAIL TO INDEFEASIBLY PAY ANY AMOUNT REQUIRED UNDER CLAUSES (A) OR (B) OF THIS
SECTION 10.04 TO BE PAID BY IT, EACH LENDER SEVERALLY AGREES TO PAY TO THE
AGENTS (OR ANY SUCH SUB-AGENT), THE L/C ISSUER OR SUCH RELATED PARTY, AS THE
CASE MAY BE, SUCH LENDER’S APPLICABLE PERCENTAGE (DETERMINED AS OF THE TIME THAT
THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH
UNPAID AMOUNT, PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS,
CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY
OR ASSERTED AGAINST THE AGENTS (OR ANY SUCH SUB-AGENT) OR THE L/C ISSUER IN ITS
CAPACITY AS SUCH, OR AGAINST ANY RELATED PARTY OF ANY OF THE FOREGOING ACTING
FOR THE AGENTS (OR ANY SUCH SUB-AGENT) OR L/C ISSUER IN CONNECTION WITH SUCH
CAPACITY.  THE OBLIGATIONS OF THE LENDERS UNDER THIS CLAUSE (C) ARE SUBJECT TO
THE PROVISIONS OF SECTION 2.12(D).

 

(D)           WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE PARTIES HERETO SHALL NOT ASSERT, AND HEREBY
WAIVE, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR
ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR LETTER OF
CREDIT OR THE USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE SHALL BE LIABLE FOR
ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR
OTHER MATERIALS DISTRIBUTED TO SUCH UNINTENDED RECIPIENTS BY SUCH INDEMNITEE
THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS
IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OTHER THAN FOR DIRECT OR ACTUAL
DAMAGES RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF, OR BREACH
IN BAD FAITH OF ANY LOAN DOCUMENT BY, SUCH INDEMNITEE AS DETERMINED BY A FINAL
AND NONAPPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION.

 

(E)           PAYMENTS.  ALL AMOUNTS DUE UNDER THIS SECTION 10.04 SHALL BE
PAYABLE WITHIN TEN (10) DAYS AFTER DEMAND THEREFOR.

 

137

--------------------------------------------------------------------------------


 

(F)            SURVIVAL.  THE AGREEMENTS IN THIS SECTION 10.04 SHALL SURVIVE THE
RESIGNATION OF ANY AGENT AND THE L/C ISSUER, THE ASSIGNMENT OF ANY COMMITMENT OR
LOAN BY ANY LENDER, THE REPLACEMENT OF ANY LENDER, THE TERMINATION OF THE
AGGREGATE COMMITMENTS AND THE REPAYMENT, SATISFACTION OR DISCHARGE OF ALL THE
OTHER OBLIGATIONS.

 

10.05       Payments Set Aside.  To the extent that any payment by or on behalf
of the Loan Parties is made to any Credit Party, or any Credit Party exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Credit Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Agents upon demand its Applicable Percentage (without duplication) of any
amount so recovered from or repaid by the Agents, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate from time to time in effect.  The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

10.06       Successors and Assigns.

 


(A)           SUCCESSORS AND ASSIGNS GENERALLY.  THE PROVISIONS OF THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT NO
LOAN PARTY MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT WITHOUT THE PRIOR WRITTEN CONSENT OF
THE ADMINISTRATIVE AGENT AND EACH LENDER AND NO LENDER MAY ASSIGN OR OTHERWISE
TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT (I) TO AN ELIGIBLE
ASSIGNEE IN ACCORDANCE WITH THE PROVISIONS OF SECTION 10.06(B), (II) BY WAY OF
PARTICIPATION IN ACCORDANCE WITH THE PROVISIONS OF SECTION 10.06(D), OR (III) BY
WAY OF PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SUBJECT TO THE RESTRICTIONS
OF SECTION 10.06(F) (AND ANY OTHER ATTEMPTED ASSIGNMENT OR TRANSFER BY ANY PARTY
HERETO SHALL BE NULL AND VOID).  NOTHING IN THIS AGREEMENT, EXPRESSED OR
IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN THE PARTIES
HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, PARTICIPANTS
TO THE EXTENT PROVIDED IN SECTION 10.06(D) AND, TO THE EXTENT EXPRESSLY
CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF THE CREDIT PARTIES) ANY
LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


 


(B)           ASSIGNMENTS BY LENDERS.  ANY LENDER MAY AT ANY TIME ASSIGN TO ONE
OR MORE ELIGIBLE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT(S) AND THE LOANS
(INCLUDING FOR PURPOSES OF THIS SECTION 10.06(B), PARTICIPATIONS IN L/C
OBLIGATIONS AND IN SWING LINE LOANS) AT THE TIME OWING TO IT); PROVIDED THAT ANY
SUCH ASSIGNMENT SHALL BE SUBJECT TO THE FOLLOWING CONDITIONS:

 

138

--------------------------------------------------------------------------------


 

(I)            MINIMUM AMOUNTS.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, no minimum amount need be assigned; and

 

(B)           in any case not described in Section 10.06(b)(i)(A), the aggregate
amount of the Commitment (which for this purpose includes Loans outstanding
thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $10,000,000 unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Lead Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that concurrent assignments to members of an Assignee Group
and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;

 

(II)           PROPORTIONATE AMOUNTS.  EACH PARTIAL ASSIGNMENT SHALL BE MADE AS
AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO THE LOANS OR THE COMMITMENT
ASSIGNED, EXCEPT THAT THIS CLAUSE (II) SHALL NOT APPLY TO THE SWING LINE
LENDER’S RIGHTS AND OBLIGATIONS IN RESPECT OF SWING LINE LOANS;

 

(III)          REQUIRED CONSENTS.  NO CONSENT SHALL BE REQUIRED FOR ANY
ASSIGNMENT EXCEPT TO THE EXTENT REQUIRED BY SECTION 10.06(B)(I)(B) AND, IN
ADDITION:

 

(A)          the consent of the Lead Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; and

 

(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender, an
Affiliate of such Lender or an Approved Fund with respect to such Lender; and

 

139

--------------------------------------------------------------------------------


 

(C)           the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

 

(D)          the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the assignment of any Commitment.

 

(IV)          ASSIGNMENT AND ASSUMPTION.  THE PARTIES TO EACH ASSIGNMENT SHALL
EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION,
TOGETHER WITH A PROCESSING AND RECORDATION FEE OF $3,500; PROVIDED, HOWEVER,
THAT THE ADMINISTRATIVE AGENT MAY, IN ITS SOLE DISCRETION, ELECT TO WAIVE SUCH
PROCESSING AND RECORDATION FEE IN THE CASE OF ANY ASSIGNMENT. THE ASSIGNEE, IF
IT SHALL NOT BE A LENDER, SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN
ADMINISTRATIVE QUESTIONNAIRE.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.06(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender upon the return to the Lead Borrower of
any existing Note to be replaced.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

 


(C)           REGISTER.  THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS
PURPOSE AS AN AGENT OF THE BORROWERS, SHALL MAINTAIN AT THE ADMINISTRATIVE
AGENT’S OFFICE A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A
REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE
COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS AND L/C OBLIGATIONS OWING TO,
EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”). 
THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, ABSENT MANIFEST ERROR, AND THE
LOAN PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON
WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER
HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE
CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE LEAD BORROWER
AND ANY LENDER AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE
PRIOR NOTICE.


 


(D)           PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT
OF, OR NOTICE TO, THE LOAN PARTIES OR THE ADMINISTRATIVE AGENT, SELL
PARTICIPATIONS TO ANY PERSON

 

140

--------------------------------------------------------------------------------


 


(OTHER THAN A NATURAL PERSON OR THE LOAN PARTIES OR ANY OF THE LOAN PARTIES’
AFFILIATES OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH
LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENT AND/OR THE LOANS (INCLUDING SUCH LENDER’S
PARTICIPATIONS IN L/C OBLIGATIONS AND/OR SWING LINE LOANS) OWING TO IT);
PROVIDED THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN
UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES
HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE LOAN PARTIES, THE
AGENTS, THE LENDERS AND THE L/C ISSUER SHALL CONTINUE TO DEAL SOLELY AND
DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT.  ANY PARTICIPANT SHALL AGREE IN WRITING TO
COMPLY WITH ALL CONFIDENTIALITY OBLIGATIONS SET FORTH IN SECTION 10.07 AS IF
SUCH PARTICIPANT WAS A LENDER HEREUNDER.


 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to Section 10.06(e), the
Loan Parties agree that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.06(b).  To the extent
permitted by Law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender, provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender.

 


(E)           LIMITATIONS UPON PARTICIPANT RIGHTS.  A PARTICIPANT SHALL NOT BE
ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTIONS 3.01, 3.04 OR 3.05 THAN
THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE
PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO
SUCH PARTICIPANT IS MADE WITH THE LEAD BORROWER’S PRIOR WRITTEN CONSENT.  A
PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE
ENTITLED TO THE BENEFITS OF SECTION 3.01 UNLESS THE LEAD BORROWER IS NOTIFIED OF
THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE
BENEFIT OF THE LOAN PARTIES, TO COMPLY WITH SECTION 3.01(E) AS THOUGH IT WERE A
LENDER.


 


(F)            CERTAIN PLEDGES.  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A
SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT
(INCLUDING UNDER ITS NOTE, IF ANY) TO SECURE OBLIGATIONS OF SUCH LENDER,
INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE
BANK; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE SUCH LENDER FROM
ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR
SUCH LENDER AS A PARTY HERETO.


 


(G)           ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE WORDS “EXECUTION,”
“SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY ASSIGNMENT AND ASSUMPTION
SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR THE KEEPING OF RECORDS IN
ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME LEGAL EFFECT, VALIDITY OR
ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE USE OF A PAPER-BASED
RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND AS PROVIDED FOR IN
ANY APPLICABLE LAW, INCLUDING THE FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND
NATIONAL COMMERCE ACT, THE NEW YORK STATE ELECTRONIC

 

141

--------------------------------------------------------------------------------


 


SIGNATURES AND RECORDS ACT, OR ANY OTHER SIMILAR STATE LAWS BASED ON THE UNIFORM
ELECTRONIC TRANSACTIONS ACT.


 


(H)           RESIGNATION AS L/C ISSUER OR SWING LINE LENDER AFTER ASSIGNMENT. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IF AT ANY TIME BANK
OF AMERICA ASSIGNS ALL OF ITS COMMITMENT AND LOANS PURSUANT TO SECTION 10.06(B),
BANK OF AMERICA MAY, (I) UPON 30 DAYS’ NOTICE TO THE LEAD BORROWER AND THE
LENDERS, RESIGN AS L/C ISSUER AND/OR (II) UPON 30 DAYS’ NOTICE TO THE LEAD
BORROWER, RESIGN AS SWING LINE LENDER.  IN THE EVENT OF ANY SUCH RESIGNATION AS
L/C ISSUER OR SWING LINE LENDER, THE LEAD BORROWER SHALL BE ENTITLED TO APPOINT
FROM AMONG THE LENDERS A SUCCESSOR L/C ISSUER OR SWING LINE LENDER HEREUNDER;
PROVIDED, HOWEVER, THAT NO FAILURE BY THE LEAD BORROWER TO APPOINT ANY SUCH
SUCCESSOR SHALL AFFECT THE RESIGNATION OF BANK OF AMERICA AS L/C ISSUER OR SWING
LINE LENDER, AS THE CASE MAY BE.  IF BANK OF AMERICA RESIGNS AS L/C ISSUER, IT
SHALL RETAIN ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE L/C ISSUER
HEREUNDER WITH RESPECT TO ALL LETTERS OF CREDIT OUTSTANDING AS OF THE EFFECTIVE
DATE OF ITS RESIGNATION AS L/C ISSUER AND ALL L/C OBLIGATIONS WITH RESPECT
THERETO (INCLUDING THE RIGHT TO REQUIRE THE LENDERS TO MAKE PRIME RATE LOANS OR
FUND RISK PARTICIPATIONS IN UNREIMBURSED AMOUNTS PURSUANT TO SECTION 2.03(C)). 
IF BANK OF AMERICA RESIGNS AS SWING LINE LENDER, IT SHALL RETAIN ALL THE RIGHTS
OF THE SWING LINE LENDER PROVIDED FOR HEREUNDER WITH RESPECT TO SWING LINE LOANS
MADE BY IT AND OUTSTANDING AS OF THE EFFECTIVE DATE OF SUCH RESIGNATION,
INCLUDING THE RIGHT TO REQUIRE THE LENDERS TO MAKE PRIME RATE LOANS OR FUND RISK
PARTICIPATIONS IN OUTSTANDING SWING LINE LOANS PURSUANT TO SECTION 2.04(C). 
UPON THE APPOINTMENT OF A SUCCESSOR L/C ISSUER AND/OR SWING LINE LENDER,
(A) SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME VESTED WITH ALL OF THE RIGHTS,
POWERS, PRIVILEGES AND DUTIES OF THE RETIRING L/C ISSUER OR SWING LINE LENDER,
AS THE CASE MAY BE, AND (B) THE SUCCESSOR L/C ISSUER SHALL ISSUE LETTERS OF
CREDIT IN SUBSTITUTION FOR THE LETTERS OF CREDIT, IF ANY, OUTSTANDING AT THE
TIME OF SUCH SUCCESSION OR MAKE OTHER ARRANGEMENTS SATISFACTORY TO BANK OF
AMERICA TO EFFECTIVELY ASSUME THE OBLIGATIONS OF BANK OF AMERICA WITH RESPECT TO
SUCH LETTERS OF CREDIT.


 

10.07  Treatment of Certain Information; Confidentiality.  Each of the Credit
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, funding sources, attorneys, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential) solely in connection with the transactions
contemplated hereby, (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process (and such Credit Party will, to the extent permitted by
Law, give notice of such disclosure to the Lead Borrower), (d) to any other
party hereto, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 10.07, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective

 

142

--------------------------------------------------------------------------------


 

counterparty (or its advisors) to any swap or derivative transaction relating to
any Loan Party and its obligations, (g) with the consent of the Lead Borrower or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section 10.07 or (y) becomes available to any
Credit Party or any of their respective Affiliates on a non-confidential basis
from a source other than the Loan Parties not known by such Credit Party to be
subject to disclosure restrictions with respect to such Information.


 

For purposes of this Section 10.07, “Information” means all information received
from the Loan Parties or any Subsidiary thereof relating to the Loan Parties or
any Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof, provided
that, in the case of information received from any Loan Party or any Subsidiary
after the date hereof, such information will be deemed confidential unless
clearly identified at the time of delivery as non-confidential.  Any Person
required to maintain the confidentiality of Information as provided in this
Section 10.07 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

 

10.08  Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent or the Required Lenders, to
the fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrowers or any other Loan Party against any and
all of the Obligations now or hereafter existing under this Agreement or any
other Loan Document to such Lender, the L/C Issuer or any such Affiliate,
regardless of the adequacy of the Collateral, and irrespective of whether or not
such Lender, the L/C Issuer or any such Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Borrowers or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender, the L/C Issuer or any such Affiliate different
from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section 10.08 are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  Each Lender, the L/C Issuer and their
respective Affiliates agree to notify the Lead Borrower and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

 

143

--------------------------------------------------------------------------------


 

10.09  Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers.  In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.


 

10.10  Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic transmission
shall be as effective as delivery of a manually executed counterpart of this
Agreement.


 

10.11  Survival.  All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof.  Such representations and warranties have been or will be relied
upon by the Credit Parties, regardless of any investigation made by any Credit
Party or on their behalf and notwithstanding that any Credit Party may have had
notice or knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation (other than any Obligation in respect of the Other
Liabilities) hereunder shall remain unpaid or unsatisfied or any Letter of
Credit shall remain outstanding.  Further, the provisions of Article III,
Article IX and Section 10.04 shall survive and remain in full force and effect
until the expiration or termination of the Letters of Credit and the Commitments
or the termination of this Agreement or any provision hereof and repayment of
all of the Obligations (including, without limitation, those arising under
Article III, Article IX and Section 10.04) hereunder.  In connection with the
termination of this Agreement and the release and termination of the security
interests in the Collateral, the Agents may require such indemnities and
collateral security as they shall reasonably deem necessary or appropriate to
protect the Credit Parties against (x) loss on account of credits previously
applied to the Obligations that may subsequently be reversed or revoked, and
(y) any obligations that may thereafter arise with respect to the Other
Liabilities.

 

10.12  Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the

 

144

--------------------------------------------------------------------------------


 

remaining provisions of this Agreement and the other Loan Documents shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


 

10.13       Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Lead Borrower may, at the Borrowers’ sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:


 


(A)          THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE ASSIGNMENT FEE
SPECIFIED IN SECTION 10.06(B);


 


(B)         SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE
OUTSTANDING PRINCIPAL OF ITS LOANS AND L/C ADVANCES, ACCRUED INTEREST THEREON,
ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER AND UNDER THE OTHER
LOAN DOCUMENTS (INCLUDING ANY AMOUNTS UNDER SECTION 3.05) FROM THE ASSIGNEE (TO
THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE
BORROWERS (IN THE CASE OF ALL OTHER AMOUNTS);


 


(C)          IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR
COMPENSATION UNDER SECTION 3.04 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO
SECTION 3.01, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR
PAYMENTS THEREAFTER; AND


 


(D)         SUCH ASSIGNMENT DOES NOT CONFLICT WITH APPLICABLE LAWS.


 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

Any Lender being replaced pursuant to this Section 10.13 shall (i) execute and
deliver an Assignment and Assumption with respect to such Lender’s Commitment
and outstanding Loans and participations in L/C Obligations and (ii) deliver any
Notes evidencing such Loans to the Lead Borrower or the Administrative Agent. 
Each Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender as assignor, any Assignment and Assumption necessary to
effectuate any assignment of such Lender’s interests hereunder in respect of
circumstances contemplated by this Section 10.13.

 

145

--------------------------------------------------------------------------------


 

10.14       Governing Law; Jurisdiction; Etc.


 


(A)          GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


 


(B)         SUBMISSION TO JURISDICTION.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.


 


(C)          WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN CLAUSE (B) OF THIS SECTION 10.14.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


 


(D)         SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

146

--------------------------------------------------------------------------------


 


(E)          ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT IT
WILL BRING ANY ACTION ASSERTING ANY CLAIM OR COUNTERCLAIM AGAINST ANY CREDIT
PARTY ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
OR ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE EXCLUSIVE JURISDICTION
OF SUCH COURTS WITH RESPECT TO ANY SUCH ACTION; PROVIDED HOWEVER, THAT, IN THE
EVENT THAT ANY CREDIT PARTY BRINGS AN ACTION ASSERTING A CLAIM AGAINST ANY LOAN
PARTY ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN A COURT OF COMPETENT JURISDICTION OTHER THAN ONE OF THOSE REFERENCED
HEREIN, SUCH LOAN PARTY SHALL BE ENTITLED TO ASSERT ANY COMPULSORY COUNTERCLAIM
RELATED THERETO IN THE SAME COURT.


 

10.15       Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.


 

10.16       No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby, the Loan Parties each
acknowledge and agree that: (i) the credit facility provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the Loan
Parties, on the one hand, and the Credit Parties, on the other hand, and each of
the Loan Parties is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, each Credit Party is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Loan Parties or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) none of the Credit Parties has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Loan Parties with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any of the Credit
Parties has advised or is currently advising any Loan Party or any of its
Affiliates on other matters) and none of the Credit

 

147

--------------------------------------------------------------------------------


 

Parties has any obligation to any Loan Party or any of its Affiliates with
respect to the transactions contemplated hereby, except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the Credit
Parties and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and none of the Credit Parties has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) the Credit Parties have not provided, and
will not provide, any legal, accounting, regulatory or tax advice with respect
to any of the transactions contemplated hereby (including any amendment, waiver
or other modification hereof or of any other Loan Document), and each of the
Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate.  Each of the Loan Parties
hereby waives and releases, to the fullest extent permitted by Law, any claims
that it may have against each of the Credit Parties with respect to any breach
or alleged breach of agency or fiduciary duty.


 

10.17  USA PATRIOT Act Notice.  Each Lender that is subject to the Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of each Loan Party
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify each Loan Party in accordance with the Patriot Act. 
No part of the proceeds of the Loans will be used by the Loan Parties, directly
or indirectly, for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.


 

10.18  Foreign Asset Control Regulations.  Neither the advance of the Loans nor
the use of the proceeds of any thereof will violate the Trading With the Enemy
Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”) or
any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets
Control Regulations”) or any enabling legislation or executive order relating
thereto (which for the avoidance of doubt shall include, but shall not be
limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)).  Furthermore,
none of the Loan Parties or their Subsidiaries (a) is or will become a “blocked
person” as described in the Executive Order, the Trading With the Enemy Act or
the Foreign Assets Control Regulations or (b) engages or will engage in any
dealings or transactions, or be otherwise associated, with any such “blocked
person” or in any manner violative of any such order.


 

10.19  Time of the Essence.   Time is of the essence of the Loan Documents.

 

148

--------------------------------------------------------------------------------



 

10.20       Press Releases.


 


(A)          EACH CREDIT PARTY EXECUTING THIS AGREEMENT AGREES THAT NEITHER IT
NOR ITS AFFILIATES WILL IN THE FUTURE ISSUE ANY PRESS RELEASES OR OTHER PUBLIC
DISCLOSURE USING THE NAME OF ADMINISTRATIVE AGENT OR ITS AFFILIATES OR REFERRING
TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS WITHOUT AT LEAST TWO (2) BUSINESS
DAYS PRIOR NOTICE TO ADMINISTRATIVE AGENT AND WITHOUT THE PRIOR WRITTEN CONSENT
OF ADMINISTRATIVE AGENT UNLESS (AND ONLY TO THE EXTENT THAT) SUCH CREDIT PARTY
OR AFFILIATE IS REQUIRED TO DO SO UNDER APPLICABLE LAW AND THEN, IN ANY EVENT,
SUCH CREDIT PARTY OR AFFILIATE WILL CONSULT WITH THE ADMINISTRATIVE AGENT BEFORE
ISSUING SUCH PRESS RELEASE OR OTHER PUBLIC DISCLOSURE.


 


(B)         EACH LOAN PARTY CONSENTS TO THE PUBLICATION BY ADMINISTRATIVE AGENT
OR ANY LENDER OF ADVERTISING MATERIAL RELATING TO THE FINANCING TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT USING ANY LOAN PARTY’S NAME, PRODUCT PHOTOGRAPHS,
LOGO OR TRADEMARK.  ADMINISTRATIVE AGENT OR SUCH LENDER SHALL PROVIDE A DRAFT
REASONABLY IN ADVANCE OF ANY ADVERTISING MATERIAL TO THE LEAD BORROWER FOR
REVIEW AND COMMENT PRIOR TO THE PUBLICATION THEREOF.  ADMINISTRATIVE AGENT
RESERVES THE RIGHT TO PROVIDE TO INDUSTRY TRADE ORGANIZATIONS INFORMATION
NECESSARY AND CUSTOMARY FOR INCLUSION IN LEAGUE TABLE MEASUREMENTS


 

10.21       Additional Waivers.


 


(A)          THE OBLIGATIONS HEREUNDER ARE THE JOINT AND SEVERAL OBLIGATION OF
EACH BORROWER.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
OBLIGATIONS OF EACH LOAN PARTY SHALL NOT BE AFFECTED BY (I) THE FAILURE OF ANY
CREDIT PARTY TO ASSERT ANY CLAIM OR DEMAND OR TO ENFORCE OR EXERCISE ANY RIGHT
OR REMEDY AGAINST ANY OTHER LOAN PARTY UNDER THE PROVISIONS OF THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR OTHERWISE, (II) ANY RESCISSION, WAIVER, AMENDMENT OR
MODIFICATION OF, OR ANY RELEASE FROM ANY OF THE TERMS OR PROVISIONS OF, THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT AS EXPRESSLY SET FORTH IN SUCH
RECISSION, WAIVER, AMENDMENT OR MODIFICATION), (III) THE FAILURE TO PERFECT ANY
SECURITY INTEREST IN, OR THE RELEASE OF, ANY OF THE COLLATERAL OR OTHER SECURITY
HELD BY OR ON BEHALF OF THE COLLATERAL AGENT OR ANY OTHER CREDIT PARTY, OR
(IV) THE LACK OF LEGAL EXISTENCE OF ANY LOAN PARTY OR LEGAL OBLIGATION TO
DISCHARGE ANY OF THE OBLIGATIONS BY ANY LOAN PARTY FOR ANY REASON WHATSOEVER,
INCLUDING, WITHOUT LIMITATION, IN ANY INSOLVENCY, BANKRUPTCY OR REORGANIZATION
OF ANY LOAN PARTY.


 


(B)         THE OBLIGATIONS OF EACH LOAN PARTY HEREUNDER SHALL NOT BE SUBJECT TO
ANY REDUCTION, LIMITATION, IMPAIRMENT OR TERMINATION FOR ANY REASON (OTHER THAN
THE INDEFEASIBLE PAYMENT IN FULL IN CASH OF THE OBLIGATIONS AFTER THE
TERMINATION OF THE COMMITMENTS), INCLUDING ANY CLAIM OF WAIVER, RELEASE,
SURRENDER, ALTERATION OR COMPROMISE OF ANY OF THE OBLIGATIONS, AND SHALL NOT BE
SUBJECT TO ANY DEFENSE OR SETOFF, COUNTERCLAIM, RECOUPMENT OR TERMINATION
WHATSOEVER BY REASON OF THE INVALIDITY, ILLEGALITY OR UNENFORCEABILITY OF ANY OF
THE OBLIGATIONS OR OTHERWISE. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
THE OBLIGATIONS OF EACH LOAN PARTY HEREUNDER SHALL NOT BE DISCHARGED OR IMPAIRED
OR OTHERWISE AFFECTED BY THE FAILURE OF ANY AGENT OR ANY OTHER CREDIT PARTY TO
ASSERT ANY CLAIM OR DEMAND OR TO ENFORCE ANY REMEDY UNDER THIS AGREEMENT, ANY
OTHER LOAN DOCUMENT OR ANY OTHER AGREEMENT, BY ANY WAIVER OR MODIFICATION OF ANY
PROVISION OF ANY THEREOF, ANY DEFAULT, FAILURE OR DELAY, WILLFUL OR OTHERWISE,
IN THE PERFORMANCE OF ANY OF THE OBLIGATIONS, OR BY ANY OTHER ACT OR OMISSION

 

149

--------------------------------------------------------------------------------


 


THAT MAY OR MIGHT IN ANY MANNER OR TO ANY EXTENT VARY THE RISK OF ANY LOAN PARTY
OR THAT WOULD OTHERWISE OPERATE AS A DISCHARGE OF ANY LOAN PARTY AS A MATTER OF
LAW OR EQUITY (OTHER THAN THE INDEFEASIBLE PAYMENT IN FULL IN CASH OF ALL THE
OBLIGATIONS AFTER THE TERMINATION OF THE COMMITMENTS).


 


(C)          TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH LOAN PARTY
WAIVES ANY DEFENSE BASED ON OR ARISING OUT OF ANY DEFENSE OF ANY OTHER LOAN
PARTY OR THE UNENFORCEABILITY OF THE OBLIGATIONS OR ANY PART THEREOF FROM ANY
CAUSE, OR THE CESSATION FROM ANY CAUSE OF THE LIABILITY OF ANY OTHER LOAN PARTY,
OTHER THAN THE INDEFEASIBLE PAYMENT IN FULL IN CASH OF ALL THE OBLIGATIONS AND
THE TERMINATION OF THE COMMITMENTS. THE COLLATERAL AGENT AND THE OTHER CREDIT
PARTIES MAY, AT THEIR ELECTION, FORECLOSE ON ANY SECURITY HELD BY ONE OR MORE OF
THEM BY ONE OR MORE JUDICIAL OR NONJUDICIAL SALES, ACCEPT AN ASSIGNMENT OF ANY
SUCH SECURITY IN LIEU OF FORECLOSURE, COMPROMISE OR ADJUST ANY PART OF THE
OBLIGATIONS, MAKE ANY OTHER ACCOMMODATION WITH ANY OTHER LOAN PARTY, OR EXERCISE
ANY OTHER RIGHT OR REMEDY AVAILABLE TO THEM AGAINST ANY OTHER LOAN PARTY,
WITHOUT AFFECTING OR IMPAIRING IN ANY WAY THE LIABILITY OF ANY LOAN PARTY
HEREUNDER EXCEPT TO THE EXTENT THAT ALL THE OBLIGATIONS HAVE BEEN INDEFEASIBLY
PAID IN FULL IN CASH AND THE COMMITMENTS HAVE BEEN TERMINATED.  PURSUANT TO, AND
TO THE EXTENT PERMITTED BY, APPLICABLE LAW, EACH LOAN PARTY WAIVES ANY DEFENSE
ARISING OUT OF ANY SUCH ELECTION AND WAIVES ANY BENEFIT OF, AND RIGHT TO
PARTICIPATE IN, ANY SUCH FORECLOSURE ACTION, EVEN THOUGH SUCH ELECTION OPERATES,
PURSUANT TO APPLICABLE LAW, TO IMPAIR OR TO EXTINGUISH ANY RIGHT OF
REIMBURSEMENT, INDEMNITY, CONTRIBUTION OR SUBROGATION OR OTHER RIGHT OR REMEDY
OF SUCH LOAN PARTY AGAINST ANY OTHER LOAN PARTY, AS THE CASE MAY BE, OR ANY
SECURITY.  EACH LOAN PARTY AGREES THAT IT SHALL NOT ASSERT ANY CLAIM IN
COMPETITION WITH ANY AGENT OR ANY OTHER CREDIT PARTY IN RESPECT OF ANY PAYMENT
MADE HEREUNDER IN CONNECTION WITH ANY PROCEEDINGS UNDER ANY DEBTOR RELIEF LAWS.


 


(D)         EACH BORROWER IS OBLIGATED TO REPAY THE OBLIGATIONS HEREUNDER AS
JOINT AND SEVERAL OBLIGORS UNDER THIS AGREEMENT.  UPON PAYMENT BY ANY LOAN PARTY
OF ANY OBLIGATIONS, ALL RIGHTS OF SUCH LOAN PARTY AGAINST ANY OTHER LOAN PARTY
ARISING AS A RESULT THEREOF BY WAY OF RIGHT OF SUBROGATION, CONTRIBUTION,
REIMBURSEMENT, INDEMNITY OR OTHERWISE SHALL IN ALL RESPECTS BE SUBORDINATE AND
JUNIOR IN RIGHT OF PAYMENT TO THE PRIOR INDEFEASIBLE PAYMENT IN FULL IN CASH OF
ALL THE OBLIGATIONS AND THE TERMINATION OF THE COMMITMENTS. IN ADDITION, ANY
INDEBTEDNESS OF ANY LOAN PARTY NOW OR HEREAFTER HELD BY ANY OTHER LOAN PARTY IS
HEREBY SUBORDINATED IN RIGHT OF PAYMENT TO THE PRIOR INDEFEASIBLE PAYMENT IN
FULL OF THE OBLIGATIONS.  NOTWITHSTANDING THE FOREGOING, PRIOR TO THE OCCURRENCE
OF AN EVENT OF DEFAULT, ANY LOAN PARTY MAY MAKE PAYMENTS TO ANY OTHER LOAN PARTY
ON ACCOUNT OF ANY SUCH INDEBTEDNESS.  AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, NO LOAN PARTY WILL DEMAND, SUE FOR, OR
OTHERWISE ATTEMPT TO COLLECT ANY SUCH INDEBTEDNESS UNTIL (I) THE AGGREGATE
COMMITMENTS HAVE EXPIRED OR BEEN TERMINATED, (II) ALL OF THE OBLIGATIONS HAVE
BEEN PAID IN FULL IN CASH OR OTHERWISE SATISFIED, (III) ALL L/C OBLIGATIONS HAVE
BEEN REDUCED TO ZERO (OR FULLY CASH COLLATERALIZED OR SUPPORTED BY ANOTHER
LETTER OF CREDIT IN A MANNER REASONABLY SATISFACTORY TO THE L/C ISSUER AND THE
ADMINISTRATIVE AGENT), AND (IV) THE L/C ISSUER HAS NO FURTHER OBLIGATION TO
ISSUE LETTERS OF CREDIT UNDER THE CREDIT AGREEMENT.  IF ANY AMOUNT SHALL
ERRONEOUSLY BE PAID TO ANY LOAN PARTY ON ACCOUNT OF (I) SUCH SUBROGATION,
CONTRIBUTION, REIMBURSEMENT, INDEMNITY OR SIMILAR RIGHT OR (II) ANY SUCH
INDEBTEDNESS OF ANY LOAN


 

150

--------------------------------------------------------------------------------


 


PARTY, SUCH AMOUNT SHALL BE HELD IN TRUST FOR THE BENEFIT OF THE CREDIT PARTIES
AND SHALL FORTHWITH BE PAID TO THE ADMINISTRATIVE AGENT TO BE CREDITED AGAINST
THE PAYMENT OF THE OBLIGATIONS, WHETHER MATURED OR UNMATURED, IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT.  SUBJECT TO THE FOREGOING, TO THE EXTENT THAT ANY
BORROWER SHALL, UNDER THIS AGREEMENT AS A JOINT AND SEVERAL OBLIGOR, REPAY ANY
OF THE OBLIGATIONS CONSTITUTING LOANS MADE TO ANOTHER BORROWER HEREUNDER OR
OTHER OBLIGATIONS INCURRED DIRECTLY AND PRIMARILY BY ANY OTHER BORROWER (AN
“ACCOMMODATION PAYMENT”), THEN THE BORROWER MAKING SUCH ACCOMMODATION PAYMENT
SHALL BE ENTITLED TO CONTRIBUTION AND INDEMNIFICATION FROM, AND BE REIMBURSED
BY, EACH OF THE OTHER BORROWERS IN AN AMOUNT, FOR EACH OF SUCH OTHER BORROWERS,
EQUAL TO A FRACTION OF SUCH ACCOMMODATION PAYMENT, THE NUMERATOR OF WHICH
FRACTION IS SUCH OTHER BORROWER’S ALLOCABLE AMOUNT AND THE DENOMINATOR OF WHICH
IS THE SUM OF THE ALLOCABLE AMOUNTS OF ALL OF THE BORROWERS.  AS OF ANY DATE OF
DETERMINATION, THE “ALLOCABLE AMOUNT” OF EACH BORROWER SHALL BE EQUAL TO THE
MAXIMUM AMOUNT OF LIABILITY FOR ACCOMMODATION PAYMENTS WHICH COULD BE ASSERTED
AGAINST SUCH BORROWER HEREUNDER WITHOUT (A) RENDERING SUCH BORROWER “INSOLVENT”
WITHIN THE MEANING OF SECTION 101 (31) OF THE BANKRUPTCY CODE, SECTION 2 OF THE
UNIFORM FRAUDULENT TRANSFER ACT (“UFTA”) OR SECTION 2 OF THE UNIFORM FRAUDULENT
CONVEYANCE ACT (“UFCA”), (B) LEAVING SUCH BORROWER WITH UNREASONABLY SMALL
CAPITAL OR ASSETS, WITHIN THE MEANING OF SECTION 548 OF THE BANKRUPTCY CODE,
SECTION 4 OF THE UFTA, OR SECTION 5 OF THE UFCA, OR (C) LEAVING SUCH BORROWER
UNABLE TO PAY ITS DEBTS AS THEY BECOME DUE WITHIN THE MEANING OF SECTION 548 OF
THE BANKRUPTCY CODE OR SECTION 4 OF THE UFTA, OR SECTION 5 OF THE UFCA.


 

10.22       No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.


 

10.23       Attachments.  The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.


 

[SIGNATURE PAGES FOLLOW]

 

151

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

 

TUESDAY MORNING, INC., as Lead Borrower
and as a Borrower

 

 

 

 

By:

/s/ Stephanie Bowman

 

Name:

Stephanie Bowman

 

Title:

Executive Vice President, Chief Financial

 

 

Officer and Secretary

 

 

 

 

 

 

 

TUESDAY MORNING PARTNERS, LTD., as a
Borrower

 

 

 

 

By:

Days of the Week, Inc., its General Partner

 

 

 

 

By:

/s/ Stephanie Bowman

 

Name:

Stephanie Bowman

 

Title:

Executive Vice President, Chief Financial

 

 

Officer and Secretary

 

 

 

 

 

 

 

TUESDAY MORNING CORPORATION, as a
Guarantor

 

 

 

 

By:

/s/ Stephanie Bowman

 

Name:

Stephanie Bowman

 

Title:

Executive Vice President, Chief Financial

 

 

Officer, Secretary and Treasurer

 

 

 

 

 

 

 

TMI HOLDINGS, INC., as a Guarantor

 

 

 

 

By:

/s/ Stephanie Bowman

 

Name:

Stephanie Bowman

 

Title:

Vice President, Secretary and Treasurer

 

 

 

 

 

 

 

FRIDAY MORNING, INC., as a Guarantor

 

 

 

 

By:

/s/ Stephanie Bowman

 

Name:

Stephanie Bowman

 

Title:

Executive Vice President, Chief Financial

 

 

Officer and Secretary

 

Signature Page to Credit Agreement

 

S-1

--------------------------------------------------------------------------------


 

 

DAYS OF THE WEEK, INC., as a Guarantor

 

 

 

 

By:

/s/ Stephanie Bowman

 

Name:

Stephanie Bowman

 

Title:

Executive Vice President, Chief Financial

 

 

Officer and Secretary

 

 

 

 

 

 

 

NIGHTS OF THE WEEK, INC., as a Guarantor

 

 

 

 

By:

/s/ Stephanie Bowman

 

Name:

Stephanie Bowman

 

Title:

Vice President, Secretary and Treasurer

 

Signature Page to Credit Agreement

 

S-2

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative
Agent and as Collateral Agent

 

 

 

 

By:

/s/ Stephen Garvin

 

Name:

Stephen Garvin

 

Title:

Managing Director

 

Signature Page to Credit Agreement

 

S-3

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender, L/C
Issuer and Swing Line Lender

 

 

 

 

By:

/s/ Stephen Garvin

 

Name:

Stephen Garvin

 

Title:

Managing Director

 

Signature Page to Credit Agreement

 

S-4

--------------------------------------------------------------------------------


 

 

WELLS FARGO RETAIL FINANCE, LLC, as
Joint Lead Arranger, Joint Bookrunner and
Syndication Agent and as a Lender

 

 

 

 

By:

/s/ William Chan

 

Name:

William Chan

 

Title:

Vice President

 

Signature Page to Credit Agreement

 

S-5

--------------------------------------------------------------------------------